Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 1 of 293



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                  Case No.: _________________


   GOVERNMENT EMPLOYEES INSURANCE
   CO., GEICO INDEMNITY CO., GEICO
   GENERAL INSURANCE COMPANY and
   GEICO CASUALTY CO.,
                                                                 Jury Trial Demand
          Plaintiffs,
   vs.

   LUIS LOPEZ MAS, M.D., BARACUSA
   HEALTH     CARE    CORP,  BELKYS
   CORRALES,    ANGELA   G.  FERRER
   ROMERO, DAVILA MEDICAL CENTER,
   INC., JOSE DAVILA, DAIMY N. DIAZ,
   MARIA VITAL, AILEM PAJON, E-Z
   MEDICAL CENTER INC., LEONEL DIAZ-
   PAIROL a/k/a LEONEL DIAZ, RAFAEL
   NORBERTO     HERNANDEZ,    MAYTE
   FERNANDEZ, YANLICETH RODRIGUEZ,
   WESTCHESTER MEDICAL CENTER CORP,
   and YOANDRY ESPINOSA MORALES,

         Defendants.
   ______________________________________/

                                           COMPLAINT

          Plaintiffs, Government Employees Insurance Co., GEICO Indemnity Co., GEICO

   General Insurance Company and GEICO Casualty Co. (collectively “GEICO” or “Plaintiffs”),

   sue Defendants and allege as follows:

          1.     This action seeks to recover more than $1,275,000.00 that Defendants wrongfully

   obtained from GEICO by submitting, and causing to be submitted, thousands of fraudulent no-

   fault (“no-fault”, “personal injury protection”, or “PIP”) insurance charges through Defendants

   Baracusa Health Care Corp (“Baracusa Health”), Davila Medical Center, Inc. (“Davila
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 2 of 293



   Medical”), E-Z Medical Center Inc. (“E-Z Medical”), and Westchester Medical Center Corp

   (“Westchester Medical”), relating to medically unnecessary, illusory, unlawful, and otherwise

   unreimbursable health care services, including putative initial examinations, follow up

   examinations, and physical therapy services (collectively the “Fraudulent Services”), that

   purportedly were provided to Florida automobile accident victims (“Insureds”) who were eligible

   for coverage under GEICO no-fault insurance policies.

          2.      In addition, GEICO seeks a declaration that it is not legally obligated to pay

   reimbursement of pending, fraudulent no-fault insurance claims that Defendants have submitted

   or caused to be submitted through Baracusa Health, Davila Medical, E-Z Medical and

   Westchester Medical, because:

          (i)     at all relevant times, Baracusa Health, Davila Medical, E-Z Medical and
                  Westchester Medical operated in violation of the licensing and operating
                  requirements set forth in the Florida Health Care Clinic Act, Fla. Stat. § 400.990
                  et seq. (the “Clinic Act”), rendering them ineligible to collect no-fault insurance
                  benefits in the first instance, and rendering their no-fault insurance charges
                  noncompensable and unenforceable;

          (ii)    the underlying Fraudulent Services were not medically necessary, and were
                  provided – to the extent that they were provided at all – pursuant to pre-
                  determined fraudulent protocols designed solely to financially enrich Defendants,
                  rather than to treat or otherwise benefit the Insureds who purportedly were
                  subjected to them;

          (iii)   in many cases, the Fraudulent Services were not reimbursable as a matter of
                  Florida law, because they were performed – to the extent that they were
                  performed at all – by unsupervised massage therapists, and Florida law prohibits
                  no-fault insurance reimbursement for massage or for services provided by
                  unsupervised massage therapists;

          (iv)    in many cases, the Fraudulent Services were not reimbursable as a matter of
                  Florida law, because they were performed – to the extent that they were
                  performed at all – by individuals who lacked the requisite licenses necessary to
                  perform the services without supervision;

          (v)     in many cases, the Fraudulent Services never were provided in the first instance;
                  and


                                                   2
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 3 of 293




        (vi)    the billing codes used for the Fraudulent Services misrepresented and exaggerated
                the level of services that purportedly were provided in order to fraudulently inflate
                the charges submitted to GEICO.

        3.      Defendants fall into the following categories:

        (i)     Defendants Baracusa Health, Davila Medical, E-Z Medical, and Westchester
                Medical (collectively, the “Clinic Defendants”), through which the Fraudulent
                Services purportedly were provided and were billed to insurance companies,
                including GEICO, falsely purported to be properly-licensed health care clinics
                that operated in compliance with the licensing and operating requirements set
                forth in the Clinic Act.

        (ii)    Defendants Belkys Corrales (“Corrales”), Jose Davila (“Davila”), Leonel Diaz-
                Pairol a/k/a Leonel Diaz (“Diaz-Pairol”), and Yoandry Espinosa Morales
                (“Morales”) purported to own and control, respectively, Baracusa Health, Davila
                Medical, E-Z Medical, and Westchester Medical. Morales also is licensed as a
                massage therapist in Florida, and purported to perform many of the Fraudulent
                Services on behalf of Westchester Medical.

        (iii)   Defendant Luis Lopez Mas, M.D. (“Mas”) is a physician licensed to practice
                medicine in Florida, falsely purported to serve as the medical director of the
                Clinic Defendants, and purported to perform or directly supervise many of the
                Fraudulent Services on behalf of the Clinic Defendants.

        (iv)    Defendant Rafael Norberto Hernandez (“R. Hernandez”) is licensed as a
                physician assistant in Florida, and purported to perform many of the Fraudulent
                Services on behalf of E-Z Medical.

        (v)     Defendant Mayte Fernandez (“Fernandez”) is licensed as a physical therapist
                assistant in Florida, and purported to perform many of the Fraudulent Services on
                behalf of E-Z Medical.

        (vi)    Defendant Yanliceth Rodriguez (“Y. Rodriguez”) is licensed as a physical
                therapist assistant in Florida, and purported to perform many of the Fraudulent
                Services on behalf of E-Z Medical.

        (vii)   Defendant Daimy N. Diaz (“D. Diaz”) is licensed as a massage therapist in
                Florida, and purported to perform many of the Fraudulent Services on behalf of
                Davila Medical.

        (viii) Defendant Maria C. Vital (“Vital”) is licensed as a massage therapist in Florida,
               and purported to perform many of the Fraudulent Services on behalf of Davila
               Medical.



                                                  3
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 4 of 293



         (ix)    Defendant Ailem Pajon (“Pajon”) is licensed as a massage therapist in Florida,
                 and purported to perform many of the Fraudulent Services on behalf of Davila
                 Medical.

         (x)     Defendant Angela G. Ferrer Romero (“Romero”) is licensed as a massage
                 therapist in Florida, and purported to perform many of the Fraudulent Services on
                 behalf of Baracusa Health.

         4.      As set forth below, Defendants at all relevant times have known that:

         (i)     the Clinic Defendants operated in violation of the licensing and operating
                 requirements set forth in the Florida Health Care Clinic Act, Fla. Stat. § 400.990
                 et seq. (the “Clinic Act”), rendering them ineligible to collect no-fault insurance
                 benefits in the first instance, and rendering their no-fault insurance charges
                 noncompensable and unenforceable;

         (ii)    the underlying Fraudulent Services were not medically necessary, and were
                 provided – to the extent that they were provided at all – pursuant to pre-
                 determined fraudulent protocols designed solely to financially enrich Defendants,
                 rather than to treat or otherwise benefit the Insureds who purportedly were
                 subjected to them;

         (iii)   in many cases, the Fraudulent Services were not reimbursable as a matter of
                 Florida law, because they were performed – to the extent that they were
                 performed at all – by unsupervised massage therapists, and Florida law prohibits
                 no-fault insurance reimbursement for massage or for services provided by
                 unsupervised massage therapists;

         (iv)    in many cases, the Fraudulent Services were not reimbursable as a matter of
                 Florida law, because they were performed – to the extent that they were
                 performed at all – by individuals who lacked the requisite licenses necessary to
                 perform the services without supervision;

         (v)     in many cases, the Fraudulent Services never were provided in the first instance;
                 and

         (vi)    the billing codes used for the Fraudulent Services misrepresented and exaggerated
                 the level of services that purportedly were provided in order to fraudulently inflate
                 the charges submitted to GEICO.

         5.      As such, Defendants do not now have – and never had – any right to be

   compensated for the Fraudulent Services that were billed through the Clinic Defendants to

   GEICO.



                                                   4
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 5 of 293



          6.      The charts annexed hereto as Exhibits “1” – “4” set forth large and representative

   samples of the fraudulent claims that have been identified to date that Defendants have

   submitted, or caused to be submitted, to GEICO.

          7.      Defendants’ interrelated fraudulent schemes began no later than 2014 and have

   continued uninterrupted since that time. As a result of Defendants’ fraudulent schemes, GEICO

   has incurred damages of more than $1,275,000.00.

          8.      Defendants’ interrelated fraudulent schemes are the latest in a long line of

   insurance fraud scams aimed at Florida consumers and insurers. They are part of an insurance

   fraud epidemic that – in 2014-2015 alone – led to almost 1,200 convictions in Florida. See

   Florida Department of Financial Services, Division of Insurance Fraud Annual Report for Fiscal

   Year 2014-2015.

                                           THE PARTIES

   I.     Plaintiffs

          9.      Plaintiffs Government Employees Insurance Co., GEICO Indemnity Co., GEICO

   General Insurance Company and GEICO Casualty Co. (collectively, “GEICO”) are Maryland

   corporations with their principal places of business in Chevy Chase, Maryland. GEICO is

   authorized to conduct business and to issue automobile insurance policies in Florida.

   II.    Defendants

          10.     Defendant Baracusa Health is a Florida corporation with its principal place of

   business in Miami, Florida. At all relevant times, Baracusa Health falsely purported to be a

   properly-licensed health care clinic that operated in compliance with the licensing requirements

   set forth in the Clinic Act. Baracusa Health was incorporated in Florida on or about October 30,

   2015, had Corrales as its purported president and owner, falsely purported to have Mas as its



                                                   5
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 6 of 293



   medical director, and was used as a vehicle to submit fraudulent no-fault insurance billing to

   GEICO and other insurers.

          11.     Defendant Corrales resides in and is a citizen of Florida. Corrales purported to be

   the president and owner of Baracusa Health, and used Baracusa Health as a vehicle to submit

   fraudulent no-fault insurance billing to GEICO and other insurers. Corrales is not and never has

   been licensed as a physician.

          12.     Defendant Romero resides in and is a citizen of Florida. Romero was licensed to

   practice massage therapy in Florida on October 18, 2005, and purported to perform many of the

   Fraudulent Services on behalf of Baracusa Health.

          13.     Defendant Davila Medical is a Florida corporation with its principal place of

   business in Miami, Florida. At all relevant times, Davila Medical falsely purported to be a

   properly-licensed health care clinic that operated in compliance with the licensing requirements

   set forth in the Clinic Act. Davila Medical was incorporated in Florida on or about April 20,

   2010, had Davila as its purported president and owner, falsely purported to have Mas as its

   medical director, and was used as a vehicle to submit fraudulent no-fault insurance billing to

   GEICO and other insurers.

          14.     Defendant Davila resides in and is a citizen of Florida. Davila purported to be the

   president and owner of Davila Medical, and used Davila Medical as a vehicle to submit

   fraudulent no-fault insurance billing to GEICO and other insurers. Davila is not and never has

   been licensed as a physician.

          15.     Defendant D. Diaz resides in and is a citizen of Florida. D. Diaz was licensed to

   practice massage therapy in Florida on November 1, 2011, and purported to perform many of the

   Fraudulent Services on behalf of Davila Medical.



                                                   6
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 7 of 293



          16.     Defendant Vital resides in and is a citizen of Florida. Vital was licensed to

   practice massage therapy in Florida on May 15, 2006, and purported to perform many of the

   Fraudulent Services on behalf of Davila Medical.

          17.     Defendant Pajon resides in and is a citizen of Florida. Pajon was licensed to

   practice massage therapy in Florida on July 28, 2014, and purported to perform many of the

   Fraudulent Services on behalf of Davila Medical.

          18.     Defendant E-Z Medical is a Florida corporation with its principal place of

   business in Miami, Florida.     At all relevant times, E-Z Medical falsely purported to be a

   properly-licensed health care clinic that operated in compliance with the licensing and operating

   requirements set forth in the Clinic Act. E-Z Medical was incorporated in Florida on or about

   July 29, 2003, had Diaz-Pairol as its purported president and owner, falsely purported to have

   Mas as its medical director, and was used as a vehicle to submit fraudulent no-fault insurance

   billing to GEICO and other insurers.

          19.     Defendant Diaz-Pairol resides in and is a citizen of Florida. Diaz-Pairol purported

   to be the president and owner of E-Z Medical, and used E-Z Medical as a vehicle to submit

   fraudulent no-fault insurance billing to GEICO and other insurers. Diaz-Pairol is not and never

   has been licensed as a physician.

          20.     Defendant R. Hernandez resides in and is a citizen of Florida. R. Hernandez was

   licensed as a physician assistant in Florida on January 31, 2001, and purported to perform many

   of the Fraudulent Services on behalf of E-Z Medical.

          21.     Defendant Y. Rodriguez resides in and is a citizen of Florida. Y. Rodriguez was

   licensed as a physical therapist assistant in Florida on July 15, 2014, and purported to perform

   many of the Fraudulent Services on behalf of E-Z Medical.



                                                   7
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 8 of 293



          22.     Defendant Fernandez resides in and is a citizen of Florida. Fernandez was

   licensed as a physical therapist assistant in Florida on August 14, 2013, and purported to perform

   many of the Fraudulent Services on behalf of E-Z Medical.

          23.     On or about February 27, 2018, Fernandez and Diaz-Pairol’s son, who

   purportedly served as E-Z Medical’s billing manager, were arrested together with others at E-Z

   Medical on charges that they made false insurance claims and engaged in an organized scheme

   to defraud insurers at E-Z Medical.

          24.     Defendant Westchester Medical is a Florida corporation with its principal place of

   business in Miami, Florida. At all relevant times, Westchester Medical falsely purported to be a

   properly-licensed health care clinic that operated in compliance with the licensing and operating

   requirements set forth in the Clinic Act. Westchester Medical was incorporated in Florida on or

   about November 29, 2016, had Morales as its purported president and owner, falsely purported

   to have Mas as its medical director, and was used as a vehicle to submit fraudulent no-fault

   insurance billing to GEICO and other insurers.

          25.     Defendant Morales resides in and is a citizen of Florida. Morales purported to be

   the president and owner of Westchester Medical, and used Westchester Medical as a vehicle to

   submit fraudulent no-fault insurance billing to GEICO and other insurers. Morales is not and

   never has been licensed as a physician.

          26.     Morales was licensed to practice massage therapy in Florida on November 4,

   2011, and purported to perform many of the Fraudulent Services on behalf of Westchester

   Medical.

          27.     Defendant Mas resides in and is a citizen of Florida. Mas was licensed to practice

   medicine in Florida on August 30, 2004, falsely purported to serve as medical director at



                                                    8
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 9 of 293



   Baracusa Health, Davila Medical, E-Z Medical and Westchester Medical, and purported to

   perform many of the Fraudulent Services on behalf of Baracusa Health, Davila Medical, E-Z

   Medical, and Westchester Medical.

                                    JURISDICTION AND VENUE

          28.     This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

   § 1332(a)(1) because the total matter in controversy, exclusive of interest and costs, exceeds the

   jurisdictional threshold of $75,000.00, and is between citizens of different states.

          29.     This Court also has original jurisdiction pursuant to 28 U.S.C. § 1331 over claims

   brought under 18 U.S.C. §§ 1961 et seq. (the Racketeer Influenced and Corrupt Organizations

   (“RICO”) ACT).

          30.     In addition, this Court has supplemental jurisdiction over the subject matter of the

   claims asserted in this action pursuant to 28 U.S.C. § 1367.

          31.     Venue in this District is appropriate pursuant to 28 U.S.C. § 1391, as the Southern

   District of Florida is the District where one or more of Defendants reside and because this is the

   District where a substantial amount of the activities forming the basis of the Complaint occurred.

                                            ALLEGATIONS

   I.     An Overview of the Pertinent Law Governing No-Fault Insurance Reimbursement

   A.     The Florida No-Fault Law

          32.     Florida has a comprehensive statutory system designed to ensure that motor

   vehicle accident victims are compensated for their injuries. The statutory system is embodied

   within the Florida Motor Vehicle No-Fault Law (the “No-Fault Law”, Fla. Stat. §§ 627.730-

   627.7405), which requires automobile insurers to provide Personal Injury Protection benefits

   (“PIP Benefits”) to Insureds.



                                                     9
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 10 of 293



          33.     Under the No Fault Law, an Insured can assign his or her right to PIP Benefits to

   health care services providers in exchange for those services. See Fla. Stat. § 627.736. Pursuant

   to a duly executed assignment, a health care services provider may submit claims directly to an

   insurance company in order to receive payment for medically necessary services, using the

   required claim forms, including the Healthcare Financing Administration insurance claim form

   (known as the “HCFA-1500 form”). See id.

   B.     No-Fault Reimbursement and Compliance with Florida Law Governing Healthcare
          Practice

          34.     In order for a health care service to be eligible for PIP reimbursement, it must be

   “lawfully” provided. See Fla. Stat. § 627.736.

          35.     Pursuant to the No-Fault Law, “lawful” or “lawfully” means “in substantial

   compliance with all relevant applicable criminal, civil, and administrative requirements of state

   and federal law related to the provision of medical services or treatment.” See Fla. Stat. §

   627.732.

          36.     Thus, health care services providers, including clinics licensed under the Clinic

   Act, may not recover PIP Benefits for health care services that were not provided in substantial

   compliance with all relevant applicable criminal, civil, and administrative requirements of

   Florida and federal law related to the provision of the underlying services or treatment. See, e.g.,

   State Farm Mut. Auto. Ins. Co. v. B&A Diagnostic, Inc., 145 F. Supp. 3d 1154, 1163 (S.D. Fla.

   2015); State Farm Mut. Auto. Ins. Co. v. Med. Serv. Ctr. of Fla., 103 F. Supp. 3d 1343, 1355

   (S.D. Fla. 2015).

          37.     By extension, insurers such as GEICO are not required to make any payments of

   PIP Benefits for health care services that were not provided in substantial compliance with all




                                                    10
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 11 of 293



   relevant applicable criminal, civil, and administrative requirements of Florida and federal law

   related to the provision of the underlying services or treatment.

   C.     No-Fault Reimbursement and the Clinic Act

          38.     Subject to certain limited exceptions that are not applicable in this case, the Clinic

   Act defines “clinic” to mean “an entity where health care services are provided to individuals

   and which tenders charges for reimbursement for such services, including a mobile clinic and a

   portable equipment provider.” See Fla. Stat. § 400.9905.

          39.     Pursuant to the Clinic Act, clinics operating in Florida must – among other things

   – “appoint a medical director or clinic director who shall agree in writing to accept legal

   responsibility for [certain enumerated] activities on behalf of the clinic.” See Fla. Stat. §

   400.9935(1).

          40.     Among other things, a clinic medical director must “[c]onduct systematic reviews

   of clinic billings to ensure that the billings are not fraudulent or unlawful. Upon discovery of an

   unlawful charge, the medical director or clinic director shall take immediate corrective action.”

   See Fla. Stat. § 400.9935(1).

          41.     In addition, a clinic medical director must “[e]nsure that all practitioners

   providing health care services or supplies to patients maintain a current active and unencumbered

   Florida license”, and “[e]nsure that all health care practitioners at the clinic have active

   appropriate certification or licensure for the level of care being provided.” See Fla. Stat. §

   400.9935(1).

          42.     Pursuant to the Clinic Act, “[a] charge or reimbursement claim made by or on

   behalf of a clinic that is required to be licensed under this part but that is not so licensed, or that

   is otherwise operating in violation of this part, regardless of whether a service is rendered or



                                                     11
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 12 of 293



   whether the charge or reimbursement claim is paid, is an unlawful charge and is noncompensable

   and unenforceable. A person who knowingly makes or causes to be made an unlawful charge

   commits theft within the meaning of, and punishable as provided in, [Fla. Stat. §] 812.014.” See

   Fla. Stat. § 400.9935(3).

          43.     Thus, pursuant to both the No-Fault Law and the Clinic Act, clinics that operate in

   violation of the Clinic Act’s medical director or other operating requirements are not entitled to

   collect PIP Benefits, whether or not the underlying health care services were medically necessary

   or actually provided. See, e.g., Allstate Ins. Co. v. Vizcay, 826 F.3d 1326, 1330-1331 (11th Cir.

   2015); B&A Diagnostic, Inc., supra, 145 F. Supp. 3d at 1164-1165.

          44.     By extension, insurers such as GEICO are not required to make any payments of

   PIP Benefits to clinics that operate in violation of the Clinic Act’s medical director or other

   requirements, whether or not the underlying health care services were medically necessary or

   actually provided. See, e.g., Med. Serv. Ctr. of Fla., supra, 103 F. Supp. 3d at 1355 (“Florida law

   clearly states that [an insurer] can refuse payment for services unlawfully rendered. Fla. Stat. §

   627.736(5)(b)(1)(b). As a result of Defendants' conduct, Plaintiffs paid claims which it was

   statutorily entitled to deny. Accordingly, it would be inequitable to allow Defendants to retain

   those benefits, regardless of whether those services were medically necessary.”); State Farm Fire

   & Cas. Co. v. Silver Star Health & Rehab, Inc., 2011 U.S. Dist. LEXIS 145629 at * 16 - * 17

   (M.D. Fla. Dec. 19, 2011)(same).

   D.     No-Fault Reimbursement and Medical Necessity

          45.     Pursuant to the No-Fault Law, insurers such as GEICO are only required to pay

   PIP Benefits for medically necessary services. See Fla. Stat. § 627.736. Concomitantly, a health




                                                   12
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 13 of 293



   care services provider, including a clinic organized under the Clinic Act, is only eligible to

   receive PIP Benefits for medically necessary services. Id.

          46.     Pursuant to the No-Fault Law, “medically necessary” means:

          a medical service or supply that a prudent physician would provide for the purpose of
          preventing, diagnosing, or treating an illness, injury, disease, or symptom in a manner
          that is:

                  (a) In accordance with generally accepted standards of medical practice;

                  (b) Clinically appropriate in terms of type, frequency, extent, site, and duration;
                      and

                  (c) Not primarily for the convenience of the patient, physician, or other health
                      care provider.

   See Fla. Stat. § 627.732.

   E.     No-Fault Reimbursement, Massage Therapy, and Massage Therapists

          47.     Prior to January 1, 2013, the No-Fault Law permitted health care services

   providers, including clinics organized under the Clinic Act, to collect PIP Benefits for massage

   therapy, so long as – among other things – the massage therapy was “provided, supervised,

   ordered, or prescribed” by a licensed physician, chiropractor, or dentist, or was provided in a

   properly licensed or accredited institutional setting. See 2012 Fla. ALS 197.

          48.     However, the No-Fault Law was amended, effective January 1, 2013, to prohibit

   PIP reimbursement for massage or for services provided by massage therapists. See 2012 Fla.

   ALS 197; see also Fla. Stat. § 627.736(1)(a)(5)(“Medical benefits [that are reimbursable under

   the No-Fault Law] do not include massage …, regardless of the person, entity, or licensee

   providing massage …, and a licensed massage therapist … may not be reimbursed for medical

   benefits under this section.”).




                                                   13
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 14 of 293



          49.      The No-Fault Law was amended to prohibit PIP reimbursement for massage or

   for services provided by massage therapists in response to widespread PIP fraud involving

   massage services and massage therapists. See, e.g., Florida House of Representatives Staff

   Analysis for House Bill 119 (amending the No-Fault Law), noting that “PIP fraud remains

   rampant”, and citing dramatic increases in PIP claims for massage therapy as a significant part of

   the problem.

          50.      Pursuant to Fla. Stat. § 486.028, massage therapists may not practice physical

   therapy, or hold themselves out as being able to practice physical therapy, unless they have an

   actual license to practice physical therapy, as opposed to massage therapy.

   F.     No-Fault Billing and No-Fault Reimbursement

          51.      Pursuant to the No-Fault Law, insurers such as GEICO are not required to pay

   PIP Benefits:

          (i)      For any service or treatment that was not lawful at the time rendered;

          (ii)     For any service or treatment that is “upcoded”, meaning that it is billed using a
                   billing code that would result in payment greater in amount than would be paid
                   using a billing code that accurately describes the services performed;

          (iii)    To any person who knowingly submits a false or misleading statement relating to
                   the claim or charges; or

          (iv)     With respect to a bill or statement that does not substantially meet the billing
                   requirements set forth in the No-Fault Law.

   See Fla. Stat. § 627.736.

          52.      The No-Fault Law’s billing requirements provide – among other things – that all

   PIP billing must, to the extent applicable, comply with the instructions promulgated by the

   Centers for Medicare & Medicaid Services for the completion of HCFA-1500 forms, as well as




                                                   14
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 15 of 293



   the guidelines promulgated by the American Medical Association (“AMA”) in connection with

   the use of current procedural terminology (“CPT”) codes. See Fla. Stat. § 627.736.

   II.    Defendants’ Interrelated Fraudulent Schemes

          53.    Since at least 2013, and continuing through the present day, Defendants

   masterminded and implemented a series of interrelated fraudulent schemes in which they billed

   GEICO, or caused GEICO to be billed, more than $1,275,000.00 for medically unnecessary,

   illusory, and otherwise unreimbursable services.

   A.     The Fraudulent Operation of the Clinic Defendants Without Legitimate Medical
          Directors

   1.     The Fraudulent Operation of E-Z Medical Without a Legitimate Medical Director

          54.    In or about early 2014, Diaz-Pairol – who is not and never has been licensed as a

   physician – sought to use E-Z Medical as a vehicle to submit a large volume of fraudulent PIP

   billing to GEICO and other insurers.

          55.    However, because E-Z Medical was subject to the Clinic Act, Diaz-Pairol could

   not lawfully operate E-Z Medical, or use E-Z Medical as a vehicle to submit PIP billing to

   GEICO and other insurers, unless Diaz-Pairol recruited and retained a licensed physician to serve

   as E-Z Medical’s medical director. See Fla. Stat. §§ 400.9905, 440.9935.

          56.    However, if Diaz-Pairol recruited and retained a legitimate physician to serve as a

   legitimate medical director at E-Z Medical, the physician actually would be obligated to fulfill

   the statutory requirements applicable to a clinic medical director. See, e.g., Fla. Stat. §

   400.9935(1). By extension, any such legitimate medical director would impede Diaz-Pairol’s

   ability to use E-Z Medical as a vehicle to submit a large amount of fraudulent PIP billing to

   GEICO and other Florida automobile insurers.




                                                  15
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 16 of 293



          57.     Accordingly, Diaz-Pairol required a pliable physician willing to falsely pose as

   the “medical director” at E-Z Medical, but who – in actuality – would not even attempt to fulfill

   the statutory requirements applicable to a clinic medical director, and thereby would permit

   Diaz-Pairol to use E-Z Medical as a vehicle to submit a large amount of fraudulent PIP billing to

   GEICO and other insurers.

          58.     Thereafter, in or about April 2014, Diaz-Pairol recruited and retained Mas, a

   licensed physician who was willing to falsely pose as the legitimate medical director of E-Z

   Medical.

          59.     Upon information and belief, Mas was receptive to Diaz-Pairol’s offer because his

   relatively advanced age, in addition to his lack of experience and credentials, made it difficult for

   him to obtain legitimate, sufficiently-remunerative employment as a physician.

          60.     For instance, Mas was approximately 66 years old when he first began to falsely

   purport to serve as E-Z Medical’s “medical director”.

          61.     Though Mas received his medical degree in Cuba in February 1973, Mas did not

   become licensed to practice unrestricted medicine in the United States until 2004, by which time

   he was already 56 years old.

          62.     In addition, Mas never obtained any board certification in any medical specialty,

   which – together with his advanced age, delayed licensure, and lack of experience – limited his

   employment prospects as a legitimate physician.

          63.     In order to circumvent Florida law and induce the Florida Agency for Health Care

   Administration to maintain E-Z Medical’s licensure and to permit E-Z Medical to operate as a

   clinic, Diaz-Pairol and E-Z Medical entered into a secret scheme with Mas. In exchange for

   compensation from Diaz-Pairol and E-Z Medical, Mas agreed to falsely represent, to the Florida



                                                    16
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 17 of 293



   Agency for Health Care Administration, to the Insureds who sought treatment at E-Z Medical,

   and to the insurers including GEICO that received PIP claims from E-Z Medical, that he was the

   true medical director at E-Z Medical, and that he truly fulfilled the statutory requirements

   applicable to clinic medical directors at E-Z Medical.

          64.     However, Mas never genuinely served as medical director at E-Z Medical.

   Instead, from the beginning of his association with E-Z Medical as its phony “medical director”,

   Mas ceded all day-to-day decision-making and oversight regarding health care services at E-Z

   Medical, and the resulting billing, to Diaz-Pairol.

          65.     Mas never legitimately served as medical director at E-Z Medical, inasmuch as he

   never ensured that all health care practitioners at the clinic had active appropriate certification or

   licensure for the level of care being provided, never conducted systematic reviews of E-Z

   Medical’s billings to ensure that the billings were not fraudulent or unlawful, and never even

   made any attempt to discover the unlawful charges submitted through E-Z Medical, much less

   take any immediate corrective action. See Fla. Stat. § 400.9935(1).

          66.     Rather, true authority over the provision of health care services through E-Z

   Medical, and the resulting billing – including the authority that would, at a legitimate clinic, be

   vested in the medical director – was held at all times by Diaz-Pairol.

          67.     In keeping with the fact that Mas never legitimately served as medical director at

   E-Z Medical, Mas simultaneously: (i) purported to serve as medical director at numerous other

   Florida clinics, including Baracusa Health, Davila Medical, Westchester Medical, and Golden

   Health Solutions Inc. (“Golden Health”); and (ii) purported to personally perform, or at least

   directly supervise, a massive number of individual health care services at numerous health care

   clinics and other medical practices throughout the Miami area.



                                                    17
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 18 of 293



          68.     It is improbable – to the point of impossibility – that Mas could have

   simultaneously fulfilled these various roles while also fulfilling his medical director role at E-Z

   Medical.

          69.     Diaz-Pairol used the façade of Mas’s phony “appointment” as E-Z Medical’s

   ersatz “medical director” to do indirectly what he was forbidden from doing directly – namely:

   (i) to operate a clinic without a legitimate medical director; (ii) to engage in unlicensed medical

   decision-making with respect to the Insureds who sought treatment at E-Z Medical; (iii) to

   permit health care services to be provided at E-Z Medical by individuals who lacked the proper

   licensure to perform the services; and (iv) to use E-Z Medical as a vehicle to submit a massive

   amount of fraudulent PIP billing to GEICO and other insurers.

          70.     In fact, the only thing that Mas did during his phony tenure as E-Z Medical’s fake

   “medical director” was to occasionally purport to perform the initial and follow-up examinations

   that were billed through E-Z Medical to GEICO and other insurers, and to sign bills and

   treatment reports prepared by other E-Z Medical personnel, including R. Hernandez, Fernandez,

   and Y. Rodriguez, at Diaz-Pairol’s direction.

          71.     Mas unlawfully permitted Diaz-Pairol to dictate every aspect of the manner in

   which Insureds would be treated at E-Z Medical, and to dictate every aspect of the manner in

   which health care services at E-Z Medical would be billed to GEICO and other insurers, because

   he sought to continue profiting from the fraudulent billing submitted through E-Z Medical.

          72.     Indeed, as set forth above – and in keeping with the fact that E-Z Medical

   operated without a legitimate medical director – on or about February 27, 2018, Fernandez and

   Diaz-Pairol’s son were arrested at E-Z Medical together with others on charges that they engaged

   in an organized insurance fraud scheme at E-Z Medical.



                                                   18
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 19 of 293



   2.     The Fraudulent Operation of Davila Medical Without a Legitimate Medical
          Director

          73.     Concomitantly, in or about early 2016, Davila – who is not and never has been

   licensed as a physician – sought to use Davila Medical as a vehicle to submit a large volume of

   fraudulent PIP billing to GEICO and other insurers.

          74.     However, because Davila Medical was subject to the Clinic Act, Davila could not

   lawfully operate Davila Medical, or use Davila Medical as a vehicle to submit PIP billing to

   GEICO and other insurers, unless Davila recruited and retained a licensed physician to serve as

   Davila Medical’s medical director. See Fla. Stat. §§ 400.9905, 440.9935.

          75.     However, if Davila recruited and retained a legitimate physician to serve as a

   legitimate medical director at Davila Medical, the physician actually would be obligated to fulfill

   the statutory requirements applicable to a clinic medical director. See, e.g., Fla. Stat. §

   400.9935(1). By extension, any such legitimate medical director would impede Davila’s ability

   to use Davila Medical as a vehicle to submit a large amount of fraudulent PIP billing to GEICO

   and other Florida automobile insurers.

          76.     Accordingly, Davila required a pliable physician willing to falsely pose as the

   “medical director” at Davila Medical, but who – in actuality – would not even attempt to fulfill

   the statutory requirements applicable to a clinic medical director, and thereby would permit

   Davila to use Davila Medical as a vehicle to submit a large amount of fraudulent PIP billing to

   GEICO and other insurers.

          77.     Thereafter, in or about January 2016, Davila recruited and retained Mas, a

   licensed physician who was willing to falsely pose as the legitimate medical director of Davila

   Medical, just as he had done at E-Z Medical.




                                                   19
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 20 of 293



          78.     Upon information and belief, Mas was receptive to Davila’s offer – just as he was

   receptive to Diaz-Pairol’s offer – because of his difficulty obtaining legitimate, sufficiently-

   remunerative employment as a physician.

          79.     In order to circumvent Florida law and induce the Florida Agency for Health Care

   Administration to maintain Davila Medical’s licensure and to permit Davila Medical to operate

   as a clinic, Davila and Davila Medical entered into a secret scheme with Mas. In exchange for

   compensation from Davila and Davila Medical, Mas agreed to falsely represent, to the Florida

   Agency for Health Care Administration, to the Insureds who sought treatment at Davila Medical,

   and to the insurers including GEICO that received PIP claims from Davila Medical, that he was

   the true medical director at Davila Medical, and that he truly fulfilled the statutory requirements

   applicable to clinic medical directors at Davila Medical.

          80.     However, Mas never genuinely served as medical director at Davila Medical.

   Instead, from the beginning of his association with Davila Medical as its phony “medical

   director”, Mas ceded all day-to-day decision-making and oversight regarding health care services

   at Davila Medical, and the resulting billing, to Davila.

          81.     Mas never legitimately served as medical director at Davila Medical, inasmuch as

   he never ensured that all health care practitioners at the clinic had active appropriate certification

   or licensure for the level of care being provided, never conducted systematic reviews of Davila

   Medical’s billings to ensure that the billings were not fraudulent or unlawful, and never even

   made any attempt to discover the unlawful charges submitted through Davila Medical, much less

   take any immediate corrective action. See Fla. Stat. § 400.9935(1).




                                                    20
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 21 of 293



          82.     Rather, true authority over the provision of health care services through Davila

   Medical, and the resulting billing – including the authority that would, at a legitimate clinic, be

   vested in the medical director – was held at all times by Davila.

          83.     In keeping with the fact that Mas never legitimately served as medical director at

   Davila Medical, Mas simultaneously: (i) purported to serve as medical director at numerous

   other Florida clinics, including E-Z Medical, Baracusa Health, Westchester Medical, and Golden

   Health; and (ii) purported to personally perform, or at least directly supervise, a massive number

   of individual health care services at numerous health care clinics and other medical practices

   throughout the Miami area.

          84.     It is improbable – to the point of impossibility – that Mas could have

   simultaneously fulfilled these various roles while also fulfilling his medical director role at

   Davila Medical.

          85.     Davila used the façade of Mas’s phony “appointment” as Davila Medical’s ersatz

   “medical director” to do indirectly what he was forbidden from doing directly – namely: (i) to

   operate a clinic without a legitimate medical director; (ii) to engage in unlicensed medical

   decision-making with respect to the Insureds who sought treatment at Davila Medical; (iii) to

   permit health care services to be provided at Davila Medical by individuals who lacked the

   proper licensure to perform the services; and (iv) to use Davila Medical as a vehicle to submit a

   massive amount of fraudulent PIP billing to GEICO and other insurers.

          86.     In fact, the only thing that Mas did during his phony tenure as Davila Medical’s

   fake “medical director” was to occasionally purport to perform the initial and follow-up

   examinations that were billed through Davila Medical to GEICO and other insurers, and to sign




                                                   21
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 22 of 293



   bills and treatment reports prepared by other Davila Medical personnel, including D. Diaz, Vital,

   and Pajon, at Davila’s direction.

          87.     Mas unlawfully permitted Davila to dictate every aspect of the manner in which

   Insureds would be treated at Davila Medical, and to dictate every aspect of the manner in which

   health care services at Davila Medical would be billed to GEICO and other insurers, because he

   sought to continue profiting from the fraudulent billing submitted through Davila Medical.

   3.     The Fraudulent Operation of Baracusa Health Without a Legitimate Medical
          Director

          88.     In or about late 2015, Corrales – who is not and never has been licensed as a

   physician – incorporated Baracusa Health.

          89.     Thereafter, Corrales sought to use Baracusa Health as a vehicle to submit a large

   volume of fraudulent PIP billing to GEICO and other insurers.

          90.     However, because Baracusa Health was subject to the Clinic Act, Corrales could

   not lawfully operate Baracusa Health, or use Baracusa Health as a vehicle to submit PIP billing

   to GEICO and other insurers, unless Corrales recruited and retained a licensed physician to serve

   as Baracusa Health’s medical director. See Fla. Stat. §§ 400.9905, 440.9935.

          91.     However, if Corrales recruited and retained a legitimate physician to serve as a

   legitimate medical director at Baracusa Health, the physician actually would be obligated to

   fulfill the statutory requirements applicable to a clinic medical director. See, e.g., Fla. Stat. §

   400.9935(1). By extension, any such legitimate medical director would impede Corrales’s

   ability to use Baracusa Health as a vehicle to submit a large amount of fraudulent PIP billing to

   GEICO and other Florida automobile insurers.

          92.     Accordingly, Corrales required a pliable physician willing to falsely pose as the

   “medical director” at Baracusa Health, but who – in actuality – would not even attempt to fulfill


                                                   22
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 23 of 293



   the statutory requirements applicable to a clinic medical director, and thereby would permit

   Corrales to use Baracusa Health as a vehicle to submit a large amount of fraudulent PIP billing to

   GEICO and other insurers.

          93.     Thereafter, in or about 2016, Corrales recruited and retained Mas, a licensed

   physician who was willing to falsely pose as the legitimate medical director of Baracusa Health.

          94.     Upon information and belief, Mas was receptive to Corrales’s offer because his

   relatively advanced age, in addition to his lack of experience and credentials, made it difficult for

   him to obtain legitimate, sufficiently-remunerative employment as a physician.

          95.     In order to circumvent Florida law and induce the Florida Agency for Health Care

   Administration to maintain Baracusa Health’s licensure and to permit Baracusa Health to operate

   as a clinic, Corrales and Baracusa Health entered into a secret scheme with Mas. In exchange for

   compensation from Corrales and Baracusa Health, Mas agreed to falsely represent, to the Florida

   Agency for Health Care Administration, to the Insureds who sought treatment at Baracusa

   Health, and to the insurers including GEICO that received PIP claims from Baracusa Health, that

   he was the true medical director at Baracusa Health, and that he truly fulfilled the statutory

   requirements applicable to clinic medical directors at Baracusa Health.

          96.     However, Mas never genuinely served as medical director at Baracusa Health.

   Instead, from the beginning of his association with Baracusa Health as its phony “medical

   director”, Mas ceded all day-to-day decision-making and oversight regarding health care services

   at Baracusa Health, and the resulting billing, to Corrales.

          97.     Mas never legitimately served as medical director at Baracusa Health, inasmuch

   as he never ensured that all health care practitioners at the clinic had active appropriate

   certification or licensure for the level of care being provided, never conducted systematic



                                                    23
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 24 of 293



   reviews of Baracusa Health’s billings to ensure that the billings were not fraudulent or unlawful,

   and never even made any attempt to discover the unlawful charges submitted through Baracusa

   Health, much less take any immediate corrective action. See Fla. Stat. § 400.9935(1).

          98.     Rather, true authority over the provision of health care services through Baracusa

   Health, and the resulting billing – including the authority that would, at a legitimate clinic, be

   vested in the medical director – was held at all times by Corrales.

          99.     In keeping with the fact that Mas never legitimately served as medical director at

   Baracusa Health, Mas simultaneously: (i) purported to serve as medical director at numerous

   other Florida clinics, including Davila Medical, E-Z Medical, Westchester Medical, and Golden

   Health; and (ii) purported to personally perform, or at least directly supervise, a massive number

   of individual health care services at numerous health care clinics and other medical practices

   throughout the Miami area.

          100.    It is improbable – to the point of impossibility – that Mas could have

   simultaneously fulfilled these various roles while also fulfilling his medical director role at

   Baracusa Health.

          101.    Corrales used the façade of Mas’s phony “appointment” as Baracusa Health’s

   ersatz “medical director” to do indirectly what she was forbidden from doing directly – namely:

   (i) to operate a clinic without a legitimate medical director; (ii) to engage in unlicensed medical

   decision-making with respect to the Insureds who sought treatment at Baracusa Health; (iii) to

   permit health care services to be provided at Baracusa Health by individuals who lacked the

   proper licensure to perform the services; and (iv) to use Baracusa Health as a vehicle to submit a

   massive amount of fraudulent PIP billing to GEICO and other insurers.




                                                   24
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 25 of 293



          102.    In fact, the only thing that Mas did during his phony tenure as Baracusa Health’s

   fake “medical director” was to occasionally purport to perform the initial and follow-up

   examinations that were billed through Baracusa Health to GEICO and other insurers, and to sign

   bills and treatment reports prepared by other Baracusa Health personnel, including Romero, at

   Corrales’s direction.

          103.    Mas unlawfully permitted Corrales to dictate every aspect of the manner in which

   Insureds would be treated at Baracusa Health, and to dictate every aspect of the manner in which

   health care services at Baracusa Health would be billed to GEICO and other insurers, because he

   sought to continue profiting from the fraudulent billing submitted through Baracusa Health.

   4.     The Fraudulent Operation of Westchester Medical Without a Legitimate Medical
          Director

          104.    In or about November 2016, Morales – who is not and never has been licensed as

   a physician – incorporated Westchester Medical.

          105.    Thereafter, Morales sought to use Westchester Medical as a vehicle to submit a

   large volume of fraudulent PIP billing to GEICO and other insurers.

          106.    However, because Westchester Medical was subject to the Clinic Act, Morales

   could not lawfully operate Westchester Medical, or use Westchester Medical as a vehicle to

   submit PIP billing to GEICO and other insurers, unless he recruited and retained a licensed

   physician to serve as Westchester Medical’s medical director. See Fla. Stat. §§ 400.9905,

   440.9935.

          107.    However, if Morales recruited and retained a legitimate physician to serve as a

   legitimate medical director at Westchester Medical, the physician actually would be obligated to

   fulfill the statutory requirements applicable to a clinic medical director. See, e.g., Fla. Stat. §

   400.9935(1). By extension, any such legitimate medical director would impede Morales’s ability


                                                   25
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 26 of 293



   to use Westchester Medical as a vehicle to submit a large amount of fraudulent PIP billing to

   GEICO and other Florida automobile insurers.

          108.    Accordingly, Morales required a pliable physician willing to falsely pose as the

   “medical director” at Westchester Medical, but who – in actuality – would not even attempt to

   fulfill the statutory requirements applicable to a clinic medical director, and thereby would

   permit Morales to use Westchester Medical as a vehicle to submit a large amount of fraudulent

   PIP billing to GEICO and other insurers.

          109.    Thereafter, in or about early 2017, Morales recruited and retained Mas, a licensed

   physician who was willing to falsely pose as the legitimate medical director of Westchester

   Medical.

          110.    Upon information and belief, Mas was receptive to Morales’s offer because his

   relatively advanced age, in addition to his lack of experience and credentials, made it difficult for

   him to obtain legitimate, sufficiently-remunerative employment as a physician.

          111.    In order to circumvent Florida law and induce the Florida Agency for Health Care

   Administration to maintain Westchester Medical’s licensure and to permit Westchester Medical

   to operate as a clinic, Morales and Westchester Medical entered into a secret scheme with Mas.

   In exchange for compensation from Morales and Westchester Medical, Mas agreed to falsely

   represent, to the Florida Agency for Health Care Administration, to the Insureds who sought

   treatment at Westchester Medical, and to the insurers including GEICO that received PIP claims

   from Westchester Medical, that he was the true medical director at Westchester Medical, and that

   he truly fulfilled the statutory requirements applicable to clinic medical directors at Westchester

   Medical.




                                                    26
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 27 of 293



          112.    However, Mas never genuinely served as medical director at Westchester

   Medical. Instead, from the beginning of his association with Westchester Medical as its phony

   “medical director”, Mas ceded all day-to-day decision-making and oversight regarding health

   care services at Westchester Medical, and the resulting billing, to Morales.

          113.    Mas never legitimately served as medical director at Westchester Medical,

   inasmuch as he never ensured that all health care practitioners at the clinic had active appropriate

   certification or licensure for the level of care being provided, never conducted systematic

   reviews of Westchester Medical’s billings to ensure that the billings were not fraudulent or

   unlawful, and never even made any attempt to discover the unlawful charges submitted through

   Westchester Medical, much less take any immediate corrective action. See Fla. Stat. §

   400.9935(1).

          114.    Rather, true authority over the provision of health care services through

   Westchester Medical, and the resulting billing – including the authority that would, at a

   legitimate clinic, be vested in the medical director – was held at all times by Morales.

          115.    In keeping with the fact that Mas never legitimately served as medical director at

   Westchester Medical, Mas simultaneously: (i) purported to serve as medical director at numerous

   other Florida clinics, including Davila Medical, E-Z Medical, Baracusa Health, and Golden

   Health; and (ii) purported to personally perform, or at least directly supervise, a massive number

   of individual health care services at numerous health care clinics and other medical practices

   throughout the Miami area. It is improbable – to the point of impossibility – that Mas could have

   simultaneously fulfilled these various roles while also fulfilling his medical director role at

   Westchester Medical.




                                                   27
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 28 of 293



          116.    Morales used the façade of Mas’s phony “appointment” as Westchester Medical’s

   ersatz “medical director” to do indirectly what he was forbidden from doing directly – namely:

   (i) to operate a clinic without a legitimate medical director; (ii) to engage in unlicensed medical

   decision-making with respect to the Insureds who sought treatment at Westchester Medical; (iii)

   to permit health care services to be provided at Westchester Medical by individuals who lacked

   the proper licensure to perform the services; and (iv) to use Westchester Medical as a vehicle to

   submit a massive amount of fraudulent PIP billing to GEICO and other insurers.

          117.    In fact, the only thing that Mas did during his phony tenure as Westchester

   Medical’s fake “medical director” was to occasionally purport to perform the initial and follow-

   up examinations that were billed through Westchester Medical to GEICO and other insurers, and

   to sign bills and treatment reports prepared by other Westchester Medical personnel, including

   Morales and other massage therapists, at Morales’s direction.

          118.    Mas unlawfully permitted Morales to dictate every aspect of the manner in which

   Insureds would be treated at Westchester Medical, and to dictate every aspect of the manner in

   which health care services at Westchester Medical would be billed to GEICO and other insurers,

   because he sought to continue profiting from the fraudulent billing submitted through

   Westchester Medical.

   B.     The Fraudulent Misrepresentations Regarding the Identities of the Health Care
          Providers Rendering Services at the Clinic Defendants

          119.    In keeping with the fact that Mas never truly served as medical director at E-Z

   Medical, Davila Medical, Baracusa Health, and Westchester Medical, and never fulfilled the

   statutory obligations of a clinic medical director at E-Z Medical, Davila Medical, Baracusa

   Health, and Westchester Medical, Mas permitted E-Z Medical, Davila Medical, Baracusa Health,

   Westchester Medical, and their associates to routinely falsely represent the identities of the


                                                   28
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 29 of 293



   health care providers who rendered services at E-Z Medical, Davila Medical, Baracusa Health,

   and Westchester Medical, in order to obtain payment for the Fraudulent Services to which they

   otherwise would not be entitled.

   1.     The Fraudulent Misrepresentations Regarding the Identities of the Health Care
          Providers Rendering Services at E-Z Medical

          120.    E-Z Medical, Diaz-Pairol, Mas, R. Hernandez, Fernandez, and Y. Rodriguez

   (collectively, the “E-Z Medical Defendants”) billed for a limited range of health care services

   through E-Z Medical, specifically: (i) purported initial patient examinations; (ii) purported

   follow-up patient examinations; and (iii) purported physical therapy services, including hot/cold

   packs, mechanical traction, paraffin bath, infrared therapy, ultrasound therapy, neuromuscular

   reeducation, therapeutic exercises, manual therapy, and electrical stimulation.

          121.    As set forth in Exhibit “1”, the purported physical therapy services constituted the

   vast majority of the services that the E-Z Medical Defendants billed through E-Z Medical to

   GEICO.

          122.    Mas was between approximately 66 and 70 years old during the period from 2014

   to the present when he falsely purported to serve as “medical director” at E-Z Medical.

          123.    Even so, during Mas’s tenure as E-Z Medical’s purported “medical director”, Mas

   also purported to serve as the “medical director” for numerous other medical clinics, including

   Davila Medical, Baracusa Health, Westchester Medical, and Golden Health, and purported to

   personally perform or directly supervise a massive amount of medical services for those clinics

   and other health care providers.

          124.    As a result, Mas was only occasionally physically present at E-Z Medical, and did

   not personally perform – or even directly supervise – the massive amount of physical therapy

   services that E-Z Medical purported to provide to GEICO Insureds.


                                                   29
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 30 of 293



          125.    Indeed, during his tenure as E-Z Medical’s purported “medical director”, Mas

   only visited the clinic sporadically to purport to conduct initial and follow-up patient

   examinations – to the extent the examinations were performed at all – and to sign bills and

   treatment reports prepared by other E-Z Medical personnel, including R. Hernandez, Fernandez,

   and Y. Rodriguez, at Diaz-Pairol’s direction.

          126.    What is more, many of the initial examinations and follow-up patient

   examinations were never performed or even supervised by Mas.

          127.    Indeed, many of the initial examinations and follow-up patient examinations were

   performed by unsupervised physician assistants.

          128.    R. Hernandez was licensed as a physician assistant and was never licensed as a

   medical doctor.

          129.    According to Florida law, “‘[p]hysician assistant’ means a person who is a

   graduate of an approved program or its equivalent or meets standards approved by the boards

   and is licensed to perform medical services delegated by the supervising physician.” Fla. Stat. §

   458.347(e).

          130.    According to Florida Law, “‘[s]upervision’ means responsible supervision and

   control. Except in cases of emergency, supervision requires the easy availability or physical

   presence of the licensed physician for consultation and direction of the actions of the physician

   assistant. For the purposes of this definition, the term ‘easy availability’ includes the ability to

   communicate by way of telecommunication. The boards shall establish rules as to what

   constitutes responsible supervision of the physician assistant.” Fla. Stat. § 458.347(f).

          131.    As set forth by the Florida Administrative Code, “[t]he decision to permit the

   physician assistant to perform a task or procedure under direct or indirect supervision is made by



                                                    30
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 31 of 293



   the supervising physician based on reasonable medical judgment regarding the probability of

   morbidity and mortality to the patient. Furthermore, the supervising physician must be certain

   that the physician assistant is knowledgeable and skilled in performing the tasks and procedures

   assigned.” Fla. Adm. Code 64B8-30.012(2) (2010-2019).

          132.    As stated in the Florida Administrative Code, [t]he term ‘direct supervision’ []

   refers to the physical presence of the supervising physician on the premises so that the

   supervising physician is immediately available to the physician assistant when needed.” Fla.

   Adm. Code 64B8-30.001(4). “Direct supervision” requires “the physical presence of the

   supervising licensee on the premises so that the supervising licensee is reasonably available as

   needed.” Fla. Adm. Code 64B8-2.001(1)(a). “The term ‘indirect supervision’ [] refers to the easy

   availability of the supervising physician to the physician assistant, which includes the ability to

   communicate by telecommunications. The supervising physician must be within reasonable

   physical proximity.” Fla. Adm. Code 64B8-30.001(5). “Indirect supervision” requires “that the

   supervising licensee practice at a location which is within close physical proximity of the

   practice location of the supervised licensee and that the supervising licensee must be readily

   available for consultation as needed. ‘Close physical proximity’ shall be within 20 miles or 30

   minutes unless otherwise authorized by the Board.” Fla. Adm. Code 64B8-2.001(1)(b).

          133.    Because R. Hernandez was a physician assistant, Mas was required to provide

   either direct or indirect supervision of R. Hernandez.

          134.    The E-Z Medical Defendants were well-aware of the fact that E-Z Medical could

   not legally recover PIP Benefits for services provided by unsupervised physician assistants such

   as R. Hernandez.




                                                   31
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 32 of 293



          135.    In keeping with the fact that the E-Z Medical Defendants knew that they could not

   lawfully recover PIP Benefits for services provided by unsupervised physical therapist assistants

   or physician assistants, in 2014 the E-Z Medical Defendants began to list Mas as the treating

   provider on virtually every single bill submitted to GEICO for virtually every single service that

   the E-Z Medical Defendants purported to provide to GEICO Insureds, including virtually every

   initial examination and follow-up examination that was billed through E-Z Medical to GEICO.

          136.    Considering his advanced age, and the fact that he simultaneously was purporting

   to serve as medical director at no fewer than five health care clinics and to perform or directly

   supervise a massive number of individual health care services at numerous health care practices

   throughout the Miami area, Mas could not legitimately have directly supervised, or even

   indirectly supervised, all of the initial examinations and follow-up examinations that were billed

   through E-Z Medical to GEICO between 2014 and the present.

          137.    Even so, the E-Z Medical Defendants routinely falsely represented in the billing

   they submitted or caused to be submitted through E-Z Medical to GEICO for many of the initial

   examinations and follow-up       examinations that Mas personally performed, or at least

   legitimately supervised, the examinations.

          138.    For example:

          (i)     On December 15, 2016, E-Z Medical, Diaz-Pairol, and Mas falsely represented
                  that Mas legitimately supervised R. Hernandez in performing at least one patient
                  examination at E-Z Medical, which then was billed to GEICO. In fact, Mas could
                  not legitimately have supervised R. Hernandez considering that – on that same
                  day – Mas purported to personally perform, or at least legitimately supervise, at
                  least 68 one-on-one physical therapy services, which were provided to patients at
                  five different locations, and all of which were billed to GEICO. In all, GEICO
                  received billing for at least 14.5 hours of services that Mas purported to
                  personally perform, or at least legitimately supervise, on December 15, 2016.

          (ii)    On February 16, 2017, E-Z Medical, Diaz-Pairol, and Mas falsely represented that
                  Mas legitimately supervised R. Hernandez in performing at least two patient


                                                  32
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 33 of 293



                 examinations at E-Z Medical, which then were billed to GEICO. In fact, Mas
                 could not legitimately have supervised R. Hernandez considering that – on that
                 same day – Mas purported to personally perform, or at least legitimately
                 supervise: (a) two more patient examinations; and (b) at least 45 one-on-one
                 physical therapy services, which were provided to patients at seven different
                 locations, and all of which were billed to GEICO. In all, GEICO received billing
                 for at least 19 hours of services that Mas purported to personally perform, or at
                 least legitimately supervise, on February 16, 2017.

         (iii)   On March 9, 2017, E-Z Medical, Diaz-Pairol, and Mas falsely represented that
                 Mas legitimately supervised R. Hernandez in performing at least two
                 examinations at E-Z Medical, which then were billed to GEICO. In fact, Mas
                 could not legitimately have supervised R. Hernandez considering that – on that
                 same day – Mas purported to personally perform, or at least legitimately
                 supervise: (a) 8 patient examinations; and (b) at least 105 one-on-one physical
                 therapy services, which were provided to patients at eight different locations, and
                 all of which were billed to GEICO. In all, GEICO received billing for at least 29
                 hours of services that Mas purported to personally perform, or at least legitimately
                 supervise, on March 9, 2017.

         (iv)    On March 23, 2017, E-Z Medical, Diaz-Pairol, and Mas falsely represented that
                 Mas legitimately supervised R. Hernandez in performing at least one examination
                 at E-Z Medical, which then was billed to GEICO. In fact, Mas could not
                 legitimately have supervised R. Hernandez considering that – on that same day –
                 Mas purported to personally perform, or at least legitimately supervise: (a) six
                 patient examinations; and (b) at least 72 additional physical therapy services,
                 which were provided to patients at five different locations, and all of which were
                 billed to GEICO. In all, GEICO received billing for at least 20 hours of services
                 that Mas purported to personally perform, or at least legitimately supervise, on
                 March 23, 2017.

         (v)     On April 6, 2017, E-Z Medical, Diaz-Pairol, and Mas falsely represented that Mas
                 legitimately supervised R. Hernandez in performing at least three examinations at
                 E-Z Medical, which then were billed to GEICO. In fact, Mas could not
                 legitimately have supervised R. Hernandez considering that – on that same day –
                 Mas purported to personally perform, or at least legitimately supervise: (a) nine
                 patient examinations; and (b) at least 105 one-on-one physical therapy services,
                 which were provided to patients at seven different locations, and all of which
                 were billed to GEICO. In all, GEICO received billing for at least 27 hours of
                 services that Mas purported to personally perform, or at least legitimately
                 supervise, on April 6, 2017.

         (vi)    On April 13, 2017, E-Z Medical, Diaz-Pairol, and Mas falsely represented that
                 Mas legitimately supervised R. Hernandez in performing at least one examination
                 at E-Z Medical, which then was billed to GEICO. In fact, Mas could not
                 legitimately have supervised R. Hernandez considering that – on that same day –


                                                  33
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 34 of 293



                 Mas purported to personally perform, or at least legitimately supervise: (a) 13
                 patient examinations; and (b) at least 105 one-on-one physical therapy services,
                 which were provided to patients at seven different locations, and all of which
                 were billed to GEICO. In all, GEICO received billing for at least 28 hours of
                 services that Mas purported to personally perform, or at least legitimately
                 supervise, on April 13, 2017.

         (vii)   On April 27, 2017, E-Z Medical, Diaz-Pairol, and Mas falsely represented that
                 Mas legitimately supervised R. Hernandez in performing at least one examination
                 at E-Z Medical, which then was billed to GEICO. In fact, Mas could not
                 legitimately have supervised R. Hernandez considering that – on that same day –
                 Mas purported to personally perform, or at least legitimately supervise: (a) 10
                 patient examinations; and (b) at least 106 one-on-one physical therapy services,
                 which were provided to patients located at six different locations, and all of which
                 were billed to GEICO. In all, GEICO received billing for at least 29 hours of
                 services that Mas purported to personally perform, or at least legitimately
                 supervise, on April 27, 2017.

         (viii) On May 4, 2017, E-Z Medical, Diaz-Pairol, and Mas falsely represented that Mas
                legitimately supervised R. Hernandez in performing at least two examinations at
                E-Z Medical, which then were billed to GEICO. In fact, Mas could not
                legitimately have supervised R. Hernandez considering that – on that same day –
                Mas purported to personally perform, or at least legitimately supervise: (a) 10
                patient examinations; and (b) at least 152 one-on-one physical therapy services,
                which were provided to patients at seven different locations, and all of which
                were billed to GEICO. In all, GEICO received billing for at least 39 hours of
                services that Mas purported to personally perform, or at least legitimately
                supervise, on May 4, 2017.

         (ix)    On May 25, 2017, E-Z Medical, Diaz-Pairol, and Mas falsely represented that
                 Mas legitimately supervised R. Hernandez in performing at least two
                 examinations at E-Z Medical, which then were billed to GEICO. In fact, Mas
                 could not legitimately have supervised R. Hernandez considering that – on that
                 same day – Mas purported to personally perform, or at least legitimately
                 supervise: (a) eight patient examinations; and (b) at least 105 one-on-one physical
                 therapy services, which were provided to patients at five different locations, and
                 all of which were billed to GEICO. In all, GEICO received billing for at least 27
                 hours of services that Mas purported to personally perform, or at least legitimately
                 supervise, on May 25, 2017.

         (x)     On June 1, 2017, E-Z Medical, Diaz-Pairol, and Mas falsely represented that Mas
                 legitimately supervised R. Hernandez in performing at least one examination at E-
                 Z Medical, which then was billed to GEICO. In fact, Mas could not legitimately
                 have supervised R. Hernandez considering that – on that same day – Mas
                 purported to personally perform, or at least legitimately supervise: (a) nine patient
                 examinations; and (b) at least 104 one-on-one physical therapy services, which


                                                  34
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 35 of 293



                   were provided to patients located at six different locations, and all of which were
                   billed to GEICO. In all, GEICO received billing for at least 28 hours of services
                   that Mas purported to personally perform, or at least indirectly supervise, on June
                   1, 2017.

            139.   These are only representative examples. In the claims identified in Exhibit “1”,

   the E-Z Medical Defendants routinely falsely represented that Mas had performed – or at least

   legitimately supervised – initial examinations and follow-up patient examinations while

   simultaneously performing – or at least directly supervising – an improbable, and often

   impossible, number of physical therapy services on individual dates.

            140.   It is improbable, to the point of impossibility, that Mas – who was advanced in

   age at the time, and simultaneously working or purporting to work at numerous other medical

   practices and clinics – routinely legitimately supervised the initial examinations and follow-up

   patient examinations performed by R. Hernandez and other physician assistants.

            141.   It is likewise improbable, to the point of impossibility, that Mas – who was

   advanced in age at the time, and simultaneously working or purporting to work at various other

   medical practices and clinics – routinely legitimately supervised initial examinations and follow-

   up patient examinations performed by R. Hernandez and other physician assistants while he

   supervised such a high volume of physical therapy services at multiple locations on individual

   dates.

            142.   Upon information and belief, the fraudulent billing for initial examinations and

   follow-up examinations that the E-Z Medical Defendants submitted or caused to be submitted

   through E-Z Medical to GEICO constituted only a fraction of the total fraudulent billing for

   initial examinations and follow-up patient examinations performed by R. Hernandez and other

   physician assistants that the E-Z Medical Defendants submitted through E-Z Medical to all of the

   automobile insurers in the Florida automobile insurance market.


                                                   35
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 36 of 293



           143.      GEICO is only one of the automobile insurance companies doing business in the

   Florida automobile insurance market.

           144.      It is extremely improbable, to the point of impossibility, that the E-Z Medical

   Defendants only submitted fraudulent billing to GEICO, and that the E-Z Medical Defendants

   did not simultaneously bill other automobile insurers.

           145.      Thus, upon information and belief, the number of initial examinations and follow-

   up patient examinations that Mas purported to legitimately supervise or provide to GEICO

   Insureds at E-Z Medical on individual dates of service, including the dates of service identified

   above, constituted only a fraction of the total number of services that Mas purported to

   legitimately supervise or provide at E-Z Medical, including to individuals insured by companies

   other than GEICO, on those same dates of service.

           146.      In fact, Mas did not perform or legitimately supervise any of the initial

   examinations and follow-up patient examinations that were performed by R. Hernandez and

   billed through E-Z Medical to GEICO.

           147.      Indeed, had Mas actually supervised R. Hernandez, a physician assistant, Mas

   would be listed as a supervising practitioner with respect to R. Hernandez on the Department of

   Health website.

           148.      Furthermore, had Mas actually supervised R. Hernandez, a physician assistant, R.

   Hernandez would be listed as a subordinate practitioner with respect to Mas on the Department

   of Health website.

           149.      However, Mas and R. Hernandez are not referenced under each other’s licenses

   on the Florida Department of Health website because Mas never supervised R. Hernandez in the

   first instance.



                                                    36
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 37 of 293



           150.   What is more, even when Mas was physically present at E-Z Medical, he never

   provided or supervised the physical therapy services purportedly provided at E-Z Medical.

           151.   All of the physical therapy services that E-Z Medical purported to provide

   between 2014 and the present were performed by Fernandez, Y. Rodriguez, and other physical

   therapist assistants associated with E-Z Medical, who reported directly to Diaz-Pairol without

   any legitimate supervision or oversight by Mas or any other licensed physician or physical

   therapist.

           152.   Fernandez and Y. Rodriguez were licensed as physical therapist assistants.

   Fernandez and Y. Rodriguez were never licensed as physical therapists.

           153.   According to Florida law, a “‘[p]hysical therapist assistant’ means a person who

   is licensed in accordance with the provisions of this chapter to perform patient-related activities,

   including the use of physical agents, whose license is in good standing, and whose activities are

   performed under the direction of a physical therapist as set forth in rules adopted pursuant to this

   chapter. Patient-related activities performed by a physical therapist assistant for a board-certified

   orthopedic physician or physiatrist licensed pursuant to chapter 458 [Medical Practice] or chapter

   459 [Osteopathic Medicine] or a practitioner licensed under chapter 460 [Chiropractic] shall be

   under the general supervision of a physical therapist, but shall not require onsite supervision by a

   physical therapist. Patient-related activities performed for all other health care practitioners

   licensed under chapter 458 [Medical Practice] or chapter 459 [Osteopathic Medicine] and those

   patient-related activities performed for practitioners licensed under chapter 461 [Podiatric

   Medicine] or chapter 466 [Dentistry] shall be performed under the onsite supervision of a

   physical therapist.” Fla. Stat. Ann. § 486.021.




                                                     37
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 38 of 293



          154.    Because Mas is a non-board certified medical doctor – and not a physical

   therapist – Mas was required to provide onsite supervision of Fernandez, Y. Rodriguez, and

   other physical therapist assistants that provided physical therapy services at E-Z Medical.

          155.    The E-Z Medical Defendants were well-aware of the fact that E-Z Medical could

   not legally recover PIP Benefits for services provided by unsupervised physical therapist

   assistants such as Fernandez and Y. Rodriguez or unsupervised physician assistants such as R.

   Hernandez.

          156.    In keeping with the fact that the E-Z Medical Defendants knew that they could not

   lawfully recover PIP Benefits for services provided by unsupervised physical therapist assistants

   or physician assistants, in 2014 the E-Z Medical Defendants began to list Mas as the treating

   provider on virtually every single bill submitted to GEICO for virtually every single service that

   the E-Z Medical Defendants purported to provide to GEICO Insureds, including almost every

   individual physical therapy service that was billed through E-Z Medical to GEICO.

          157.    Considering his advanced age, and the fact that he simultaneously was purporting

   to serve as medical director at no fewer than five health care clinics and to perform or directly

   supervise a massive number of individual health care services at numerous health care practices

   throughout the Miami area, Mas could not physically have performed, directly supervised, or

   even indirectly supervised, the massive number of physical therapy services that were billed

   through E-Z Medical to GEICO between 2014 and the present.

          158.    Even so, the E-Z Medical Defendants routinely falsely represented in the billing

   they submitted or caused to be submitted through E-Z Medical to GEICO for physical therapy

   services between 2014 and the present that Mas personally performed, or at least directly

   supervised, the underlying physical therapy services.



                                                   38
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 39 of 293



         159.   For example:

         (i)    On August 13, 2014, the E-Z Medical Defendants purported to provide at least 15
                individual physical therapy services to at least two individual Insureds, and falsely
                contended in the resulting bills to GEICO that Mas personally performed or at
                least directly supervised every one of those treatments. What is more, those
                putative treatments included at least 2.25 hours of physical therapy services that
                required direct, one-on-one patient contact between the treating provider and the
                Insureds throughout the services. That same day, Mas also purported to personally
                perform, or at least directly supervise: (a) six 30-minute patient examinations at
                Golden Health; (b) at least five additional physical therapy services purportedly
                provided to at least one additional GEICO Insured at a healthcare practice called
                Family Practice Center, Corp (“Family Practice Center”), including at least 1.75
                hours of physical therapy services that required direct, one-on-one patient contact
                between the treating provider and the Insured throughout the services; (c) at least
                10 additional physical therapy services purportedly provided to at least two
                additional GEICO Insureds at a Florida clinic called Hammocks Trauma Center
                Inc, including at least 2.25 hours of physical therapy services that required direct,
                one-on-one patient contact between the treating provider and the Insureds
                throughout the services; and (d) at least six additional physical therapy services
                purportedly provided to at least one additional GEICO Insured at a Florida clinic
                called Therapeutic Rehab Center Inc (“Therapeutic Rehab”), including at least 1.5
                hours of physical therapy services that required direct, one-on-one patient contact
                between the treating provider and the Insured throughout the services. In all,
                GEICO received billing for at least 10.75 hours of services that Mas purported to
                personally perform, or at least directly supervise, on August 13, 2014.

         (ii)   On March 26, 2015, the E-Z Medical Defendants purported to provide at least 14
                individual physical therapy services to at least two individual Insureds, and falsely
                contended in the resulting bills to GEICO that Mas personally performed or at
                least directly supervised every one of those treatments. What is more, those
                putative treatments included at least 1.75 hours of physical therapy services that
                required direct, one-on-one patient contact between the treating provider and the
                Insureds throughout the services. That same day, Mas also purported to personally
                perform, or at least directly supervise: (a) one 40-minute patient examination at
                Family Practice Center; (b) one 30-minute patient examination at E-Z Medical;
                (c) three 30-minute patient examinations at Golden Health; (d) one 15-minute
                patient examination at E-Z Medical; (e) one 15-minute patient examination at a
                Florida clinic called Atlantic Medical Specialty, Inc. (“Atlantic Medical”); (f) one
                5-minute patient examination at Family Practice Center; (g) at least six additional
                physical therapy services purportedly provided to at least one additional GEICO
                Insured at Atlantic Medical, including at least 1.5 hours of physical therapy
                services that required direct, one-on-one patient contact between the treating
                provider and the Insured throughout the services; and (h) at least 24 additional
                physical therapy services purportedly provided to at least four additional GEICO
                Insureds at a healthcare practice called J.C. Medical Services Inc., including at


                                                 39
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 40 of 293



                 least 6.25 hours of physical therapy services that required direct, one-on-one
                 patient contact between the treating provider and the Insureds throughout the
                 services. In all, GEICO received billing for at least 12.75 hours of services that
                 Mas purported to personally perform, or at least directly supervise, on March 26,
                 2015.

         (iii)   On January 27, 2016, the E-Z Medical Defendants purported to provide at least 16
                 individual physical therapy services to at least two individual Insureds, and falsely
                 contended in the resulting bills to GEICO that Mas personally performed or at
                 least directly supervised every one of those treatments. What is more, those
                 putative treatments included at least 2.5 hours of physical therapy services that
                 required direct, one-on-one patient contact between the treating provider and the
                 Insureds throughout the services. That same day, Mas also purported to personally
                 perform, or at least directly supervise: (a) one 25-minute patient examination at
                 Therapeutic Rehab; (b) one 25-minute patient examination at Golden Health; (c)
                 one 15-minute patient examination at Golden Health; (d) at least 30 additional
                 physical therapy services purportedly provided to at least six additional GEICO
                 Insureds at Atlantic Medical, including at least 7.5 hours of physical therapy
                 services that required direct, one-on-one patient contact between the treating
                 provider and the Insureds throughout the services; (e) at least five additional
                 physical therapy services purportedly provided to at least one additional GEICO
                 Insured at a Florida clinic called Med-Advanced, Corp. (“Med-Advanced”),
                 including at least 1.5 hours of physical therapy services that required direct, one-
                 on-one patient contact between the treating provider and the Insured throughout
                 the services; (f) at least 24 additional physical therapy services purportedly
                 provided to at least four additional GEICO Insureds at a Florida clinic called
                 Premium Health Care Medical Center Inc, including at least 6.75 hours of
                 physical therapy services that required direct, one-on-one patient contact between
                 the treating provider and the Insureds throughout the services; and (g) at least 12
                 additional physical therapy services purportedly provided to at least two
                 additional GEICO Insureds at Therapeutic Rehab, including at least 3 hours of
                 physical therapy services that required direct, one-on-one patient contact between
                 the treating provider and the Insureds throughout the services. In all, GEICO
                 received billing for at least 22 hours of services that Mas purported to personally
                 perform, or at least directly supervise, on January 27, 2016.

         (iv)    On February 16, 2017, the E-Z Medical Defendants purported to provide at least
                 34 individual physical therapy services to at least five individual Insureds, and
                 falsely contended in the resulting bills to GEICO that Mas personally performed
                 or at least directly supervised every one of those treatments. What is more, those
                 putative treatments included at least 5 hours of physical therapy services that
                 required direct, one-on-one patient contact between the treating provider and the
                 Insureds throughout the services. That same day, Mas also purported to personally
                 perform, or at least directly supervise: (a) two 45-minute patient examinations at
                 E-Z Medical; (b) two 15-minute patient examinations at E-Z Medical; (c) at least
                 10 additional physical therapy services purportedly provided to at least two


                                                  40
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 41 of 293



               additional GEICO Insureds at Atlantic Medical, including at least 2.5 hours of
               physical therapy services that required direct, one-on-one patient contact between
               the treating provider and the Insureds throughout the services; (d) at least seven
               additional physical therapy services purportedly provided to at least one
               additional GEICO Insured at Baracusa Health, including at least 1.5 hours of
               physical therapy services that required direct, one-on-one patient contact between
               the treating provider and the Insured throughout the services; (e) at least six
               additional physical therapy services purportedly provided to at least one
               additional GEICO Insured at Davila Medical, including at least 2 hours of
               physical therapy services that required direct, one-on-one patient contact between
               the treating provider and the Insured throughout the services; (f) at least 20
               additional physical therapy services purportedly provided to at least four
               additional GEICO Insureds at Golden Health, including at least 4.25 hours of
               physical therapy services that required direct, one-on-one patient contact between
               the treating provider and the Insureds throughout the services; (g) at least six
               additional physical therapy services purportedly provided to at least one
               additional GEICO Insured at Therapeutic Rehab, including at least 1.5 hours of
               physical therapy services that required direct, one-on-one patient contact between
               the treating provider and the Insured throughout the services; and (h) at least 12
               additional physical therapy services purportedly provided to at least two
               additional GEICO Insureds at a Florida clinic called We Care Medical Services,
               Inc (“We Care Medical”), including at least 3 hours of physical therapy services
               that required direct, one-on-one patient contact between the treating provider and
               the Insureds throughout the services. In all, GEICO received billing for at least
               21.75 hours of services that Mas purported to personally perform, or at least
               directly supervise, on February 16, 2017.

         (v)   On April 24, 2017, the E-Z Medical Defendants purported to provide at least 43
               individual physical therapy services to at least seven individual Insureds, and
               falsely contended in the resulting bills to GEICO that Mas personally performed
               or at least directly supervised every one of those treatments. What is more, those
               putative treatments included at least 7 hours of physical therapy services that
               required direct, one-on-one patient contact between the treating provider and the
               Insureds throughout the services. That same day, Mas also purported to personally
               perform, or at least directly supervise: (a) one 30-minute patient examination at
               Baracusa Health; (b) one 25-minute patient examination at Golden Health; (c) one
               25-minute patient examination at Westchester Medical; (d) one 15-minute patient
               examination at Atlantic Medical; (e) five 5-minute patient examinations at
               Westchester Medical; (f) at least 39 additional physical therapy services
               purportedly provided to at least eight additional GEICO Insureds at Atlantic
               Medical, including at least 10 hours of physical therapy services that required
               direct, one-on-one patient contact between the treating provider and the Insureds
               throughout the services; (g) at least five additional physical therapy services
               purportedly provided to at least one additional GEICO Insured at Baracusa
               Health, including at least 1.25 hours of physical therapy services that required
               direct, one-on-one patient contact between the treating provider and the Insured


                                               41
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 42 of 293



                throughout the services; (h) at least six additional physical therapy services
                purportedly provided to at least one additional GEICO Insured at Davila Medical,
                including at least 2.25 hours of physical therapy services that required direct, one-
                on-one patient contact between the treating provider and the Insured throughout
                the services; (i) at least 20 additional physical therapy services purportedly
                provided to at least four additional GEICO Insureds at Golden Health, including
                at least 4.75 hours of physical therapy services that required direct, one-on-one
                patient contact between the treating provider and the Insureds throughout the
                services; (j) at least 20 additional physical therapy services purportedly provided
                to at least four additional GEICO Insureds at a Florida clinic called Starlite
                Medical Center Inc (“Starlite Medical”), including at least 5.5 hours of physical
                therapy services that required direct, one-on-one patient contact between the
                treating provider and the Insureds throughout the services; (k) at least seven
                additional physical therapy services purportedly provided to at least one
                additional GEICO Insured at Therapeutic Rehab, including at least 1.5 hours of
                physical therapy services that required direct, one-on-one patient contact between
                the treating provider and the Insured throughout the services; and (l) at least 30
                additional physical therapy services purportedly provided to at least six additional
                GEICO Insureds at Westchester Medical, including at least 7.75 hours of physical
                therapy services that required direct, one-on-one patient contact between the
                treating provider and the Insureds throughout the services. In all, GEICO received
                billing for at least 42 hours of services that Mas purported to personally perform,
                or at least directly supervise, on April 24, 2017.

         (vi)   On May 3, 2017, the E-Z Medical Defendants purported to provide at least 62
                individual physical therapy services to at least 10 individual Insureds, and falsely
                contended in the resulting bills to GEICO that Mas personally performed or at
                least directly supervised every one of those treatments. What is more, those
                putative treatments included at least 10 hours of physical therapy services that
                required direct, one-on-one patient contact between the treating provider and the
                Insureds throughout the services. That same day, Mas also purported to personally
                perform, or at least directly supervise: (a) three 30-minute patient examinations at
                Starlite Medical; (b) one 15-minute patient examination at Atlantic Medical; (c)
                three 5-minute patient examinations at Westchester Medical; (d) at least 28
                additional physical therapy services purportedly provided to at least six additional
                GEICO Insureds at Atlantic Medical, including at least 7 hours of physical
                therapy services that required direct, one-on-one patient contact between the
                treating provider and the Insureds throughout the services; (e) at least six
                additional physical therapy services purportedly provided to at least one
                additional GEICO Insured at Baracusa Health, including at least 1.25 hours of
                physical therapy services that required direct, one-on-one patient contact between
                the treating provider and the Insured throughout the services; (f) at least five
                additional physical therapy services purportedly provided to at least one
                additional GEICO Insured at Davila Medical, including at least 2 hours of
                physical therapy services that required direct, one-on-one patient contact between
                the treating provider and the Insured throughout the services; (g) at least 10


                                                 42
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 43 of 293



                 additional physical therapy services purportedly provided to at least two
                 additional GEICO Insureds at Golden Health, including at least 2 hours of
                 physical therapy services that required direct, one-on-one patient contact between
                 the treating provider and the Insureds throughout the services; (h) at least 59
                 additional physical therapy services purportedly provided to at least 12 additional
                 GEICO Insureds at Starlite Medical, including at least 16.25 hours of physical
                 therapy services that required direct, one-on-one patient contact between the
                 treating provider and the Insureds throughout the services; (i) at least seven
                 additional physical therapy services purportedly provided to at least one
                 additional GEICO Insured at Therapeutic Rehab, including at least 1.5 hours of
                 physical therapy services that required direct, one-on-one patient contact between
                 the treating provider and the Insured throughout the services; and (j) at least 13
                 additional physical therapy services purportedly provided to at least three
                 additional GEICO Insureds at Westchester Medical, including at least 3.5 hours of
                 physical therapy services that required direct, one-on-one patient contact between
                 the treating provider and the Insureds throughout the services. In all, GEICO
                 received billing for at least 45.5 hours of services that Mas purported to
                 personally perform, or at least directly supervise, on May 3, 2017.

         (vii)   On May 17, 2017, the E-Z Medical Defendants purported to provide at least 47
                 individual physical therapy services to at least seven individual Insureds, and
                 falsely contended in the resulting bills to GEICO that Mas personally performed
                 or at least directly supervised every one of those treatments. What is more, those
                 putative treatments included at least 7 hours of physical therapy services that
                 required direct, one-on-one patient contact between the treating provider and the
                 Insureds throughout the services. That same day, Mas also purported to personally
                 perform, or at least directly supervise: (a) one 45-minute patient examination at
                 Atlantic Medical; (b) one 25-minute patient examination at Westchester Medical;
                 and (c) five 5-minute patient examinations at Westchester Medical; (d) at least 29
                 additional physical therapy services purportedly provided to at least six additional
                 GEICO Insureds at Atlantic Medical, including at least 7.25 hours of physical
                 therapy services that required direct, one-on-one patient contact between the
                 treating provider and the Insureds throughout the services; (e) at least 12
                 additional physical therapy services purportedly provided to at least two
                 additional GEICO Insureds at Davila Medical, including at least 4 hours of
                 physical therapy services that required direct, one-on-one patient contact between
                 the treating provider and the Insureds throughout the services; (f) at least 29
                 additional physical therapy services purportedly provided to at least six additional
                 GEICO Insureds at Starlite Medical, including at least 8 hours of physical therapy
                 services that required direct, one-on-one patient contact between the treating
                 provider and the Insureds throughout the services; and (g) at least 28 additional
                 physical therapy services purportedly provided to at least six additional GEICO
                 Insureds at Westchester Medical, including at least 6.5 hours of physical therapy
                 services that required direct, one-on-one patient contact between the treating
                 provider and the Insureds throughout the services. In all, GEICO received billing



                                                  43
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 44 of 293



                for at least 34.25 hours of services that Mas purported to personally perform, or at
                least directly supervise, on May 17, 2017.

         (viii) On June 13, 2017, the E-Z Medical Defendants purported to provide at least 62
                individual physical therapy services to at least nine individual Insureds, and
                falsely contended in the resulting bills to GEICO that Mas personally performed
                or at least directly supervised every one of those treatments. What is more, those
                putative treatments included at least 9 hours of physical therapy services that
                required direct, one-on-one patient contact between the treating provider and the
                Insureds throughout the services. That same day, Mas also purported to personally
                perform, or at least directly supervise: (a) one 25-minute patient examination at
                Westchester Medical; (b) one 25-minute patient examination at Atlantic Medical;
                (c) six 5-minute patient examinations at Westchester Medical; (d) at least 10
                additional physical therapy services purportedly provided to at least two
                additional GEICO Insureds at Atlantic Medical, including at least 2.5 hours of
                physical therapy services that required direct, one-on-one patient contact between
                the treating provider and the Insureds throughout the services; (e) at least 29
                additional physical therapy services purportedly provided to at least five
                additional GEICO Insureds at Davila Medical, including at least 10 hours of
                physical therapy services that required direct, one-on-one patient contact between
                the treating provider and the Insureds throughout the services; (f) at least 45
                additional physical therapy services purportedly provided to at least nine
                additional GEICO Insureds at Starlite Medical, including at least 12.5 hours of
                physical therapy services that required direct, one-on-one patient contact between
                the treating provider and the Insureds throughout the services; and (g) at least 27
                additional physical therapy services purportedly provided to at least seven
                additional GEICO Insureds at Westchester Medical, including at least 7.5 hours of
                physical therapy services that required direct, one-on-one patient contact between
                the treating provider and the Insureds throughout the services. In all, GEICO
                received billing for at least 42.75 hours of services that Mas purported to
                personally perform, or at least directly supervise, on June 13, 2017.

         (ix)   On December 6, 2017, the E-Z Medical Defendants purported to provide at least
                27 individual physical therapy services to at least four individual Insureds, and
                falsely contended in the resulting bills to GEICO that Mas personally performed
                or at least directly supervised every one of those treatments. What is more, those
                putative treatments included at least 4.5 hours of physical therapy services that
                required direct, one-on-one patient contact between the treating provider and the
                Insureds throughout the services. That same day, Mas also purported to personally
                perform, or at least directly supervise: (a) one 45-minute patient examination at a
                Florida clinic called Angels Diagnostic Group, Inc (“Angels Diagnostic”); (b) two
                15-minute patient examinations at Angels Diagnostic; (c) six 5-minute patient
                examinations at Westchester Medical; (d) at least 26 additional physical therapy
                services purportedly provided to at least five additional GEICO Insureds at Davila
                Medical, including at least 10.5 hours of physical therapy services that required
                direct, one-on-one patient contact between the treating provider and the Insureds


                                                 44
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 45 of 293



               throughout the services; (e) at least six additional physical therapy services
               purportedly provided to at least one additional GEICO Insured at a Florida clinic
               called Health Solutions Therapy Services Inc (“Health Solutions”), including at
               least 1.25 hours of physical therapy services that required direct, one-on-one
               patient contact between the treating provider and the Insured throughout the
               services; (f) at least 12 additional physical therapy services purportedly provided
               to at least two additional GEICO Insureds at a healthcare practice called Star
               Medical Center Inc (“Star Medical”), including at least 2.75 hours of physical
               therapy services that required direct, one-on-one patient contact between the
               treating provider and the Insureds throughout the services; (g) at least 55
               additional physical therapy services purportedly provided to at least 11 additional
               GEICO Insureds at Starlite Medical, including at least 15.75 hours of physical
               therapy services that required direct, one-on-one patient contact between the
               treating provider and the Insureds throughout the services; (h) at least 18
               additional physical therapy services purportedly provided to at least three
               additional GEICO Insureds at Therapeutic Rehab, including at least 4.75 hours of
               physical therapy services that required direct, one-on-one patient contact between
               the treating provider and the Insureds throughout the services; and (i) at least 19
               additional physical therapy services purportedly provided to at least six additional
               GEICO Insureds at Westchester Medical, including at least 7 hours of physical
               therapy services that required direct, one-on-one patient contact between the
               treating provider and the Insureds throughout the services. In all, GEICO received
               billing for at least 48.25 hours of services that Mas purported to personally
               perform, or at least directly supervise, on December 6, 2017.

         (x)   On December 12, 2017, the E-Z Medical Defendants purported to provide at least
               33 individual physical therapy services to at least five individual Insureds, and
               falsely contended in the resulting bills to GEICO that Mas personally performed
               or at least directly supervised every one of those treatments. What is more, those
               putative treatments included at least 5.5 hours of physical therapy services that
               required direct, one-on-one patient contact between the treating provider and the
               Insureds throughout the services. That same day, Mas also purported to personally
               perform, or at least directly supervise: (a) one 45-minute patient examination at E-
               Z Medical; (b) two 45-minute patient examinations at Westchester Medical; (c)
               one 30-minute patient examination at E-Z Medical; (d) one 25-minute patient
               examination at Davila Medical; (e) one 25-minute patient examination at Starlite
               Medical; (f) six 5-minute patient examinations at Westchester Medical; (g) at
               least 37 additional physical therapy services purportedly provided to at least seven
               additional GEICO Insureds at Davila Medical, including at least 14.5 hours of
               physical therapy services that required direct, one-on-one patient contact between
               the treating provider and the Insureds throughout the services; (h) at least six
               additional physical therapy services purportedly provided to at least one
               additional GEICO Insured at Health Solutions, including at least 1.25 hours of
               physical therapy services that required direct, one-on-one patient contact between
               the treating provider and the Insured throughout the services; (i) at least 24
               additional physical therapy services purportedly provided to at least four


                                                45
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 46 of 293



                  additional GEICO Insureds at Star Medical, including at least 5 hours of physical
                  therapy services that required direct, one-on-one patient contact between the
                  treating provider and the Insureds throughout the services; (j) at least 45
                  additional physical therapy services purportedly provided to at least nine
                  additional GEICO Insureds at Starlite Medical, including at least 11 hours of
                  physical therapy services that required direct, one-on-one patient contact between
                  the treating provider and the Insureds throughout the services; (k) at least 11
                  additional physical therapy services purportedly provided to at least two
                  additional GEICO Insureds at Therapeutic Rehab, including at least 3 hours of
                  physical therapy services that required direct, one-on-one patient contact between
                  the treating provider and the Insureds throughout the services; and (l) at least 24
                  additional physical therapy services purportedly provided to at least eight
                  additional GEICO Insureds at Westchester Medical, including at least 7.5 hours of
                  physical therapy services that required direct, one-on-one patient contact between
                  the treating provider and the Insureds throughout the services. In all, GEICO
                  received billing for at least 51.75 hours of services that Mas purported to
                  personally perform, or at least directly supervise, on December 12, 2017.

          160.    These are only representative examples. In the claims for physical therapy

   services that are identified in Exhibit “1”, the E-Z Medical Defendants routinely falsely

   represented that Mas had performed – or at least directly supervised – an improbable, and often

   impossible, number of physical therapy services on individual dates, considering the amounts of

   services he simultaneously was purporting to perform or directly supervise at the other Clinic

   Defendants and other health care clinics.

          161.    It is improbable, to the point of impossibility, that Mas – who was advanced in

   age at the time, and simultaneously working or purporting to work at various other medical

   practices and clinics – routinely performed such a high volume of physical therapy services on

   individual dates.

          162.    It is likewise improbable, to the point of impossibility, that Mas – who was

   advanced in age at the time, and simultaneously working or purporting to work at various other

   medical practices and clinics – routinely directly supervised such a high volume of physical

   therapy services on individual dates.



                                                  46
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 47 of 293



          163.    Upon information and belief, the fraudulent billing for physical therapy services

   that the E-Z Medical Defendants submitted or caused to be submitted through E-Z Medical to

   GEICO constituted only a fraction of the total fraudulent billing for physical therapy services

   that the E-Z Medical Defendants submitted through E-Z Medical to all of the automobile insurers

   in the Florida automobile insurance market.

          164.    GEICO is only one of the automobile insurance companies doing business in the

   Florida automobile insurance market.

          165.    It is extremely improbable, to the point of impossibility, that the E-Z Medical

   Defendants only submitted fraudulent billing to GEICO, and that the E-Z Medical Defendants

   did not simultaneously bill other automobile insurers.

          166.    Thus, upon information and belief, the impossible number of physical therapy

   services that Mas purported to directly supervise or provide to GEICO Insureds at E-Z Medical

   on individual dates of service, including the dates of service identified above, constituted only a

   fraction of the total number of physical therapy services that Mas purported to directly supervise

   or provide at E-Z Medical, including to individuals insured by companies other than GEICO, on

   those same dates of service.

          167.    In fact, Mas did not perform or directly supervise any of the physical therapy

   services that were billed through E-Z Medical to GEICO.

          168.    What is more, E-Z Medical did not actually provide any legitimate physical

   therapy services to GEICO Insureds.

          169.    Rather: (i) all of the putative “physical therapy” services that the E-Z Medical

   Defendants purported to provide through E-Z Medical to Insureds were performed, to the extent

   that they were performed at all, by Fernandez, Y. Rodriguez, and other physical therapist



                                                   47
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 48 of 293



   assistants associated with E-Z Medical, rather than by Mas; (ii) Mas did not even legitimately

   supervise the putative “physical therapy” services that were billed through E-Z Medical to

   GEICO; and (iii) none of the putative “physical therapy” services that were billed through E-Z

   Medical to GEICO actually constituted physical therapy, because Fernandez, Y. Rodriguez, and

   the other physical therapist assistants associated with E-Z Medical are not and never have been

   licensed as physical therapists, and did not perform the pertinent services under the supervision

   of any licensed physical therapist, physician, or other healthcare provider.

          170.    As set forth above, the No-Fault Law’s billing requirements provide – among

   other things – that all PIP billing must comply with the instructions promulgated by the Centers

   for Medicare & Medicaid Services for the completion of HCFA-1500 forms. See Fla. Stat. §

   627.736.

          171.    All of the billing that the E-Z Medical Defendants submitted through E-Z Medical

   to GEICO, including the billing for putative physical therapy services, was submitted on HCFA-

   1500 forms.

          172.    Pursuant to the instructions promulgated by the Centers for Medicare & Medicaid

   Services for the completion of HCFA-1500 forms, the name of the healthcare provider who

   actually performed or directly supervised the underlying physical therapy treatment must be

   listed on the HCFA-1500 form. See, e.g., Medicare Claims Processing Manual, Chapter 26 –

   Completing and Processing Form CMS-1500 Data Set.

          173.    To “directly supervise” a physical therapy treatment, a physician “must be present

   in the office suite and immediately available to furnish assistance and direction throughout the

   performance of the procedure. It does not mean that the physician must be present in the room




                                                   48
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 49 of 293



   when the procedure is performed.” See, e.g., Medicare Claims Processing Manual, Chapter 26 –

   Completing and Processing Form CMS-1500 Data Set, citing 42 C.F.R. 410.32.

          174.      Pursuant to the instructions promulgated by the Centers for Medicare & Medicaid

   Services for the completion of HCFA-1500 forms, to the extent that a physician is not actually

   “directly supervising” a physical therapy treatment, then the actual name of the person who is

   actually performing the physical therapy treatment must be listed on the HCFA-1500 form. See,

   e.g., Medicare Claims Processing Manual, Chapter 26 – Completing and Processing Form CMS-

   1500 Data Set.

          175.      The E-Z Medical Defendants were well-aware of the fact that – because

   Fernandez, Y. Rodriguez and the other physical therapist assistants associated with E-Z Medical

   were unsupervised physical therapist assistants, rather than physical therapists – E-Z Medical

   could not recover PIP Benefits for any services that Fernandez, Y. Rodriguez, or the other

   physical therapist assistants associated with E-Z Medical purported to provide.

          176.      As a result, and in order to conceal the fact that Fernandez, Y. Rodriguez, and the

   other physical therapist assistants associated with E-Z Medical unlawfully provided, without any

   legitimate supervision by Mas, all of the “physical therapy” services that were billed through E-Z

   Medical to GEICO, the E-Z Medical Defendants deliberately omitted any reference to

   Fernandez, Y. Rodriguez, and the other physical therapist assistants associated with E-Z Medical

   on many of the HCFA-1500 forms that they used to bill for the putative physical therapy

   services.

          177.      Instead, in the claims for physical therapy services identified in Exhibit “1”, the

   E-Z Medical Defendants routinely falsely listed Mas on the HCFA-1500 forms as the supposed

   provider or direct supervisor of the physical therapy services.



                                                    49
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 50 of 293



         178.    For example:

         (i)     On or about April 29, 2016, the E-Z Medical Defendants billed GEICO for
                 physical therapy services that purportedly were provided through E-Z Medical to
                 an Insured named LF on April 15, 2016. The HCFA-1500 form falsely
                 represented that Mas performed, or at least directly supervised, the pertinent
                 physical therapy services, and the E-Z Medical Defendants deliberately omitted
                 any reference to Y. Rodriguez from the HCFA-1500 form. However, the
                 underlying physical therapy treatment notes were signed by Y. Rodriguez, in
                 keeping with the fact that the pertinent services were performed – to the extent
                 that they were performed at all – by Y. Rodriguez, without any legitimate
                 supervision by Mas.

         (ii)    On or about May 20, 2016, the E-Z Medical Defendants billed GEICO for
                 physical therapy services that purportedly were provided through E-Z Medical to
                 an Insured named CB on May 11, 2016. The HCFA-1500 form falsely
                 represented that Mas performed, or at least directly supervised, the pertinent
                 physical therapy services, and the E-Z Medical Defendants deliberately omitted
                 any reference to Y. Rodriguez from the HCFA-1500 form. However, the
                 underlying physical therapy treatment notes were signed by Y. Rodriguez, in
                 keeping with the fact that the pertinent services were performed – to the extent
                 that they were performed at all – by Y. Rodriguez, without any legitimate
                 supervision by Mas.

         (iii)   On or about May 27, 2016, the E-Z Medical Defendants billed GEICO for
                 physical therapy services that purportedly were provided through E-Z Medical to
                 an Insured named LF on May 23, 2016. The HCFA-1500 form falsely represented
                 that Mas performed, or at least directly supervised, the pertinent physical therapy
                 services, and the E-Z Medical Defendants deliberately omitted any reference to Y.
                 Rodriguez from the HCFA-1500 form. However, the underlying physical therapy
                 treatment notes were signed by Y. Rodriguez, in keeping with the fact that the
                 pertinent services were performed – to the extent that they were performed at all –
                 by Y. Rodriguez, without any legitimate supervision by Mas.

         (iv)    On or about June 2, 2016, the E-Z Medical Defendants billed GEICO for physical
                 therapy services that purportedly were provided through E-Z Medical to an
                 Insured named RG on May 23, 2016. The HCFA-1500 form falsely represented
                 that Mas performed, or at least directly supervised, the pertinent physical therapy
                 services, and the E-Z Medical Defendants deliberately omitted any reference to Y.
                 Rodriguez from the HCFA-1500 form. However, the underlying physical therapy
                 treatment notes were signed by Y. Rodriguez, in keeping with the fact that the
                 pertinent services were performed – to the extent that they were performed at all –
                 by Y. Rodriguez, without any legitimate supervision by Mas.

         (v)     On or about September 27, 2016, the E-Z Medical Defendants billed GEICO for
                 physical therapy services that purportedly were provided through E-Z Medical to


                                                 50
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 51 of 293



                 an Insured named GB on September 9, 2016. The HCFA-1500 form falsely
                 represented that Mas performed, or at least directly supervised, the pertinent
                 physical therapy services, and the E-Z Medical Defendants deliberately omitted
                 any reference to Fernandez from the HCFA-1500 form. However, the underlying
                 physical therapy treatment notes were signed by Fernandez, in keeping with the
                 fact that the pertinent services were performed – to the extent that they were
                 performed at all – by Fernandez, without any legitimate supervision by Mas.

         (vi)    On or about November 16, 2016, the E-Z Medical Defendants billed GEICO for
                 physical therapy services that purportedly were provided through E-Z Medical to
                 an Insured named GB on October 19, 2016. The HCFA-1500 form falsely
                 represented that Mas performed, or at least directly supervised, the pertinent
                 physical therapy services, and the E-Z Medical Defendants deliberately omitted
                 any reference to Fernandez from the HCFA-1500 form. However, the underlying
                 physical therapy treatment notes were signed by Fernandez, in keeping with the
                 fact that the pertinent services were performed – to the extent that they were
                 performed at all – by Fernandez, without any legitimate supervision by Mas.

         (vii)   On or about May 5, 2017, the E-Z Medical Defendants billed GEICO for physical
                 therapy services that purportedly were provided through E-Z Medical to an
                 Insured named HE on May 3, 2017. The HCFA-1500 form falsely represented
                 that Mas performed, or at least directly supervised, the pertinent physical therapy
                 services, and the E-Z Medical Defendants deliberately omitted any reference to
                 Fernandez from the HCFA-1500 form. However, the underlying physical therapy
                 treatment notes were signed by Fernandez, in keeping with the fact that the
                 pertinent services were performed – to the extent that they were performed at all –
                 by Fernandez, without any legitimate supervision by Mas.

         (viii) On or about May 5, 2017, the E-Z Medical Defendants billed GEICO for physical
                therapy services that purportedly were provided through E-Z Medical to an
                Insured named RR on May 3, 2017. The HCFA-1500 form falsely represented
                that Mas performed, or at least directly supervised, the pertinent physical therapy
                services, and the E-Z Medical Defendants deliberately omitted any reference to
                Fernandez from the HCFA-1500 form. However, the underlying physical therapy
                treatment notes were signed by Fernandez, in keeping with the fact that the
                pertinent services were performed – to the extent that they were performed at all –
                by Fernandez, without any legitimate supervision by Mas.

         (ix)    On or about June 28, 2017, the E-Z Medical Defendants billed GEICO for
                 physical therapy services that purportedly were provided through E-Z Medical to
                 an Insured named PS on June 7, 2017. The HCFA-1500 form falsely represented
                 that Mas performed, or at least directly supervised, the pertinent physical therapy
                 services, and the E-Z Medical Defendants deliberately omitted any reference to
                 Fernandez from the HCFA-1500 form. However, the underlying physical therapy
                 treatment notes were signed by Fernandez, in keeping with the fact that the



                                                 51
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 52 of 293



                  pertinent services were performed – to the extent that they were performed at all –
                  by Fernandez, without any legitimate supervision by Mas.

           (x)    On or about July 28, 2017, the E-Z Medical Defendants billed GEICO for
                  physical therapy services that purportedly were provided through E-Z Medical to
                  an Insured named PS on July 5, 2017. The HCFA-1500 form falsely represented
                  that Mas performed, or at least directly supervised, the pertinent physical therapy
                  services, and the E-Z Medical Defendants deliberately omitted any reference to
                  Fernandez from the HCFA-1500 form. However, the underlying physical therapy
                  treatment notes were signed by Fernandez, in keeping with the fact that the
                  pertinent services were performed – to the extent that they were performed at all –
                  by Fernandez, without any legitimate supervision by Mas.

           179.   These are only representative examples. In virtually all of the claims for physical

   therapy services that are identified in Exhibit “1”, the E-Z Medical Defendants falsely

   represented in the HCFA-1500 forms they submitted to GEICO that Mas had performed or at

   least directly supervised the underlying physical therapy services, when in fact the services were

   performed by Fernandez, Y. Rodriguez, or other physical therapist assistants associated with E-Z

   Medical, to the extent that they were performed at all, without any supervision by Mas or anyone

   else.

           180.   In the claims for initial examinations and follow-up examinations identified in

   Exhibit “1”, the E-Z Medical Defendants routinely fraudulently misrepresented that the initial

   examinations and follow-up examinations were lawfully provided and reimbursable, when in fact

   they were neither lawfully provided nor reimbursable, because:

           (i)    the putative initial examinations and follow-up examinations were illegally
                  performed – to the extent they were performed at all – by physician assistants,
                  without any supervision by anyone, in contravention of Florida law;

           (ii)   E-Z Medical could not lawfully recover PIP Benefits for the putative initial
                  examinations and follow-up examinations, because they were illegally performed
                  by physician assistants, without any supervision by anyone, in contravention of
                  Florida law; and




                                                  52
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 53 of 293



          (iii)     the E-Z Medical Defendants systematically fraudulently misrepresented that the
                    initial examinations and follow-up examinations were legitimately supervised by
                    Mas.

          181.      In the claims for physical therapy services identified in Exhibit “1”, the E-Z

   Medical Defendants routinely fraudulently misrepresented that the physical therapy services

   were lawfully provided and reimbursable, when in fact they were neither lawfully provided nor

   reimbursable, because:

          (i)       the putative physical therapy services were illegally performed – to the extent
                    they were performed at all – by physical therapist assistants, without any
                    supervision by anyone, in contravention of Florida law;

          (ii)      E-Z Medical could not lawfully recover PIP Benefits for the putative physical
                    therapy services, because they were illegally performed by physical therapist
                    assistants, without any supervision by anyone, in contravention of Florida law;
                    and

          (iii)     the E-Z Medical Defendants systematically fraudulently misrepresented and
                    concealed the identities of the individuals who performed or directly supervised
                    the putative physical therapy services in their billing for the putative “physical
                    therapy” services.

          182.      These fraudulent misrepresentations and acts of fraudulent concealment

   demonstrate that E-Z Medical was operated without a legitimate medical director.

          183.      For instance, Mas – who purported to serve as the “medical director” at E-Z

   Medical beginning in December 2013 – did not, and could not have, “[c]onduct[ed] systematic

   reviews of clinic billings to ensure that the billings are not fraudulent or unlawful.” See Fla. Stat.

   § 400.9935(1).

          184.      Nor, for that matter, did Mas “[e]nsure that all practitioners providing health care

   services or supplies to patients maintain[ed] a current active and unencumbered Florida license”,

   or “[e]nsure that all health care practitioners at the clinic [had] active appropriate certification or

   licensure for the level of care being provided.” See Fla. Stat. § 400.9935(1).



                                                     53
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 54 of 293



          185.    Had Mas actually fulfilled his statutory role as medical director at E-Z Medical,

   he would have – among other things – legitimately supervised Fernandez, Y. Rodriguez, or other

   physical therapist assistants associated with E-Z Medical when they performed physical therapy

   services under Mas’s license number.

          186.    Had Mas actually fulfilled his statutory role as medical director at E-Z Medical,

   he would have noted – among other things – that the E-Z Medical Defendants routinely

   fraudulently represented in E-Z Medical’s billing that the initial examinations and follow-up

   examinations were performed, or at least legitimately supervised, by Mas.

          187.    Had Mas actually fulfilled his statutory role as medical director at E-Z Medical,

   he would have noted – among other things – that the E-Z Medical Defendants routinely

   fraudulently represented in E-Z Medical’s billing that the physical therapy services were

   performed, or at least directly supervised, by Mas.

          188.    Had Mas actually fulfilled his statutory role as medical director at E-Z Medical,

   he would have noted – among other things – that the E-Z Medical Defendants routinely

   fraudulently concealed the fact that the physical therapy services were provided – to the extent

   that they were provided at all – by Fernandez, Y. Rodriguez, and other physical therapist

   assistants associated with E-Z Medical, without any supervision by anyone, and therefore were

   unreimbursable under the No-Fault Law.

          189.    Had Mas actually fulfilled his statutory role as medical director at E-Z Medical,

   he would have ensured – among other things – that all of the individuals providing physical

   therapy services had active appropriate licensure to perform physical therapy services without

   supervision.




                                                   54
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 55 of 293



           190.    Mas did none of these things, because he never actually served as a legitimate

   medical director at E-Z Medical in the first instance, rendering E-Z Medical ineligible to collect

   PIP Benefits in the first instance.

   2.      The Fraudulent Misrepresentations Regarding the Identities of the Health Care
           Providers Rendering Services at Davila Medical

           191.    Davila Medical, Davila, Mas, D. Diaz, Vital, and Pajon (collectively, the “Davila

   Medical Defendants”) billed for a limited range of health care services through Davila Medical,

   specifically: (i) purported initial patient examinations; (ii) purported follow-up patient

   examinations; and (iii) purported physical therapy services, including hot/cold packs, infrared

   therapy, ultrasound therapy, neuromuscular reeducation, therapeutic exercises, therapeutic

   activities, “self-care training”, and electrical stimulation.

           192.    As set forth in Exhibit “2”, the purported physical therapy services constituted the

   vast majority of the services that the Davila Medical Defendants billed through Davila Medical

   to GEICO.

           193.    Mas was between approximately 68 and 70 years old during the period from 2016

   to the present when he falsely purported to serve as “medical director” at Davila Medical.

           194.    Even so, during Mas’s tenure as Davila Medical’s purported “medical director”,

   Mas also purported to serve as the “medical director” for numerous other medical clinics,

   including E-Z Medical, Baracusa Health, Westchester Medical, and Golden Health, and

   purported to personally perform or directly supervise a massive amount of medical services for

   those clinics and other health care providers.

           195.    As a result, Mas was only occasionally physically present at Davila Medical, and

   did not personally perform – or even directly supervise – the massive amount of physical therapy

   services that Davila Medical purported to provide to GEICO Insureds. Indeed, during his tenure


                                                      55
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 56 of 293



   as Davila Medical’s purported “medical director”, Mas only visited the clinic sporadically to

   purport to conduct or supervise initial and follow-up patient examinations – to the extent the

   examinations were performed at all – and to sign bills and treatment reports prepared by other

   Davila Medical personnel, including D. Diaz, Vital, and Pajon, at Davila’s direction. Even when

   Mas was physically present at Davila Medical, he never provided, supervised, ordered, or

   prescribed the physical therapy services purportedly provided at Davila Medical.

          196.    All of the physical therapy services that Davila Medical purported to provide

   between 2016 and the present were performed by D. Diaz, Vital, Pajon, and other massage

   therapists associated with Davila Medical, who reported directly to Davila without any legitimate

   supervision or oversight by Mas or any other licensed physician.

          197.    As set forth above, prior to January 1, 2013, the No-Fault Law permitted health

   care services providers, including clinics, to collect PIP Benefits for massage therapy, so long as

   – among other things – the massage therapy was “provided, supervised, ordered, or prescribed”

   by a licensed physician, chiropractor, or dentist, or was provided in a properly licensed or

   accredited institutional setting. See 2012 Fla. ALS 197.

          198.    However – and again, as set forth above – in response to rampant PIP fraud

   involving massage therapists and massage, the No-Fault Law was amended, effective January 1,

   2013, to prohibit PIP reimbursement for massage or for services provided by massage therapists.

   See 2012 Fla. ALS 197; see also Fla. Stat. § 627.736(1)(a)(5).

          199.    What is more, and as set forth above, massage therapists may not practice

   physical therapy, or hold themselves out as being able to practice physical therapy, unless they

   have an actual license to practice physical therapy, as opposed to massage therapy. See Fla. Stat.

   § 486.028.



                                                   56
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 57 of 293



          200.    D. Diaz, Vital, and Pajon were licensed as massage therapists. They were never

   licensed as physical therapists.

          201.    As a result, with respect to insurance policies issued after January 1, 2013, the

   No-Fault Law prohibited Davila Medical from recovering PIP Benefits for services – including

   but not limited to physical therapy services – provided by unsupervised massage therapists such

   as D. Diaz, Vital, and Pajon.

          202.    The Davila Medical Defendants were well-aware of the fact that – with respect to

   insurance policies issued after January 1, 2013 – Davila Medical could not legally recover PIP

   Benefits for services provided by unsupervised massage therapists such as D. Diaz, Vital, and

   Pajon. For example, and as set forth above, the amendments to the No-Fault Law prohibiting PIP

   reimbursement for massage or for services provided by massage therapists were widely reported,

   as was the preceding legal struggle by various massage therapists and massage trade

   organizations to fight the amendments.

          203.    In keeping with the fact that the Davila Medical Defendants knew that – with

   respect to insurance policies issued after January 1, 2013 – they could not lawfully recover PIP

   Benefits for services provided by unsupervised massage therapists, in 2016 the Davila Medical

   Defendants began to list Mas as the treating provider on the majority of the bills submitted to

   GEICO for the majority of services that the Davila Medical Defendants purported to provide to

   GEICO Insureds, including many of the individual physical therapy services that were billed

   through Davila Medical to GEICO.

          204.    Considering his advanced age, and the fact that he simultaneously was purporting

   to serve as medical director at no fewer than five health care clinics and to perform a massive

   number of individual health care services at numerous health care practices throughout the



                                                 57
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 58 of 293



   Miami area, Mas could not physically have performed, or even directly supervised, the physical

   therapy services that were billed through Davila Medical to GEICO between 2016 and the

   present.

          205.    Even so, the Davila Medical Defendants routinely falsely represented in the

   billing they submitted or caused to be submitted through Davila Medical to GEICO for physical

   therapy services between 2016 and the present that Mas personally performed, or at least directly

   supervised, the underlying physical therapy services.

          206.    For example:

          (i)     On March 14, 2017, the Davila Medical Defendants purported to provide at least
                  five individual physical therapy services to at least one individual Insured, and
                  falsely contended in the resulting bills to GEICO that Mas personally performed
                  or at least directly supervised every one of those treatments. What is more, those
                  putative treatments included at least 2 hours of physical therapy services that
                  required direct, one-on-one patient contact between the treating provider and the
                  Insured throughout the services. That same day, Mas also purported to personally
                  perform, or at least directly supervise: (a) one 15-minute patient examination at
                  Atlantic Medical; (b) two 5-minute patient examinations at Westchester Medical;
                  (c) at least 10 additional physical therapy services purportedly provided to at least
                  two additional GEICO Insureds at Atlantic Medical, including at least 2.5 hours
                  of physical therapy services that required direct, one-on-one patient contact
                  between the treating provider and the Insureds throughout the services; (d) at least
                  12 additional physical therapy services purportedly provided to at least two
                  additional GEICO Insureds at Baracusa Health, including at least 2.5 hours of
                  physical therapy services that required direct, one-on-one patient contact between
                  the treating provider and the Insureds throughout the services; (e) at least 37
                  additional physical therapy services purportedly provided to at least five
                  additional GEICO Insureds at E-Z Medical, including at least 5.25 hours of
                  physical therapy services that required direct, one-on-one patient contact between
                  the treating provider and the Insureds throughout the services; (f) at least nine
                  additional physical therapy services purportedly provided to at least two
                  additional GEICO Insureds at Golden Health, including at least 1.75 hours of
                  physical therapy services that required direct, one-on-one patient contact between
                  the treating provider and the Insureds throughout the services; (g) at least 13
                  additional physical therapy services purportedly provided to at least two
                  additional GEICO Insureds at Therapeutic Rehab, including at least 3 hours of
                  physical therapy services that required direct, one-on-one patient contact between
                  the treating provider and the Insureds throughout the services; (h) at least 12
                  additional physical therapy services purportedly provided to at least two


                                                   58
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 59 of 293



                additional GEICO Insureds at We Care Medical, including at least 3.5 hours of
                physical therapy services that required direct, one-on-one patient contact between
                the treating provider and the Insureds throughout the services; and (i) at least 12
                additional physical therapy services purportedly provided to at least two
                additional GEICO Insureds at Westchester Medical, including at least 3.75 hours
                of physical therapy services that required direct, one-on-one patient contact
                between the treating provider and the Insureds throughout the services. In all,
                GEICO received billing for at least 24.5 hours of services that Mas purported to
                personally perform, or at least directly supervise, on March 14, 2017.

         (ii)   On April 10, 2017, the Davila Medical Defendants purported to provide at least
                six individual physical therapy services to at least one individual Insured, and
                falsely contended in the resulting bills to GEICO that Mas personally performed
                or at least directly supervised every one of those treatments. What is more, those
                putative treatments included at least 2 hours of physical therapy services that
                required direct, one-on-one patient contact between the treating provider and the
                Insured throughout the services. That same day, Mas also purported to personally
                perform, or at least directly supervise: (a) one 25-minute patient examination at
                Golden Health; (b) one 10-minute patient examination at Golden Health; (c) four
                5-minute patient examinations at Westchester Medical; (d) at least 19 additional
                physical therapy services purportedly provided to at least four additional GEICO
                Insureds at Atlantic Medical, including at least 5 hours of physical therapy
                services that required direct, one-on-one patient contact between the treating
                provider and the Insureds throughout the services; (e) at least six additional
                physical therapy services purportedly provided to at least one additional GEICO
                Insured at Baracusa Health, including at least 1.25 hours of physical therapy
                services that required direct, one-on-one patient contact between the treating
                provider and the Insured throughout the services; (f) at least 34 additional
                physical therapy services purportedly provided to at least five additional GEICO
                Insureds at E-Z Medical, including at least 5 hours of physical therapy services
                that required direct, one-on-one patient contact between the treating provider and
                the Insureds throughout the services; (g) at least 30 additional physical therapy
                services purportedly provided to at least six additional GEICO Insureds at Golden
                Health, including at least 6.75 hours of physical therapy services that required
                direct, one-on-one patient contact between the treating provider and the Insureds
                throughout the services; (h) at least seven additional physical therapy services
                purportedly provided to at least one additional GEICO Insured at Therapeutic
                Rehab, including at least 1.5 hours of physical therapy services that required
                direct, one-on-one patient contact between the treating provider and the Insured
                throughout the services; and (i) at least 22 additional physical therapy services
                purportedly provided to at least four additional GEICO Insureds at Westchester
                Medical, including at least 5.5 hours of physical therapy services that required
                direct, one-on-one patient contact between the treating provider and the Insureds
                throughout the services. In all, GEICO received billing for at least 27.75 hours of
                services that Mas purported to personally perform, or at least directly supervise,
                on April 10, 2017.


                                                59
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 60 of 293




         (iii)   On April 24, 2017, the Davila Medical Defendants purported to provide at least
                 six individual physical therapy services to at least one individual Insured, and
                 falsely contended in the resulting bills to GEICO that Mas personally performed
                 or at least directly supervised every one of those treatments. What is more, those
                 putative treatments included at least 2.25 hours of physical therapy services that
                 required direct, one-on-one patient contact between the treating provider and the
                 Insured throughout the services. That same day, Mas also purported to personally
                 perform, or at least directly supervise: (a) one 30-minute patient examination at
                 Baracusa Health; (b) one 25-minute patient examination at Golden Health; (c) one
                 25-minute patient examination at Westchester Medical; (d) one 15-minute patient
                 examination at Atlantic Medical; (e) five 5-minute patient examinations at
                 Westchester Medical; (f) at least 39 additional physical therapy services
                 purportedly provided to at least eight additional GEICO Insureds at Atlantic
                 Medical, including at least 10 hours of physical therapy services that required
                 direct, one-on-one patient contact between the treating provider and the Insureds
                 throughout the services; (g) at least five additional physical therapy services
                 purportedly provided to at least one additional GEICO Insured at Baracusa
                 Health, including at least 1.25 hours of physical therapy services that required
                 direct, one-on-one patient contact between the treating provider and the Insured
                 throughout the services; (h) at least 43 additional physical therapy services
                 purportedly provided to at least seven additional GEICO Insureds at E-Z Medical,
                 including at least 7 hours of physical therapy services that required direct, one-on-
                 one patient contact between the treating provider and the Insureds throughout the
                 services; (i) at least 20 additional physical therapy services purportedly provided
                 to at least four additional GEICO Insureds at Golden Health, including at least
                 4.75 hours of physical therapy services that required direct, one-on-one patient
                 contact between the treating provider and the Insureds throughout the services; (j)
                 at least 20 additional physical therapy services purportedly provided to at least
                 four additional GEICO Insureds at Starlite Medical, including at least 5.5 hours of
                 physical therapy services that required direct, one-on-one patient contact between
                 the treating provider and the Insureds throughout the services; (k) at least seven
                 additional physical therapy services purportedly provided to at least one
                 additional GEICO Insured at Therapeutic Rehab, including at least 1.5 hours of
                 physical therapy services that required direct, one-on-one patient contact between
                 the treating provider and the Insured throughout the services; and (l) at least 30
                 additional physical therapy services purportedly provided to at least six additional
                 GEICO Insureds at Westchester Medical, including at least 7.75 hours of physical
                 therapy services that required direct, one-on-one patient contact between the
                 treating provider and the Insureds throughout the services. In all, GEICO received
                 billing for at least 42 hours of services that Mas purported to personally perform,
                 or at least directly supervise, on April 24, 2017.

         (iv)    On April 25, 2017, the Davila Medical Defendants purported to provide at least 5
                 individual physical therapy services to at least one individual Insured, and falsely
                 contended in the resulting bills to GEICO that Mas personally performed or at


                                                  60
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 61 of 293



               least directly supervised every one of those treatments. What is more, those
               putative treatments included at least 2 hours of physical therapy services that
               required direct, one-on-one patient contact between the treating provider and the
               Insured throughout the services. That same day, Mas also purported to personally
               perform, or at least directly supervise: (a) two 25-minute patient examinations at
               Westchester Medical; (b) one 25-minute patient examination at Davila Medical;
               (c) one 15-minute patient examinations at Golden Health; (d) four 5-minute
               patient examinations at Westchester Medical; (e) at least 39 additional physical
               therapy services purportedly provided to at least eight additional GEICO Insureds
               at Atlantic Medical, including at least 9.75 hours of physical therapy services that
               required direct, one-on-one patient contact between the treating provider and the
               Insureds throughout the services; (f) at least five additional physical therapy
               services purportedly provided to at least one additional GEICO Insured at
               Baracusa Health, including at least 1.25 hours of physical therapy services that
               required direct, one-on-one patient contact between the treating provider and the
               Insured throughout the services; (g) at least 43 additional physical therapy
               services purportedly provided to at least seven additional GEICO Insureds at E-Z
               Medical, including at least 7 hours of physical therapy services that required
               direct, one-on-one patient contact between the treating provider and the Insureds
               throughout the services; (h) at least 19 additional physical therapy services
               purportedly provided to at least four additional GEICO Insureds at Golden Health,
               including at least 4.25 hours of physical therapy services that required direct, one-
               on-one patient contact between the treating provider and the Insureds throughout
               the services; (i) at least 20 additional physical therapy services purportedly
               provided to at least four additional GEICO Insureds at Starlite Medical, including
               at least 4.75 hours of physical therapy services that required direct, one-on-one
               patient contact between the treating provider and the Insureds throughout the
               services; (j) at least seven additional physical therapy services purportedly
               provided to at least one additional GEICO Insured at Therapeutic Rehab,
               including at least 1.5 hours of physical therapy services that required direct, one-
               on-one patient contact between the treating provider and the Insured throughout
               the services; and (k) at least 30 additional physical therapy services purportedly
               provided to at least six additional GEICO Insureds at Westchester Medical,
               including at least 7 hours of physical therapy services that required direct, one-on-
               one patient contact between the treating provider and the Insureds throughout the
               services. In all, GEICO received billing for at least 39.25 hours of services that
               Mas purported to personally perform, or at least directly supervise, on April 25,
               2017.

         (v)   On May 3, 2017, the Davila Medical Defendants purported to provide at least five
               individual physical therapy services to at least one individual Insured, and falsely
               contended in the resulting bills to GEICO that Mas personally performed or at
               least directly supervised every one of those treatments. What is more, those
               putative treatments included at least 2 hours of physical therapy services that
               required direct, one-on-one patient contact between the treating provider and the
               Insured throughout the services. That same day, Mas also purported to personally


                                                61
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 62 of 293



                perform, or at least directly supervise: (a) three 30-minute patient examinations at
                Starlite Medical; (b) one 15-minute patient examination at Atlantic Medical; (c)
                three 5-minute patient examinations at Westchester Medical; (d) at least 28
                additional physical therapy services purportedly provided to at least six additional
                GEICO Insureds at Atlantic Medical, including at least 7 hours of physical
                therapy services that required direct, one-on-one patient contact between the
                treating provider and the Insureds throughout the services; (e) at least six
                additional physical therapy services purportedly provided to at least one
                additional GEICO Insured at Baracusa Health, including at least 1.25 hours of
                physical therapy services that required direct, one-on-one patient contact between
                the treating provider and the Insured throughout the services; (f) at least 62
                additional physical therapy services purportedly provided to at least 10 additional
                GEICO Insureds at E-Z Medical, including at least 10 hours of physical therapy
                services that required direct, one-on-one patient contact between the treating
                provider and the Insureds throughout the services; (g) at least 10 additional
                physical therapy services purportedly provided to at least two additional GEICO
                Insureds at Golden Health, including at least 2 hours of physical therapy services
                that required direct, one-on-one patient contact between the treating provider and
                the Insureds throughout the services additional services; (h) at least 59 additional
                physical therapy services purportedly provided to at least 12 additional GEICO
                Insureds at Starlite Medical, including at least 16.25 hours of physical therapy
                services that required direct, one-on-one patient contact between the treating
                provider and the Insureds throughout the services; (i) at least seven additional
                physical therapy services purportedly provided to at least one additional GEICO
                Insured at Therapeutic Rehab, including at least 1.5 hours of physical therapy
                services that required direct, one-on-one patient contact between the treating
                provider and the Insured throughout the services; and (j) at least 13 additional
                physical therapy services purportedly provided to at least three additional GEICO
                Insureds at Westchester Medical, including at least 3.5 hours of physical therapy
                services that required direct, one-on-one patient contact between the treating
                provider and the Insureds throughout the services. In all, GEICO received billing
                for at least 45.5 hours of services that Mas purported to personally perform, or at
                least directly supervise, on May 3, 2017.

         (vi)   On May 17, 2017, the Davila Medical Defendants purported to provide at least 12
                individual physical therapy services to at least two individual Insureds, and falsely
                contended in the resulting bills to GEICO that Mas personally performed or at
                least directly supervised every one of those treatments. What is more, those
                putative treatments included at least 4 hours of physical therapy services that
                required direct, one-on-one patient contact between the treating provider and the
                Insureds throughout the services. That same day, Mas also purported to personally
                perform, or at least directly supervise: (a) one 45-minute patient examination at
                Atlantic Medical; (b) one 25-minute patient examination at Westchester Medical;
                (c) five 5-minute patient examinations at Westchester Medical; (d) at least 29
                additional physical therapy services purportedly provided to at least six additional
                GEICO Insureds at Atlantic Medical, including at least 7.25 hours of physical


                                                 62
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 63 of 293



                 therapy services that required direct, one-on-one patient contact between the
                 treating provider and the Insureds throughout the services; (e) at least 47
                 additional physical therapy services purportedly provided to at least seven
                 additional GEICO Insureds at E-Z Medical, including at least 7 hours of physical
                 therapy services that required direct, one-on-one patient contact between the
                 treating provider and the Insureds throughout the services; (f) at least 29
                 additional physical therapy services purportedly provided to at least six additional
                 GEICO Insureds at Starlite Medical, including at least 8 hours of physical therapy
                 services that required direct, one-on-one patient contact between the treating
                 provider and the Insureds throughout the services; and (g) at least 28 additional
                 physical therapy services purportedly provided to at least six additional GEICO
                 Insureds at Westchester Medical, including at least 6.5 hours of physical therapy
                 services that required direct, one-on-one patient contact between the treating
                 provider and the Insureds throughout the services. In all, GEICO received billing
                 for at least 34.25 hours of services that Mas purported to personally perform, or at
                 least directly supervise, on May 17, 2017.

         (vii)   On June 13, 2017, the Davila Medical Defendants purported to provide at least 29
                 individual physical therapy services to at least five individual Insureds, and
                 falsely contended in the resulting bills to GEICO that Mas personally performed
                 or at least directly supervised every one of those treatments. What is more, those
                 putative treatments included at least 10 hours of physical therapy services that
                 required direct, one-on-one patient contact between the treating provider and the
                 Insureds throughout the services. That same day, Mas also purported to personally
                 perform, or at least directly supervise: (a) one 25-minute patient examination at
                 Westchester Medical; (b) one 25-minute patient examination at Atlantic Medical;
                 (c) six 5-minute patient examinations at Westchester Medical; (d) at least 10
                 additional physical therapy services purportedly provided to at least two
                 additional GEICO Insureds at Atlantic Medical, including at least 2.5 hours of
                 physical therapy services that required direct, one-on-one patient contact between
                 the treating provider and the Insureds throughout the services; (e) at least 62
                 additional physical therapy services purportedly provided to at least nine
                 additional GEICO Insureds at E-Z Medical, including at least 9 hours of physical
                 therapy services that required direct, one-on-one patient contact between the
                 treating provider and the Insureds throughout the services; (f) at least 45
                 additional physical therapy services purportedly provided to at least nine
                 additional GEICO Insureds at Starlite Medical, including at least 12.5 hours of
                 physical therapy services that required direct, one-on-one patient contact between
                 the treating provider and the Insureds throughout the services; and (g) at least 27
                 additional physical therapy services purportedly provided to at least seven
                 additional GEICO Insureds at Westchester Medical, including at least 7.5 hours of
                 physical therapy services that required direct, one-on-one patient contact between
                 the treating provider and the Insureds throughout the services. In all, GEICO
                 received billing for at least 42.75 hours of services that Mas purported to
                 personally perform, or at least directly supervise, on June 13, 2017.



                                                  63
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 64 of 293



         (viii) On December 6, 2017, the Davila Medical Defendants purported to provide at
                least 26 individual physical therapy services to at least five individual Insureds,
                and falsely contended in the resulting bills to GEICO that Mas personally
                performed or at least directly supervised every one of those treatments. What is
                more, those putative treatments included at least 10.5 hours of physical therapy
                services that required direct, one-on-one patient contact between the treating
                provider and the Insureds throughout the services. That same day, Mas also
                purported to personally perform, or at least directly supervise: (a) one 45-minute
                patient examination at Angels Diagnostic; (b) two 15-minute patient examinations
                at Angels Diagnostic; (c) six 5-minute patient examinations at Westchester
                Medical; (d) at least 27 additional physical therapy services purportedly provided
                to at least four additional GEICO Insureds at E-Z Medical, including at least 4.5
                hours of physical therapy services that required direct, one-on-one patient contact
                between the treating provider and the Insureds throughout the services; (e) at least
                six additional physical therapy services purportedly provided to at least one
                additional GEICO Insured at Health Solutions, including at least 1.25 hours of
                physical therapy services that required direct, one-on-one patient contact between
                the treating provider and the Insured throughout the services; (f) at least 12
                additional physical therapy services purportedly provided to at least two
                additional GEICO Insureds at Star Medical, including at least 2.75 hours of
                physical therapy services that required direct, one-on-one patient contact between
                the treating provider and the Insureds throughout the services; (g) at least 55
                additional physical therapy services purportedly provided to at least 11 additional
                GEICO Insureds at Starlite Medical, including at least 15.75 hours of physical
                therapy services that required direct, one-on-one patient contact between the
                treating provider and the Insureds throughout the services; (h) at least 18
                additional physical therapy services purportedly provided to at least three
                additional GEICO Insureds at Therapeutic Rehab, including at least 4.75 hours of
                physical therapy services that required direct, one-on-one patient contact between
                the treating provider and the Insureds throughout the services; and (i) at least 19
                additional physical therapy services purportedly provided to at least six additional
                GEICO Insureds at Westchester Medical, including at least 7 hours of physical
                therapy services that required direct, one-on-one patient contact between the
                treating provider and the Insureds throughout the services. In all, GEICO received
                billing for at least 48.25 hours of services that Mas purported to personally
                perform, or at least directly supervise, on December 6, 2017.

         (ix)   On December 12, 2017, the Davila Medical Defendants purported to provide at
                least 37 individual physical therapy services to at least seven individual Insureds,
                and falsely contended in the resulting bills to GEICO that Mas personally
                performed or at least directly supervised every one of those treatments. What is
                more, those putative treatments included at least 14.5 hours of physical therapy
                services that required direct, one-on-one patient contact between the treating
                provider and the Insureds throughout the services. That same day, Mas also
                purported to personally perform, or at least directly supervise: (a) one 45-minute
                patient examination at E-Z Medical; (b) two 45-minute patient examinations at


                                                 64
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 65 of 293



               Westchester Medical; (c) one 30-minute patient examination at E-Z Medical; (d)
               one 25-minute patient examination at Davila Medical; (e) one 25-minute patient
               examination at Starlite Medical; (f) six 5-minute patient examinations at
               Westchester Medical; (g) at least 33 additional physical therapy services
               purportedly provided to at least five additional GEICO Insureds at E-Z Medical,
               including at least 5.5 hours of physical therapy services that required direct, one-
               on-one patient contact between the treating provider and the Insureds throughout
               the services; (h) at least six additional physical therapy services purportedly
               provided to at least one additional GEICO Insured at Health Solutions, including
               at least 1.25 hours of physical therapy services that required direct, one-on-one
               patient contact between the treating provider and the Insured throughout the
               services; (i) at least 24 additional physical therapy services purportedly provided
               to at least four additional GEICO Insureds at Star Medical, including at least 5
               hours of physical therapy services that required direct, one-on-one patient contact
               between the treating provider and the Insureds throughout the services; (j) at least
               45 additional physical therapy services purportedly provided to at least nine
               additional GEICO Insureds at Starlite Medical, including at least 11 hours of
               physical therapy services that required direct, one-on-one patient contact between
               the treating provider and the Insureds throughout the services; (k) at least 11
               additional physical therapy services purportedly provided to at least two
               additional GEICO Insureds at Therapeutic Rehab, including at least 3 hours of
               physical therapy services that required direct, one-on-one patient contact between
               the treating provider and the Insureds throughout the services; and (l) at least 24
               additional physical therapy services purportedly provided to at least eight
               additional GEICO Insureds at Westchester Medical, including at least 7.5 hours of
               physical therapy services that required direct, one-on-one patient contact between
               the treating provider and the Insureds throughout the services. In all, GEICO
               received billing for at least 51.75 hours of services that Mas purported to
               personally perform, or at least directly supervise, on December 12, 2017.

         (x)   On January 11, 2018, the Davila Medical Defendants purported to provide at least
               32 individual physical therapy services to at least five individual Insureds, and
               falsely contended in the resulting bills to GEICO that Mas personally performed
               or at least directly supervised every one of those treatments. What is more, those
               putative treatments included at least 12.5 hours of physical therapy services that
               required direct, one-on-one patient contact between the treating provider and the
               Insureds throughout the services. That same day, Mas also purported to personally
               perform, or at least directly supervise: (a) one 15-minute patient examination at E-
               Z Medical; (b) three 5-minute patient examinations at Westchester Medical; (c) at
               least 22 additional physical therapy services purportedly provided to at least three
               additional GEICO Insureds at E-Z Medical, including at least 3.75 hours of
               physical therapy services that required direct, one-on-one patient contact between
               the treating provider and the Insureds throughout the services; (d) at least 24
               additional physical therapy services purportedly provided to at least four
               additional GEICO Insureds at Star Medical, including at least 5.25 hours of
               physical therapy services that required direct, one-on-one patient contact between


                                                65
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 66 of 293



                  the treating provider and the Insureds throughout the services; (e) at least 35
                  additional physical therapy services purportedly provided to at least seven
                  additional GEICO Insureds at Starlite Medical, including at least 9 hours of
                  physical therapy services that required direct, one-on-one patient contact between
                  the treating provider and the Insureds throughout the services; (f) at least 21
                  additional physical therapy services purportedly provided to at least four
                  additional GEICO Insureds at Therapeutic Rehab, including at least 6 hours of
                  physical therapy services that required direct, one-on-one patient contact between
                  the treating provider and the Insureds throughout the services; and (g) at least 12
                  additional physical therapy services purportedly provided to at least three
                  additional GEICO Insureds at Westchester Medical, including at least 3.75 hours
                  of physical therapy services that required direct, one-on-one patient contact
                  between the treating provider and the Insureds throughout the services. In all,
                  GEICO received billing for at least 40.75 hours of services that Mas purported to
                  personally perform, or at least directly supervise, on January 11, 2018.

          207.    These are only representative examples. In the claims for physical therapy

   services that are identified in Exhibit “2”, the Davila Medical Defendants routinely falsely

   represented that Mas had performed – or at least directly supervised – an improbable, and often

   impossible number of physical therapy services on individual dates, considering the amounts of

   services he simultaneously was purporting to perform or directly supervise at the other Clinic

   Defendants and other health care clinics.

          208.    It is improbable, to the point of impossibility, that Mas – who was advanced in

   age at the time, and simultaneously working or purporting to work at numerous other medical

   practices and clinics – routinely performed or directly supervised such a high volume of physical

   therapy services on individual dates.

          209.    Upon information and belief, the fraudulent billing for physical therapy services

   that the Davila Medical Defendants submitted or caused to be submitted through Davila Medical

   to GEICO constituted only a fraction of the total fraudulent billing for physical therapy services

   that the Davila Medical Defendants submitted through Davila Medical to all of the automobile

   insurers in the Florida automobile insurance market.



                                                  66
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 67 of 293



          210.    As set forth above, GEICO is only one of the automobile insurance companies

   doing business in the Florida automobile insurance market.

          211.    It is extremely improbable, to the point of impossibility, that the Davila Medical

   Defendants only submitted fraudulent billing to GEICO, and that the Davila Medical Defendants

   did not simultaneously bill other automobile insurers.

          212.    Thus, upon information and belief, the impossible number of physical therapy

   services that Mas purported to directly supervise or provide to GEICO Insureds at Davila

   Medical on individual dates of service, including the dates of service identified above,

   constituted only a fraction of the total number of physical therapy services that Mas purported to

   directly supervise or provide at Davila Medical, including to individuals insured by companies

   other than GEICO, on those same dates of service.

          213.    In fact, Mas did not perform or directly supervise any of the physical therapy

   services that were billed through Davila Medical to GEICO.

          214.    What is more, since at least 2016 Davila Medical did not actually provide any

   legitimate physical therapy services to GEICO Insureds.

          215.    Rather: (i) all of the putative “physical therapy” services that the Davila Medical

   Defendants purported to provide through Davila Medical to Insureds since at least 2016 were

   performed, to the extent that they were performed at all, by D. Diaz, Vital, Pajon, and other

   massage therapists associated with Davila Medical, rather than by Mas; (ii) Mas did not even

   legitimately supervise the putative “physical therapy” services that were billed through Davila

   Medical to GEICO; and (iii) none of the putative “physical therapy” services that were billed

   through Davila Medical to GEICO actually constituted physical therapy, because D. Diaz, Vital,




                                                  67
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 68 of 293



   Pajon, and the other massage therapists associated with Davila Medical are not and never have

   been licensed as physical therapists.

          216.    As set forth above, the No-Fault Law’s billing requirements provide – among

   other things – that all PIP billing must comply with the instructions promulgated by the Centers

   for Medicare & Medicaid Services for the completion of HCFA-1500 forms. See Fla. Stat. §

   627.736.

          217.    All of the billing that the Davila Medical Defendants submitted through Davila

   Medical to GEICO, including the billing for putative physical therapy services, was submitted on

   HCFA-1500 forms.

          218.    As set forth above, pursuant to the instructions promulgated by the Centers for

   Medicare & Medicaid Services for the completion of HCFA-1500 forms, the name of the

   healthcare provider who actually performed or directly supervised the underlying physical

   therapy treatment must be listed on the HCFA-1500 form. See, e.g., Medicare Claims Processing

   Manual, Chapter 26 – Completing and Processing Form CMS-1500 Data Set.

          219.    As set forth above, to “directly supervise” a physical therapy treatment, a

   physician “must be present in the office suite and immediately available to furnish assistance and

   direction throughout the performance of the procedure. It does not mean that the physician must

   be present in the room when the procedure is performed.” See, e.g., Medicare Claims Processing

   Manual, Chapter 26 – Completing and Processing Form CMS-1500 Data Set, citing 42 C.F.R.

   410.32.

          220.    Pursuant to the instructions promulgated by the Centers for Medicare & Medicaid

   Services for the completion of HCFA-1500 forms, to the extent that a physician is not actually

   “directly supervising” a physical therapy treatment, then the actual name of the person who is



                                                  68
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 69 of 293



   actually performing the physical therapy treatment must be listed on the HCFA-1500 form. See,

   e.g., Medicare Claims Processing Manual, Chapter 26 – Completing and Processing Form CMS-

   1500 Data Set.

          221.      The Davila Medical Defendants were well-aware of the fact that – because D.

   Diaz, Vital, Pajon, and the other massage therapists associated with Davila Medical were

   unsupervised massage therapists, rather than physical therapists – Davila Medical could not

   recover PIP Benefits for any services that D. Diaz, Vital, Pajon, or the other massage therapists

   associated with Davila Medical purported to provide with respect to insurance policies issued

   after January 1, 2013.

          222.      As a result, and in order to conceal the fact that D. Diaz, Vital, Pajon, and the

   other massage therapists associated with Davila Medical unlawfully provided, without any

   legitimate supervision by Mas, all of the “physical therapy” services that were billed through

   Davila Medical to GEICO with respect to insurance policies issued after January 1, 2013, the

   Davila Medical Defendants deliberately omitted any reference to either D. Diaz, Vital, Pajon,

   and the other massage therapists associated with Davila Medical on the HCFA-1500 forms that

   they used to bill for the putative physical therapy services.

          223.      Instead, in the claims for physical therapy services identified in Exhibit “2”, the

   Davila Medical Defendants falsely listed Mas on the HCFA-1500 forms as the supposed

   provider or direct supervisor of the physical therapy services.

          224.      For example:

          (i)       On or about January 28, 2016, the Davila Medical Defendants billed GEICO for
                    physical therapy services that purportedly were provided through Davila Medical
                    to an Insured named LM on January 21, 2016. The HCFA-1500 form falsely
                    represented that Mas performed, or at least directly supervised, the pertinent
                    physical therapy services, and the Davila Medical Defendants deliberately omitted
                    any reference to D. Diaz from the HCFA-1500 form. However, the underlying


                                                    69
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 70 of 293



                 physical therapy treatment notes were signed by D. Diaz, in keeping with the fact
                 that the pertinent services were performed – to the extent that they were
                 performed at all – by D. Diaz, without any legitimate supervision by Mas.

         (ii)    On or about January 28, 2016, the Davila Medical Defendants billed GEICO for
                 physical therapy services that purportedly were provided through Davila Medical
                 to an Insured named EH on January 21, 2016. The HCFA-1500 form falsely
                 represented that Mas performed, or at least directly supervised, the pertinent
                 physical therapy services, and the Davila Medical Defendants deliberately omitted
                 any reference to D. Diaz from the HCFA-1500 form. However, the underlying
                 physical therapy treatment notes were signed by D. Diaz, in keeping with the fact
                 that the pertinent services were performed – to the extent that they were
                 performed at all – by D. Diaz, without any legitimate supervision by Mas.

         (iii)   On or about September 15, 2016, the Davila Medical Defendants billed GEICO
                 for physical therapy services that purportedly were provided through Davila
                 Medical to an Insured named JR on September 7, 2016. The HCFA-1500 form
                 falsely represented that Mas performed, or at least directly supervised, the
                 pertinent physical therapy services, and the Davila Medical Defendants
                 deliberately omitted any reference to D. Diaz from the HCFA-1500 form.
                 However, the underlying physical therapy treatment notes were signed by D.
                 Diaz, in keeping with the fact that the pertinent services were performed – to the
                 extent that they were performed at all – by D. Diaz, without any legitimate
                 supervision by Mas.

         (iv)    On or about September 15, 2016, the Davila Medical Defendants billed GEICO
                 for physical therapy services that purportedly were provided through Davila
                 Medical to an Insured named BP on September 7, 2016. The HCFA-1500 form
                 falsely represented that Mas performed, or at least directly supervised, the
                 pertinent physical therapy services, and the Davila Medical Defendants
                 deliberately omitted any reference to D. Diaz from the HCFA-1500 form.
                 However, the underlying physical therapy treatment notes were signed by D.
                 Diaz, in keeping with the fact that the pertinent services were performed – to the
                 extent that they were performed at all – by D. Diaz, without any legitimate
                 supervision by Mas.

         (v)     On or about January 18, 2017, the Davila Medical Defendants billed GEICO for
                 physical therapy services that purportedly were provided through Davila Medical
                 to an Insured named MM on January 3, 2017. The HCFA-1500 form falsely
                 represented that Mas performed, or at least directly supervised, the pertinent
                 physical therapy services, and the Davila Medical Defendants deliberately omitted
                 any reference to D. Diaz from the HCFA-1500 form. However, the underlying
                 physical therapy treatment notes were signed by D. Diaz, in keeping with the fact
                 that the pertinent services were performed – to the extent that they were
                 performed at all – by D. Diaz, without any legitimate supervision by Mas.



                                                 70
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 71 of 293



         (vi)    On or about February 13, 2017, the Davila Medical Defendants billed GEICO for
                 physical therapy services that purportedly were provided through Davila Medical
                 to an Insured named JQ on February 8, 2017. The HCFA-1500 form falsely
                 represented that Mas performed, or at least directly supervised, the pertinent
                 physical therapy services, and the Davila Medical Defendants deliberately omitted
                 any reference to D. Diaz from the HCFA-1500 form. However, the underlying
                 physical therapy treatment notes were signed by D. Diaz, in keeping with the fact
                 that the pertinent services were performed – to the extent that they were
                 performed at all – by D. Diaz, without any legitimate supervision by Mas.

         (vii)   On or about October 10, 2017, the Davila Medical Defendants billed GEICO for
                 physical therapy services that purportedly were provided through Davila Medical
                 to an Insured named YA on September 21, 2017. The HCFA-1500 form falsely
                 represented that Mas performed, or at least directly supervised, the pertinent
                 physical therapy services, and the Davila Medical Defendants deliberately omitted
                 any reference to Vital from the HCFA-1500 form. However, the underlying
                 physical therapy treatment notes were signed by Vital, in keeping with the fact
                 that the pertinent services were performed – to the extent that they were
                 performed at all – by Vital, without any legitimate supervision by Mas.

         (viii) On or about October 11, 2017, the Davila Medical Defendants billed GEICO for
                physical therapy services that purportedly were provided through Davila Medical
                to an Insured named DM on September 21, 2017. The HCFA-1500 form falsely
                represented that Mas performed, or at least directly supervised, the pertinent
                physical therapy services, and the Davila Medical Defendants deliberately omitted
                any reference to Vital from the HCFA-1500 form. However, the underlying
                physical therapy treatment notes were signed by Vital, in keeping with the fact
                that the pertinent services were performed – to the extent that they were
                performed at all – by Vital, without any legitimate supervision by Mas.

         (ix)    On or about October 10, 2017, the Davila Medical Defendants billed GEICO for
                 physical therapy services that purportedly were provided through Davila Medical
                 to an Insured named RR on September 29, 2017. The HCFA-1500 form falsely
                 represented that Mas performed, or at least directly supervised, the pertinent
                 physical therapy services, and the Davila Medical Defendants deliberately omitted
                 any reference to Vital from the HCFA-1500 form. However, the underlying
                 physical therapy treatment notes were signed by Vital, in keeping with the fact
                 that the pertinent services were performed – to the extent that they were
                 performed at all – by Vital, without any legitimate supervision by Mas.

         (x)     On or about December 1, 2017, the Davila Medical Defendants billed GEICO for
                 physical therapy services that purportedly were provided through Davila Medical
                 to an Insured named AA on November 22, 2017. The HCFA-1500 form falsely
                 represented that Mas performed, or at least directly supervised, the pertinent
                 physical therapy services, and the Davila Medical Defendants deliberately omitted
                 any reference to Vital from the HCFA-1500 form. However, the underlying


                                                71
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 72 of 293



                 physical therapy treatment notes were signed by Vital, in keeping with the fact
                 that the pertinent services were performed – to the extent that they were
                 performed at all – by Vital, without any legitimate supervision by Mas.

         (xi)    On or about January 3, 2018, the Davila Medical Defendants billed GEICO for
                 physical therapy services that purportedly were provided through Davila Medical
                 to an Insured named GR on December 6, 2017. The HCFA-1500 form falsely
                 represented that Mas performed, or at least directly supervised, the pertinent
                 physical therapy services, and the Davila Medical Defendants deliberately omitted
                 any reference to Vital from the HCFA-1500 form. However, the underlying
                 physical therapy treatment notes were signed by Vital, in keeping with the fact
                 that the pertinent services were performed – to the extent that they were
                 performed at all – by Vital, without any legitimate supervision by Mas.

         (xii)   On or about December 27, 2017, the Davila Medical Defendants billed GEICO
                 for physical therapy services that purportedly were provided through Davila
                 Medical to an Insured named TO on December 7, 2017. The HCFA-1500 form
                 falsely represented that Mas performed, or at least directly supervised, the
                 pertinent physical therapy services, and the Davila Medical Defendants
                 deliberately omitted any reference to Pajon from the HCFA-1500 form. However,
                 the underlying physical therapy treatment notes were signed by Pajon, in keeping
                 with the fact that the pertinent services were performed – to the extent that they
                 were performed at all – by Pajon, without any legitimate supervision by Mas.

         (xiii) On or about January 4, 2018, the Davila Medical Defendants billed GEICO for
                physical therapy services that purportedly were provided through Davila Medical
                to an Insured named RC on December 13, 2017. The HCFA-1500 form falsely
                represented that Mas performed, or at least directly supervised, the pertinent
                physical therapy services, and the Davila Medical Defendants deliberately omitted
                any reference to Pajon from the HCFA-1500 form. However, the underlying
                physical therapy treatment notes were signed by Pajon, in keeping with the fact
                that the pertinent services were performed – to the extent that they were
                performed at all – by Pajon, without any legitimate supervision by Mas.

         (xiv)   On or about January 5, 2018, the Davila Medical Defendants billed GEICO for
                 physical therapy services that purportedly were provided through Davila Medical
                 to an Insured named JZ on December 14, 2017. The HCFA-1500 form falsely
                 represented that Mas performed, or at least directly supervised, the pertinent
                 physical therapy services, and the Davila Medical Defendants deliberately omitted
                 any reference to Vital from the HCFA-1500 form. However, the underlying
                 physical therapy treatment notes were signed by Pajon, in keeping with the fact
                 that the pertinent services were performed – to the extent that they were
                 performed at all – by Pajon, without any legitimate supervision by Mas.

         (xv)    On or January 25, 2018, the Davila Medical Defendants billed GEICO for
                 physical therapy services that purportedly were provided through Davila Medical


                                                 72
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 73 of 293



                  to an Insured named AC on January 18, 2018. The HCFA-1500 form falsely
                  represented that Mas performed, or at least directly supervised, the pertinent
                  physical therapy services, and the Davila Medical Defendants deliberately omitted
                  any reference to Vital from the HCFA-1500 form. However, the underlying
                  physical therapy treatment notes were signed by Vital, in keeping with the fact
                  that the pertinent services were performed – to the extent that they were
                  performed at all – by Vital, without any legitimate supervision by Mas.

          225.    These fraudulent misrepresentations and acts of fraudulent concealment

   demonstrate that Davila Medical was operated without a legitimate medical director.

          226.    For instance, Mas – who purported to serve as the “medical director” at Davila

   Medical beginning in 2016 – did not, and could not have, “[c]onduct[ed] systematic reviews of

   clinic billings to ensure that the billings are not fraudulent or unlawful.” See Fla. Stat. §

   400.9935(1).

          227.    Nor, for that matter, did Mas “[e]nsure that all practitioners providing health care

   services or supplies to patients maintain[ed] a current active and unencumbered Florida license”,

   or “[e]nsure that all health care practitioners at the clinic [had] active appropriate certification or

   licensure for the level of care being provided.” See Fla. Stat. § 400.9935(1).

          228.    Had Mas actually fulfilled his statutory role as medical director at Davila

   Medical, he would have noted – among other things – that the Davila Medical Defendants

   routinely fraudulently represented in Davila Medical’s billing that the physical therapy services

   were performed, or at least directly supervised, by Mas.

          229.    Had Mas actually fulfilled his statutory role as medical director at Davila

   Medical, he would have noted – among other things – that the Davila Medical Defendants

   routinely fraudulently concealed the fact that the physical therapy services were performed

   without supervision – to the extent that they were performed at all – by D. Diaz, Vital, Pajon, and




                                                     73
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 74 of 293



   other massage therapists associated with Davila Medical, who were massage therapists and not

   physical therapists, and therefore were unreimbursable under the No-Fault Law.

           230.    Had Mas actually fulfilled his statutory role as medical director at Davila

   Medical, he would have ensured – among other things – that all of the individuals providing

   physical therapy services had active appropriate licensure to perform physical therapy services.

   Mas also would have ensured that individuals providing physical therapy were being supervised

   by a licensed physician while the treatment was being rendered.

           231.    Mas did none of these things, because he never actually served as a legitimate

   medical director at Davila Medical in the first instance, rendering Davila Medical ineligible to

   collect PIP Benefits in the first instance.

   3.      The Fraudulent Misrepresentations Regarding the Identities of the Health Care
           Providers Rendering Services at Baracusa Health

           232.    Like the E-Z Medical Defendants and the Davila Medical Defendants, Baracusa

   Health, Corrales, Mas, and Romero (collectively, the “Baracusa Health Defendants”) billed for a

   limited range of health care services through Baracusa Health, specifically: (i) purported initial

   patient examinations; (ii) purported follow-up patient examinations; and (iii) purported physical

   therapy services, including hot/cold packs, mechanical traction, infrared therapy, contrast baths,

   ultrasound therapy, neuromuscular reeducation, hydro-bed therapy, therapeutic exercises,

   paraffin bath, manual therapy, “self-care training”, and electrical stimulation.

           233.    As set forth in Exhibit “3”, the purported physical therapy services constituted the

   vast majority of the services that the Baracusa Health Defendants billed through Baracusa Health

   to GEICO.

           234.    Mas was between approximately 68 and 70 years old during the period from 2016

   to the present when he falsely purported to serve as “medical director” at Baracusa Health.


                                                    74
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 75 of 293



             235.   Even so, during Mas’s tenure as Baracusa Health’s purported “medical director”,

   Mas also purported to serve as the “medical director” for numerous other medical clinics,

   including E-Z Medical, Davila Medical, Westchester Health, and Golden Health, and also

   purported to personally perform or directly supervise a massive amount of medical services for

   those clinics and other health care providers.

             236.   As a result, Mas was only occasionally physically present at Baracusa Health, and

   did not personally perform – or even directly supervise – the massive amount of physical therapy

   services that Baracusa Health purported to provide to GEICO Insureds.

             237.   Indeed, during his tenure as Baracusa Health’s purported “medical director”, Mas

   only visited the clinic sporadically to purport to conduct initial and follow-up patient

   examinations – to the extent the examinations were performed at all – and to sign bills and

   treatment reports prepared by other Baracusa Health personnel, including Romero, at Corrales’s

   direction.

             238.   Even when Mas was physically present at Baracusa Health, he never provided,

   supervised, ordered, or prescribed the physical therapy services purportedly provided at Baracusa

   Health.

             239.   All of the physical therapy services that Baracusa Health purported to provide

   between 2016 and the present were performed by Romero or other unsupervised massage

   therapists at Baracusa Health who reported directly to Corrales without any legitimate

   supervision or oversight by Mas or any other licensed physician.

             240.   As set forth above, prior to January 1, 2013, the No-Fault Law permitted health

   care services providers, including clinics, to collect PIP Benefits for massage therapy, so long as

   – among other things – the massage therapy was “provided, supervised, ordered, or prescribed”



                                                    75
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 76 of 293



   by a licensed physician, chiropractor, or dentist, or was provided in a properly licensed or

   accredited institutional setting. See 2012 Fla. ALS 197.

          241.    However – and again, as set forth above – in response to rampant PIP fraud

   involving massage therapists and massage, the No-Fault Law was amended, effective January 1,

   2013, to prohibit PIP reimbursement for massage or for services provided by massage therapists.

   See 2012 Fla. ALS 197; see also Fla. Stat. § 627.736(1)(a)(5).

          242.    What is more, and as set forth above, massage therapists may not practice

   physical therapy, or hold themselves out as being able to practice physical therapy, unless they

   have an actual license to practice physical therapy, as opposed to massage therapy. See Fla. Stat.

   § 486.028.

          243.    Romero was licensed as a massage therapist. Romero was never licensed as a

   physical therapist.

          244.    As a result, with respect to insurance policies issued after January 1, 2013, the

   No-Fault Law prohibited Baracusa Health from recovering PIP Benefits for services – including

   but not limited to physical therapy services – provided by unsupervised massage therapists such

   as Romero.

          245.    The Baracusa Health Defendants were well-aware of the fact that – with respect

   to insurance policies issued after January 1, 2013 – Baracusa Health could not legally recover

   PIP Benefits for services provided by unsupervised massage therapists such as Romero. For

   example, and as set forth above, the amendments to the No-Fault Law prohibiting PIP

   reimbursement for massage or for services provided by massage therapists were widely reported,

   as was the preceding legal struggle by various massage therapists and massage trade

   organizations to fight the amendments.



                                                  76
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 77 of 293



          246.    In keeping with the fact that the Baracusa Health Defendants knew that – with

   respect to insurance policies issued after January 1, 2013 – they could not lawfully recover PIP

   Benefits for services provided by unsupervised massage therapists, in 2016 the Baracusa Health

   Defendants began to list Mas as the treating provider on virtually every single bill submitted to

   GEICO for virtually every single service that the Baracusa Health Defendants purported to

   provide to GEICO Insureds, including almost every individual physical therapy service that was

   billed through Baracusa Health to GEICO.

          247.    Considering his advanced age, and the fact that he simultaneously was purporting

   to serve as medical director at no fewer than five health care clinics and to perform a massive

   number of individual health care services at those clinics and numerous health care practices

   throughout the Miami area, Mas could not physically have performed, or even directly

   supervised, the physical therapy services that were billed through Baracusa Health to GEICO

   between 2016 and the present.

          248.    Even so, the Baracusa Health Defendants routinely falsely represented in the

   billing they submitted or caused to be submitted through Baracusa Health to GEICO for physical

   therapy services between 2016 and the present that Mas personally performed, or at least directly

   supervised, the underlying physical therapy services.

          249.    For example:

          (i)     On June 22, 2016, the Baracusa Health Defendants purported to provide at least
                  six individual physical therapy services to at least one individual Insured, and
                  falsely contended in the resulting bills to GEICO that Mas personally performed
                  or at least directly supervised every one of those treatments. What is more, those
                  putative treatments included at least 1.25 hours of physical therapy services that
                  required direct, one-on-one patient contact between the treating provider and the
                  Insured throughout the services. That same day, Mas also purported to personally
                  perform, or at least directly supervise: (a) two 45-minute patient examinations at
                  Therapeutic Rehab; (b) at least five additional physical therapy services
                  purportedly provided to at least one additional GEICO Insured at Atlantic


                                                  77
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 78 of 293



                 Medical, including at least 1.25 hours of physical therapy services that required
                 direct, one-on-one patient contact between the treating provider and the Insured
                 throughout the services; (c) at least 31 additional physical therapy services
                 purportedly provided to at least four additional GEICO Insureds at E-Z Medical,
                 including at least 4 hours of physical therapy services that required direct, one-on-
                 one patient contact between the treating provider and the Insureds throughout the
                 services; (d) at least 4 additional physical therapy services purportedly provided
                 to at least one additional GEICO Insured at Med-Advanced, including at least 1.5
                 hours of physical therapy services that required direct, one-on-one patient contact
                 between the treating provider and the Insured throughout the services; and (e) at
                 least 14 additional physical therapy services purportedly provided to at least two
                 additional GEICO Insureds at Therapeutic Rehab, including at least 2.5 hours of
                 physical therapy services that required direct, one-on-one patient contact between
                 the treating provider and the Insureds throughout the services. In all, GEICO
                 received billing for at least 12 hours of services that Mas purported to personally
                 perform, or at least directly supervise, on June 22, 2016.

         (ii)    On July 20, 2016, the Baracusa Health Defendants purported to provide at least
                 10 individual physical therapy services to at least two individual Insureds, and
                 falsely contended in the resulting bills to GEICO that Mas personally performed
                 or at least directly supervised every one of those treatments. What is more, those
                 putative treatments included at least 2.25 hours of physical therapy services that
                 required direct, one-on-one patient contact between the treating provider and the
                 Insureds throughout the services. That same day, Mas also purported to personally
                 perform, or at least directly supervise: (a) at least 10 additional physical therapy
                 services purportedly provided to at least two additional GEICO Insureds at
                 Atlantic Medical, including at least 2.5 hours of physical therapy services that
                 required direct, one-on-one patient contact between the treating provider and the
                 Insureds throughout the services; (b) at least eight additional physical therapy
                 services purportedly provided to at least one additional GEICO Insured at E-Z
                 Medical, including at least 1 hour of physical therapy services that required direct,
                 one-on-one patient contact between the treating provider and the Insured
                 throughout the services; and (c) at least 14 additional physical therapy services
                 purportedly provided to at least two additional GEICO Insureds at Therapeutic
                 Rehab, including at least 3 hours of physical therapy services that required direct,
                 one-on-one patient contact between the treating provider and the Insureds
                 throughout the services. In all, GEICO received billing for at least 8.75 hours of
                 services that Mas purported to personally perform, or at least directly supervise,
                 on July 20, 2016.

         (iii)   On January 10, 2017, the Baracusa Health Defendants purported to provide at
                 least five individual physical therapy services to at least one individual Insured,
                 and falsely contended in the resulting bills to GEICO that Mas personally
                 performed or at least directly supervised every one of those treatments. What is
                 more, those putative treatments included at least 1.25 hour of physical therapy
                 services that required direct, one-on-one patient contact between the treating


                                                  78
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 79 of 293



                provider and the Insured throughout the services. That same day, Mas also
                purported to personally perform, or at least directly supervise: (a) at least 36
                additional physical therapy services purportedly provided to at least seven
                additional GEICO Insureds at Atlantic Medical, including at least 8.75 hours of
                physical therapy services that required direct, one-on-one patient contact between
                the treating provider and the Insureds throughout the services; (b) at least six
                additional physical therapy services purportedly provided to at least one
                additional GEICO Insured at Davila Medical, including at least 2.25 hours of
                physical therapy services that required direct, one-on-one patient contact between
                the treating provider and the Insured throughout the services; (c) at least seven
                additional physical therapy services purportedly provided to at least one
                additional GEICO Insured at E-Z Medical, including at least 1.25 hours of
                physical therapy services that required direct, one-on-one patient contact between
                the treating provider and the Insured throughout the services; (d) at least 10
                additional physical therapy services purportedly provided to at least two
                additional GEICO Insureds at a Florida clinic called Health & Wellness Evolution
                Co., including at least 2 hours of physical therapy services that required direct,
                one-on-one patient contact between the treating provider and the Insureds
                throughout the services; and (e) at least nine additional physical therapy services
                purportedly provided to at least two additional GEICO Insureds at We Care
                Medical, including at least 4.5 hours of physical therapy services that required
                direct, one-on-one patient contact between the treating provider and the Insureds
                throughout the services. In all, GEICO received billing for at least 20 hours of
                services that Mas purported to personally perform, or at least directly supervise,
                on January 10, 2017.

         (iv)   On February 16, 2017, the Baracusa Health Defendants purported to provide at
                least seven individual physical therapy services to at least one individual Insured,
                and falsely contended in the resulting bills to GEICO that Mas personally
                performed or at least directly supervised every one of those treatments. What is
                more, those putative treatments included at least 1.5 hours of physical therapy
                services that required direct, one-on-one patient contact between the treating
                provider and the Insured throughout the services. That same day, Mas also
                purported to personally perform, or at least directly supervise: (a) two 45-minute
                patient examinations at E-Z Medical; (b) two 15-minute patient examinations at
                E-Z Medical; (c) at least 10 additional physical therapy services purportedly
                provided to at least two additional GEICO Insureds at Atlantic Medical, including
                at least 2.5 hours of physical therapy services that required direct, one-on-one
                patient contact between the treating provider and the Insureds throughout the
                services; (d) at least six additional physical therapy services purportedly provided
                to at least one additional GEICO Insured at Davila Medical, including at least 2
                hours of physical therapy services that required direct, one-on-one patient contact
                between the treating provider and the Insured throughout the services; (e) at least
                34 additional physical therapy services purportedly provided to at least five
                additional GEICO Insureds at E-Z Medical, including at least 5 hours of physical
                therapy services that required direct, one-on-one patient contact between the


                                                 79
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 80 of 293



               treating provider and the Insureds throughout the services; (f) at least 20
               additional physical therapy services purportedly provided to at least four
               additional GEICO Insureds at Golden Health, including at least 4.25 hours of
               physical therapy services that required direct, one-on-one patient contact between
               the treating provider and the Insureds throughout the services; (g) at least six
               additional physical therapy services purportedly provided to at least one
               additional GEICO Insured at Therapeutic Rehab, including at least 1.5 hours of
               physical therapy services that required direct, one-on-one patient contact between
               the treating provider and the Insured throughout the services; and (h) at least 12
               additional physical therapy services purportedly provided to at least two
               additional GEICO Insureds at We Care Medical, including at least 3 hours of
               physical therapy services that required direct, one-on-one patient contact between
               the treating provider and the Insureds throughout the services. In all, GEICO
               received billing for at least 21.75 hours of services that Mas purported to
               personally perform, or at least directly supervise, on February 16, 2017.

         (v)   On March 14, 2017, the Baracusa Health Defendants purported to provide at least
               12 individual physical therapy services to at least two individual Insureds, and
               falsely contended in the resulting bills to GEICO that Mas personally performed
               or at least directly supervised every one of those treatments. What is more, those
               putative treatments included at least 2.5 hours of physical therapy services that
               required direct, one-on-one patient contact between the treating provider and the
               Insureds throughout the services. That same day, Mas also purported to personally
               perform, or at least directly supervise: (a) one 15-minute patient examination at
               Atlantic Medical; (b) two 5-minute patient examinations at Westchester Medical;
               (c) at least 10 additional physical therapy services purportedly provided to at least
               two additional GEICO Insureds at Atlantic Medical, including at least 2.5 hours
               of physical therapy services that required direct, one-on-one patient contact
               between the treating provider and the Insureds throughout the services; (d) at least
               five additional physical therapy services purportedly provided to at least one
               additional GEICO Insured at Davila Medical, including at least 2 hours of
               physical therapy services that required direct, one-on-one patient contact between
               the treating provider and the Insured throughout the services; (e) at least 37
               additional physical therapy services purportedly provided to at least five
               additional GEICO Insureds at E-Z Medical, including at least 5.25 hours of
               physical therapy services that required direct, one-on-one patient contact between
               the treating provider and the Insureds throughout the services; (f) at least 9
               additional physical therapy services purportedly provided to at least two
               additional GEICO Insureds at Golden Health, including at least 1.75 hours of
               physical therapy services that required direct, one-on-one patient contact between
               the treating provider and the Insureds throughout the services; (g) at least 13
               additional physical therapy services purportedly provided to at least two
               additional GEICO Insureds at Therapeutic Rehab, including at least 3 hours of
               physical therapy services that required direct, one-on-one patient contact between
               the treating provider and the Insureds throughout the services; (h) at least 12
               additional physical therapy services purportedly provided to at least two


                                                80
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 81 of 293



                 additional GEICO Insureds at We Care Medical, including at least 3.5 hours of
                 physical therapy services that required direct, one-on-one patient contact between
                 the treating provider and the Insureds throughout the services; and (i) at least 12
                 additional physical therapy services purportedly provided to at least two
                 additional GEICO Insureds at Westchester Medical, including at least 3.75 hours
                 of physical therapy services that required direct, one-on-one patient contact
                 between the treating provider and the Insureds throughout the services. In all,
                 GEICO received billing for at least 24.5 hours of services that Mas purported to
                 personally perform, or at least directly supervise, on March 14, 2017.

         (vi)    On March 22, 2017, the Baracusa Health Defendants purported to provide at least
                 11 individual physical therapy services to at least two individual Insureds, and
                 falsely contended in the resulting bills to GEICO that Mas personally performed
                 or at least directly supervised every one of those treatments. What is more, those
                 putative treatments included at least 2.5 hours of physical therapy services that
                 required direct, one-on-one patient contact between the treating provider and the
                 Insureds throughout the services. That same day, Mas also purported to personally
                 perform, or at least directly supervise: (a) three 5-minute patient examinations at
                 Westchester Medical; (b) at least 28 additional physical therapy services
                 purportedly provided to at least four additional GEICO Insureds at E-Z Medical,
                 including at least 4 hours of physical therapy services that required direct, one-on-
                 one patient contact between the treating provider and the Insureds throughout the
                 services; (c) at least 20 additional physical therapy services purportedly provided
                 to at least four additional GEICO Insureds at Golden Health, including at least
                 4.25 hours of physical therapy services that required direct, one-on-one patient
                 contact between the treating provider and the Insureds throughout the services; (d)
                 at least 13 additional physical therapy services purportedly provided to at least
                 two additional GEICO Insureds at Therapeutic Rehab, including at least 3 hours
                 of physical therapy services that required direct, one-on-one patient contact
                 between the treating provider and the Insureds throughout the services; (e) at least
                 six additional physical therapy services purportedly provided to at least one
                 additional GEICO Insured at We Care Medical, including at least 1.75 hours of
                 physical therapy services that required direct, one-on-one patient contact between
                 the treating provider and the Insured throughout the services; and (f) at least 19
                 additional physical therapy services purportedly provided to at least three
                 additional GEICO insured at Westchester Medical, including at least 4.25 hours
                 of physical therapy services that required direct, one-on-one patient contact
                 between the treating provider and the Insureds throughout the services. In all,
                 GEICO received billing for at least 20 hours of services that Mas purported to
                 personally perform, or at least directly supervise, on March 22, 2017.

         (vii)   On April 10, 2017, the Baracusa Health Defendants purported to provide at least
                 six individual physical therapy services to at least one individual Insured, and
                 falsely contended in the resulting bills to GEICO that Mas personally performed
                 or at least directly supervised every one of those treatments. What is more, those
                 putative treatments included at least 1.25 hours of physical therapy services that


                                                  81
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 82 of 293



                required direct, one-on-one patient contact between the treating provider and the
                Insured throughout the services. That same day, Mas also purported to personally
                perform or at least directly supervise: (a) one 25-minute patient examination at
                Golden Health; (b) one 10-minute patient examination at Golden Health; (c) four
                5-minute patient examinations at Westchester Medical; (d) at least 19 additional
                physical therapy services purportedly provided to at least four additional GEICO
                Insureds at Atlantic Medical, including at least 5 hours of physical therapy
                services that required direct, one-on-one patient contact between the treating
                provider and the Insureds throughout the services; (e) at least six additional
                physical therapy services purportedly provided to at least one additional GEICO
                Insured at Davila Medical, including at least 2 hours of physical therapy services
                that required direct, one-on-one patient contact between the treating provider and
                the Insured throughout the services; (f) at least 34 additional physical therapy
                services purportedly provided to at least five additional GEICO Insureds at E-Z
                Medical, including at least 5 hours of physical therapy services that required
                direct, one-on-one patient contact between the treating provider and the Insureds
                throughout the services; (g) at least 30 additional physical therapy services
                purportedly provided to at least six additional GEICO Insureds at Golden Health,
                including at least 6.75 hours of physical therapy services that required direct, one-
                on-one patient contact between the treating provider and the Insureds throughout
                the services; (h) at least seven additional physical therapy services purportedly
                provided to at least one additional GEICO Insured at Therapeutic Rehab,
                including at least 1.5 hours of physical therapy services that required direct, one-
                on-one patient contact between the treating provider and the Insured throughout
                the services; and (i) at least 22 additional physical therapy services purportedly
                provided to at least four additional GEICO Insureds at Westchester Medical,
                including at least 5.5 hours of physical therapy services that required direct, one-
                on-one patient contact between the treating provider and the Insureds throughout
                the services. In all, GEICO received billing for at least 27.75 hours of services
                that Mas purported to personally perform, or at least directly supervise, on April
                10, 2017.

         (viii) April 24, 2017, the Baracusa Health Defendants purported to provide at least five
                individual physical therapy services to at least one individual Insured, and falsely
                contended in the resulting bills to GEICO that Mas personally performed or at
                least directly supervised every one of those treatments. What is more, those
                putative treatments included at least 1.25 hours of physical therapy services that
                required direct, one-on-one patient contact between the treating provider and the
                Insured throughout the services. That same day, Mas also purported to personally
                perform, or at least directly supervise: (a) one 30-minute patient examination at
                Baracusa Health; (b) one 25-minute patient examination at Golden Health; (c) one
                25-minute patient examination at Westchester Medical; (d) one 15-minute patient
                examination at Atlantic Medical; (e) five 5-minute patient examinations at
                Westchester Medical; (f) at least 39 additional physical therapy services
                purportedly provided to at least eight additional GEICO Insureds at Atlantic
                Medical, including at least 10 hours of physical therapy services that required


                                                 82
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 83 of 293



                direct, one-on-one patient contact between the treating provider and the Insureds
                throughout the services; (g) at least six additional physical therapy services
                purportedly provided to at least one additional GEICO Insured at Davila Medical,
                including at least 2.25 hours of physical therapy services that required direct, one-
                on-one patient contact between the treating provider and the Insured throughout
                the services; (h) at least 43 additional physical therapy services purportedly
                provided to at least seven additional GEICO Insureds at E-Z Medical, including at
                least 7 hours of physical therapy services that required direct, one-on-one patient
                contact between the treating provider and the Insureds throughout the services; (i)
                at least 20 additional physical therapy services purportedly provided to at least
                four additional GEICO Insureds at Golden Health, including at least 4.75 hours of
                physical therapy services that required direct, one-on-one patient contact between
                the treating provider and the Insureds throughout the services; (j) at least 20
                additional physical therapy services purportedly provided to at least four
                additional GEICO Insureds at Starlite Medical, including at least 5.5 hours of
                physical therapy services that required direct, one-on-one patient contact between
                the treating provider and the Insureds throughout the services; (k) at least seven
                additional physical therapy services purportedly provided to at least one
                additional GEICO Insured at Therapeutic Rehab, including at least 1.5 hours of
                physical therapy services that required direct, one-on-one patient contact between
                the treating provider and the Insured throughout the services; and (l) at least 30
                additional physical therapy services purportedly provided to at least six additional
                GEICO Insureds at Westchester Medical, including at least 7.75 hours of physical
                therapy services that required direct, one-on-one patient contact between the
                treating provider and the Insureds throughout the services. In all, GEICO received
                billing for at least 42 hours of services that Mas purported to personally perform,
                or at least directly supervise, on April 24, 2017.

         (ix)   On April 25, 2017, the Baracusa Health Defendants purported to provide at least
                five individual physical therapy services to at least one individual Insured, and
                falsely contended in the resulting bills to GEICO that Mas personally performed
                or at least directly supervised every one of those treatments. What is more, those
                putative treatments included at least 1.25 hours of physical therapy services that
                required direct, one-on-one patient contact between the treating provider and the
                Insured throughout the services. That same day, Mas also purported to personally
                perform, or at least directly supervise: (a) two 25-minute patient examinations at
                Westchester Medical; (b) one 25-minute patient examination at Davila Medical;
                (c) one 15-minute patient examination at Golden Health; (d) four 5-minute patient
                examinations at Westchester Medical; (e) at least 39 additional physical therapy
                services purportedly provided to at least eight additional GEICO Insureds at
                Atlantic Medical, including at least 9.75 hours of physical therapy services that
                required direct, one-on-one patient contact between the treating provider and the
                Insureds throughout the services; (f) at least five additional physical therapy
                services purportedly provided to at least one additional GEICO Insured at Davila
                Medical, including at least 2 hours of physical therapy services that required
                direct, one-on-one patient contact between the treating provider and the Insured


                                                 83
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 84 of 293



               throughout the services; (g) at least 43 additional physical therapy services
               purportedly provided to at least seven additional GEICO Insureds at E-Z Medical,
               including at least 7 hours of physical therapy services that required direct, one-on-
               one patient contact between the treating provider and the Insureds throughout the
               services; (h) at least 19 additional physical therapy services purportedly provided
               to at least four additional GEICO Insureds at Golden Health, including at least
               4.25 hours of physical therapy services that required direct, one-on-one patient
               contact between the treating provider and the Insureds throughout the services; (i)
               at least 20 additional physical therapy services purportedly provided to at least
               four additional GEICO Insureds at Starlite Medical, including at least 4.75 hours
               of physical therapy services that required direct, one-on-one patient contact
               between the treating provider and the Insureds throughout the services; (j) at least
               seven additional physical therapy services purportedly provided to at least one
               additional GEICO Insured at Therapeutic Rehab, including at least 1.5 hours of
               physical therapy services that required direct, one-on-one patient contact between
               the treating provider and the Insured throughout the services; and (k) at least 30
               additional physical therapy services purportedly provided to at least six additional
               GEICO Insureds at Westchester Medical, including at least 7 hours of physical
               therapy services that required direct, one-on-one patient contact between the
               treating provider and the Insureds throughout the services. In all, GEICO received
               billing for at least 39.25 hours of services that Mas purported to personally
               perform, or at least directly supervise, on April 25, 2017.

         (x)   On May 3, 2017, the Baracusa Health Defendants purported to provide at least six
               individual physical therapy services to at least one individual Insured, and falsely
               contended in the resulting bills to GEICO that Mas personally performed or at
               least directly supervised every one of those treatments. What is more, those
               putative treatments included at least 1.25 hours of physical therapy services that
               required direct, one-on-one patient contact between the treating provider and the
               Insured throughout the services. That same day, Mas also purported to personally
               perform, or at least directly supervise: (a) three 30-minute patient examinations at
               Starlite Medical; (b) one 15-minute patient examination at Atlantic Medical; (c)
               three 5-minute patient examinations at Westchester Medical; (d) at least 28
               additional physical therapy services purportedly provided to at least six additional
               GEICO Insureds at Atlantic Medical, including at least 7 hours of physical
               therapy services that required direct, one-on-one patient contact between the
               treating provider and the Insureds throughout the services; (e) at least five
               additional physical therapy services purportedly provided to at least one
               additional GEICO Insured at Davila Medical, including at least 2 hours of
               physical therapy services that required direct, one-on-one patient contact between
               the treating provider and the Insured throughout the services; (f) at least 62
               additional physical therapy services purportedly provided to at least 10 additional
               GEICO Insureds at E-Z Medical, including at least 10 hours of physical therapy
               services that required direct, one-on-one patient contact between the treating
               provider and the Insureds throughout the services; (g) at least 10 additional
               physical therapy services purportedly provided to at least two additional GEICO


                                                84
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 85 of 293



                  Insureds at Golden Health, including at least 2 hours of physical therapy services
                  that required direct, one-on-one patient contact between the treating provider and
                  the Insureds throughout the services additional services; (h) at least 59 additional
                  physical therapy services purportedly provided to at least 12 additional GEICO
                  Insureds at Starlite Medical, including at least 16.25 hours of physical therapy
                  services that required direct, one-on-one patient contact between the treating
                  provider and the Insureds throughout the services; (i) at least seven additional
                  physical therapy services purportedly provided to at least one additional GEICO
                  Insured at Therapeutic Rehab, including at least 1.5 hours of physical therapy
                  services that required direct, one-on-one patient contact between the treating
                  provider and the Insured throughout the services; and (j) at least 13 additional
                  physical therapy services purportedly provided to at least three additional GEICO
                  Insureds at Westchester Medical, including at least 3.5 hours of physical therapy
                  services that required direct, one-on-one patient contact between the treating
                  provider and the Insureds throughout the services. In all, GEICO received billing
                  for at least 45.5 hours of services that Mas purported to personally perform, or at
                  least directly supervise, on May 3, 2017.

          250.    These are only representative examples. In the claims for physical therapy

   services that are identified in Exhibit “3”, the Baracusa Health Defendants routinely falsely

   represented that Mas had performed – or at least directly supervised – an improbable, and often

   impossible, number of physical therapy services on individual dates, considering the amounts of

   services he simultaneously was purporting to perform or directly supervise at the other Clinic

   Defendants and other health care practices.

          251.    It is improbable, to the point of impossibility, that Mas – who was advanced in

   age at the time, and simultaneously working or purporting to work at various other medical

   practices and clinics – routinely performed or directly supervised such a high volume of physical

   therapy services on individual dates.

          252.    Upon information and belief, the fraudulent billing for physical therapy services

   that the Baracusa Health Defendants submitted or caused to be submitted through Baracusa

   Health to GEICO constituted only a fraction of the total fraudulent billing for physical therapy




                                                   85
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 86 of 293



   services that the Baracusa Health Defendants submitted through Baracusa Health to all of the

   automobile insurers in the Florida automobile insurance market.

          253.    As set forth above, GEICO is only one of the automobile insurance companies

   doing business in the Florida automobile insurance market.

          254.    It is extremely improbable, to the point of impossibility, that the Baracusa Health

   Defendants only submitted fraudulent billing to GEICO, and that the Baracusa Health

   Defendants did not simultaneously bill other automobile insurers.

          255.    Thus, upon information and belief, the impossible number of physical therapy

   services that Mas purported to directly supervise or provide to GEICO Insureds at Baracusa

   Health on individual dates of service, including the dates of service identified above, constituted

   only a fraction of the total number of physical therapy services that Mas purported to directly

   supervise or provide at Baracusa Health, including to individuals insured by companies other

   than GEICO, on those same dates of service.

          256.    In fact, Mas did not perform or directly supervise any of the physical therapy

   services that were billed through Baracusa Health to GEICO.

          257.    What is more, from the date of its incorporation, Baracusa Health did not actually

   provide any legitimate physical therapy services to GEICO Insureds.

          258.    Rather: (i) all of the putative “physical therapy” services that the Baracusa Health

   Defendants purported to provide through Baracusa Health to Insureds were performed, to the

   extent that they were performed at all, by Romero, and other massage therapists associated with

   Baracusa Health, rather than by Mas; (ii) Mas did not even legitimately supervise the putative

   “physical therapy” services that were billed through Baracusa Health to GEICO; and (iii) none of

   the putative “physical therapy” services that were billed through Baracusa Health to GEICO



                                                   86
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 87 of 293



   actually constituted physical therapy, because Romero and the other massage therapists

   associated with Baracusa Health are not and never have been licensed as physical therapists.

          259.    As set forth above, the No-Fault Law’s billing requirements provide – among

   other things – that all PIP billing must comply with the instructions promulgated by the Centers

   for Medicare & Medicaid Services for the completion of HCFA-1500 forms. See Fla. Stat. §

   627.736.

          260.    All of the billing that the Baracusa Health Defendants submitted through

   Baracusa Health to GEICO, including the billing for putative physical therapy services, was

   submitted on HCFA-1500 forms.

          261.    As set forth above, pursuant to the instructions promulgated by the Centers for

   Medicare & Medicaid Services for the completion of HCFA-1500 forms, the name of the

   healthcare provider who actually performed or directly supervised the underlying physical

   therapy treatment must be listed on the HCFA-1500 form. See, e.g., Medicare Claims Processing

   Manual, Chapter 26 – Completing and Processing Form CMS-1500 Data Set.

          262.    As set forth above, to “directly supervise” a physical therapy treatment, a

   physician “must be present in the office suite and immediately available to furnish assistance and

   direction throughout the performance of the procedure. It does not mean that the physician must

   be present in the room when the procedure is performed.” See, e.g., Medicare Claims Processing

   Manual, Chapter 26 – Completing and Processing Form CMS-1500 Data Set, citing 42 C.F.R.

   410.32.

          263.    Pursuant to the instructions promulgated by the Centers for Medicare & Medicaid

   Services for the completion of HCFA-1500 forms, to the extent that a physician is not actually

   “directly supervising” a physical therapy treatment, then the actual name of the person who is



                                                  87
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 88 of 293



   actually performing the physical therapy treatment must be listed on the HCFA-1500 form. See,

   e.g., Medicare Claims Processing Manual, Chapter 26 – Completing and Processing Form CMS-

   1500 Data Set.

          264.      The Baracusa Health Defendants were well-aware of the fact that – because

   Romero and other massage therapists associated with Baracusa Health were unsupervised

   massage therapists, rather than physical therapists – Baracusa Health could not recover PIP

   Benefits for any services that Romero and other massage therapists associated with Baracusa

   Health purported to provide with respect to insurance policies issued after January 1, 2013.

          265.      As a result, and in order to conceal the fact that Romero and other massage

   therapists associated with Baracusa Health unlawfully provided, without any legitimate

   supervision by Mas, all of the “physical therapy” services that were billed through Baracusa

   Health to GEICO since 2016, the Baracusa Health Defendants deliberately omitted any reference

   to either Romero or other massage therapists associated with Baracusa Health on the HCFA-

   1500 forms that they used to bill for the putative physical therapy services.

          266.      Instead, in the claims for physical therapy services identified in Exhibit “3”, the

   Baracusa Health Defendants falsely listed Mas on the HCFA-1500 forms as the supposed

   provider or direct supervisor of the physical therapy services.

          267.      For example:

          (i)       On or about June 1, 2016, the Baracusa Health Defendants billed GEICO for
                    physical therapy services that purportedly were provided through Baracusa Health
                    to an Insured named CV on May 18, 2016. The HCFA-1500 form falsely
                    represented that Mas performed, or at least directly supervised, the pertinent
                    physical therapy services, and the Baracusa Health Defendants deliberately
                    omitted any reference to Romero from the HCFA-1500 form. However, the
                    underlying physical therapy treatment notes were signed by Romero, in keeping
                    with the fact that the pertinent services were performed – to the extent that they
                    were performed at all – by Romero, without any legitimate supervision by Mas.



                                                    88
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 89 of 293



         (ii)    On or about July 8, 2016, the Baracusa Health Defendants billed GEICO for
                 physical therapy services that purportedly were provided through Baracusa Health
                 to an Insured named CV on July 1, 2016. The HCFA-1500 form falsely
                 represented that Mas performed, or at least directly supervised, the pertinent
                 physical therapy services, and the Baracusa Health Defendants deliberately
                 omitted any reference to Romero from the HCFA-1500 form. However, the
                 underlying physical therapy treatment notes were signed by Romero, in keeping
                 with the fact that the pertinent services were performed – to the extent that they
                 were performed at all – by Romero, without any legitimate supervision by Mas.

         (iii)   On or about July 22, 2016, the Baracusa Health Defendants billed GEICO for
                 physical therapy services that purportedly were provided through Baracusa Health
                 to an Insured named LU on July 20, 2016. The HCFA-1500 form falsely
                 represented that Mas performed, or at least directly supervised, the pertinent
                 physical therapy services, and the Baracusa Health Defendants deliberately
                 omitted any reference to Romero from the HCFA-1500 form. However, the
                 underlying physical therapy treatment notes were signed by Romero, in keeping
                 with the fact that the pertinent services were performed – to the extent that they
                 were performed at all – by Romero, without any legitimate supervision by Mas.

         (iv)    On or about July 22, 2016, the Baracusa Health Defendants billed GEICO for
                 physical therapy services that purportedly were provided through Baracusa Health
                 to an Insured named CV on July 12, 2016. The HCFA-1500 form falsely
                 represented that Mas performed, or at least directly supervised, the pertinent
                 physical therapy services, and the Baracusa Health Defendants deliberately
                 omitted any reference to Romero from the HCFA-1500 form. However, the
                 underlying physical therapy treatment notes were signed by Romero, in keeping
                 with the fact that the pertinent services were performed – to the extent that they
                 were performed at all – by Romero, without any legitimate supervision by Mas.

         (v)     On or about October 18, 2016, the Baracusa Health Defendants billed GEICO for
                 physical therapy services that purportedly were provided through Baracusa Health
                 to an Insured named DM on October 10, 2016. The HCFA-1500 form falsely
                 represented that Mas performed, or at least directly supervised, the pertinent
                 physical therapy services, and the Baracusa Health Defendants deliberately
                 omitted any reference to Romero from the HCFA-1500 form. However, the
                 underlying physical therapy treatment notes were signed by Romero, in keeping
                 with the fact that the pertinent services were performed – to the extent that they
                 were performed at all – by Romero, without any legitimate supervision by Mas.

         (vi)    On or about October 18, 2016, the Baracusa Health Defendants billed GEICO for
                 physical therapy services that purportedly were provided through Baracusa Health
                 to an Insured named LU on October 13, 2016. The HCFA-1500 form falsely
                 represented that Mas performed, or at least directly supervised, the pertinent
                 physical therapy services, and the Baracusa Health Defendants deliberately
                 omitted any reference to Romero from the HCFA-1500 form. However, the


                                                 89
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 90 of 293



                 underlying physical therapy treatment notes were signed by Romero, in keeping
                 with the fact that the pertinent services were performed – to the extent that they
                 were performed at all – by Romero, without any legitimate supervision by Mas.

         (vii)   On or about November 15, 2016, the Baracusa Health Defendants billed GEICO
                 for physical therapy services that purportedly were provided through Baracusa
                 Health to an Insured named DM on November 14, 2016. The HCFA-1500 form
                 falsely represented that Mas performed, or at least directly supervised, the
                 pertinent physical therapy services, and the Baracusa Health Defendants
                 deliberately omitted any reference to Romero from the HCFA-1500 form.
                 However, the underlying physical therapy treatment notes were signed by
                 Romero, in keeping with the fact that the pertinent services were performed – to
                 the extent that they were performed at all – by Romero, without any legitimate
                 supervision by Mas.

         (viii) On or about March 17, 2017, the Baracusa Health Defendants billed GEICO for
                physical therapy services that purportedly were provided through Baracusa Health
                to an Insured named MD on February 28, 2017. The HCFA-1500 form falsely
                represented that Mas performed, or at least directly supervised, the pertinent
                physical therapy services, and the Baracusa Health Defendants deliberately
                omitted any reference to Romero from the HCFA-1500 form. However, the
                underlying physical therapy treatment notes were signed by Romero, in keeping
                with the fact that the pertinent services were performed – to the extent that they
                were performed at all – by Romero, without any legitimate supervision by Mas.

         (ix)    On or about March 24, 2017, the Baracusa Health Defendants billed GEICO for
                 physical therapy services that purportedly were provided through Baracusa Health
                 to an Insured named TM on March 22, 2017. The HCFA-1500 form falsely
                 represented that Mas performed, or at least directly supervised, the pertinent
                 physical therapy services, and the Baracusa Health Defendants deliberately
                 omitted any reference to Romero from the HCFA-1500 form. However, the
                 underlying physical therapy treatment notes were signed by Romero, in keeping
                 with the fact that the pertinent services were performed – to the extent that they
                 were performed at all – by Romero, without any legitimate supervision by Mas.

         (x)     On or about March 31, 2017, the Baracusa Health Defendants billed GEICO for
                 physical therapy services that purportedly were provided through Baracusa Health
                 to an Insured named MD on March 27, 2017. The HCFA-1500 form falsely
                 represented that Mas performed, or at least directly supervised, the pertinent
                 physical therapy services, and the Baracusa Health Defendants deliberately
                 omitted any reference to Romero from the HCFA-1500 form. However, the
                 underlying physical therapy treatment notes were signed by Romero, in keeping
                 with the fact that the pertinent services were performed – to the extent that they
                 were performed at all – by Romero, without any legitimate supervision by Mas.




                                                 90
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 91 of 293



          268.    These are only representative examples. In the vast majority of the claims for

   physical therapy services that are identified in Exhibit “3”, the Baracusa Health Defendants

   falsely represented in the HCFA-1500 forms they submitted to GEICO that Mas had performed

   or at least directly supervised the underlying physical therapy services, when in fact the services

   were performed by Romero or another massage therapist associated with Baracusa Health, to the

   extent that they were performed at all, without any supervision by Mas.

          269.    In the claims for physical therapy services identified in Exhibit “3”, the Baracusa

   Health Defendants routinely fraudulently misrepresented that the physical therapy services were

   lawfully provided and reimbursable, when in fact they were neither lawfully provided nor

   reimbursable, because:

          (i)     the putative physical therapy services were illegally performed – to the extent
                  they were performed at all – by massage therapists, without any supervision by
                  any licensed physicians or physical therapists, in contravention of Florida law;

          (ii)    Baracusa Health could not lawfully recover PIP Benefits for the putative physical
                  therapy services, because they were illegally performed by massage therapists,
                  without any supervision by any licensed physicians or physical therapists, in
                  contravention of Florida law; and

          (iii)   the Baracusa Health Defendants systematically fraudulently misrepresented and
                  concealed the identities of the individuals who performed the putative physical
                  therapy services in their billing for the putative “physical therapy” services.

          270.    These fraudulent misrepresentations and acts of fraudulent concealment

   demonstrate that Baracusa Health was operated without a legitimate medical director.

          271.    For instance, Mas – who purported to serve as the “medical director” of Baracusa

   Health from May 2016 – did not, and could not have, “[c]onduct[ed] systematic reviews of clinic

   billings to ensure that the billings are not fraudulent or unlawful.” See Fla. Stat. § 400.9935(1).

          272.    Nor, for that matter, did Mas “[e]nsure that all practitioners providing health care

   services or supplies to patients maintain[ed] a current active and unencumbered Florida license”,


                                                    91
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 92 of 293



   or “[e]nsure that all health care practitioners at the clinic [had] active appropriate certification or

   licensure for the level of care being provided.” See Fla. Stat. § 400.9935(1).

           273.    Had Mas actually fulfilled his statutory role as medical director at Baracusa

   Health, he would have noted – among other things – that the Baracusa Health Defendants

   routinely fraudulently represented in Baracusa Health’s billing that the physical therapy services

   were performed or at least directly supervised by Mas.

           274.    Had Mas actually fulfilled his statutory role as medical director at Baracusa

   Health, he would have noted – among other things – that the Baracusa Health Defendants

   routinely fraudulently concealed the fact that the physical therapy services were provided – to the

   extent that they were provided at all – by Romero and other massage therapists associated with

   Baracusa Health, who were unsupervised massage therapists and not physical therapists, and

   therefore were unreimbursable under the No-Fault Law.

           275.    Had Mas actually fulfilled his statutory role as medical director at Baracusa

   Health, he would have ensured – among other things – that all of the individuals providing

   physical therapy services had active appropriate licensure to perform physical therapy services.

   Mas also would have ensured that individuals providing physical therapy were being supervised

   by a licensed physician while the treatment was being rendered.

           276.    Mas did none of these things, because he never actually served as a legitimate

   medical director at Baracusa Health in the first instance, rendering Baracusa Health ineligible to

   collect PIP Benefits in the first instance.

   4.      The Fraudulent Misrepresentations Regarding the Identities of the Health Care
           Providers Rendering Services at Westchester Medical

           277.    Like the E-Z Medical Defendants, the Davila Medical Defendants, and the

   Baracusa Health Defendants, Westchester Medical, Morales, and Mas (collectively, the


                                                     92
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 93 of 293



   “Westchester Medical Defendants”) billed for a limited range of health care services through

   Westchester Medical, specifically: (i) purported initial patient examinations; (ii) purported

   follow-up patient examinations; and (iii) purported physical therapy services, including hot/cold

   packs, mechanical traction, infrared therapy, ultrasound therapy, neuromuscular reeducation,

   manual therapy, therapeutic activities, and electrical stimulation.

          278.    As set forth in Exhibit “4”, the purported physical therapy services constituted the

   vast majority of the services that the Westchester Medical Defendants billed through Westchester

   Medical to GEICO.

          279.    Mas was between approximately 69 and 70 years old during the period from 2017

   to the present when he falsely purported to serve as “medical director” at Westchester Medical.

          280.    Even so, during Mas’s tenure as Westchester Medical’s purported “medical

   director”, Mas also purported to serve as the “medical director” for numerous other medical

   clinics, including E-Z Medical, Davila Medical, and Golden Health, and purported to personally

   perform or directly supervise a massive amount of medical services for those clinics and other

   health care providers.

          281.    As a result, Mas was only occasionally physically present at Westchester Medical,

   and did not personally perform – or even directly supervise – the massive amount of physical

   therapy services that Westchester Medical purported to provide to GEICO Insureds.

          282.    Indeed, during his tenure as Westchester Medical’s purported “medical director”,

   Mas only visited the clinic sporadically to purport to conduct initial and follow-up patient

   examinations – to the extent the examinations were performed at all – and to sign bills and

   treatment reports prepared by other Westchester Medical personnel, including Morales, at

   Morales’s direction.



                                                    93
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 94 of 293



          283.    Even when Mas was physically present at Westchester Medical, he never

   provided, supervised, ordered, or prescribed the physical therapy services purportedly provided

   at Westchester Medical.

          284.    All of the physical therapy services that Westchester Medical purported to

   provide between 2017 and the present were performed by Morales or other unsupervised

   massage therapists at Westchester Medical who reported directly to Morales without any

   legitimate supervision or oversight by Mas or any other licensed physician.

          285.    As set forth above, prior to January 1, 2013, the No-Fault Law permitted health

   care services providers, including clinics, to collect PIP Benefits for massage therapy, so long as

   – among other things – the massage therapy was “provided, supervised, ordered, or prescribed”

   by a licensed physician, chiropractor, or dentist, or was provided in a properly licensed or

   accredited institutional setting. See 2012 Fla. ALS 197.

          286.    However – and again, as set forth above – in response to rampant PIP fraud

   involving massage therapists and massage, the No-Fault Law was amended, effective January 1,

   2013, to prohibit PIP reimbursement for massage or for services provided by massage therapists.

   See 2012 Fla. ALS 197; see also Fla. Stat. § 627.736(1)(a)(5).

          287.    What is more, and as set forth above, massage therapists may not practice

   physical therapy, or hold themselves out as being able to practice physical therapy, unless they

   have an actual license to practice physical therapy, as opposed to massage therapy. See Fla. Stat.

   § 486.028.

          288.    Morales was licensed as a massage therapist. Morales was never licensed as a

   physical therapist.




                                                   94
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 95 of 293



          289.    As a result, with respect to insurance policies issued after January 1, 2013, the

   No-Fault Law prohibited Westchester Medical from recovering PIP Benefits for services –

   including but not limited to physical therapy services – provided by unsupervised massage

   therapists such as Morales.

          290.    The Westchester Medical Defendants were well-aware of the fact that – with

   respect to insurance policies issued after January 1, 2013 – Westchester Medical could not

   legally recover PIP Benefits for services provided by unsupervised massage therapists such as

   Morales. For example, and as set forth above, the amendments to the No-Fault Law prohibiting

   PIP reimbursement for massage or for services provided by massage therapists were widely

   reported, as was the preceding legal struggle by various massage therapists and massage trade

   organizations to fight the amendments.

          291.    In keeping with the fact that the Westchester Medical Defendants knew that –

   with respect to insurance policies issued after January 1, 2013 – they could not lawfully recover

   PIP Benefits for services provided by unsupervised massage therapists, in March 2017 the

   Westchester Medical Defendants began to list Mas as the treating provider on virtually every

   single bill submitted to GEICO for virtually every single service that the Westchester Medical

   Defendants purported to provide to GEICO Insureds, including almost every individual physical

   therapy service that was billed through Westchester Medical to GEICO.

          292.    Considering his advanced age, and the fact that he simultaneously was purporting

   to serve as medical director at no fewer than five health care clinics and to perform a massive

   number of individual health care services at numerous health care practices throughout the

   Miami area, Mas could not physically have performed, or even directly supervised, the physical




                                                  95
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 96 of 293



   therapy services that were billed through Westchester Medical to GEICO between 2017 and the

   present.

          293.    Even so, the Westchester Medical Defendants routinely falsely represented in the

   billing they submitted or caused to be submitted through Westchester Medical to GEICO for

   physical therapy services between 2017 and the present that Mas personally performed, or at

   least directly supervised, the underlying physical therapy services.

          294.    For example:

          (i)     On March 14, 2017, the Westchester Medical Defendants purported to provide at
                  least 12 individual physical therapy services to at least two individual Insureds,
                  and falsely contended in the resulting bills to GEICO that Mas personally
                  performed or at least directly supervised every one of those treatments. What is
                  more, those putative treatments included at least 3.75 hours of physical therapy
                  services that required direct, one-on-one patient contact between the treating
                  provider and the Insureds throughout the services. That same day, Mas also
                  purported to personally perform, or at least directly supervise: (a) one 15-minute
                  patient examination at Atlantic Medical; (b) two 5-minute patient examinations at
                  Westchester Medical; (c) at least 10 additional physical therapy services
                  purportedly provided to at least two additional GEICO Insureds at Atlantic
                  Medical, including at least 2.5 hours of physical therapy services that required
                  direct, one-on-one patient contact between the treating provider and the Insureds
                  throughout the services; (d) at least 12 additional physical therapy services
                  purportedly provided to at least two additional GEICO Insureds at Baracusa
                  Health, including at least 2.5 hours of physical therapy services that required
                  direct, one-on-one patient contact between the treating provider and the Insureds
                  throughout the services; (e) at least five additional physical therapy services
                  purportedly provided to at least one additional GEICO Insured at Davila Medical,
                  including at least 2 hours of physical therapy services that required direct, one-on-
                  one patient contact between the treating provider and the Insured throughout the
                  services; (f) at least 37 additional physical therapy services purportedly provided
                  to at least five additional GEICO Insureds at E-Z Medical, including at least 5.25
                  hours of physical therapy services that required direct, one-on-one patient contact
                  between the treating provider and the Insureds throughout the services; (g) at least
                  9 additional physical therapy services purportedly provided to at least two
                  additional GEICO Insureds at Golden Health, including at least 1.75 hours of
                  physical therapy services that required direct, one-on-one patient contact between
                  the treating provider and the Insureds throughout the services; (h) at least 13
                  additional physical therapy services purportedly provided to at least two
                  additional GEICO Insureds at Therapeutic Rehab, including at least 3 hours of
                  physical therapy services that required direct, one-on-one patient contact between


                                                   96
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 97 of 293



                the treating provider and the Insureds throughout the services; and (i) at least 12
                additional physical therapy services purportedly provided to at least two
                additional GEICO Insureds at We Care Medical, including at least 3.5 hours of
                physical therapy services that required direct, one-on-one patient contact between
                the treating provider and the Insureds throughout the services. In all, GEICO
                received billing for at least 24.5 hours of services that Mas purported to
                personally perform, or at least directly supervise, on March 14, 2017.

         (ii)   On April 10, 2017, the Westchester Medical Defendants purported to provide at
                least 22 individual physical therapy services to at least four individual Insureds,
                and falsely contended in the resulting bills to GEICO that Mas personally
                performed or at least directly supervised every one of those treatments. What is
                more, those putative treatments included at least 5.5 hours of physical therapy
                services that required direct, one-on-one patient contact between the treating
                provider and the Insureds throughout the services. That same day, Mas also
                purported to personally perform or at least directly supervise: (a) one 25-minute
                patient examination at Golden Health; (b) one 10-minute patient examination at
                Golden Health; (c) four 5-minute patient examinations at Westchester Medical;
                (d) at least 19 additional physical therapy services purportedly provided to at least
                four additional GEICO Insureds at Atlantic Medical, including at least 5 hours of
                physical therapy services that required direct, one-on-one patient contact between
                the treating provider and the Insureds throughout the services; (e) at least six
                additional physical therapy services purportedly provided to at least one
                additional GEICO Insured at Baracusa Health, including at least 1.25 hours of
                physical therapy services that required direct, one-on-one patient contact between
                the treating provider and the Insured throughout the services; (f) at least six
                additional physical therapy services purportedly provided to at least one
                additional GEICO Insured at Davila Medical, including at least 2 hours of
                physical therapy services that required direct, one-on-one patient contact between
                the treating provider and the Insured throughout the services; (g) at least 34
                additional physical therapy services purportedly provided to at least five
                additional GEICO Insureds at E-Z Medical, including at least 5 hours of physical
                therapy services that required direct, one-on-one patient contact between the
                treating provider and the Insureds throughout the services; (h) at least 30
                additional physical therapy services purportedly provided to at least six additional
                GEICO Insureds at Golden Health, including at least 6.75 hours of physical
                therapy services that required direct, one-on-one patient contact between the
                treating provider and the Insureds throughout the services; and (i) at least seven
                additional physical therapy services purportedly provided to at least one
                additional GEICO Insured at Therapeutic Rehab, including at least 1.5 hours of
                physical therapy services that required direct, one-on-one patient contact between
                the treating provider and the Insured throughout the services. In all, GEICO
                received billing for at least 27.75 hours of services that Mas purported to
                personally perform, or at least directly supervise, on April 10, 2017.




                                                 97
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 98 of 293



         (iii)   On April 24, 2017, the Westchester Medical Defendants purported to provide at
                 least 30 individual physical therapy services to at least six individual Insureds,
                 and falsely contended in the resulting bills to GEICO that Mas personally
                 performed or at least directly supervised every one of those treatments. What is
                 more, those putative treatments included at least 7.75 hours of physical therapy
                 services that required direct, one-on-one patient contact between the treating
                 provider and the Insureds throughout the services. That same day, Mas also
                 purported to personally perform, or at least directly supervise: (a) one 30-minute
                 patient examination at Baracusa Health; (b) one 25-minute patient examination at
                 Golden Health; (c) one 25-minute patient examination at Westchester Medical;
                 (d) one 15-minute patient examination at Atlantic Medical; (e) five 5-minute
                 patient examinations at Westchester Medical; (f) at least 39 additional physical
                 therapy services purportedly provided to at least eight additional GEICO Insureds
                 at Atlantic Medical, including at least 10 hours of physical therapy services that
                 required direct, one-on-one patient contact between the treating provider and the
                 Insureds throughout the services; (g) at least five additional physical therapy
                 services purportedly provided to at least one additional GEICO Insured at
                 Baracusa Health, including at least 1.25 hours of physical therapy services that
                 required direct, one-on-one patient contact between the treating provider and the
                 Insured throughout the services; (h) at least six additional physical therapy
                 services purportedly provided to at least one additional GEICO Insured at Davila
                 Medical, including at least 2.25 hours of physical therapy services that required
                 direct, one-on-one patient contact between the treating provider and the Insured
                 throughout the services; (i) at least 43 additional physical therapy services
                 purportedly provided to at least seven additional GEICO Insureds at E-Z Medical,
                 including at least 7 hours of physical therapy services that required direct, one-on-
                 one patient contact between the treating provider and the Insureds throughout the
                 services; (j) at least 20 additional physical therapy services purportedly provided
                 to at least four additional GEICO Insureds at Golden Health, including at least
                 4.75 hours of physical therapy services that required direct, one-on-one patient
                 contact between the treating provider and the Insureds throughout the services; (k)
                 at least 20 additional physical therapy services purportedly provided to at least
                 four additional GEICO Insureds at Starlite Medical, including at least 5.5 hours of
                 physical therapy services that required direct, one-on-one patient contact between
                 the treating provider and the Insureds throughout the services; and (l) at least
                 seven additional physical therapy services purportedly provided to at least one
                 additional GEICO Insured at Therapeutic Rehab, including at least 1.5 hours of
                 physical therapy services that required direct, one-on-one patient contact between
                 the treating provider and the Insured throughout the services. In all, GEICO
                 received billing for at least 42 hours of services that Mas purported to personally
                 perform, or at least directly supervise, on April 24, 2017.

         (iv)    On April 25, 2017, the Westchester Medical Defendants purported to provide at
                 least 30 individual physical therapy services to at least six individual Insureds,
                 and falsely contended in the resulting bills to GEICO that Mas personally
                 performed or at least directly supervised every one of those treatments. What is


                                                  98
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 99 of 293



               more, those putative treatments included at least 7 hours of physical therapy
               services that required direct, one-on-one patient contact between the treating
               provider and the Insureds throughout the services. That same day, Mas also
               purported to personally perform, or at least directly supervise: (a) two 25-minute
               patient examinations at Westchester Medical; (b) one 25-minute patient
               examination at Davila Medical; (c) one 15-minute patient examination at Golden
               Health; (d) four 5-minute patient examinations at Westchester Medical; (e) at
               least 39 additional physical therapy services purportedly provided to at least eight
               additional GEICO Insureds at Atlantic Medical, including at least 9.75 hours of
               physical therapy services that required direct, one-on-one patient contact between
               the treating provider and the Insureds throughout the services; (f) at least five
               additional physical therapy services purportedly provided to at least one
               additional GEICO Insured at Baracusa Health, including at least 1.25 hours of
               physical therapy services that required direct, one-on-one patient contact between
               the treating provider and the Insured throughout the services; (g) at least five
               additional physical therapy services purportedly provided to at least one
               additional GEICO Insured at Davila Medical, including at least 2 hours of
               physical therapy services that required direct, one-on-one patient contact between
               the treating provider and the Insured throughout the services; (h) at least 43
               additional physical therapy services purportedly provided to at least seven
               additional GEICO Insureds at E-Z Medical, including at least 7 hours of physical
               therapy services that required direct, one-on-one patient contact between the
               treating provider and the Insureds throughout the services; (i) at least 19
               additional physical therapy services purportedly provided to at least four
               additional GEICO Insureds at Golden Health, including at least 4.25 hours of
               physical therapy services that required direct, one-on-one patient contact between
               the treating provider and the Insureds throughout the services; (j) at least 20
               additional physical therapy services purportedly provided to at least four
               additional GEICO Insureds at Starlite Medical, including at least 4.75 hours of
               physical therapy services that required direct, one-on-one patient contact between
               the treating provider and the Insureds throughout the services; and (k) at least
               seven additional physical therapy services purportedly provided to at least one
               additional GEICO Insured at Therapeutic Rehab, including at least 1.5 hours of
               physical therapy services that required direct, one-on-one patient contact between
               the treating provider and the Insured throughout the services. In all, GEICO
               received billing for at least 39.25 hours of services that Mas purported to
               personally perform, or at least directly supervise, on April 25, 2017.

         (v)   On May 3, 2017, the Westchester Medical Defendants purported to provide at
               least 13 individual physical therapy services to at least three individual Insureds,
               and falsely contended in the resulting bills to GEICO that Mas personally
               performed or at least directly supervised every one of those treatments. What is
               more, those putative treatments included at least 3.5 hours of physical therapy
               services that required direct, one-on-one patient contact between the treating
               provider and the Insureds throughout the services. That same day, Mas also
               purported to personally perform, or at least directly supervise: (a) three 30-minute


                                                99
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 100 of 293



                patient examinations at Starlite Medical; (b) one 15-minute patient examination at
                Atlantic Medical; (c) three 5-minute patient examinations at Westchester Medical;
                (d) at least 28 additional physical therapy services purportedly provided to at least
                six additional GEICO Insureds at Atlantic Medical, including at least 7 hours of
                physical therapy services that required direct, one-on-one patient contact between
                the treating provider and the Insureds throughout the services; (e) at least six
                additional physical therapy services purportedly provided to at least one
                additional GEICO Insured at Baracusa Health, including at least 1.25 hours of
                physical therapy services that required direct, one-on-one patient contact between
                the treating provider and the Insured throughout the services; (f) at least five
                additional physical therapy services purportedly provided to at least one
                additional GEICO Insured at Davila Medical, including at least 2 hours of
                physical therapy services that required direct, one-on-one patient contact between
                the treating provider and the Insured throughout the services; (g) at least 62
                additional physical therapy services purportedly provided to at least 10 additional
                GEICO Insureds at E-Z Medical, including at least 10 hours of physical therapy
                services that required direct, one-on-one patient contact between the treating
                provider and the Insureds throughout the services; (h) at least 10 additional
                physical therapy services purportedly provided to at least two additional GEICO
                Insureds at Golden Health, including at least 2 hours of physical therapy services
                that required direct, one-on-one patient contact between the treating provider and
                the Insureds throughout the services additional services; (i) at least 59 additional
                physical therapy services purportedly provided to at least 12 additional GEICO
                Insureds at Starlite Medical, including at least 16.25 hours of physical therapy
                services that required direct, one-on-one patient contact between the treating
                provider and the Insureds throughout the services; and (j) at least seven additional
                physical therapy services purportedly provided to at least one additional GEICO
                Insured at Therapeutic Rehab, including at least 1.5 hours of physical therapy
                services that required direct, one-on-one patient contact between the treating
                provider and the Insured throughout the services. In all, GEICO received billing
                for at least 45.5 hours of services that Mas purported to personally perform, or at
                least directly supervise, on May 3, 2017.

         (vi)   On May 17, 2017, the Westchester Medical Defendants purported to provide at
                least 28 individual physical therapy services to at least six individual Insureds,
                and falsely contended in the resulting bills to GEICO that Mas personally
                performed or at least directly supervised every one of those treatments. What is
                more, those putative treatments included at least 6.5 hours of physical therapy
                services that required direct, one-on-one patient contact between the treating
                provider and the Insureds throughout the services. That same day, Mas also
                purported to personally perform, or at least directly supervise: (a) one 45-minute
                patient examination at Atlantic Medical; (b) one 25-minute patient examination at
                Westchester Medical; (c) five 5-minute patient examinations at Westchester
                Medical; (d) at least 29 additional physical therapy services purportedly provided
                to at least six additional GEICO Insureds at Atlantic Medical, including at least
                7.25 hours of physical therapy services that required direct, one-on-one patient


                                                100
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 101 of 293



                 contact between the treating provider and the Insureds throughout the services; (e)
                 at least 12 additional physical therapy services purportedly provided to at least
                 two additional GEICO Insureds at Davila Medical, including at least 4 hours of
                 physical therapy services that required direct, one-on-one patient contact between
                 the treating provider and the Insureds throughout the services; (f) at least 47
                 additional physical therapy services purportedly provided to at least seven
                 additional GEICO Insureds at E-Z Medical, including at least 7 hours of physical
                 therapy services that required direct, one-on-one patient contact between the
                 treating provider and the Insureds throughout the services; and (g) at least 29
                 additional physical therapy services purportedly provided to at least six additional
                 GEICO Insureds at Starlite Medical, including at least 8 hours of physical therapy
                 services that required direct, one-on-one patient contact between the treating
                 provider and the Insureds throughout the services. In all, GEICO received billing
                 for at least 34.25 hours of services that Mas purported to personally perform, or at
                 least directly supervise, on May 17, 2017.

         (vii)   On June 13, 2017, the Westchester Medical Defendants purported to provide at
                 least 27 individual physical therapy services to at least seven individual Insureds,
                 and falsely contended in the resulting bills to GEICO that Mas personally
                 performed or at least directly supervised every one of those treatments. What is
                 more, those putative treatments included at least 7.5 hours of physical therapy
                 services that required direct, one-on-one patient contact between the treating
                 provider and the Insureds throughout the services. That same day, Mas also
                 purported to personally perform, or at least directly supervise: (a) one 25-minute
                 patient examination at Westchester Medical; (b) one 25-minute patient
                 examination at Atlantic Medical; (c) six 5-minute patient examinations at
                 Westchester Medical; (d) at least 10 additional physical therapy services
                 purportedly provided to at least two additional GEICO Insureds at Atlantic
                 Medical, including at least 2.5 hours of physical therapy services that required
                 direct, one-on-one patient contact between the treating provider and the Insureds
                 throughout the services; (e) at least 29 additional physical therapy services
                 purportedly provided to at least five additional GEICO Insureds at Davila
                 Medical, including at least 10 hours of physical therapy services that required
                 direct, one-on-one patient contact between the treating provider and the Insureds
                 throughout the services; (f) at least 62 additional physical therapy services
                 purportedly provided to at least nine additional GEICO Insureds at E-Z Medical,
                 including at least 9 hours of physical therapy services that required direct, one-on-
                 one patient contact between the treating provider and the Insureds throughout the
                 services; and (g) at least 45 additional physical therapy services purportedly
                 provided to at least nine additional GEICO Insureds at Starlite Medical, including
                 at least 12.5 hours of physical therapy services that required direct, one-on-one
                 patient contact between the treating provider and the Insureds throughout the
                 services. In all, GEICO received billing for at least 42.75 hours of services that
                 Mas purported to personally perform, or at least directly supervise, on June 13,
                 2017.



                                                 101
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 102 of 293



         (viii) On December 6, 2017, the Westchester Medical Defendants purported to provide
                at least 19 individual physical therapy services to at least six individual Insureds,
                and falsely contended in the resulting bills to GEICO that Mas personally
                performed or at least directly supervised every one of those treatments. What is
                more, those putative treatments included at least 7 hours of physical therapy
                services that required direct, one-on-one patient contact between the treating
                provider and the Insureds throughout the services. That same day, Mas also
                purported to personally perform, or at least directly supervise: (a) one 45-minute
                patient examination at Angels Diagnostic; (b) two 15-minute patient examinations
                at Angels Diagnostic; (c) six 5-minute patient examinations at Westchester
                Medical; (d) at least 26 additional physical therapy services purportedly provided
                to at least five additional GEICO Insureds at Davila Medical, including at least
                10.5 hours of physical therapy services that required direct, one-on-one patient
                contact between the treating provider and the Insureds throughout the services; (e)
                at least 27 additional physical therapy services purportedly provided to at least
                four additional GEICO Insureds at E-Z Medical, including at least 4.5 hours of
                physical therapy services that required direct, one-on-one patient contact between
                the treating provider and the Insureds throughout the services; (f) at least six
                additional physical therapy services purportedly provided to at least one
                additional GEICO Insured at Health Solutions, including at least 1.25 hours of
                physical therapy services that required direct, one-on-one patient contact between
                the treating provider and the Insured throughout the services; (g) at least 12
                additional physical therapy services purportedly provided to at least two
                additional GEICO Insureds at Star Medical, including at least 2.75 hours of
                physical therapy services that required direct, one-on-one patient contact between
                the treating provider and the Insureds throughout the services; (h) at least 55
                additional physical therapy services purportedly provided to at least 11 additional
                GEICO Insureds at Starlite Medical, including at least 15.75 hours of physical
                therapy services that required direct, one-on-one patient contact between the
                treating provider and the Insureds throughout the services; and (i) at least 18
                additional physical therapy services purportedly provided to at least three
                additional GEICO Insureds at Therapeutic Rehab, including at least 4.75 hours of
                physical therapy services that required direct, one-on-one patient contact between
                the treating provider and the Insureds throughout the services. In all, GEICO
                received billing for at least 48.25 hours of services that Mas purported to
                personally perform, or at least directly supervise, on December 6, 2017.

         (ix)   On December 12, 2017, the Westchester Medical Defendants purported to provide
                at least 24 individual physical therapy services to at least eight individual
                Insureds, and falsely contended in the resulting bills to GEICO that Mas
                personally performed or at least directly supervised every one of those treatments.
                What is more, those putative treatments included at least 7.5 hours of physical
                therapy services that required direct, one-on-one patient contact between the
                treating provider and the Insureds throughout the services. That same day, Mas
                also purported to personally perform, or at least directly supervise: (a) one 45-
                minute patient examination at E-Z Medical; (b) two 45-minute patient


                                                 102
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 103 of 293



               examinations at Westchester Medical; (c) one 30-minute patient examination at E-
               Z Medical; (d) one 25-minute patient examination at Davila Medical; (e) one 25-
               minute patient examination at Starlite Medical; (f) six 5-minute patient
               examinations at Westchester Medical; (g) at least 37 additional physical therapy
               services purportedly provided to at least seven additional GEICO Insureds at
               Davila Medical, including at least 14.5 hours of physical therapy services that
               required direct, one-on-one patient contact between the treating provider and the
               Insureds throughout the services; (h) at least 33 additional physical therapy
               services purportedly provided to at least five additional GEICO Insureds at E-Z
               Medical, including at least 5.5 hours of physical therapy services that required
               direct, one-on-one patient contact between the treating provider and the Insureds
               throughout the services; (i) at least six additional physical therapy services
               purportedly provided to at least one additional GEICO Insured at Health
               Solutions, including at least 1.25 hours of physical therapy services that required
               direct, one-on-one patient contact between the treating provider and the Insured
               throughout the services; (j) at least 24 additional physical therapy services
               purportedly provided to at least four additional GEICO Insureds at Star Medical,
               including at least 5 hours of physical therapy services that required direct, one-on-
               one patient contact between the treating provider and the Insureds throughout the
               services; (k) at least 45 additional physical therapy services purportedly provided
               to at least nine additional GEICO Insureds at Starlite Medical, including at least
               11 hours of physical therapy services that required direct, one-on-one patient
               contact between the treating provider and the Insureds throughout the services;
               and (l) at least 11 additional physical therapy services purportedly provided to at
               least two additional GEICO Insureds at Therapeutic Rehab, including at least 3
               hours of physical therapy services that required direct, one-on-one patient contact
               between the treating provider and the Insureds throughout the services. In all,
               GEICO received billing for at least 51.75 hours of services that Mas purported to
               personally perform, or at least directly supervise, on December 12, 2017.

         (x)   On January 11, 2018, the Westchester Medical Defendants purported to provide at
               least 12 individual physical therapy services to at least three individual Insureds,
               and falsely contended in the resulting bills to GEICO that Mas personally
               performed or at least directly supervised every one of those treatments. What is
               more, those putative treatments included at least 3.75 hours of physical therapy
               services that required direct, one-on-one patient contact between the treating
               provider and the Insureds throughout the services. That same day, Mas also
               purported to personally perform, or at least directly supervise: (a) one 15-minute
               patient examination at E-Z Medical; (b) three 5-minute patient examinations at
               Westchester Medical; (c) at least 32 additional physical therapy services
               purportedly provided to at least five additional GEICO Insureds at Davila
               Medical, including at least 12.5 hours of physical therapy services that required
               direct, one-on-one patient contact between the treating provider and the Insureds
               throughout the services; (d) at least 22 additional physical therapy services
               purportedly provided to at least three additional GEICO Insureds at E-Z Medical,
               including at least 3.75 hours of physical therapy services that required direct, one-


                                               103
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 104 of 293



                   on-one patient contact between the treating provider and the Insureds throughout
                   the services; (e) at least 24 additional physical therapy services purportedly
                   provided to at least four additional GEICO Insureds at Star Medical, including at
                   least 5.25 hours of physical therapy services that required direct, one-on-one
                   patient contact between the treating provider and the Insureds throughout the
                   services; (f) at least 35 additional physical therapy services purportedly provided
                   to at least seven additional GEICO Insureds at Starlite Medical, including at least
                   9 hours of physical therapy services that required direct, one-on-one patient
                   contact between the treating provider and the Insureds throughout the services;
                   and (g) at least 21 additional physical therapy services purportedly provided to at
                   least four additional GEICO Insureds at Therapeutic Rehab, including at least 6
                   hours of physical therapy services that required direct, one-on-one patient contact
                   between the treating provider and the Insureds throughout the services. In all,
                   GEICO received billing for at least 40.75 hours of services that Mas purported to
                   personally perform, or at least directly supervise, on January 11, 2018.

           295.    These are only representative examples. In the claims for physical therapy

    services that are identified in Exhibit “4”, the Westchester Medical Defendants routinely falsely

    represented that Mas had performed – or at least directly supervised – an improbable, and often

    impossible, number of physical therapy services on individual dates, considering the amounts of

    services he simultaneously was purporting to perform or directly supervise at the other Clinic

    Defendants, and other health care practices.

           296.    It is improbable, to the point of impossibility, that Mas – who was advanced in

    age at the time, and simultaneously working or purporting to work at various other medical

    practices and clinics – routinely performed or directly supervised such a high volume of physical

    therapy services on individual dates.

           297.    Upon information and belief, the fraudulent billing for physical therapy services

    that the Westchester Medical Defendants submitted or caused to be submitted through

    Westchester Medical to GEICO constituted only a fraction of the total fraudulent billing for

    physical therapy services that the Westchester Medical Defendants submitted through




                                                   104
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 105 of 293



    Westchester Medical to all of the automobile insurers in the Florida automobile insurance

    market.

           298.    As set forth above, GEICO is only one of the automobile insurance companies

    doing business in the Florida automobile insurance market.

           299.    It is extremely improbable, to the point of impossibility, that the Westchester

    Medical Defendants only submitted fraudulent billing to GEICO, and that the Westchester

    Medical Defendants did not simultaneously bill other automobile insurers.

           300.    Thus, upon information and belief, the impossible number of physical therapy

    services that Mas purported to directly supervise or provide to GEICO Insureds at Westchester

    Medical on individual dates of service, including the dates of service identified above,

    constituted only a fraction of the total number of physical therapy services that Mas purported to

    directly supervise or provide at Westchester Medical, including to individuals insured by

    companies other than GEICO, on those same dates of service.

           301.    In fact, Mas did not perform or directly supervise any of the physical therapy

    services that were billed through Westchester Medical to GEICO.

           302.    What is more, from the date of its incorporation, Westchester Medical did not

    actually provide any legitimate physical therapy services to GEICO Insureds.

           303.    Rather: (i) all of the putative “physical therapy” services that the Westchester

    Medical Defendants purported to provide through Westchester Medical to Insureds were

    performed, to the extent that they were performed at all, by Morales, and other massage

    therapists associated with Westchester Medical, rather than by Mas; (ii) Mas did not even

    legitimately supervise the putative “physical therapy” services that were billed through

    Westchester Medical to GEICO; and (iii) none of the putative “physical therapy” services that



                                                   105
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 106 of 293



    were billed through Westchester Medical to GEICO actually constituted physical therapy,

    because Morales, and the other massage therapists associated with Westchester Medical, are not

    and never have been licensed as physical therapists.

           304.    As set forth above, the No-Fault Law’s billing requirements provide – among

    other things – that all PIP billing must comply with the instructions promulgated by the Centers

    for Medicare & Medicaid Services for the completion of HCFA-1500 forms. See Fla. Stat. §

    627.736.

           305.    All of the billing that the Westchester Medical Defendants submitted through

    Westchester Medical to GEICO, including the billing for putative physical therapy services, was

    submitted on HCFA-1500 forms.

           306.    As set forth above, pursuant to the instructions promulgated by the Centers for

    Medicare & Medicaid Services for the completion of HCFA-1500 forms, the name of the

    healthcare provider who actually performed or directly supervised the underlying physical

    therapy treatment must be listed on the HCFA-1500 form. See, e.g., Medicare Claims Processing

    Manual, Chapter 26 – Completing and Processing Form CMS-1500 Data Set.

           307.    As set forth above, to “directly supervise” a physical therapy treatment, a

    physician “must be present in the office suite and immediately available to furnish assistance and

    direction throughout the performance of the procedure. It does not mean that the physician must

    be present in the room when the procedure is performed.” See, e.g., Medicare Claims Processing

    Manual, Chapter 26 – Completing and Processing Form CMS-1500 Data Set, citing 42 C.F.R.

    410.32.

           308.    Pursuant to the instructions promulgated by the Centers for Medicare & Medicaid

    Services for the completion of HCFA-1500 forms, to the extent that a physician is not actually



                                                   106
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 107 of 293



    “directly supervising” a physical therapy treatment, then the actual name of the person who is

    actually performing the physical therapy treatment must be listed on the HCFA-1500 form. See,

    e.g., Medicare Claims Processing Manual, Chapter 26 – Completing and Processing Form CMS-

    1500 Data Set.

           309.      The Westchester Medical Defendants were well-aware of the fact that – because

    Morales and other massage therapists associated with Westchester Medical were unsupervised

    massage therapists, rather than physical therapists – Westchester Medical could not recover PIP

    Benefits for any services that Morales and other massage therapists purported to provide with

    respect to insurance policies issued after January 1, 2013.

           310.      As a result, and in order to conceal the fact that Morales and other massage

    therapists unlawfully provided, without any legitimate supervision by Mas, all of the “physical

    therapy” services that were billed through Westchester Medical to GEICO since 2017, the

    Westchester Medical Defendants deliberately omitted any reference to Morales and other

    massage therapists on the HCFA-1500 forms that they used to bill for the putative physical

    therapy services.

           311.      Instead, in the claims for physical therapy services identified in Exhibit “4”, the

    Westchester Medical Defendants falsely listed Mas on the HCFA-1500 forms as the supposed

    provider or direct supervisor of the physical therapy services.

           312.      For example:

           (i)       On or about March 30, 2017, the Westchester Medical Defendants billed GEICO
                     for physical therapy services that purportedly were provided through Westchester
                     Medical to an Insured named MF on March 21, 2017. The HCFA-1500 form
                     falsely represented that Mas performed, or at least directly supervised, the
                     pertinent physical therapy services, and the Westchester Medical Defendants
                     deliberately omitted any reference to Morales from the HCFA-1500 form.
                     However, the underlying physical therapy treatment notes were signed by
                     Morales or another massage therapist associated with Westchester Medical, in


                                                     107
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 108 of 293



                 keeping with the fact that the pertinent services were performed – to the extent
                 that they were performed at all – by Morales or another massage therapist
                 associated with Westchester Medical, without any legitimate supervision by Mas.

         (ii)    On or about April 18, 2017, the Westchester Medical Defendants billed GEICO
                 for physical therapy services that purportedly were provided through Westchester
                 Medical to an Insured named LD on April 4, 2017. The HCFA-1500 form falsely
                 represented that Mas performed, or at least directly supervised, the pertinent
                 physical therapy services, and the Westchester Medical Defendants deliberately
                 omitted any reference to Morales from the HCFA-1500 form. However, the
                 underlying physical therapy treatment notes were signed by Morales or another
                 massage therapist associated with Westchester Medical, in keeping with the fact
                 that the pertinent services were performed – to the extent that they were
                 performed at all – by Morales or another massage therapist associated with
                 Westchester Medical, without any legitimate supervision by Mas.

         (iii)   On or about April 18, 2017, the Westchester Medical Defendants billed GEICO
                 for physical therapy services that purportedly were provided through Westchester
                 Medical to an Insured named IL on April 4, 2017. The HCFA-1500 form falsely
                 represented that Mas performed, or at least directly supervised, the pertinent
                 physical therapy services, and the Westchester Medical Defendants deliberately
                 omitted any reference to Morales from the HCFA-1500 form. However, the
                 underlying physical therapy treatment notes were signed by Morales or another
                 massage therapist associated with Westchester Medical, in keeping with the fact
                 that the pertinent services were performed – to the extent that they were
                 performed at all – by Morales or another massage therapist associated with
                 Westchester Medical, without any legitimate supervision by Mas.

         (iv)    On or about May 12, 2017, the Westchester Medical Defendants billed GEICO
                 for physical therapy services that purportedly were provided through Westchester
                 Medical to an Insured named VP on April 28, 2017. The HCFA-1500 form falsely
                 represented that Mas performed, or at least directly supervised, the pertinent
                 physical therapy services, and the Westchester Medical Defendants deliberately
                 omitted any reference to Morales from the HCFA-1500 form. However, the
                 underlying physical therapy treatment notes were signed by Morales or another
                 massage therapist associated with Westchester Medical, in keeping with the fact
                 that the pertinent services were performed – to the extent that they were
                 performed at all – by Morales or another massage therapist associated with
                 Westchester Medical, without any legitimate supervision by Mas.

         (v)     On or about August 31, 2017, the Westchester Medical Defendants billed GEICO
                 for physical therapy services that purportedly were provided through Westchester
                 Medical to an Insured named DR on August 23, 2017. The HCFA-1500 form
                 falsely represented that Mas performed, or at least directly supervised, the
                 pertinent physical therapy services, and the Westchester Medical Defendants
                 deliberately omitted any reference to Morales from the HCFA-1500 form.


                                               108
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 109 of 293



                 However, the underlying physical therapy treatment notes were signed by
                 Morales or another massage therapist associated with Westchester Medical, in
                 keeping with the fact that the pertinent services were performed – to the extent
                 that they were performed at all – by Morales or another massage therapist
                 associated with Westchester Medical, without any legitimate supervision by Mas.

         (vi)    On or about August 31, 2017, the Westchester Medical Defendants billed GEICO
                 for physical therapy services that purportedly were provided through Westchester
                 Medical to an Insured named MG on August 31, 2017. The HCFA-1500 form
                 falsely represented that Mas performed, or at least directly supervised, the
                 pertinent physical therapy services, and the Westchester Medical Defendants
                 deliberately omitted any reference to Morales from the HCFA-1500 form.
                 However, the underlying physical therapy treatment notes were signed by
                 Morales or another massage therapist associated with Westchester Medical, in
                 keeping with the fact that the pertinent services were performed – to the extent
                 that they were performed at all – by Morales or another massage therapist
                 associated with Westchester Medical, without any legitimate supervision by Mas.

         (vii)   On or about October 31, 2017, the Westchester Medical Defendants billed
                 GEICO for physical therapy services that purportedly were provided through
                 Westchester Medical to an Insured named DR on October 24, 2017. The HCFA-
                 1500 form falsely represented that Mas performed, or at least directly supervised,
                 the pertinent physical therapy services, and the Westchester Medical Defendants
                 deliberately omitted any reference to Morales from the HCFA-1500 form.
                 However, the underlying physical therapy treatment notes were signed by
                 Morales or another massage therapist associated with Westchester Medical, in
                 keeping with the fact that the pertinent services were performed – to the extent
                 that they were performed at all – by Morales or another massage therapist
                 associated with Westchester Medical, without any legitimate supervision by Mas.

         (viii) On or about December 6, 2017, the Westchester Medical Defendants billed
                GEICO for physical therapy services that purportedly were provided through
                Westchester Medical to an Insured named JR on November 27, 2017. The HCFA-
                1500 form falsely represented that Mas performed, or at least directly supervised,
                the pertinent physical therapy services, and the Westchester Medical Defendants
                deliberately omitted any reference to Morales from the HCFA-1500 form.
                However, the underlying physical therapy treatment notes were signed by
                Morales or another massage therapist associated with Westchester Medical, in
                keeping with the fact that the pertinent services were performed – to the extent
                that they were performed at all – by Morales or another massage therapist
                associated with Westchester Medical, without any legitimate supervision by Mas.

         (ix)    On or about January 25, 2018, the Westchester Medical Defendants billed GEICO
                 for physical therapy services that purportedly were provided through Westchester
                 Medical to an Insured named IZ on January 4, 2018. The HCFA-1500 form
                 falsely represented that Mas performed, or at least directly supervised, the


                                                109
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 110 of 293



                   pertinent physical therapy services, and the Westchester Medical Defendants
                   deliberately omitted any reference to Morales from the HCFA-1500 form.
                   However, the underlying physical therapy treatment notes were signed by
                   Morales or another massage therapist associated with Westchester Medical, in
                   keeping with the fact that the pertinent services were performed – to the extent
                   that they were performed at all – by Morales or another massage therapist
                   associated with Westchester Medical, without any legitimate supervision by Mas.

           (x)     On or about March 8, 2018, the Westchester Medical Defendants billed GEICO
                   for physical therapy services that purportedly were provided through Westchester
                   Medical to an Insured named IZ on February 20, 2018. The HCFA-1500 form
                   falsely represented that Mas performed, or at least directly supervised, the
                   pertinent physical therapy services, and the Westchester Medical Defendants
                   deliberately omitted any reference to Morales from the HCFA-1500 form.
                   However, the underlying physical therapy treatment notes were signed by
                   Morales or another massage therapist associated with Westchester Medical, in
                   keeping with the fact that the pertinent services were performed – to the extent
                   that they were performed at all – by Morales or another massage therapist
                   associated with Westchester Medical, without any legitimate supervision by Mas.

           313.    These are only representative examples. In virtually all of the claims for physical

    therapy services that are identified in Exhibit “4”, the Westchester Medical Defendants falsely

    represented in the HCFA-1500 forms they submitted to GEICO that Mas had performed or at

    least directly supervised the underlying physical therapy services, when in fact the services were

    performed by Morales or another massage therapist associated with Westchester Medical, to the

    extent that they were performed at all, without any supervision by Mas.

           314.    In the claims for physical therapy services identified in Exhibit “4”, the

    Westchester Medical Defendants routinely fraudulently misrepresented that the physical therapy

    services were lawfully provided and reimbursable, when in fact they were neither lawfully

    provided nor reimbursable, because:

           (i)     the putative physical therapy services were illegally performed – to the extent
                   they were performed at all – by massage therapists, without any supervision by
                   any licensed physicians or physical therapists, in contravention of Florida law;

           (ii)    Westchester Medical could not lawfully recover PIP Benefits for the putative
                   physical therapy services, because they were illegally performed by massage


                                                   110
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 111 of 293



                     therapists, without any supervision by any licensed physicians or physical
                     therapists, in contravention of Florida law; and

           (iii)     the Westchester Medical Defendants systematically fraudulently misrepresented
                     and concealed the identities of the individuals who performed the putative
                     physical therapy services in their billing for the putative “physical therapy”
                     services.

           315.      These fraudulent misrepresentations and acts of fraudulent concealment

    demonstrate that Westchester Medical was operated without a legitimate medical director.

           316.      For instance, Mas – who purported to serve as the “medical director” of

    Westchester Medical since August 2017 – did not, and could not have, “[c]onduct[ed] systematic

    reviews of clinic billings to ensure that the billings are not fraudulent or unlawful.” See Fla. Stat.

    § 400.9935(1).

           317.      Nor, for that matter, did Mas “[e]nsure that all practitioners providing health care

    services or supplies to patients maintain[ed] a current active and unencumbered Florida license”,

    or “[e]nsure that all health care practitioners at the clinic [had] active appropriate certification or

    licensure for the level of care being provided.” See Fla. Stat. § 400.9935(1).

           318.      Had Mas actually fulfilled his statutory role as medical director at Westchester

    Medical, he would have noted – among other things – that the Westchester Medical Defendants

    routinely fraudulently represented in Westchester Medical’s billing that the physical therapy

    services were performed, or at least directly supervised, by Mas.

           319.      Had Mas actually fulfilled his statutory role as medical director at Westchester

    Medical, he would have noted – among other things – that the Westchester Medical Defendants

    routinely fraudulently concealed the fact that the physical therapy services were provided – to the

    extent that they were provided at all – by Morales and other massage therapists associated with




                                                     111
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 112 of 293



    Westchester Medical, who were massage therapists and not physical therapists, and therefore

    were unreimbursable under the No-Fault Law.

            320.    Had Mas actually fulfilled his statutory role as medical director at Westchester

    Medical, he would have ensured – among other things – that all of the individuals providing

    physical therapy services had active appropriate licensure to perform physical therapy services.

    Mas also would have ensured that individuals providing physical therapy were being supervised

    by a licensed physician while the treatment was being rendered.

            321.    Mas did none of these things, because he never actually served as a legitimate

    medical director at Westchester Medical in the first instance, rendering Westchester Medical

    ineligible to collect PIP Benefits in the first instance.

    C.      The Defendants’ Fraudulent Treatment and Billing Protocols

            322.    In the claims identified in Exhibits “1” – “4”, the vast majority of the Insureds

    whom the Defendants purported to treat at the Clinic Defendants were involved in minor, low-

    speed, low-impact “fender-bender” accidents, to the extent that they were involved in any actual

    accidents at all.

            323.    Concomitantly, in the claims identified in Exhibits “1” – “4”, almost none of the

    Insureds whom the Defendants purported to treat at the Clinic Defendants suffered from any

    significant injuries or health problems as a result of the relatively minor accidents they

    experienced or purported to experience.

            324.    Even so, in the claims identified in Exhibits “1” – “4”, the Defendants purported

    to subject virtually every Insured to a medically unnecessary course of “treatment” that was

    provided pursuant to pre-determined, fraudulent protocols designed to maximize the billing that

    they could submit to insurers, including GEICO, rather than to treat or otherwise benefit the

    Insureds who purportedly were subjected to them.

                                                      112
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 113 of 293



            325.    The Defendants purported to provide their pre-determined fraudulent treatment

    protocols to the Insureds in the claims identified in Exhibits “1” – “4” without regard for the

    Insureds’ individual symptoms or presentation, or – in most cases – the total absence of any

    actual continuing medical problems arising from any actual automobile accidents.

            326.    Each step in the Defendants’ fraudulent treatment protocols was designed to

    falsely reinforce the rationale for the previous step and provide a false justification for the

    subsequent step, and thereby permit the Defendants to generate and falsely justify the maximum

    amount of fraudulent PIP billing for each Insured.

            327.    No legitimate physician, physical therapist, clinic, or other health care provider

    would permit the fraudulent treatment and billing protocols described below to proceed under

    his, her, or its auspices.

            328.    The Defendants permitted the fraudulent treatment and billing protocols described

    below to proceed under their auspices because: (i) the Clinic Defendants were, at all relevant

    times, operating in violation of the Clinic Act, without legitimate medical directors who

    legitimately fulfilled their statutory duties as medical directors; (ii) all decision-making with

    respect to medical care and billing at the Clinic Defendants was, at all relevant times, vested

    entirely with non-physicians – specifically Diaz-Pairol at E-Z Medical, Davila at Davila Medical,

    Corrales at Baracusa Health, and Morales at Westchester Medical – in violation of Florida law;

    (iii) virtually all of the putative “physical therapy” services that purportedly were provided to

    Insureds through the Clinic Defendants were provided – to the extent that they were provided at

    all – by physical therapist assistants and/or massage therapists without legitimate oversight and

    supervision, rather than by or under the supervision of licensed physical therapists or physicians,




                                                   113
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 114 of 293



    in further violation of Florida law; and (iv) the Defendants sought to profit from the fraudulent

    billing they submitted to GEICO and other insurers.

    1.      The E-Z Medical Defendants’ Fraudulent Treatment and Billing Protocol

    (i)     The Fraudulent Charges for Initial Examinations at E-Z Medical

            329.    As an initial step in the E-Z Medical Defendants’ fraudulent treatment and billing

    protocol, E-Z Medical, Diaz-Pairol, and Mas purported to provide each of the Insureds in the

    claims identified in Exhibit “1” with a putative initial examination.

            330.    Mas purported to personally perform or at least supervise virtually all of the initial

    examinations in the claims identified in Exhibit “1”.

            331.    As set forth in Exhibit “1”, E-Z Medical, Diaz-Pairol, and Mas then billed the

    initial examinations to GEICO, or caused them to be billed to GEICO, under CPT codes 99203

    and 99204, resulting in charges of either $300.00 or $350.00 for each initial examination that

    they purported to provide.

            332.    In the claims for initial examinations identified in Exhibit “1”, the charges for the

    initial examinations were fraudulent in that they misrepresented E-Z Medical’s eligibility to

    collect PIP Benefits in the first instance.

            333.    In fact, and as set forth above, E-Z Medical never was eligible to collect PIP

    Benefits, inasmuch as it was operated in violation of the licensing and operating requirements set

    forth in the Clinic Act.

            334.    As set forth below, the charges for the initial examinations identified in Exhibit

    “1” also were fraudulent in that they misrepresented the nature and extent of the initial

    examinations.




                                                     114
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 115 of 293



    a.     Misrepresentations Regarding the Severity of the Insureds’ Presenting Problems

           335.    As set forth above, the No-Fault Law’s billing requirements provide that all PIP

    billing must – among other things – comply with the guidelines promulgated by the AMA in

    connection with the use of current procedural terminology, or CPT, codes. See Fla. Stat. §

    627.736.

           336.    The primary guidelines promulgated by the AMA for the use of CPT codes are

    contained in the AMA’s CPT Assistant.

           337.    Pursuant to the CPT Assistant, the use of CPT code 99203 to bill for an initial

    patient examination represents that the Insured presented with problems of moderate severity.

           338.    The CPT Assistant provides various clinical examples of the types of presenting

    problems that qualify as moderately severe, and thereby justify the use of CPT code 99203 to bill

    for an initial patient examination.

           339.    For example, the CPT Assistant provides the following clinical examples of

    presenting problems that might support the use of CPT code 99203 to bill for an initial patient

    examination:

           (i)     Office visit for initial evaluation of a 48-year-old man with recurrent low back
                   pain radiating to the leg. (General Surgery)

           (ii)    Initial office evaluation of 49-year-old male with nasal obstruction. Detailed exam
                   with topical anesthesia. (Plastic Surgery)

           (iii)   Initial office evaluation for diagnosis and management of painless gross
                   hematuria in new patient, without cystoscopy. (Internal Medicine)

           (iv)    Initial office visit for evaluation of 13-year-old female with progressive scoliosis.
                   (Physical Medicine and Rehabilitation)

           (v)     Initial office visit with couple for counseling concerning voluntary vasectomy for
                   sterility Spent 30 minutes discussing procedure, risks and benefits, and answering
                   questions. (Urology)



                                                   115
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 116 of 293



           340.    Thus, pursuant to the CPT Assistant, the moderately severe presenting problems

    that could support the use of CPT code 99203 to bill for an initial patient examination typically

    are either chronic and relatively serious problems, acute problems requiring immediate invasive

    treatment, or issues that legitimately require physician counseling.

           341.    Pursuant to the CPT Assistant, the use of CPT code 99204 to bill for an initial

    patient examination represents that the Insured presented with problems of moderate to high

    severity.

           342.    The CPT Assistant provides various clinical examples of the types of presenting

    problems that qualify as moderately to highly severe, and thereby justify the use of CPT code

    99204 to bill for an initial patient examination.

           343.    For example, the CPT Assistant provides the following clinical examples of

    presenting problems that support the use of CPT code 99204 to bill for an initial patient

    examination:

           (i)     Office visit for initial evaluation of a 63-year-old male with chest pain on
                   exertion. (Cardiology/Internal Medicine)

           (ii)    Initial office visit of a 50-year-old female with progressive solid food dysphagia.
                   (Gastroenterology)

           (iii)   Initial office evaluation of a 70-year-old patient with recent onset of episodic
                   confusion. (Internal Medicine)

           (iv)    Initial office visit for 34-year-old patient with primary infertility, including
                   counseling. (Obstetrics/Gynecology)

           (v)     Initial office visit for 7-year-old female with juvenile diabetes mellitus, new to
                   area, past history of hospitalization times three. (Pediatrics)

           (vi)    Initial office evaluation        of        70-year-old   female   with   polyarthralgia.
                   (Rheumatology)

           (vii)   Initial office evaluation of a 50-year-old male with an aortic aneurysm with
                   respect to recommendation for surgery. (Thoracic Surgery)


                                                        116
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 117 of 293




            344.      Accordingly, pursuant to the CPT Assistant, the moderately to highly severe

    presenting problems that could support the use of CPT code 99204 to bill for an initial patient

    examination typically are problems that pose a serious threat to the patient’s health, or even the

    patient’s life.

            345.      By contrast, to the extent that the Insureds in the claims identified in Exhibit “1”

    had any presenting problems at all as the result of their minor automobile accidents, the problems

    virtually always were low severity soft tissue injuries such as sprains and strains.

            346.      For instance, and in keeping with the fact that the Insureds in the claims identified

    in Exhibit “1” either had no presenting problems at all as the result of their minor automobile

    accidents, or else problems of low severity, in the majority of the claims identified in Exhibit “1”

    the Insureds did not seek treatment at any hospital as the result of their accidents. To the limited

    extent that the Insureds in the claims identified in Exhibit “1” did seek treatment at a hospital

    following their accidents, they virtually always were briefly observed on an outpatient basis and

    then discharged with nothing more serious than a soft tissue injury diagnosis.

            347.      Furthermore, in many of the claims identified in Exhibit “1”, contemporaneous

    police reports indicated that the underlying accidents involved low-speed, low-impact collisions,

    that the Insureds’ vehicles were functional following the accidents, and that no one was injured

    in the accidents.

            348.      Even so, in the claims for initial examinations identified in Exhibit “1”, E-Z

    Medical, Diaz-Pairol, and Mas routinely billed for their putative initial examinations using CPT

    codes 99203 and 99204, and thereby falsely represented that the Insureds presented with

    problems of moderate severity or moderate to high severity.

            349.      For example:


                                                      117
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 118 of 293



         (i)     On January 29, 2014, an Insured named YD was involved in an automobile
                 accident. The contemporaneous police report indicated that the accident was a
                 low-speed, low-impact, rear-end collision, that YD’s vehicle was drivable
                 following the accident, and that YD was not injured in the accident. In keeping
                 with the fact that YD was not seriously injured in the accident, YD did not visit
                 any hospital emergency room following the accident. To the extent that YD
                 experienced any health problems at all as the result of the minor accident, they
                 were of low severity. Even so, following a purported initial examination of YD by
                 or under the purported supervision of Mas on January 30, 2014, E-Z Medical,
                 Diaz-Pairol, and Mas billed GEICO for the initial examination using CPT code
                 99203, and thereby falsely represented that YD presented with moderately severe
                 health problems as the result of the minor accident.

         (ii)    On April 29, 2016, an Insured named CB was involved in an automobile accident.
                 The contemporaneous police report indicated that the accident was a low-speed,
                 low-impact, rear-end collision, that the airbags in CB’s vehicle did not deploy,
                 that CB’s vehicle was drivable following the accident, and that CB was not
                 injured in the accident. In keeping with the fact that CB was not seriously injured
                 in minor accident, CB did not visit any hospital emergency room following the
                 accident. To the extent that CB experienced any health problems at all as the
                 result of the minor accident, they were of low severity. Even so, following a
                 purported initial examination of CB by or under the purported supervision of Mas
                 on May 2, 2016, E-Z Medical, Diaz-Pairol, and Mas billed GEICO for the initial
                 examination using CPT code 99204, and thereby falsely represented that CB
                 presented with moderate to highly severe health problems as the result of the
                 minor accident.

         (iii)   On April 29, 2016, an Insured named RG was involved in an automobile accident.
                 The contemporaneous police report indicated that the accident was a low-speed,
                 low-impact, rear-end collision, that the airbags in RG’s vehicle did not deploy,
                 that RG’s vehicle was drivable following the accident, and that RG was not
                 injured in the accident. In keeping with the fact that CB was not seriously injured
                 in the minor accident, RG did not visit any hospital emergency room following
                 the accident. To the extent that RG experienced any health problems at all as the
                 result of the minor accident, they were of low severity. Even so, following a
                 purported initial examination of RG by or under the purported supervision of Mas
                 on May 13, 2016, E-Z Medical, Diaz-Pairol, and Mas billed GEICO for the initial
                 examination using CPT code 99204, and thereby falsely represented that RG
                 presented with moderate to highly severe health problems as the result of the
                 minor accident.

         (iv)    On April 13, 2017, an Insured named RR was involved in an automobile accident.
                 The contemporaneous police report indicated that the accident was a low-speed,
                 low-impact collision, that RR’s vehicle was drivable following the accident, and
                 that RR was not injured in the accident. In keeping with the fact that RR was not
                 seriously injured in the minor accident, RR did not visit any hospital emergency


                                                 118
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 119 of 293



                   room following the accident. To the extent that RR experienced any health
                   problems at all as the result of the minor accident, they were of low severity. Even
                   so, following a purported initial examination of RR by or under the purported
                   supervision of Mas on April 20, 2017, E-Z Medical, Diaz-Pairol, and Mas billed
                   GEICO for the initial examination using CPT code 99204, and thereby falsely
                   represented that RR presented with moderate to highly severe health problems as
                   a result of the minor accident.

           (v)     On April 13, 2017, an Insured named HE was involved in an automobile accident.
                   The contemporaneous police report indicated that the accident was a low-speed,
                   low-impact collision, that HE’s vehicle was drivable following the accident, and
                   that HE was not injured in the accident. In keeping with the fact that HE was not
                   seriously injured in the minor accident, HE did not visit any hospital emergency
                   room following the accident. To the extent that HE experienced any health
                   problems at all as the result of the minor accident, they were of low severity. Even
                   so, following a purported initial examination HE by or under the purported
                   supervision of Mas on April 20, 2017, E-Z Medical, Diaz-Pairol, and Mas billed
                   GEICO for the initial examination using CPT code 99204, and thereby falsely
                   represented that HE presented with moderate to highly severe health problems as
                   a result of the minor accident.

           (vi)    On January 19, 2017, an Insured named MF was involved in an automobile
                   accident. The contemporaneous police report indicated that the accident was a
                   low-speed, low-impact collision, that the airbags in MF’s vehicle did not deploy,
                   that MF’s vehicle was drivable following the accident, and that MF was not
                   injured in the accident. In keeping with the fact that MF was not seriously injured
                   in the minor accident, MF did not visit any hospital emergency room following
                   the accident. To the extent that MF experienced any health problems at all as the
                   result of her minor accident, they were of low severity. Even so, following a
                   purported initial examination of MF by or under the purported supervision of Mas
                   on January 26, 2017, E-Z Medical, Diaz-Pairol, and Mas billed GEICO for the
                   initial examination using CPT code 99204, and thereby falsely represented that
                   MF presented with moderate to highly severe health problems as the result of the
                   minor accident.

           350.    These are only representative examples. In virtually all of the claims for initial

    examinations identified in Exhibit “1”, E-Z Medical, Diaz-Pairol, and Mas falsely represented

    that the Insureds presented with problems of moderate severity or moderate to high severity,

    when in fact the Insureds’ problems were low-severity soft tissue injuries such as sprains and

    strains, to the limited extent that they had any presenting problems at all.




                                                    119
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 120 of 293



           351.    In the claims for initial examinations identified in Exhibit “1”, E-Z Medical, Diaz-

    Pairol, and Mas routinely falsely represented that the Insureds presented with problems of

    moderate severity or moderate to high severity in order to create a false basis for their charges

    for the examinations under CPT codes 99203 and 99204, because examinations billable under

    CPT code 99203 and 99204 are reimbursable at higher rates than examinations involving

    presenting problems of low severity, or no severity.

           352.    In the claims for initial examinations identified in Exhibit “1”, E-Z Medical, Diaz-

    Pairol, and Mas also routinely falsely represented that the Insureds presented with problems of

    moderate or moderate to high severity in order to create a false basis for the laundry list of other

    Fraudulent Services that the E-Z Medical Defendants purported to provide to the Insureds,

    including medically unnecessary follow-up examinations and physical therapy services.

    b.     Misrepresentations       Regarding      “Detailed”     or   “Comprehensive”        Physical
           Examinations

           353.    Moreover, in every claim identified in Exhibit “1” for initial examinations under

    CPT code 99203 and 99204, E-Z Medical, Diaz-Pairol, and Mas falsely represented the extent of

    the underlying physical examinations.

           354.    Pursuant to the CPT Assistant, the use of CPT code 99203 to bill for a patient

    examination represents that the physician who performed the examination conducted a “detailed”

    physical examination.

           355.    Pursuant to the CPT Assistant, the use of CPT code 99204 to bill for a patient

    examination represents that the physician who performed the examination conducted a

    “comprehensive” physical examination.

           356.    As set forth in Exhibit “1”, E-Z Medical, Diaz-Pairol, and Mas virtually always

    billed for their putative initial examinations using CPT code 99203 or 99204, and thereby


                                                    120
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 121 of 293



    represented that the physician who purported to conduct the examinations – namely Mas –

    conducted detailed or comprehensive physical examinations of the Insureds who purportedly

    received the examinations.

           357.    Pursuant to the CPT Assistant, a “detailed” physical examination requires –

    among other things – that the physician performing the examination conduct an extended

    examination of the affected body areas and other symptomatic or related organ systems.

           358.    To the extent that the Insureds in the claims identified in Exhibit “1” had any

    actual complaints at all as the result of their minor automobile accidents, the complaints were

    limited to minor musculoskeletal complaints, specifically sprains and strains.

           359.    Pursuant to the CPT Assistant, in the context of patient examinations, a physician

    has not conducted an extended examination of a patient’s musculoskeletal organ system unless

    the physician has documented findings with respect to the following:

           (i)     measurement of any three of the following seven vital signs: (a) sitting or
                   standing blood pressure; (b) supine blood pressure; (c) pulse rate and regularity;
                   (d) respiration; (e) temperature; (f) height; (g) weight;

           (ii)    general appearance of patient (e.g., development, nutrition, body habitus,
                   deformities, attention to grooming);

           (iii)   examination of peripheral vascular system by observation (e.g., swelling,
                   varicosities) and palpation (e.g., pulses, temperature, edema, tenderness);

           (iv)    palpation of lymph nodes in neck, axillae, groin and/or other location;

           (v)     brief assessment of mental status;

           (vi)    examination of gait and station;

           (vii)   inspection and/or palpation of skin and subcutaneous tissue (e.g., scars, rashes,
                   lesions, café au-lait spots, ulcers) in four of the following six areas: (a) head and
                   neck; (b) trunk; (c) right upper extremity; (d) left upper extremity; (e) right lower
                   extremity; and (f) left lower extremity;

           (viii) coordination;


                                                      121
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 122 of 293




           (ix)    examination of deep tendon reflexes and/or nerve stretch test with notation of
                   pathological reflexes; and

           (x)     examination of sensation.

           360.    In the claims for initial examinations identified in Exhibit “1”, when E-Z Medical,

    Diaz-Pairol, and Mas billed for the initial examinations under CPT code 99203, they falsely

    represented that Mas performed “detailed” patient examinations on the Insureds he purported to

    treat during the initial examinations.

           361.    In fact, with respect to the claims for initial examinations under CPT code 99203

    that are identified in Exhibit “1”, Mas never conducted an extended examination of the Insureds’

    musculoskeletal systems.

           362.    For instance, in each of the claims under CPT code 99203 identified in Exhibit

    “1”, Mas did not conduct an extended examination of the Insureds’ musculoskeletal systems,

    inasmuch as he did not document findings with respect to the following:

           (i)     palpation of lymph nodes in neck, axillae, groin and/or other location;

           (ii)    brief assessment of mental status;

           (iii)   examination of gait and station;

           (iv)    inspection and/or palpation of skin and subcutaneous tissue (e.g., scars, rashes,
                   lesions, café au-lait spots, ulcers) in four of the following six areas: (a) head and
                   neck; (b) trunk; (c) right upper extremity; (d) left upper extremity; (e) right lower
                   extremity; and (f) left lower extremity;

           (v)     coordination;

           (vi)    examination of deep tendon reflexes and/or nerve stretch test with notation of
                   pathological reflexes; and/or

           (vii)   examination of sensation.




                                                      122
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 123 of 293



           363.    For example, on January 30, 2014, E-Z Medical, Diaz-Pairol, and Mas billed

    GEICO under CPT code 99203 for an initial examination that Mas purported to perform on an

    Insured named YD, and thereby represented that they had provided a “detailed” physical

    examination to YD.       However, Mas did not document an extended examination of the

    musculoskeletal system of YD, despite the fact that – to the extent YD had any complaints at all

    as the result of her automobile accident – they were limited to minor musculoskeletal complaints.

           364.    Pursuant to the CPT Assistant, a physical examination does not qualify as

    “comprehensive” unless the examining physician either: (i) conducts a general examination of

    multiple patient organ systems; or (ii) conducts a complete examination of a single patient organ

    system.

           365.    Pursuant to the CPT Assistant, in the context of patient examinations, a physician

    has not conducted a general examination of multiple patient organ systems unless the physician

    has documented findings with respect to at least eight organ systems.

           366.    The CPT Assistant recognizes the following organ systems:

           (i)     constitutional symptoms (e.g., fever, weight loss);

           (ii)    eyes;

           (iii)   ears, nose, mouth, throat;

           (iv)    cardiovascular;

           (v)     respiratory;

           (vi)    gastrointestinal;

           (vii)   genitourinary;

           (viii) musculoskeletal;

           (ix)    integumentary (skin and/or breast);



                                                   123
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 124 of 293



           (x)     neurological;

           (xi)    psychiatric;

           (xii)   endocrine;

           (xiii) hematologic/lymphatic; and

           (xiv)   allergic/immunologic

           367.    Pursuant to the CPT Assistant, in the context of patient examinations, a physician

    has not conducted a complete examination of a patient’s musculoskeletal organ system unless the

    physician has documented findings with respect to:

           (i)     at least three of the following: (a) standing or sitting blood pressure; (b) supine
                   blood pressure; (c) pulse rate and regularity; (d) respiration; (e) temperature; (f)
                   height; or (g) weight;

           (ii)    the general appearance of the patient – e.g., development, nutrition, body habits,
                   deformities, and attention to grooming;

           (iii)   examination of the peripheral vascular system by observation (e.g., swelling,
                   varicosities) and palpation (e.g., pulses, temperature, edema, tenderness);

           (iv)    palpation of lymph nodes in neck, axillae, groin, and/or other location;

           (v)     examination of gait and station;

           (vi)    examination of joints, bones, muscles, and tendons in at least four of the
                   following areas: (a) head and neck; (b) spine, ribs, and pelvis; (c) right upper
                   extremity; (d) left upper extremity; (e) right lower extremity; and/or (f) left lower
                   extremity;

           (vii)   inspection and palpation of skin and subcutaneous tissue (e.g., scars, rashes,
                   lesions, café-au-lait spots, ulcers) in at least four of the following areas: (a) head
                   and neck; (b) trunk; (c) right upper extremity; (d) left upper extremity; (e) right
                   lower extremity; (f) left lower extremity;

           (viii) coordination, deep tendon reflexes, and sensation; and

           (ix)    mental status, including orientation to time, place and person, as well as mood and
                   affect.




                                                      124
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 125 of 293



           368.    In the claims for initial examinations identified in Exhibit “1”, when E-Z Medical,

    Diaz-Pairol, and Mas billed for the initial examinations under CPT code 99204, they falsely

    represented that Mas performed “comprehensive” patient examinations on the Insureds he

    purported to treat during the initial examinations.

           369.    In fact, with respect to the claims for initial examinations under CPT code 99204

    that are identified in Exhibit “1”, Mas never conducted a general examination of multiple patient

    organ systems, or conducted a complete examination of a single patient organ system.

           370.    For instance, in each of the claims under CPT code 99204 identified in Exhibit

    “1”, Mas did not conduct any general examination of multiple patient organ systems, inasmuch

    as he did not document findings with respect to at least eight organ systems.

           371.    Furthermore, although Mas often purported to provide a more in-depth

    examination of the Insureds’ musculoskeletal systems in the claims for initial examinations

    identified in Exhibit “1”, the musculoskeletal examinations did not qualify as “complete”,

    because he failed to document:

           (i)     the general appearance of the patient – e.g., development, nutrition, body habits,
                   deformities, and attention to grooming;

           (ii)    examination of the peripheral vascular system by observation (e.g., swelling,
                   varicosities) and palpation (e.g., pulses, temperature, edema, tenderness);

           (iii)   palpation of lymph nodes in neck, axillae, groin, and/or other location;

           (iv)    inspection and palpation of skin and subcutaneous tissue (e.g., scars, rashes,
                   lesions, café-au-lait spots, ulcers) in at least four of the following areas: (a) head
                   and neck; (b) trunk; (c) right upper extremity; (d) left upper extremity; (e) right
                   lower extremity; (f) left lower extremity;

           (v)     coordination, deep tendon reflexes, and sensation; and/or

           (vi)    mental status, including orientation to time, place and person, as well as mood and
                   affect.



                                                    125
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 126 of 293



           372.    For example:

           (i)     On April 16, 2016, E-Z Medical, Diaz-Pairol, and Mas billed GEICO under CPT
                   code 99204 for an initial examination that Mas purported to perform or supervise
                   on an Insured named LP, and thereby represented that they had provided a
                   “comprehensive” physical examination to LP. However, Mas did not document
                   findings with respect to at least eight of the Insured’s organ systems, nor did he
                   document a “complete” examination of the Insured’s musculoskeletal systems or
                   any of the Insured’s other organ systems.

           (ii)    On May 2, 2016, E-Z Medical, Diaz-Pairol, and Mas billed GEICO under CPT
                   code 99204 for an initial examination that Mas purported to perform or supervise
                   on an Insured named CB, and thereby represented that they had provided a
                   “comprehensive” physical examination to CB. However, Mas did not document
                   findings with respect to at least eight of the Insured’s organ systems, nor did he
                   document a “complete” examination of the Insured’s musculoskeletal systems or
                   any of the Insured’s other organ systems.

           (iii)   On May 13, 2016, E-Z Medical, Diaz-Pairol, and Mas billed GEICO under CPT
                   code 99204 for an initial examination that Mas purported to perform or supervise
                   on an Insured named RG, and thereby represented that they had provided a
                   “comprehensive” physical examination to RG. However, Mas did not document
                   findings with respect to at least eight of the Insured’s organ systems, nor did he
                   document a “complete” examination of the Insured’s musculoskeletal systems or
                   any of the Insured’s other organ systems.

           (iv)    On January 26, 2017, E-Z Medical, Diaz-Pairol, and Mas billed GEICO under
                   CPT code 99204 for an initial examination that Mas purported to perform or
                   supervise on an Insured named MF, and thereby represented that they had
                   provided a “comprehensive” physical examination to MF. However, Mas did not
                   document findings with respect to at least eight of the Insured’s organ systems,
                   nor did he document a “complete” examination of the Insured’s musculoskeletal
                   systems or any of the Insured’s other organ systems.

           (v)     On April 20, 2017, E-Z Medical, Diaz-Pairol, and Mas billed GEICO under CPT
                   code 99204 for initial examinations of Insureds named HE and RR that Mas
                   purported to perform or supervise, and thereby represented that they had provided
                   “comprehensive” physical examinations to HE and RR. However, Mas did not
                   document findings with respect to at least eight of the Insureds’ organ systems,
                   nor did he document a “complete” examination of the Insureds’ musculoskeletal
                   systems or any of the Insureds’ other organ systems.

           373.    These are only representative examples. In all of the claims for initial

    examinations under CPT codes 99203 and 99204 that are identified in Exhibit “1”, E-Z Medical,



                                                  126
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 127 of 293



    Diaz-Pairol, and Mas falsely represented that they had provided either “detailed” or

    “comprehensive” physical examinations. In fact, they had not provided detailed or

    comprehensive physical examinations because Mas had not documented findings with respect to

    at least eight of the Insureds’ organ systems, had not documented “complete” examinations of

    the Insureds’ musculoskeletal systems or any of the Insureds’ other organ systems, and had not

    even documented an “extended” examination of the Insureds’ musculoskeletal systems or any of

    the Insureds’ other systems.

           374.    In the claims for initial examinations under CPT codes 99203 and 99204 that are

    identified in Exhibit “1”, E-Z Medical, Diaz-Pairol, and Mas falsely represented that they had

    provided “comprehensive” or “detailed” physical examinations to the Insureds in order to create

    a false basis for their charges for the examinations under CPT codes 99203 and 99204, because

    examinations billable under CPT codes 99203 and 99204 are reimbursable at higher rates than

    examinations that do not require the examining physician to provide “detailed” or

    “comprehensive” physical examinations.

    C.     Misrepresentations Regarding the Extent of Medical Decision-Making

           375.    Furthermore, pursuant to the CPT Assistant, the use of CPT code 99203 to bill for

    a patient examination represents that the physician who performed the examination engaged in

    “low complexity” medical decision-making. Additionally, pursuant to the CPT Assistant, the use

    of CPT code 99204 to bill for a patient examination represents that the physician who performed

    the examination engaged in “moderate complexity” medical decision-making.

           376.    In addition, pursuant to the CPT Assistant, the complexity of medical decision-

    making is measured by: (i) the number of diagnoses and/or the number of management options

    to be considered; (ii) the amount and/or complexity of medical records, diagnostic tests, and



                                                  127
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 128 of 293



    other information that must be retrieved, reviewed, and analyzed; and (iii) the risk of significant

    complications, morbidity, mortality, as well as co-morbidities associated with the patient’s

    presenting problems, the diagnostic procedures, and/or the possible management options.

           377.      As set forth above, and in Exhibit “1”, E-Z Medical, Diaz-Pairol, and Mas billed

    for all of their putative initial patient examinations using CPT code 99203 and 99204, and

    thereby represented that Mas engaged in some genuine, low-complexity or moderate-complexity

    medical decision-making during the initial examinations.

           378.    In actuality, however, the purported initial examinations did not involve any

    legitimate medical decision-making at all.

           379.    First, in E-Z Medical, Diaz-Pairol, and Mas’s claims for initial examinations

    identified in Exhibit “1”, the initial examinations did not involve the retrieval, review, or analysis

    of any medical records, diagnostic tests, or other information.

           380.    When the Insureds in the claims identified in Exhibit “1” presented to E-Z

    Medical for “treatment”, they did not arrive with any medical records.

           381.    Furthermore, prior to the initial examinations, E-Z Medical, Diaz-Pairol, and Mas

    neither requested any medical records from any other providers, nor conducted any complex

    diagnostic tests beyond the basic range of motion and muscle strength testing that is attendant to

    any physical examination.

           382.    Second, in E-Z Medical, Diaz-Pairol, and Mas’s claims for initial examinations

    identified in Exhibit “1”, there was no risk of significant complications or morbidity – much less

    mortality – from the Insureds’ minor soft-tissue injury complaints, to the extent that they ever

    had any complaints arising from automobile accidents at all.




                                                     128
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 129 of 293



           383.    Nor, by extension, was there any risk of significant complications, morbidity, or

    mortality from the diagnostic procedures or treatment options provided by the E-Z Medical

    Defendants, to the extent that the E-Z Medical Defendants provided any such diagnostic

    procedures or treatment options in the first instance.

           384.    In virtually every one of the claims identified in Exhibit “1”, any diagnostic

    procedures and “treatments” that the E-Z Medical Defendants actually provided were limited to a

    series of medically unnecessary follow-up examinations and physical therapy treatments, none of

    which was health-or life-threatening if properly administered.

           385.    Third, in E-Z Medical, Diaz-Pairol, and Mas’s claims for initial examinations

    identified in Exhibit “1”, Mas did not consider any significant number of diagnoses or treatment

    options for Insureds during the initial examinations.

           386.    Rather, to the extent that the initial examinations were conducted in the first

    instance, E-Z Medical and Mas – at the direction of Diaz-Pairol – provided a nearly identical,

    pre-determined “diagnosis” for every Insured, and prescribed a virtually identical course of

    treatment for every Insured.

           387.    Specifically, in almost every instance in the claims identified in Exhibit “1”,

    during the initial examinations the Insureds did not report any continuing medical problems that

    legitimately could be traced to an underlying automobile accident.

           388.    Even so, E-Z Medical, Diaz-Pairol, and Mas prepared initial examination reports

    in which they provided phony, boilerplate sprain/strain “diagnoses” to virtually every Insured.

           389.     Then, based upon these phony “diagnoses”, E-Z Medical, Diaz-Pairol, and Mas

    directed virtually every Insured to return to E-Z Medical four to five times each week for

    medically unnecessary physical therapy during the first three weeks of “treatment”.



                                                    129
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 130 of 293



           390.    There are a substantial number of variables that can affect whether, how, and to

    what extent an individual is injured in a given automobile accident.

           391.    An individual’s age, height, weight, general physical condition, location within

    the vehicle, and the location of the impact all will affect whether, how, and to what extent an

    individual is injured in a given automobile accident.

           392.    As set forth above, in the claims identified in Exhibit “1”, virtually all of the

    Insureds whom the E-Z Medical Defendants purported to treat were involved in relatively minor

    accidents, to the extent that they were involved in any actual accidents at all.

           393.    It is extremely improbable that any two or more Insureds involved in any one of

    the minor automobile accidents in the claims identified in Exhibit “1” would suffer substantially

    identical injuries as the result of their accidents, or require a substantially identical course of

    treatment.

           394.    It is even more improbable – to the point of impossibility – that this would occur

    over and over again.

           395.    It likewise is improbable – to the point of impossibility – that any two or more

    Insureds involved in any one of the minor automobile accidents in the claims identified in

    Exhibit “1” would present for an initial examination with substantially identical symptoms, and

    receive substantially identical diagnoses, requiring a substantially identical course of treatment,

    on the exact same date after their underlying automobile accident.

           396.    Even so, in keeping with the fact that these putative “diagnoses” were phony, and

    in keeping with the fact that their putative initial examinations involved no actual medical

    decision-making at all, E-Z Medical and Mas – at the direction of Diaz-Pairol – frequently issued

    substantially identical, phony “diagnoses”, on or about the same date, to more than one Insured



                                                    130
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 131 of 293



    involved in a single accident, and recommended a substantially identical course of medically

    unnecessary “treatment” to the Insureds.

           397.    For example:

           (i)     On April 29, 2016, two Insureds – CB and RG – were involved in the same
                   automobile accident. Thereafter, both Insureds presented at E-Z Medical for
                   initial examinations by Mas. CB presented on May 2, 2016, and RG presented on
                   May 13, 2016. CB and RG were different ages, in different physical conditions,
                   located in different positions in the vehicle, and experienced the impact from
                   different positions in the vehicle. To the extent that CB and RG suffered any
                   injuries at all in their accident, the injuries were different. Even so, at the
                   conclusion of the purported initial examinations, E-Z Medical and Mas – at the
                   direction of Diaz-Pairol – provided CB and RG with substantially identical
                   sprain/strain “diagnoses”, and recommended a substantially identical course of
                   medically unnecessary physical therapy treatment to both of them.

           (ii)    On February 11, 2017, two Insureds – JR and IZ – were involved in the same
                   automobile accident. Thereafter – incredibly – both Insureds presented at E-Z
                   Medical for initial examinations by Mas on the exact same date, February 16,
                   2017. JR and IZ were different ages, in different physical conditions, located in
                   different positions in the vehicle, and experienced the impact from different
                   positions in the vehicle. To the extent that JR and IZ suffered any injuries at all in
                   their accident, the injuries were different. Even so, at the conclusion of the
                   purported initial examinations, E-Z Medical and Mas – at the direction of Diaz-
                   Pairol – provided JR and IZ with substantially identical sprain/strain “diagnoses”,
                   and recommended a substantially identical course of medically unnecessary
                   physical therapy treatment to both of them.

           (iii)   On April 13, 2017, two Insureds – HE and RR – were involved in the same
                   automobile accident. Thereafter – incredibly – both Insureds presented at E-Z
                   Medical for initial examinations by Mas on the exact same date, April 20, 2017.
                   HE and RR were different ages, in different physical conditions, located in
                   different positions in the vehicle, and experienced the impact from different
                   positions in the vehicle. To the extent that HE and RR suffered any injuries at all
                   in their accident, the injuries were different. Even so, at the conclusion of the
                   purported initial examinations, E-Z Medical and Mas – at the direction of Diaz-
                   Pairol – provided HE and RR with substantially identical sprain/strain
                   “diagnoses”, and recommended a substantially identical course of medically
                   unnecessary physical therapy treatment to both of them.

           (iv)    On April 25, 2017, three Insureds – AM, SM, and MR – were involved in the
                   same automobile accident. Thereafter – incredibly – all three Insureds presented
                   at E-Z Medical for initial examinations by Mas on the exact same date, April 27,
                   2017. AM, SM, and MR were different ages, in different physical conditions,


                                                    131
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 132 of 293



                   located in different positions in the vehicle, and experienced the impact from
                   different positions in the vehicle. To the extent that AM, SM, and MR suffered
                   any injuries at all in their accident, the injuries were different. Even so, at the
                   conclusion of the purported initial examinations, E-Z Medical and Mas – at the
                   direction of Diaz-Pairol – provided AM, SM, and MR with substantially identical
                   sprain/strain “diagnoses”, and recommended a substantially identical course of
                   medically unnecessary physical therapy treatment to all three of them.

           (v)     On November 19, 2017, two Insureds – LG and MG – were involved in the same
                   automobile accident. Thereafter – incredibly – both Insureds presented at E-Z
                   Medical for initial examinations by Mas on the exact same date, November 30,
                   2017. LG and MG were different ages, in different physical conditions, located in
                   different positions in the vehicle, and experienced the impact from different
                   positions in the vehicle. To the extent that LG and MG suffered any injuries at all
                   in their accident, the injuries were different. Even so, at the conclusion of the
                   purported initial examinations, E-Z Medical and Mas – at the direction of Diaz-
                   Pairol – provided LG and MG with substantially identical sprain/strain
                   “diagnoses”, and recommended a substantially identical course of medically
                   unnecessary physical therapy treatment to both of them.

           398.    E-Z Medical, Diaz-Pairol, and Mas routinely inserted these false “diagnoses” in

    their initial examination reports in order to create the false impression that the initial

    examinations required some legitimate medical decision-making, and in order to create a false

    justification for the other Fraudulent Services that the E-Z Medical Defendants purported to

    provide to the Insureds, including medically unnecessary follow-up examinations and physical

    therapy services.

           399.    In keeping with the fact that E-Z Medical, Diaz-Pairol, and Mas routinely inserted

    false “diagnoses” in their initial examination reports in order to create the false impression that

    the initial examinations required some legitimate medical decision-making, for virtually every

    one of the Insureds in the claims identified in Exhibit “1”, E-Z Medical and Mas – at the

    direction of Diaz-Pairol – diagnosed the Insureds with virtually identical neck and back injuries,

    and appended to virtually every initial examination report a “Notice of Medical Emergency,”

    stating that that the patient had “sustained symptoms of sufficient severity . . . such that the



                                                   132
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 133 of 293



    absence of immediate medical attention could reasonably be expected to result in in any of the

    following: A) serious jeopardy to patient health, B) serious impairment to bodily functions, C)

    serious dysfunction of a bodily organ or part.”

             400.   It is extremely improbable that virtually every one of the Insureds in the claims

    identified in Exhibit “1” would have strains in their cervical spine, thoracic spine, and lumbar

    spine, one or both shoulders, one or both knees, and one or both elbows.

             401.   It is even more improbable – to the point of impossibility – that this would occur

    over and over again, in the context of minor automobile accidents that could not possibly have

    caused “symptoms of sufficient severity . . . such that the absence of immediate medical attention

    could reasonably be expected to result in in any of the following: A) serious jeopardy to patient

    health, B) serious impairment to bodily functions, C) serious dysfunction of a bodily organ or

    part.”

             402.   For example:

             (i)    On April 29, 2016, two Insureds – CB and RG – were involved in the same
                    automobile accident. The contemporaneous police report indicated that the
                    accident was a low-speed, low-impact collision, that the vehicle was not towed
                    subsequent to the accident, and that no one was injured in the accident. In keeping
                    with the fact that CB and RG were not seriously injured in the minor accident,
                    neither CB nor RG visited any hospital following the accident. To the extent that
                    CB and RG experienced any health problems at all as the result of their minor
                    accident, they were of low severity. Even so, following purported initial
                    examinations of CB and RG by or under the supervision of Mas on May 2, 2016
                    and May 13, 2016, respectively, E-Z Medical and Mas – at the direction of Diaz-
                    Pairol – falsely reported that CB and RG experienced cervical, thoracic, and
                    lumbar spine pain, as well as pain in one or both shoulders, elbows, wrists, and
                    knees, and further falsely reported that both parties “suffered an EMERGENCY
                    MEDICAL CONDITION, as a result of the accident….” Additionally, the
                    “Notice of Emergency Medical Condition” form filled out for CB and “Notice of
                    Emergency Medical Condition” form filled out for RG both have the same
                    incorrect date of April 30, 2016 listed as the date the accident occurred.

             (ii)   On February 11, 2017, two Insureds - JR and IZ were involved in an automobile
                    accident. In keeping with the fact that JR and IZ were not seriously injured in the


                                                      133
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 134 of 293



                   minor accident, neither JR nor IZ visited any hospital following the accident. To
                   the extent that JR and IZ experienced any health problems at all as the result of
                   their minor accident, they were of low severity. Even so, following purported
                   initial examinations of JR and IZ by or under the supervision of Mas on February
                   16, 2017, E-Z Medical and Mas – at the direction of Diaz-Pairol – falsely reported
                   that JR and IZ suffered from high levels of pain in the cervical, thoracic, and
                   lumbar spine, as well as pain in both shoulders, both elbows, and both wrists, and
                   knees, and that both parties “suffered an EMERGENCY MEDICAL
                   CONDITION, as a result of the accident….”

           (iii)   On April 13, 2017, two Insureds - RR and HE were involved in an automobile
                   accident. The contemporaneous police report indicated that the accident was a
                   low-speed, low-impact collision, that the vehicle was not towed subsequent to the
                   accident, and that no one was injured in the accident. In keeping with the fact that
                   RR and HE were not seriously injured in the minor accident, neither RR nor HE
                   visited any hospital following the accident. To the extent that RR and HE
                   experienced any health problems at all as the result of their minor accident, they
                   were of low severity. Even so, following purported initial examinations of RR and
                   HE by or under the supervision of Mas on April 20, 2017, E-Z Medical and Mas –
                   at the direction of Diaz-Pairol – falsely reported that RR and HE suffered from
                   cervical, thoracic, and lumbar spine pain, as well as pain in both shoulders, both
                   elbows, and pain in one or both knees, and further falsely reported that both
                   parties “suffered an EMERGENCY MEDICAL CONDITION, as a result of the
                   accident….”

           403.    These are only representative examples. In virtually every claim for initial

    examinations identified in Exhibit “1”, E-Z Medical, Diaz-Pairol, and Mas falsely reported that

    the Insureds suffered from such pain in their neck, back, and extremities, that it was a “medical

    emergency condition”, which could “reasonably be expected to result in any of the following: A)

    serious jeopardy to patient health, B) serious impairment to bodily functions, C) serious

    dysfunction of a bodily organ or part.”

           404.    E-Z Medical, Diaz-Pairol, and Mas routinely inserted this false information in

    their initial examination reports in order to create the false impression that the initial

    examinations required some legitimate medical decision-making, and in order to create a false

    justification for the other Fraudulent Services that the E-Z Medical Defendants purported to




                                                   134
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 135 of 293



    provide to the Insureds, including medically unnecessary follow-up examinations and physical

    therapy services.

           405.    To the extent that the Insureds in the claims identified in Exhibit “1” ever had any

    genuine medical problems at all as the result of their minor automobile accidents, the problems

    virtually always were limited to ordinary sprains or strains of the back, neck, or extremities.

           406.    The diagnosis and treatment of these ordinary sprains and strains did not require

    any “low complexity” or “moderate complexity” medical decision-making on the part of Mas or

    anyone else.

           407.    To the contrary, and as set forth above, Mas did not engage in any legitimate

    medical decision-making at all in connection with the initial examinations in the claims

    identified in Exhibit “1”, because the purported “results” of the examinations were pre-

    determined, phony, and designed to provide a false justification for the laundry-list of other

    Fraudulent Services that the E-Z Medical Defendants purported to provide.

           408.    In the claims for initial examinations identified in Exhibit “1”, E-Z Medical, Diaz-

    Pairol, and Mas routinely falsely represented that the initial examinations involved medical

    decision-making of low complexity or moderate complexity in order to provide a false basis to

    bill for the initial examinations under CPT codes 99203 or 99204, because CPT codes 99203 and

    99204 are reimbursable at a higher rate than examinations that do not require low complexity or

    moderate complexity medical decision-making.

           409.    In the claims for initial examinations identified in Exhibit “1”, E-Z Medical, Diaz-

    Pairol, and Mas routinely fraudulently misrepresented that the examinations were lawfully

    provided and reimbursable, when in fact they were neither lawfully provided nor reimbursable,

    because:



                                                    135
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 136 of 293



           (i)     the putative examinations were illusory, with outcomes that were pre-determined
                   to result in substantially-identical, phony “diagnoses” and treatment
                   recommendations, regardless of the Insureds’ true individual circumstances and
                   presentation;

           (ii)    the charges for the putative examinations misrepresented the nature and extent of
                   the examinations; and

           (iii)   E-Z Medical never was eligible to collect PIP Benefits in connection with the
                   examinations in the first instance, inasmuch as it unlawfully was operated without
                   a legitimate medical director.

           410.    In this context, Mas – who at all relevant times purported to serve as the “medical

    director” at E-Z Medical – did not, and could not have, “[c]onduct[ed] systematic reviews of

    clinic billings to ensure that the billings are not fraudulent or unlawful.” See Fla. Stat. §

    400.9935(1).

           411.    Had Mas actually fulfilled his statutory role as medical director at E-Z Medical,

    he would have noted – among other things – that the E-Z Medical Defendants routinely

    fraudulently represented in E-Z Medical’s billing that the putative initial examinations were

    legitimately and lawfully performed.

           412.    Mas failed to do so, because he never actually served as a legitimate medical

    director at E-Z Medical in the first instance.

    (ii)   The Fraudulent Charges for Follow-Up Examinations at E-Z Medical

           413.    In addition to their fraudulent initial examinations, E-Z Medical, Diaz-Pairol, and

    Mas virtually always purported to subject each of the Insureds in the claims identified in Exhibit

    “1” to multiple, fraudulent follow-up examinations during the course of their fraudulent

    treatment and billing protocol.

           414.    Mas purported to personally perform virtually all of the follow-up examinations

    in the claims identified in Exhibit “1”.



                                                     136
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 137 of 293



            415.    As set forth in Exhibit “1”, E-Z Medical, Diaz-Pairol, and Mas then, for the vast

    majority of patients, billed GEICO for at least two follow-up examinations under CPT code

    99213, virtually always resulting in charges of $250.00 for each follow-up examination that they

    purported to provide.

            416.    In the claims for follow-up examinations identified in Exhibit “1”, the charges for

    the follow-up examinations were fraudulent in that they misrepresented E-Z Medical’s eligibility

    to collect PIP Benefits in the first instance.

            417.    In fact, and as set forth above, E-Z Medical never was eligible to collect PIP

    Benefits, inasmuch as it was operated in violation of the licensing requirements set forth in the

    Clinic Act.

            418.    As set forth below, the charges for the follow-up examinations identified in

    Exhibit “1” also were fraudulent in that they misrepresented the nature and extent of the initial

    examinations.

    a.      Misrepresentations Regarding the Severity of the Insureds’ Presenting Problems

            419.    Pursuant to the CPT Assistant, the use of CPT code 99213 to bill for a follow-up

    examination typically requires that the patient present with problems of low to moderate severity.

            420.    The CPT Assistant provides various clinical examples of the types of presenting

    problems that qualify as problems of low to moderate severity, and thereby justify the use of

    CPT code 99213 to bill for a follow-up patient examination.

            421.    For example, the CPT Assistant provides the following clinical examples of

    presenting problems that might qualify as problems of low to moderate severity, and therefore

    support the use of CPT code 99213 to bill for a follow-up patient examination:

            (i)     Follow-up visit with 55-year-old male for management of hypertension, mild
                    fatigue, on beta blocker/thiazide regimen. (Family Medicine/Internal Medicine)


                                                     137
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 138 of 293




           (ii)    Follow-up office visit for an established patient with stable cirrhosis of the liver.
                   (Gastroenterology)

           (iii)   Outpatient visit with 37-year-old male, established patient, who is 3 years post
                   total colectomy for chronic ulcerative colitis, presents for increased irritation at
                   his stoma. (General Surgery)

           (iv)    Routine, follow-up office evaluation at a three-month interval for a 77-year-old
                   female with nodular small cleaved-cell lymphoma. (Hematology/Oncology)

           (v)     Follow-up visit for a 70-year-old diabetic hypertensive patient with recent change
                   in insulin requirement. (Internal Medicine/Nephrology)

           (vi)    Quarterly follow-up office visit for a 45-year-old male, with stable chronic
                   asthma, on steroid and bronchodilator therapy. (Pulmonary Medicine)

           (vii)   Office visit with 80-year-old female established patient, for follow-up
                   osteoporosis, status-post compression fractures. (Rheumatology)

           422.    Accordingly, pursuant to the CPT Assistant, the low to moderate severity

    presenting problems that could support the use of CPT code 99213 to bill for a follow-up patient

    examination typically are problems that pose some ongoing, real threat to the patient’s health.

           423.    By contrast, and as set forth above, to the limited extent that the Insureds in the

    claims identified in Exhibit “1” experienced any injuries at all in their relatively minor

    automobile accidents, the injuries were garden-variety soft tissue injuries such as sprains and

    strains, which were not severe at all.

           424.    In keeping with the fact that the Insureds in the claims identified in Exhibit “1”

    almost never experienced any injuries more serious than garden-variety soft tissue injuries such

    as sprains and strains, in the majority of the claims identified in Exhibit “1” the Insureds did not

    seek treatment at any hospital as the result of their accidents.

           425.    Furthermore, in the substantial majority of cases, contemporaneous police reports

    indicated that the underlying accidents involved low-speed, low-impact collisions, that the



                                                     138
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 139 of 293



    Insureds’ vehicles were drivable following the accidents, and that no one was seriously injured in

    the underlying accidents, or injured at all.

           426.    Ordinary strains and sprains virtually always resolve after a short course of

    conservative treatment such as rest, ice, compression, and elevation, or no treatment at all.

           427.    By the time the Insureds in the claims identified in Exhibit “1” presented at E-Z

    Medical for the putative follow-up examinations, the Insureds either did not have any genuine

    presenting problems at all as the result of their relatively minor automobile accidents, or their

    presenting problems were minimal.

           428.    Even so, in the claims for follow-up examinations identified in Exhibit “1”, E-Z

    Medical, Diaz-Pairol, and Mas routinely billed for their putative follow-up examinations under

    CPT codes 99213, and thereby falsely represented that the Insureds continued to suffer from

    presenting problems of low to moderate severity at the time of the follow-up examinations.

           429.    For example:

           (i)     On January 29, 2014, an Insured named YD was involved in a minor automobile
                   accident. The contemporaneous police report indicated that the accident was a
                   low-speed, low-impact collision, YD’s vehicle was not towed subsequent to the
                   accident, and the police report made no mention of any injuries. In keeping with
                   the fact that YD was not seriously injured in the minor accident, YD did not visit
                   any hospital following the accident. To the extent that YD experienced any health
                   problems at all as the result of her minor accident, they were of low severity at the
                   outset, and had resolved within a few weeks. Even so, following purported
                   follow-up examinations of YD on February 14, 2014 and March 14, 2014, E-Z
                   Medical, Diaz-Pairol, and Mas billed GEICO for the follow-up examinations
                   using CPT code 99213 and thereby falsely represented that YD presented with
                   problems of low to moderate severity.

           (ii)    On April 29, 2016, two Insureds – CB and RG – were involved in the same
                   automobile accident. The contemporaneous police report indicated that the
                   accident was a low-speed, low-impact collision, that the vehicle was not towed
                   subsequent to the accident, and that no one was injured in the accident. In keeping
                   with the fact that CB and RG were not seriously injured in the minor accident,
                   neither CB nor RG visited any hospital following the accident. To the extent that
                   CB and RG experienced any health problems at all as the result of their minor


                                                    139
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 140 of 293



                   accident, they were of low severity at the outset, and had resolved within a few
                   weeks. Even so, following purported follow-up examinations of CB on May 12,
                   2016 and June 9, 2016, and follow up examinations of RG on June 2, 2016 and
                   June 30, 2016, E-Z Medical, Diaz-Pairol, and Mas billed GEICO for the follow-
                   up examinations using CPT code 99213 and thereby falsely represented that CB
                   and RG presented with problems of low to moderate severity.

           (iii)   On January 19, 2017, an Insured named MF was involved in a minor automobile
                   accident. The contemporaneous police report indicated that the accident was a
                   low-speed, low-impact collision, MF’s vehicle was not towed subsequent to the
                   accident, and that there were no injuries as a result of the accident. To the extent
                   that MF experienced any health problems at all as the result of her minor accident,
                   they were of low severity. In keeping with the fact that MF was not seriously
                   injured in the minor accident, MF did not visit any hospital following the
                   accident. To the extent MF experienced any health problems at all as the result of
                   her minor accident, they were of low severity at the outset, and had resolved
                   within a few weeks. Even so, following purported follow-up examinations of MF
                   on February 9, 2017 and March 9, 2017, E-Z Medical, Diaz-Pairol, and Mas
                   billed GEICO for the follow-up examinations using CPT code 99213 and thereby
                   falsely represented that MF presented with problems of low to moderate severity.

           (iv)    On April 13, 2017, two Insureds - RR and HE were involved in an automobile
                   accident. The contemporaneous police report indicated that the accident was a
                   low-speed, low-impact collision, that the vehicle was not towed subsequent to the
                   accident, and that no one was injured in the accident. In keeping with the fact that
                   RR and HE were not seriously injured in the minor accident, neither RR nor HE
                   visited any hospital following the accident. To the extent that RR and HE
                   experienced any health problems at all as the result of their minor accident, they
                   were of low severity at the outset, and had resolved within a few weeks. Even so,
                   following purported follow-up examinations of RR on May 4, 2017 and June 1,
                   2017, and follow up examinations of HE on May 4, 2017 and June 15, 2017, E-Z
                   Medical, Diaz-Pairol, and Mas billed GEICO for the follow-up examinations
                   using CPT code 99213 and thereby falsely represented that RR and HE presented
                   with problems of low to moderate severity.

           430.    These are only representative examples. In all of the claims for follow-up

    examinations identified in Exhibit “1”, E-Z Medical, Diaz-Pairol, and Mas falsely represented

    that the Insureds presented with problems of low to moderate severity, when in fact the Insureds

    either did not have any genuine presenting problems at all as the result of their minor automobile

    accidents at the time of the follow-up examinations, or else their presenting problems were

    minimal.


                                                   140
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 141 of 293



           431.    In the claims for follow-up examinations identified in Exhibit “1”, E-Z Medical,

    Diaz-Pairol, and Mas routinely falsely represented that the Insureds presented with problems of

    low to moderate severity in order to create a false basis for their charges for the examinations

    under CPT code 99213, because follow-up examinations billable under CPT code 99213 are

    reimbursable at higher rates than examinations involving presenting problems of minimal

    severity, or no severity.

           432.    In the claims for follow-up examinations identified in Exhibit “1”, E-Z Medical,

    Diaz-Pairol, and Mas also routinely falsely represented that the Insureds presented with problems

    of low to moderate severity in order to create a false basis for the other Fraudulent Services that

    the Defendants purported to provide to the Insureds, including additional, medically unnecessary

    follow-up examinations and physical therapy.

    b.     Misrepresentations Regarding the Results of the Follow-Up Examinations

           433.    What is more, pursuant to the CPT Assistant, when E-Z Medical, Diaz-Pairol, and

    Mas billed for their putative follow-up examinations under CPT code 99213, they represented

    that Mas performed at least two of the following three components: (i) took an “expanded

    problem focused” patient history; (ii) conducted an “expanded problem focused physical

    examination”; and (iii) engaged in medical decision-making of “low complexity”.

           434.    In actuality, however, in the claims for follow-up examinations identified in

    Exhibit “1”, Mas did not take any legitimate patient histories, conduct any legitimate physical

    examinations, or engage in any legitimate medical decision-making at all.

           435.    Rather, following their purported follow-up examinations, E-Z Medical and Mas

    – at the direction of Diaz-Pairol – simply: (i) reiterated the false, boilerplate “diagnoses” from

    the Insureds’ initial examinations; and either (ii) referred the Insureds back to E-Z Medical for



                                                   141
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 142 of 293



    even more medically unnecessary physical therapy services, despite the fact that the Insureds

    purportedly already had received extensive physical therapy services from E-Z Medical that

    supposedly had not been successful in resolving their purported pain symptoms; or (iii)

    discharged the Insureds from “treatment”, to the extent that their PIP Benefits had been

    exhausted.

           436.    In keeping with the fact that the purported “results” of the follow-up examinations

    were pre-determined, and had no legitimate connection to the Insureds’ true medical

    circumstances or presentation, E-Z Medical and Mas – at the direction of Diaz-Pairol –

    recommended a substantially identical course of medically unnecessary “treatment” to virtually

    every one of the Insureds identified in Exhibit “1”, irrespective of the Insureds’ actual presenting

    problems, to the extent the Insureds experienced any legitimate injuries at all.

           437.    Specifically, E-Z Medical and Mas – at the direction of Diaz-Pairol – directed the

    vast majority of its Insureds to receive two to four months of purported “physical therapy”

    treatments, typically consisting of daily physical therapy five days a week for the first two weeks

    of treatment, followed by physical therapy four times per week for the subsequent four weeks,

    followed by physical therapy three times a week for the final four weeks.

           438.    In addition, E-Z Medical and Mas – at the direction of Diaz-Pairol – directed

    virtually every Insured to receive substantially identical types of physical therapy services,

    including: (i) cold/hot packs/electricity; (ii) manual therapy techniques; (iii) electric stimulation;

    (iv) un-listed modality; and (v) infrared therapy and/or ultrasound therapy. See Exhibit “1”.

           439.    In a legitimate clinical setting, each individual patient’s physical therapy

    schedule, and the specific physical therapy modalities that will be used, must be tailored to the

    specific patient’s circumstances, symptomatology, and presentation.



                                                     142
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 143 of 293



           440.    In a legitimate clinical setting, the nature of, extent of, and schedule for physical

    therapy is constantly adjusted for each individual patient based on each patient’s treatment

    progress, as assessed during each patient’s follow-up examinations and on an ongoing basis as

    they receive the physical therapy.

           441.    By contrast, at E-Z Medical, the nature and extent of the physical therapy that

    each Insured purportedly received was pre-determined, and had no legitimate connection to the

    Insureds’ individual circumstances, presentation, or progress through the E-Z Medical

    Defendants’ fraudulent treatment and billing protocol.

           442.    The phony “follow-up examinations” that E-Z Medical, Diaz-Pairol, and Mas

    purported to provide the Insureds in the claims identified in Exhibit “1” therefore were medically

    useless, and played no legitimate role in the treatment or care of the Insureds, because the

    putative “results” of the examinations were pre-determined to comport with the medically

    unnecessary treatment plan that was pre-determined for each Insured from the moment they

    walked into E-Z Medical’s offices.

           443.    In the claims for follow-up examinations identified in Exhibit “1”, E-Z Medical

    Health, Diaz-Pairol, and Mas routinely fraudulently misrepresented that the examinations were

    lawfully provided and reimbursable, when in fact they were neither lawfully provided nor

    reimbursable, because:

           (i)     the putative examinations were illusory, with outcomes that were pre-determined
                   to result in substantially-identical, phony “diagnoses” and treatment
                   recommendations, regardless of the Insureds’ true individual circumstances and
                   presentation;

           (ii)    the charges for the putative examinations misrepresented the nature and extent of
                   the examinations; and




                                                   143
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 144 of 293



            (iii)   E-Z Medical never was eligible to collect PIP Benefits in connection with the
                    examinations in the first instance, inasmuch as it unlawfully was operated without
                    a legitimate medical director.

            444.    In this context, Mas – who at all relevant times purported to serve as the “medical

    director” at E-Z Medical – did not, and could not have, “[c]onduct[ed] systematic reviews of

    clinic billings to ensure that the billings are not fraudulent or unlawful.” See Fla. Stat. §

    400.9935(1).

            445.    Had Mas actually fulfilled his statutory role as medical director at E-Z Medical,

    he would have noted – among other things – that the Defendants routinely fraudulently

    represented in E-Z Medical’s billing that the putative follow-up examinations were legitimately

    and lawfully performed and billed.

            446.    Mas failed to do so, because he never actually served as a legitimate medical

    director at E-Z Medical in the first instance.

    (iii)   The Fraudulent Charges for Physical Therapy at E-Z Medical

            447.    In addition to the fraudulent initial examinations and follow-up examinations, the

    E-Z Medical Defendants virtually always purported to subject each of the Insureds in the claims

    identified in Exhibit “1” to between two and four months of medically unnecessary physical

    therapy.

            448.    As set forth above, though Mas falsely purported to personally perform or directly

    supervise virtually all of the physical therapy services in the claims identified in Exhibit “1”, the

    physical therapy services actually were performed without supervision by Fernandez, Y.

    Rodriguez, and other physical therapist assistants associated with E-Z Medical, to the extent that

    they were even provided at all.




                                                     144
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 145 of 293



            449.    As set forth in Exhibit “1”, the E-Z Medical Defendants then billed the purported

    physical therapy services to GEICO under:

            (i)     CPT code 97010 for putative hot/cold/compression treatments, resulting in a
                    charge of $20.00 for each round of hot/cold/compression treatments they
                    purported to provide;

            (ii)    CPT code 97012, for putative mechanical traction therapy, resulting in a charge of
                    $35.00 for each round of mechanical traction therapy they purported to provide

            (iii)   CPT code 97016, for putative vasopneumatic therapy, resulting in a charge of
                    $40.00 for each round of mechanical traction therapy they purported to provide;

            (iv)    CPT code 97018, for putative paraffin bath therapy, resulting in a charge of
                    $30.00 for each round of paraffin bath therapy they purported to provide;

            (i)     CPT code 97026, for putative infrared therapy , resulting in a charge of $40.00 for
                    each round of electrical stimulation they purported to provide;

            (ii)    CPT code 97032, for putative electrical stimulation, resulting in a charge of
                    $30.00 for each round of electrical stimulation they purported to provide;

            (iii)   CPT code 97035, for putative ultrasound, resulting in a charge of $40.00 for each
                    round of ultrasound they purported to provide;

            (iv)    CPT code 97039, for unlisted modality treatments, resulting in a charge of $40.00
                    for each round of unlisted modality treatments they purported to provide;

            (v)     CPT code 97110, for putative therapeutic exercises, resulting in a charge between
                    $55.00 and $75.00 for each round of therapeutic exercises they purported to
                    provide;

            (vi)    CPT code 97112, for putative neuromuscular reeducation, resulting in a charge
                    between $40.00 and $75.00 for each round of neuromuscular reeducation they
                    purported to provide;

            (vii)   CPT code 97140, for putative manual therapy, resulting in a charge of $60.00 for
                    each round of manual therapy they purported to provide;

            450.    In the claims for physical therapy services identified in Exhibit “1”, the charges

    for the physical therapy services were fraudulent in that they misrepresented E-Z Medical’s

    eligibility to collect PIP Benefits in the first instance.



                                                       145
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 146 of 293



           451.    In fact, and as set forth above, E-Z Medical never was eligible to collect PIP

    Benefits, inasmuch as it was operated in violation of the licensing and operating requirements set

    forth in the Clinic Act.

           452.    What is more, and as set forth above, in the claims for physical therapy services

    identified in Exhibit “1”, the E-Z Medical Defendants falsely represented that the physical

    therapy services lawfully had been performed or directly supervised by Mas, when in fact they

    were unlawfully performed without any supervision by Fernandez, Y. Rodriguez, and other

    physical therapist assistants associated with E-Z Medical, who are not and never have been

    licensed as physical therapists.

           453.    As set forth above, in order for a health care service to be eligible for PIP

    reimbursement, it must be “lawfully” provided. See Fla. Stat. § 627.736.

           454.    Pursuant to the No-Fault Law, “lawful” or “lawfully” means “in substantial

    compliance with all relevant applicable criminal, civil, and administrative requirements of state

    and federal law related to the provision of medical services or treatment.” See Fla. Stat. §

    627.732.

           455.    In each of the claims for physical therapy services identified in Exhibit “1”, the E-

    Z Medical Defendants falsely represented that the services were lawfully provided and eligible

    for PIP reimbursement.

           456.    In fact, in the claims for physical therapy services identified in Exhibit “1”, the

    services were not lawfully provided, inasmuch as: (i) the putative physical therapy services were

    performed – to the extent that they were performed at all – without supervision by Fernandez, Y.

    Rodriguez, and other physical therapist assistants associated with E-Z Medical, who were

    individuals who were not licensed to practice physical therapy; and (ii) the E-Z Medical



                                                   146
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 147 of 293



    Defendants deliberately misrepresented the identities of the individuals who purported to

    perform or directly supervise the physical therapy services in their billing for the physical

    therapy services, in a calculated attempt to induce GEICO to pay the unreimbursable charges.

    2.      The Davila Medical Defendants’ Fraudulent Treatment and Billing Protocol

    (i)     The Fraudulent Charges for Initial Examinations at Davila Medical

            457.    As an initial step in the Davila Medical Defendants’ fraudulent treatment and

    billing protocol, Davila Medical, Davila, and Mas purported to provide each of the Insureds in

    the claims identified in Exhibit “2” with a putative initial examination.

            458.    Mas purported to personally perform or directly supervise most of the initial

    examinations at Davila Medical in the claims identified in Exhibit “2”.

            459.    As set forth in Exhibit “2”, Davila Medical, Davila, and Mas then billed the initial

    examinations to GEICO, or caused them to be billed to GEICO, under CPT code 99204,

    resulting in charges of either $330.00 for each initial examination that they purported to provide.

            460.    In the claims for initial examinations identified in Exhibit “2”, the charges for the

    initial examinations were fraudulent in that they misrepresented Davila Medical’s eligibility to

    collect PIP Benefits in the first instance.

            461.    In fact, and as set forth above, Davila Medical never was eligible to collect PIP

    Benefits, inasmuch as it was operated in violation of the licensing and operating requirements set

    forth in the Clinic Act.

            462.    As set forth below, the charges for the initial examinations identified in Exhibit

    “2” also were fraudulent in that they misrepresented the nature and extent of the initial

    examinations.




                                                    147
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 148 of 293



    a.     Misrepresentations Regarding the Severity of the Insureds’ Presenting Problems

           463.    As set forth above, the No-Fault Law’s billing requirements provide that all PIP

    billing must – among other things – comply with the guidelines promulgated by the AMA in

    connection with the use of current procedural terminology, or CPT, codes. See Fla. Stat. §

    627.736.

           464.    The primary guidelines promulgated by the AMA for the use of CPT codes are

    contained in the AMA’s CPT Assistant.

           465.    Pursuant to the CPT Assistant, the use of CPT code 99204 to bill for an initial

    patient examination represents that the Insured presented with problems of moderate to high

    severity.

           466.    The CPT Assistant provides various clinical examples of the types of presenting

    problems that qualify as moderately to highly severe, and thereby justify the use of CPT code

    99204 to bill for an initial patient examination.

           467.    Specifically, the CPT Assistant provides the following clinical examples of

    presenting problems that support the use of CPT code 99204 to bill for an initial patient

    examination:

           (i)     Office visit for initial evaluation of a 63-year-old male with chest pain on
                   exertion. (Cardiology/Internal Medicine)

           (ii)    Initial office visit of a 50-year-old female with progressive solid food dysphagia.
                   (Gastroenterology)

           (iii)   Initial office evaluation of a 70-year-old patient with recent onset of episodic
                   confusion. (Internal Medicine)

           (iv)    Initial office visit for 34-year-old patient with primary infertility, including
                   counseling. (Obstetrics/Gynecology)

           (v)     Initial office visit for 7-year-old female with juvenile diabetes mellitus, new to
                   area, past history of hospitalization times three. (Pediatrics)


                                                        148
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 149 of 293




            (vi)      Initial office evaluation       of     70-year-old   female    with    polyarthralgia.
                      (Rheumatology)

            (vii)     Initial office evaluation of a 50-year-old male with an aortic aneurysm with
                      respect to recommendation for surgery. (Thoracic Surgery)

            468.      Accordingly, pursuant to the CPT Assistant, the moderately to highly severe

    presenting problems that could support the use of CPT code 99204 to bill for an initial patient

    examination typically are problems that pose a serious threat to the patient’s health, or even the

    patient’s life.

            469.      By contrast, to the extent that the Insureds in the claims identified in Exhibit “2”

    had any presenting problems at all as the result of their minor automobile accidents, the problems

    were low severity soft tissue injuries such as sprains and strains.

            470.      For instance, and in keeping with the fact that the Insureds in the claims identified

    in Exhibit “2” either had no presenting problems at all as the result of their minor automobile

    accidents, or else problems of low severity, in most of the claims identified in Exhibit “2” the

    Insureds did not seek treatment at any hospital as the result of their accidents.

            471.      To the limited extent that the Insureds did report to a hospital after their accidents,

    they virtually always were briefly observed on an outpatient basis and then sent on their way

    after a few hours with, at most, a minor sprain or strain diagnosis.

            472.      Furthermore, to the extent that police reports existed with respect to the claims

    identified in Exhibit “2”, the contemporaneous police reports virtually always indicated that the

    underlying accidents involved low-speed, low-impact collisions, that the Insureds’ vehicles were

    functional following the accidents, and that no one was injured in the accidents.

            473.      Even so, in the claims for initial examinations identified in Exhibit “2”, Davila

    Medical, Davila, and Mas routinely billed for their putative initial examinations using CPT code


                                                       149
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 150 of 293



    99204, and thereby falsely represented that the Insureds presented with problems of moderate to

    high severity.

           474.      For example:

           (i)       On November 15, 2017, an Insured named MA was involved in an automobile
                     accident. The contemporaneous police report indicated that the accident was a
                     low-impact, rear-end collision, that the airbags in MA’s vehicle did not deploy,
                     that MA’s vehicle was drivable following the accident, and that MA was not
                     injured in the accident. In keeping with the fact that MA was not seriously injured
                     in the accident, MA did not visit any hospital emergency room following the
                     accident. To the extent that MA experienced any health problems at all as the
                     result of the accident, they were of low severity. Even so, following a purported
                     initial examination of MA by Mas on November 28, 2017, Davila Medical,
                     Davila, and Mas billed GEICO for the initial examination using CPT code 99204,
                     and thereby falsely represented that MA presented with moderately to highly
                     severe health problems as the result of the accident.

           (ii)      On December 7, 2017, an Insured named AT was involved in an automobile
                     accident. The contemporaneous police report indicated that the accident was a
                     low-impact, rear-end collision, that the airbags in AT’s vehicle did not deploy,
                     that AT’s vehicle was drivable following the accident, and that AT was not
                     injured in the accident. In keeping with the fact that AT was not seriously injured
                     in the accident, AT did not visit any hospital emergency room following the
                     accident. To the extent that AT experienced any health problems at all as the
                     result of the accident, they were of low severity. Even so, following a purported
                     initial examination of AT by Mas on December 8, 2017, Davila Medical, Davila,
                     and Mas billed GEICO for the initial examination using CPT code 99204, and
                     thereby falsely represented that AT presented with moderately to highly severe
                     health problems as the result of the accident.

           (iii)     On December 7, 2017, an Insured named RC was involved in an automobile
                     accident. The contemporaneous police report indicated that the accident was a
                     low-impact, rear-end collision, that the airbags in RC’s vehicle did not deploy,
                     that RC’s vehicle was drivable following the accident, and that RC was not
                     injured in the accident. In keeping with the fact that RC was not seriously injured
                     in the accident, RC did not visit any hospital emergency room following the
                     accident. To the extent that RC experienced any health problems at all as the
                     result of the accident, they were of low severity. Even so, following a purported
                     initial examination of RC by Mas on December 8, 2017, Davila Medical, Davila,
                     and Mas billed GEICO for the initial examination using CPT code 99204, and
                     thereby falsely represented that RC presented with moderately to highly severe
                     health problems as the result of the accident.




                                                     150
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 151 of 293



           (iv)    On December 17, 2017, an Insured named RC was involved in an automobile
                   accident. The contemporaneous police report indicated that the accident was a
                   low-impact collision, that the airbags in RC’s vehicle did not deploy, that RC’s
                   vehicle was drivable following the accident, and that RC was not injured in the
                   accident. In keeping with the fact that RC was not seriously injured in the
                   accident, RC did not visit any hospital emergency room following the accident.
                   To the extent that RC experienced any health problems at all as the result of the
                   accident, they were of low severity. Even so, following a purported initial
                   examination of RC by Mas on December 19, 2017, Davila Medical, Davila, and
                   Mas billed GEICO for the initial examination using CPT code 99204, and thereby
                   falsely represented that RC presented with moderately to highly severe health
                   problems as the result of the accident.

           (v)     On December 17, 2017, an Insured named EP was involved in an automobile
                   accident. The contemporaneous police report indicated that the accident was a
                   low-impact collision, that the airbags in EP’s vehicle did not deploy, that EP’s
                   vehicle was drivable following the accident, and that EP was not injured in the
                   accident. In keeping with the fact that EP was not seriously injured in the
                   accident, EP did not visit any hospital emergency room following the accident. To
                   the extent that EP experienced any health problems at all as the result of the
                   accident, they were of low severity. Even so, following a purported initial
                   examination of EP by Mas on December 19, 2017, Davila Medical, Davila, and
                   Mas billed GEICO for the initial examination using CPT code 99204, and thereby
                   falsely represented that EP presented with moderately to highly severe health
                   problems as the result of the accident.

           475.    In all of the claims for initial examinations identified in Exhibit “2”, Davila

    Medical, Davila, and Mas falsely represented that the Insureds presented with problems of

    moderate to high severity, when in fact the Insureds’ problems were low-severity soft tissue

    injuries such as sprains and strains, to the limited extent that they had any presenting problems at

    all.

           476.    In the claims for initial examinations identified in Exhibit “2”, Davila Medical,

    Davila, and Mas routinely falsely represented that the Insureds presented with problems of

    moderate to high severity in order to create a false basis for their charges for the examinations

    under CPT code 99204, because examinations billable under CPT code 99204 are reimbursable

    at higher rates than examinations involving presenting problems of low severity, or no severity.



                                                    151
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 152 of 293



              477.   In the claims for initial examinations identified in Exhibit “2”, Davila Medical,

    Davila, and Mas also routinely falsely represented that the Insureds presented with problems of

    moderate to high severity in order to create a false basis for the laundry list of other Fraudulent

    Services that the Davila Medical Defendants purported to provide to the Insureds, including

    medically unnecessary follow-up examinations and physical therapy services.

    b.        Misrepresentations Regarding the Amount of Time Spent on the Initial
              Examinations

              478.   What is more, in every claim identified in Exhibit “2” for initial examinations

    under CPT code 99204, Davila Medical, Davila, and Mas misrepresented and exaggerated the

    amount of face-to-face time that the examining physician – typically Mas – spent with the

    Insureds or the Insureds’ families during the putative initial examination.

              479.   Pursuant to the CPT Assistant, the use of CPT code 99204 to bill for a patient

    examination typically represents that the physician who conducted the examination spent at least

    45 minutes of face-to-face time with the patient or the patient’s family.

              480.   As set forth in Exhibit “2”, Davila Medical, Davila, and Mas always billed for

    their putative initial examinations using CPT code 99204, and thereby represented that the

    physician who purported to conduct the examinations – typically Mas – spent at least 45 minutes

    of face-to-face time with the Insureds or their families during the examinations.

              481.   In fact, in the initial examinations identified in Exhibit “2”, Mas never spent even

    15 minutes of face-to-face time with the Insureds or their families when conducting the

    examinations, much less 45 minutes, to the extent that the examinations actually were conducted

    at all.




                                                     152
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 153 of 293



           482.    Rather, in the purported initial examinations identified in Exhibit “3”, the

    examinations rarely entailed more than 10 minutes of face-to-face time between Mas, the

    Insureds, or the Insureds’ families, to the extent that they were provided at all.

           483.    In keeping with the fact that the initial examinations in the claims identified in

    Exhibit “2” did not involve more than 10 minutes of face-to-face time between Mas, the

    Insureds, or the Insureds’ families – to the extent that they were provided at all – Mas used pre-

    printed template forms in purporting to conduct the examinations at E-Z Medical, just as he did

    at E-Z Medical.

           484.    All that was required to complete the pre-printed template forms was a brief

    patient interview and a perfunctory physical examination of the Insureds, consisting of a check

    of some of the Insureds’ vital signs, and basic range of motion and muscle strength testing.

           485.    These interviews and examinations did not require Mas to spend more than 10

    minutes of face-to-face time with the Insureds during the putative initial examinations.

           486.    Indeed, Mas could not legitimately have personally spent at least 45 minutes of

    face-to-face time with the Insureds or their families during the initial examinations at Davila

    Medical, or even directly supervised anyone else who was purporting to perform the

    examinations, considering the massive amount of healthcare services he simultaneously was

    purporting to personally perform or directly supervise at numerous healthcare clinics and

    medical practices throughout the Miami area.

           487.    For example:

           (i)     On May 9, 2017, Davila Medical, Davila, and Mas billed GEICO under CPT code
                   99204 for an initial examination that Mas falsely purported to perform on an
                   Insured named ED, and falsely represented that Mas spent at least 45 minutes of
                   face-to-face time with the Insured or the Insured’s family during the examination.
                   On that same day, Mas also purported to personally provide or directly supervise
                   more than 35 hours of physical therapy services to 30 individual Insureds, from


                                                     153
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 154 of 293



                 seven different facilities, namely Atlantic Medical, Baracusa Health, Davila
                 Medical, E-Z Medical, Starlite Medical, Therapeutic Rehab, and Westchester
                 Medical, all of which were billed to GEICO.

         (ii)    On June 7, 2017, Davila Medical, Davila, and Mas billed GEICO under CPT code
                 99204 for two initial examinations that Mas falsely purported to perform on
                 Insureds named VV and BF, and falsely represented that Mas spent at least 45
                 minutes of face-to-face time with the Insureds or their families during each
                 examination. On that same day, Mas also purported to personally provide or
                 directly supervise more than 28 hours of physical therapy services to 22
                 individual Insureds, from five different facilities, namely Atlantic Medical, Davila
                 Medical, E-Z Medical, Starlite, and Westchester Medical, all of which were billed
                 to GEICO.

         (iii)   On October 3, 2017, Davila Medical, Davila, and Mas billed GEICO under CPT
                 code 99204 for three initial examinations that Mas falsely purported to perform on
                 Insureds named LC, KQ, and RC, and falsely represented that Mas spent at least
                 45 minutes of face-to-face time with the Insureds or their families during each
                 examination. On that same day, Mas also purported to personally provide or
                 directly supervise more than 21 hours of physical therapy services to 14
                 individual Insureds, from six different facilities, namely Davila Medical, E-Z
                 Medical, Health Solutions, Starlite Medical, Therapeutic Rehab, and Westchester
                 Medical, all of which were billed to GEICO.

         (iv)    On December 8, 2017, Davila Medical, Davila, and Mas billed GEICO under
                 CPT code 99204 for two initial examinations that Mas falsely purported to
                 perform on Insureds named AT and RC, and falsely represented that Mas spent at
                 least 45 minutes of face-to-face time with the Insureds or their families during
                 each examination. On that same day, Mas also purported to personally provide or
                 directly supervise more than 35 hours of physical therapy services to 26
                 individual Insureds, from seven different facilities, namely Davila Medical, E-Z
                 Medical, Health Solutions, Star Medical, Starlite Medical, Therapeutic Rehab,
                 and Westchester Medical, all of which were billed to GEICO.

         (v)     On December 19, 2017, Davila Medical, Davila, and Mas billed GEICO under
                 CPT code 99204 for two initial examinations that Mas falsely purported to
                 perform on Insureds named RC and EA, and falsely represented that Mas spent at
                 least 45 minutes of face-to-face time with the Insureds or their families during
                 each examination. On that same day, Mas also purported to personally provide or
                 directly supervise more than 39 hours of physical therapy services to 25
                 individual Insureds, from six different facilities, namely Davila Medical, E-Z
                 Medical, Star Medical, Starlite Medical, Therapeutic Rehab, and Westchester
                 Medical, all of which were billed to GEICO.




                                                 154
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 155 of 293



           488.     In the claims for initial examinations that are identified in Exhibit “2”, Davila

    Medical, Davila, and Mas routinely falsely represented that Mas had spent at least 45 minutes of

    face-to-face time with the Insureds or their families during the examinations, despite the fact that

    – on those same dates – Mas also purported to personally perform a massive amount of physical

    therapy and other services to large numbers of Insureds at multiple locations throughout the

    Miami area.

           489.     Davila Medical, Davila, and Mas routinely misrepresented the amount of time

    that was spent in conducting the initial examinations because lengthier examinations that are

    billable under CPT code 99204 are reimbursable at higher rates than examinations that take less

    time to perform.

    c.     Misrepresentations Regarding “Comprehensive” Physical Examinations

           490.     Moreover, in every claim identified in Exhibit “2” for initial examinations under

    CPT code 99204, Davila Medical, Davila, and Mas falsely represented the extent of the

    underlying physical examinations.

           491.     Pursuant to the CPT Assistant, the use of CPT code 99204 to bill for an initial

    patient examination represents that the physician who performed the examination conducted a

    “comprehensive” physical examination

           492.     As set forth in Exhibit “2”, Davila Medical, Davila, and Mas virtually always

    billed for their putative initial examinations using CPT code 99204, and thereby represented that

    the physician who purported to conduct the examinations – typically Mas – conducted

    comprehensive physical examinations of the Insureds who purportedly received the

    examinations.




                                                    155
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 156 of 293



           493.    Pursuant to the CPT Assistant, a physical examination does not qualify as

    “comprehensive” unless the examining physician either: (i) conducts a general examination of

    multiple patient organ systems; or (ii) conducts a complete examination of a single patient organ

    system.

           494.    Pursuant to the CPT Assistant, in the context of patient examinations, a physician

    has not conducted a general examination of multiple patient organ systems unless the physician

    has documented findings with respect to at least eight organ systems.

           495.    The CPT Assistant recognizes the following organ systems:

           (i)     constitutional symptoms (e.g., fever, weight loss);

           (ii)    eyes;

           (iii)   ears, nose, mouth, throat;

           (iv)    cardiovascular;

           (v)     respiratory;

           (vi)    gastrointestinal;

           (vii)   genitourinary;

           (viii) musculoskeletal;

           (ix)    integumentary (skin and/or breast);

           (x)     neurological;

           (xi)    psychiatric;

           (xii)   endocrine;

           (xiii) hematologic/lymphatic; and

           (xiv)   allergic/immunologic.




                                                   156
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 157 of 293



           496.     Pursuant to the CPT Assistant, in the context of patient examinations, a physician

    has not conducted a complete examination of a patient’s musculoskeletal organ system unless the

    physician has documented findings with respect to:

           (i)      at least three of the following: (a) standing or sitting blood pressure; (b) supine
                    blood pressure; (c) pulse rate and regularity; (d) respiration; (e) temperature; (f)
                    height; or (g) weight;

           (ii)     the general appearance of the patient – e.g., development, nutrition, body habits,
                    deformities, and attention to grooming;

           (iii)    examination of the peripheral vascular system by observation (e.g., swelling,
                    varicosities) and palpation (e.g., pulses, temperature, edema, tenderness);

           (iv)     palpation of lymph nodes in neck, axillae, groin, and/or other location;

           (v)      examination of gait and station;

           (vi)     examination of joints, bones, muscles, and tendons in at least four of the
                    following areas: (a) head and neck; (b) spine, ribs, and pelvis; (c) right upper
                    extremity; (d) left upper extremity; (e) right lower extremity; and/or (f) left lower
                    extremity;

           (vii)    inspection and palpation of skin and subcutaneous tissue (e.g., scars, rashes,
                    lesions, café-au-lait spots, ulcers) in at least four of the following areas: (a) head
                    and neck; (b) trunk; (c) right upper extremity; (d) left upper extremity; (e) right
                    lower extremity; (f) left lower extremity;

           (viii) coordination, deep tendon reflexes, and sensation; and

           (ix)     mental status, including orientation to time, place and person, as well as mood and
                    affect.

           497.     In the claims for initial examinations identified in Exhibit “2”, when Davila

    Medical, Davila, and Mas billed for the initial examinations under CPT code 99204, they falsely

    represented that Mas or someone working under his direct supervision performed

    “comprehensive” patient examinations on the Insureds he purported to treat during the initial

    examinations.




                                                       157
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 158 of 293



           498.    In fact, with respect to the claims for initial examinations under CPT code 99204

    that are identified in Exhibit “2”, neither Mas nor anyone under his direct supervision ever

    conducted a general examination of multiple patient organ systems, or conducted a complete

    examination of a single patient organ system.

           499.    For instance, in each of the claims under CPT code 99204 identified in Exhibit

    “2”, neither Mas nor anyone under his direct supervision ever conducted any general

    examination of multiple patient organ systems, inasmuch as they did not document findings with

    respect to at least eight organ systems.

           500.    Furthermore, although Mas often purported to provide a more in-depth

    examination of the Insureds’ musculoskeletal systems during the initial examinations in the

    claims for initial examinations identified in Exhibit “2”, the musculoskeletal examinations did

    not qualify as “complete”, because they failed to document:

           (i)     the general appearance of the patient – e.g., development, nutrition, body habits,
                   deformities, and attention to grooming;

           (ii)    examination of the peripheral vascular system by observation (e.g., swelling,
                   varicosities) and palpation (e.g., pulses, temperature, edema, tenderness);

           (iii)   palpation of lymph nodes in neck, axillae, groin, and/or other location;

           (iv)    inspection and palpation of skin and subcutaneous tissue (e.g., scars, rashes,
                   lesions, café-au-lait spots, ulcers) in at least four of the following areas: (a) head
                   and neck; (b) trunk; (c) right upper extremity; (d) left upper extremity; (e) right
                   lower extremity; (f) left lower extremity;

           (v)     coordination, deep tendon reflexes, and sensation; and/or

           (vi)    mental status, including orientation to time, place and person, as well as mood and
                   affect.

           501.    For example:

           (i)     On or about September 15, 2016, Davila Medical, Davila, and Mas billed GEICO
                   under CPT code 99204 for an initial examination of an Insured named JR, and


                                                    158
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 159 of 293



                 thereby represented that they had provided a “comprehensive” physical
                 examination to JR. However, neither Mas nor any other healthcare provider
                 working under his direct supervision documented findings with respect to at least
                 eight of JR’s organ systems, nor did they document a “complete” examination of
                 JR’s musculoskeletal system or any of JR’s other organ systems.

         (ii)    On or about September 15, 2016, Davila Medical, Davila, and Mas billed GEICO
                 under CPT code 99204 for an initial examination of an Insured named BP, and
                 thereby represented that they had provided a “comprehensive” physical
                 examination to BP. However, neither Mas nor any other healthcare provider
                 working under his direct supervision documented findings with respect to at least
                 eight of BP’s organ systems, nor did they document a “complete” examination of
                 BP’s musculoskeletal system or any of BP’s other organ systems.

         (iii)   On or about January 18, 2017, Davila Medical, Davila, and Mas billed GEICO
                 under CPT code 99204 for an initial examination of an Insured named MM, and
                 thereby represented that they had provided a “comprehensive” physical
                 examination to MM. However, neither Mas nor any other healthcare provider
                 working under his direct supervision documented findings with respect to at least
                 eight of MM’s organ systems, nor did they document a “complete” examination
                 of MM musculoskeletal system or any of MM’s other organ systems.

         (iv)    On or about September 20, 2017, Davila Medical, Davila, and Mas billed GEICO
                 under CPT code 99204 for an initial examination of an Insured named DM, and
                 thereby represented that they had provided a “comprehensive” physical
                 examination to DM. However, neither Mas nor any other healthcare provider
                 working under his direct supervision documented findings with respect to at least
                 eight of DM’s organ systems, nor did they document a “complete” examination of
                 DM musculoskeletal system or any of DM’s other organ systems.

         (v)     On or about June 6, 2017, Davila Medical, Davila, and Mas billed GEICO under
                 CPT code 99204 for an initial examination of an Insured named AA, and thereby
                 represented that they had provided a “comprehensive” physical examination to
                 AA. However, neither Mas nor any other healthcare provider working under his
                 direct supervision documented findings with respect to at least eight of AA’s
                 organ systems, nor did they document a “complete” examination of AA’s
                 musculoskeletal system or any of AA’s other organ systems.

         (vi)    On or about November 28, 2017, Davila Medical, Davila, and Mas billed GEICO
                 under CPT code 99204 for an initial examination of an Insured named GR, and
                 thereby represented that they had provided a “comprehensive” physical
                 examination to GR. However, neither Mas nor any other healthcare provider
                 working under his direct supervision documented findings with respect to at least
                 eight of GR’s organ systems, nor did they document a “complete” examination of
                 GR’s musculoskeletal system or any of GR’s other organ systems.



                                                159
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 160 of 293



           (vii)   On or about January 4, 2018, Davila Medical, Davila, and Mas billed GEICO
                   under CPT code 99204 for an initial examination of an Insured named RC, and
                   thereby represented that they had provided a “comprehensive” physical
                   examination to RC. However, neither Mas nor any other healthcare provider
                   working under his direct supervision documented findings with respect to at least
                   eight of RC’s organ systems, nor did they document a “complete” examination of
                   RC’s musculoskeletal system or any of RC’s other organ systems.

           (viii) On or about January 4, 2018, Davila Medical, Davila, and Mas billed GEICO
                  under CPT code 99204 for an initial examination of an Insured named AT, and
                  thereby represented that they had provided a “comprehensive” physical
                  examination to AT. However, neither Mas nor any other healthcare provider
                  working under his direct supervision documented findings with respect to at least
                  eight of AT’s organ systems, nor did they document a “complete” examination of
                  AT’s musculoskeletal system or any of AT’s other organ systems.

           502.    In all of the claims for initial examinations under CPT code 99204 that are

    identified in Exhibit “2”, Davila Medical, Davila, and Mas falsely represented that they had

    provided “comprehensive” physical examinations. In fact, they had not provided comprehensive

    physical examinations because neither Mas nor anyone working under his direct supervision had

    documented findings with respect to at least eight of the Insureds’ organ systems, nor had they

    documented “complete” examinations of the Insureds’ musculoskeletal systems or any of the

    Insureds’ other organ systems.

           503.    In the claims for initial examinations under CPT code 99204 that are identified in

    Exhibit “2”, Davila Medical, Davila, and Mas falsely represented that they had provided

    “comprehensive” physical examinations to the Insureds in order to create a false basis for their

    charges for the examinations under CPT code 99204, because examinations billable under CPT

    code 99204 are reimbursable at higher rates than examinations that do not require the examining

    physician to provide “comprehensive” physical examinations.




                                                  160
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 161 of 293



    d.     Misrepresentations Regarding the Extent of Medical Decision-Making

           504.    Pursuant to the CPT Assistant, the use of CPT code 99204 to bill for a patient

    examination represents that the physician who performed the examination engaged in “moderate

    complexity” medical decision-making.

           505.    As set forth above, pursuant to the CPT Assistant, the complexity of medical

    decision-making is measured by: (i) the number of diagnoses and/or the number of management

    options to be considered; (ii) the amount and/or complexity of medical records, diagnostic tests,

    and other information that must be retrieved, reviewed, and analyzed; and (iii) the risk of

    significant complications, morbidity, mortality, as well as co-morbidities associated with the

    patient’s presenting problems, the diagnostic procedures, and/or the possible management

    options.

           506.    As set forth above, and in Exhibit “2”, Davila Medical, Davila, and Mas billed for

    all of their putative initial patient examinations using CPT code 99204, and thereby represented

    that Mas engaged in some genuine, moderate-complexity medical decision-making during the

    initial examinations.

           507.    In actuality, however, the purported initial examinations did not involve any

    legitimate medical decision-making at all.

           508.    First, in Davila Medical, Davila, and Mas’s claims for initial examinations

    identified in Exhibit “2”, the initial examinations did not involve the retrieval, review, or analysis

    of any significant medical records, diagnostic tests, or other information.

           509.    The majority of Insureds in the claims identified in Exhibit “2” presented to

    Davila Medical for “treatment” without any medical records at all.




                                                     161
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 162 of 293



           510.    Furthermore, prior to the initial examinations, Davila Medical, Davila, and Mas

    neither requested any medical records from any other providers, nor conducted any diagnostic

    tests beyond the basic range of motion and muscle strength testing that is attendant to any

    physical examination.

           511.    Second, in Davila Medical, Davila, and Mas’s claims for initial examinations

    identified in Exhibit “2”, there was no risk of significant complications or morbidity – much less

    mortality – from the Insureds’ minor soft-tissue injury complaints, to the extent that they ever

    had any complaints arising from automobile accidents at all.

           512.    Nor, by extension, was there any risk of significant complications, morbidity, or

    mortality from the diagnostic procedures or treatment options provided by the Davila Medical

    Defendants, to the extent that the Davila Medical Defendants provided any such diagnostic

    procedures or treatment options in the first instance.

           513.    In virtually every one of the claims identified in Exhibit “2”, any diagnostic

    procedures and “treatments” that the Davila Medical Defendants actually provided were limited

    to a series of medically unnecessary follow-up examinations and physical therapy treatments,

    none of which was health-or life-threatening if properly administered.

           514.    Third, in Davila Medical, Davila, and Mas’s claims for initial examinations

    identified in Exhibit “2”, Mas did not consider any significant number of diagnoses or treatment

    options for Insureds during the initial examinations.

           515.    Rather, to the extent that the initial examinations were conducted in the first

    instance, Davila Medical and Mas – at the direction of Davila – provided a nearly identical, pre-

    determined “diagnosis” for every Insured, and prescribed a virtually identical course of treatment

    for every Insured.



                                                    162
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 163 of 293



           516.    Specifically, in the claims identified in Exhibit “2”, during the initial

    examinations the Insureds did not report any continuing medical problems that legitimately could

    be traced to an underlying automobile accident.

           517.    Even so, Davila Medical, Davila, and Mas prepared initial examination reports in

    which they provided phony, boilerplate sprain/strain “diagnoses” to virtually every Insured.

           518.    Then, based upon these phony “diagnoses”, Davila Medical, Davila, and Mas

    directed virtually every Insured to return to Davila Medical five times each week for medically

    unnecessary physical therapy during the first three weeks of “treatment”.

           519.    As set forth above, there are a substantial number of variables that can affect

    whether, how, and to what extent an individual is injured in a given automobile accident.

           520.    An individual’s age, height, weight, general physical condition, location within

    the vehicle, and the location of the impact all will affect whether, how, and to what extent an

    individual is injured in a given automobile accident.

           521.    As set forth above, in the claims identified in Exhibit “2”, virtually all of the

    Insureds whom the Davila Medical Defendants purported to treat were involved in relatively

    minor accidents, to the extent that they were involved in any actual accidents at all.

           522.    It is extremely improbable that any two or more Insureds involved in any one of

    the minor automobile accidents in the claims identified in Exhibit “2” would suffer substantially

    identical injuries as the result of their accidents, or require a substantially identical course of

    treatment.

           523.    It likewise is improbable – to the point of impossibility – that any two or more

    Insureds involved in any one of the minor automobile accidents in the claims identified in

    Exhibit “2” would present for an initial examination with substantially identical symptoms, and



                                                    163
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 164 of 293



    receive substantially identical diagnoses, requiring a substantially identical course of treatment,

    on the exact same date after their underlying automobile accident.

           524.    Even so, in keeping with the fact that these putative “diagnoses” were phony, and

    in keeping with the fact that their putative initial examinations involved no actual medical

    decision-making at all, Davila Medical and Mas – at the direction of Davila –issued substantially

    identical, phony “diagnoses”, on or about the same date, to more than one Insured involved in a

    single accident, and recommended a substantially identical course of medically unnecessary

    “treatment” to the Insureds.

           525.    For example:

           (i)     On August 31, 2016, two Insureds – JR and BP – were purportedly involved in
                   the same automobile accident. Thereafter – incredibly – JR and BP presented at
                   Davila Medical for initial examinations on the exact same date, September 2,
                   2016. JR and BP were different ages, in different physical condition, located in
                   different positions in the vehicle, and experienced the impact from different
                   positions in the vehicle. To the extent that JR and BP suffered any injuries at all in
                   their accident, the injuries were different. Even so, at the conclusion of the
                   purported initial examinations, Davila Medical and Mas – at the direction of
                   Davila – provided JR and BP with substantially identical sprain/strain
                   “diagnoses”, and recommended a substantially identical course of medically
                   unnecessary physical therapy treatment to both of them.

           (ii)    On June 6, 2017, three Insureds – VV, BF, and LR – were involved in the same
                   automobile accident. Thereafter – incredibly – VV and BF presented at Davila
                   Medical for initial examinations on the exact same date, June 7, 2017, and LR
                   presented at Davila Medical for an initial examination on June 8, 2017. VV, BF,
                   and LR were different ages, in different physical condition, located in different
                   positions in the vehicle, and experienced the impact from different positions in the
                   vehicle. To the extent that VV, BF, and LR suffered any injuries at all in their
                   accident, the injuries were different. Even so, at the conclusion of the purported
                   initial examinations, Davila Medical and Mas – at the direction of Davila –
                   provided VV, BF, and LR with substantially identical sprain/strain “diagnoses”,
                   and recommended a substantially identical course of medically unnecessary
                   physical therapy treatment to both of them.

           (iii)   On November 27, 2017, three Insureds – GR, TO, and JJ – were involved in the
                   same automobile accident. Thereafter – incredibly – GR, TO, and JJ presented at
                   Davila Medical for initial examinations on the exact same date, November 28,


                                                    164
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 165 of 293



                   2017. GR, TO, and JJ were different ages, in different physical condition, located
                   in different positions in the vehicle, and experienced the impact from different
                   positions in the vehicle. To the extent that GR, TO, and JJ suffered any injuries at
                   all in their accident, the injuries were different. Even so, at the conclusion of the
                   purported initial examinations, Davila Medical and Mas – at the direction of
                   Davila – provided GR, TO, and JJ with substantially identical sprain/strain
                   “diagnoses”, and recommended a substantially identical course of medically
                   unnecessary physical therapy treatment to both of them.

           (iv)    On December 7, 2017, two Insureds – AT and RC – were involved in the same
                   automobile accident. Thereafter – incredibly – AT and RC presented at Davila
                   Medical for initial examinations on the exact same date, December 8, 2017. AT
                   and RC were different ages, in different physical condition, located in different
                   positions in the vehicle, and experienced the impact from different positions in the
                   vehicle. To the extent that AT and RC suffered any injuries at all in their accident,
                   the injuries were different. Even so, at the conclusion of the purported initial
                   examinations, Davila Medical and Mas – at the direction of Davila – provided AT
                   and RC with substantially identical sprain/strain “diagnoses”, and recommended a
                   substantially identical course of medically unnecessary physical therapy treatment
                   to both of them.

           (v)     On December 17, 2017, two Insureds – RC and EA – were involved in the same
                   automobile accident. Thereafter – incredibly – RC and EA presented at Davila
                   Medical for initial examinations on the exact same date, December 19, 2017. RC
                   and EA were different ages, in different physical condition, located in different
                   positions in the vehicle, and experienced the impact from different positions in the
                   vehicle. To the extent that RC and EA suffered any injuries at all in their accident,
                   the injuries were different. Even so, at the conclusion of the purported initial
                   examinations, Davila Medical and Mas – at the direction of Davila – provided RC
                   and EA with substantially identical sprain/strain “diagnoses”, and recommended a
                   substantially identical course of medically unnecessary physical therapy treatment
                   to both of them.

           526.    Davila Medical, Davila, and Mas routinely inserted these false “diagnoses” in

    their initial examination reports in order to create the false impression that the initial

    examinations required some legitimate medical decision-making, and in order to create a false

    justification for the other Fraudulent Services that the Davila Medical Defendants purported to

    provide to the Insureds, including medically unnecessary follow-up examinations and physical

    therapy services.




                                                   165
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 166 of 293



           527.    In keeping with the fact that Davila Medical, Davila, and Mas routinely inserted

    false “diagnoses” in their initial examination reports in order to create the false impression that

    the initial examinations required some legitimate medical decision-making, for virtually every

    one of the Insureds in the claims identified in Exhibit “2”, Davila Medical and Mas – at the

    direction of Davila – diagnosed the Insureds with virtually identical neck and back injuries, and

    appended to virtually every initial examination report a “Notice of Medical Emergency,” stating

    that that the patient had “sustained symptoms of sufficient severity . . . such that the absence of

    immediate medical attention could reasonably be expected to result in in any of the following

    serious impairment to bodily functions or serious dysfunction of a bodily organ or part.”

           528.    It is extremely improbable that virtually every one of the Insureds in the claims

    identified in Exhibit “2” would have strains in their cervical, thoracic, and lumbar spines, and

    have symptoms so acute that their injuries could be considered a medical emergency.

           529.    It is even more improbable – to the point of impossibility – that this would occur

    over and over again, in the context of minor automobile accidents that could not possibly have

    caused such severe levels of pain and/or injury.

           530.    Davila Medical, Davila, and Mas inserted this false information in their initial

    examination reports despite the fact that the minor underlying accidents did not and could not

    possibly have caused such consistent, high levels of pain in the Insureds, much less to more than

    one Insured involved in a single accident.

           531.    For example:

           (i)     On August 31, 2016, an Insured named JR was involved in a minor automobile
                   accident. In keeping with the fact that JR was not seriously injured in the accident,
                   JR did not visit any hospital following the accident. To the extent that JR
                   experienced any health problems at all as the result of his accident, they were of
                   low severity. Even so, following a purported initial examination of JR on



                                                   166
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 167 of 293



                   September 2, 2017, Davila Medical and Mas – at Davila’s direction – falsely
                   reported that JR’s injuries constituted an “emergency medical condition.”

           (ii)    On August 31, 2016, an Insured named BP was involved in a minor automobile
                   accident. In keeping with the fact that BP was not seriously injured in the
                   accident, BP did not visit any hospital following the accident. To the extent that
                   BP experienced any health problems at all as the result of his accident, they were
                   of low severity. Even so, following a purported initial examination of BP on
                   September 2, 2017, Davila Medical and Mas – at Davila’s direction – falsely
                   reported that BP’s injuries constituted an “emergency medical condition.”

           (iii)   On December 7, 2017, an Insured named AT was involved in a minor automobile
                   accident. In keeping with the fact that AT was not seriously injured in the
                   accident, AT did not visit any hospital following the accident. To the extent that
                   AT experienced any health problems at all as the result of his accident, they were
                   of low severity. Even so, following a purported initial examination of AT on
                   December 8, 2017, Davila Medical and Mas – at Davila’s direction – falsely
                   reported that AT had injuries including “severe lumbar sprain secondary to MVA
                   with potential for serious impairment,” and that her injuries constituted an
                   “emergency medical condition.”

           (iv)    On December 7, 2017, an Insured named RC was involved in a minor automobile
                   accident. In keeping with the fact that RC was not seriously injured in the
                   accident, RC did not visit any hospital following the accident. To the extent that
                   RC experienced any health problems at all as the result of his accident, they were
                   of low severity. Even so, following a purported initial examination of RC on
                   December 8, 2017, Davila Medical and Mas – at Davila’s direction – falsely
                   reported that RC had injuries including “severe cervical whiplash secondary to
                   MVA with potential for serious impairment,” and that his injuries constituted an
                   “emergency medical condition.”

           532.    In every claim for initial examinations identified in Exhibit “2”, Davila Medical,

    Davila, and Mas falsely reported that the Insureds suffered from severe pain in their neck, back,

    and extremities, and that such injuries constituted a “medical emergency condition”.

           533.    Davila Medical, Davila, and Mas routinely inserted this false information in their

    initial examination reports in order to create the false impression that the initial examinations

    required some legitimate medical decision-making, and in order to create a false justification for

    the other Fraudulent Services that the Davila Medical Defendants purported to provide to the




                                                   167
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 168 of 293



    Insureds, including medically unnecessary follow-up examinations and physical therapy

    services.

           534.    To the extent that the Insureds in the claims identified in Exhibit “2” ever had any

    genuine medical problems at all as the result of their minor automobile accidents, the problems

    virtually always were limited to ordinary sprains or strains of the back, neck, or extremities.

           535.    The diagnosis and treatment of these ordinary sprains and strains did not require

    any “moderate complexity” medical decision-making on the part of Mas or anyone else.

           536.    To the contrary, and as set forth above, Mas did not engage in any legitimate

    medical decision-making at all in connection with the initial examinations in the claims

    identified in Exhibit “2”, because the purported “results” of the examinations were pre-

    determined, phony, and designed to provide a false justification for the laundry-list of other

    Fraudulent Services that the Davila Medical Defendants purported to provide.

           537.    In the claims for initial examinations identified in Exhibit “2”, Davila Medical,

    Davila, and Mas routinely falsely represented that the initial examinations involved medical

    decision-making of moderate complexity in order to provide a false basis to bill for the initial

    examinations under CPT code 99204, because CPT code 99204 is reimbursable at a higher rate

    than examinations that do not require moderate complexity medical decision-making.

           538.    In the claims for initial examinations identified in Exhibit “2”, Davila Medical,

    Davila, and Mas routinely fraudulently misrepresented that the examinations were lawfully

    provided and reimbursable, when in fact they were neither lawfully provided nor reimbursable,

    because:

           (i)     the putative examinations were illusory, with outcomes that were pre-determined
                   to result in substantially-identical, phony “diagnoses” and treatment
                   recommendations, regardless of the Insureds’ true individual circumstances and
                   presentation;


                                                    168
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 169 of 293




           (ii)    the charges for the putative examinations misrepresented the nature and extent of
                   the examinations; and

           (iii)   Davila Medical never was eligible to collect PIP Benefits in connection with the
                   examinations in the first instance, inasmuch as it unlawfully was operated without
                   a legitimate medical director.

           539.    In this context, Mas – who at all relevant times purported to serve as the “medical

    director” at Davila Medical – did not, and could not have, “[c]onduct[ed] systematic reviews of

    clinic billings to ensure that the billings are not fraudulent or unlawful.” See Fla. Stat. §

    400.9935(1).

           540.    Had Mas actually fulfilled his statutory role as medical director at Davila

    Medical, he would have noted – among other things – that the Davila Medical Defendants

    routinely fraudulently represented in Davila Medical’s billing that the putative initial

    examinations were legitimately and lawfully performed.

           541.    Mas failed to do so, because he never actually served as a legitimate medical

    director at Davila Medical in the first instance.

    (ii)   The Fraudulent Charges for Follow-Up Examinations at Davila Medical

           542.    In addition to their fraudulent initial examinations, Davila Medical, Davila, and

    Mas virtually always purported to subject each of the Insureds in the claims identified in Exhibit

    “2” to multiple, fraudulent follow-up examination(s) during the course of their fraudulent

    treatment and billing protocol.

           543.    Mas purported to personally perform or directly supervise virtually all of the

    follow-up examinations in the claims identified in Exhibit “2”.




                                                        169
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 170 of 293



            544.    As set forth in Exhibit “2”, Davila Medical, Davila, and Mas then billed the

    follow-up examinations to GEICO under CPT code 99214, virtually always resulting in charges

    of $250.00 for reach follow-up examination they purported to provide.

            545.    In the claims for follow-up examinations identified in Exhibit “2”, the charges for

    the follow-up examinations were fraudulent in that they misrepresented Davila Medical’s

    eligibility to collect PIP Benefits in the first instance.

            546.    In fact, and as set forth above, Davila Medical never was eligible to collect PIP

    Benefits, inasmuch as it was operated in violation of the licensing requirements set forth in the

    Clinic Act.

            547.    As set forth below, Davila Medical, Davila, and Mas’s charges for the follow-up

    examinations identified in Exhibit “2” also were fraudulent in that they misrepresented the nature

    and extent of the initial examinations.

    a.      Misrepresentations Regarding the Severity of the Insureds’ Presenting Problems

            548.    As set forth above, pursuant to the CPT Assistant, the use of CPT code 99214 to

    bill for a follow-up examination typically requires that the patient present with problems of

    moderate to high severity.

            549.    The CPT Assistant provides various clinical examples of the types of presenting

    problems that qualify as moderately to highly severe, and thereby justify the use of CPT code

    99214 to bill for a follow-up patient examination.

            550.    For example, the CPT Assistant provides the following clinical examples of

    presenting problems that might support the use of CPT code 99214 to bill for a follow-up patient

    examination:

            (i)     Office visit for a 68-year-old male with stable angina, two months post
                    myocardial infarction, who is not tolerating one of his medications. (Cardiology)


                                                       170
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 171 of 293




            (ii)    Office evaluation of 28-year-old patient with regional enteritis, diarrhea and low-
                    grade fever, established patient. (Family Medicine/Internal Medicine)

            (iii)   Weekly office visit for 5FU therapy for an ambulatory established patient with
                    metastatic   colon     cancer   and    increasing   shortness    of    breath.
                    (Hematology/Oncology)

            (iv)    Office visit with 50-year-old female, established patient, diabetic, blood sugar
                    controlled by diet. She now complains of frequency of urination and weight loss,
                    blood sugar of 320 and negative ketones on dipstick. (Internal Medicine)

            (v)     Follow-up visit for a 60-year-old male whose post-traumatic seizures have
                    disappeared on medication, and who now raises the question of stopping the
                    medication. (Neurology)

            (vi)    Follow-up office visit for a 45-year-old patient with rheumatoid arthritis on gold,
                    methotrexate, or immunosuppressive therapy. (Rheumatology)

            (vii)   Office evaluation on new onset RLQ pain in a 32-year-old woman, established
                    patient. (Urology/General Surgery/Internal Medicine/Family Medicine)

            (viii) Office visit with 63-year-old female, established patient, with familial polyposis,
                   after a previous colectomy and sphincter sparing procedure, now with tenesmus,
                   mucus, and increased stool frequency. (Colon and Rectal Surgery)

            551.    Accordingly, and as set forth above, pursuant to the CPT Assistant, the

    moderately to highly severe presenting problems that could support the use of CPT code 99214

    to bill for a follow-up patient examination typically are problems that pose a serious threat to the

    patient’s health, or even the patient’s life.

            552.    By contrast, and as set forth above, to the limited extent that the Insureds in the

    claims identified in Exhibit “2” experienced any injuries at all in their minor automobile

    accidents, the injuries were garden-variety soft tissue injuries such as sprains and strains, which

    were not severe at all.

            553.    In keeping with the fact that the Insureds in the claims identified in Exhibit “2”

    almost never experienced any injuries more serious than garden-variety soft tissue injuries such



                                                    171
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 172 of 293



    as sprains and strains, in most of the claims identified in Exhibit “2” the Insureds did not seek

    treatment at any hospital as the result of their accidents.

            554.    Furthermore, in the substantial majority of cases, contemporaneous police reports

    indicated that the underlying accidents involved low-speed, low-impact collisions, and that no

    one was seriously injured in the underlying accidents, or injured at all.

            555.    As set forth above, ordinary strains and sprains virtually always resolve after a

    short course of conservative treatment such as rest, ice, compression, and elevation, or no

    treatment at all.

            556.    By the time the Insureds in the claims identified in Exhibit “2” presented at

    Davila Medical for the putative follow-up examinations, the Insureds either did not have any

    genuine presenting problems at all as the result of their minor automobile accidents, or their

    presenting problems were minimal.

            557.    Even so, in the claims for follow-up examinations identified in Exhibit “3”,

    Davila Medical, Davila, and Mas routinely billed for their putative follow-up examinations under

    CPT code 99214, and thereby falsely represented that the Insureds continued to suffer from

    presenting problems of moderate to high severity.

            558.    For example:

            (i)     On August 31, 2016, an Insured named JR was involved in a minor automobile
                    accident. The contemporaneous police report indicated that the accident was a
                    low-speed, low-impact collision, and that no one was injured in the accident. In
                    keeping with the fact that JR was not seriously injured in the accident, JR did not
                    visit any hospital following the accident. To the extent that JR experienced any
                    health problems at all as the result of his accident, they were of low severity at the
                    outset, and had resolved within a few weeks. Even so, following a purported
                    follow-up examination of JR on September 21, 2016, Davila Medical, Davila, and
                    Mas billed GEICO for the follow-up examination using CPT code 99214 and
                    thereby falsely represented that JR presented with problems of moderate to high
                    severity.



                                                     172
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 173 of 293



         (ii)    On August 31, 2016, an Insured named BP was involved in a minor automobile
                 accident. The contemporaneous police report indicated that the accident was a
                 low-speed, low-impact collision, and that no one was injured in the accident. In
                 keeping with the fact that BP was not seriously injured in the accident, BP did not
                 visit any hospital following the accident. To the extent that BP experienced any
                 health problems at all as the result of the accident, they were of low severity at the
                 outset, and had resolved within a few weeks. Even so, following a purported
                 follow-up examination of BP on September 21, 2016, Davila Medical, Davila,
                 and Mas billed GEICO for the follow-up examination using CPT code 99214 and
                 thereby falsely represented that BP presented with problems of moderate to high
                 severity.

         (iii)   On January 30, 2017, an Insured named JQ was involved in a minor automobile
                 accident. The contemporaneous police report indicated that the accident was a
                 low-speed, low-impact collision, and that no one was injured in the accident. In
                 keeping with the fact that JQ was not seriously injured in the accident, JQ did not
                 visit any hospital following the accident, and did not seek any treatment of any
                 kind for a week after the accident. To the extent that JQ experienced any health
                 problems at all as the result of his accident, they were of low severity at the
                 outset, and had resolved within a few weeks. Even so, following a purported
                 follow-up examination of JQ on February 21, 2017, Davila Medical, Davila, and
                 Mas billed GEICO for the follow-up examination using CPT code 99214 and
                 thereby falsely represented that JQ presented with problems of moderate to high
                 severity.

         (iv)    On November 27, 2017, an Insured named JZ was involved in a minor automobile
                 accident. The contemporaneous police report indicated that the accident was a
                 low-speed, low-impact collision, and that no one was injured in the accident. In
                 keeping with the fact that JZ was not seriously injured in the accident, JZ did not
                 visit any hospital following the accident. To the extent that JZ experienced any
                 health problems at all as the result of his accident, they were of low severity at the
                 outset, and had resolved within a few weeks. Even so, following a purported
                 follow-up examination of JZ on December 25, 2017, Davila Medical, Davila, and
                 Mas billed GEICO for the follow-up examination using CPT code 99214 and
                 thereby falsely represented that JZ presented with problems of moderate to high
                 severity.

         (v)     On December 7, 2017, an Insured named RC was involved in a minor automobile
                 accident. The contemporaneous police report indicated that the accident was a
                 low-speed, low-impact collision, and that no one was injured in the accident. In
                 keeping with the fact that RC was not seriously injured in the accident, RC did not
                 visit any hospital following the accident. To the extent that RC experienced any
                 health problems at all as the result of his accident, they were of low severity at the
                 outset, and had resolved within a few weeks. Even so, following a purported
                 follow-up examination of RC on January 9, 2018, Davila Medical, Davila, and
                 Mas billed GEICO for the follow-up examination using CPT code 99214 and


                                                  173
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 174 of 293



                   thereby falsely represented that RC presented with problems of moderate to high
                   severity.

           (vi)    On December 7, 2017, an Insured named AT was involved in a minor automobile
                   accident. The contemporaneous police report indicated that the accident was a
                   low-speed, low-impact collision, and that no one was injured in the accident. In
                   keeping with the fact that AT was not seriously injured in the accident, AT did not
                   visit any hospital following the accident. To the extent that AT experienced any
                   health problems at all as the result of his accident, they were of low severity at the
                   outset, and had resolved within a few weeks. Even so, following a purported
                   follow-up examination of AT on January 9, 2018, Davila Medical, Davila, and
                   Mas billed GEICO for the follow-up examination using CPT code 99214 and
                   thereby falsely represented that AT presented with problems of moderate to high
                   severity.

           559.    In all of the claims for follow-up examinations identified in Exhibit “2”, Davila

    Medical, Davila, and Mas falsely represented that the Insureds presented with problems of

    moderate to high severity, when in fact the Insureds either did not have any genuine presenting

    problems at all as the result of their minor automobile accidents at the time of the follow-up

    examinations, or else their presenting problems were minimal.

           560.    In the claims for follow-up examinations identified in Exhibit “2”, Davila

    Medical, Davila, and Mas routinely falsely represented that the Insureds presented with problems

    of moderate to high severity in order to create a false basis for their charges for the examinations

    under CPT code 99214, because follow-up examinations billable under CPT code 99214 are

    reimbursable at higher rates than examinations involving presenting problems of minimal

    severity, or no severity.

           561.    In the claims for follow-up examinations identified in Exhibit “2”, Davila

    Medical, Davila, and Mas also routinely falsely represented that the Insureds presented with

    problems of moderate to high severity in order to create a false basis for the other Fraudulent

    Services that the Davila Medical Defendants purported to provide to the Insureds, including

    additional, medically unnecessary follow-up examinations and physical therapy.


                                                    174
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 175 of 293



    b.     Misrepresentations Regarding the Results of the Follow-Up Examinations

           562.    What is more, pursuant to the CPT Assistant, when Davila Medical, Davila, and

    Mas billed for their putative follow-up examinations under CPT code 99214, they represented

    that Mas or someone working under his direct supervision performed at least two of the

    following three components: (i) took a “detailed” patient history; (ii) conducted a “detailed”

    physical examination; and (iii) engaged in medical decision-making of “moderate complexity”.

           563.    In actuality, however, in the claims for follow-up examinations identified in

    Exhibit “2”, Mas did not take any legitimate patient histories, conduct any legitimate physical

    examinations, or engage in any legitimate medical decision-making at all.

           564.    Rather, following their purported follow-up examinations, Davila Medical and

    Mas – at the direction of Davila – simply: (i) reiterated the false, boilerplate “diagnoses” they

    previously had provided to the Insureds; and either (ii) referred the Insureds back to Davila

    Medical for even more medically unnecessary physical therapy services, despite the fact that the

    Insureds purportedly already had received extensive physical therapy services from Davila

    Medical that supposedly had not been successful in resolving their purported pain symptoms; or

    (iii) discharged the Insureds from “treatment”, to the extent that their PIP Benefits had been

    exhausted.

           565.    In keeping with the fact that the purported “results” of the follow-up examinations

    were pre-determined, and had no legitimate connection to the Insureds’ true medical

    circumstances or presentation, Davila Medical and Mas – at the direction of Davila –

    recommended a substantially identical course of medically unnecessary “treatment” to virtually

    every one of the Insureds identified in Exhibit “2”, irrespective of the Insureds’ actual presenting

    problems, to the extent the Insureds experienced any legitimate injuries at all.



                                                    175
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 176 of 293



           566.    Specifically, Davila Medical and Mas – at the direction of Davila – directed

    virtually every Insured to receive two to four months of purported “physical therapy” treatments,

    typically consisting of daily physical therapy for the first two weeks of treatment, followed by

    physical therapy four times per week for the subsequent four weeks.

           567.    In addition, Davila Medical and Mas – at the direction of Davila – directed

    virtually every Insured to receive substantially identical types of physical therapy services,

    including: (i) cold/hot packs; (ii) therapeutic exercises and activities; (iii) paraffin baths; (iv)

    infrared treatment; (v) ultrasound; (vi) neuromuscular reeducation; and (vii) electric stimulation.

    See Exhibit “2”.

           568.    As set forth above, in a legitimate clinical setting, each individual patient’s

    physical therapy schedule, and the specific physical therapy modalities that will be used, must be

    tailored to the specific patient’s circumstances, symptomatology, and presentation.

           569.    In a legitimate clinical setting, the nature of, extent of, and schedule for physical

    therapy is constantly adjusted for each individual patient based on each patient’s treatment

    progress, as assessed during each patient’s follow-up examinations and on an ongoing basis as

    they receive the physical therapy.

           570.    By contrast, at Davila Medical, the nature and extent of the physical therapy that

    each Insured purportedly received was pre-determined, and had no legitimate connection to the

    Insureds’ individual circumstances, presentation, or progress through the Defendants’ fraudulent

    treatment and billing protocol.

           571.    The phony “follow-up examinations” that Davila Medical, Davila, and Mas

    purported to provide the Insureds in the claims identified in Exhibit “2” therefore were medically

    useless, and played no legitimate role in the treatment or care of the Insureds, because the



                                                    176
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 177 of 293



    putative “results” of the examinations were pre-determined to comport with the medically

    unnecessary treatment plan that was pre-determined for each Insured from the moment they

    walked into Davila Medical’s offices.

           572.    In the claims for follow-up examinations identified in Exhibit “2”, Davila

    Medical, Davila, and Mas routinely fraudulently misrepresented that the examinations were

    lawfully provided and reimbursable, when in fact they were neither lawfully provided nor

    reimbursable, because:

           (i)     the putative examinations were illusory, with outcomes that were pre-determined
                   to result in substantially-identical, phony “diagnoses” and treatment
                   recommendations, regardless of the Insureds’ true individual circumstances and
                   presentation;

           (ii)    the charges for the putative examinations misrepresented the nature and extent of
                   the examinations; and

           (iii)   Davila Medical never was eligible to collect PIP Benefits in connection with the
                   examinations in the first instance, inasmuch as it unlawfully was operated without
                   a legitimate medical director.

           573.    In this context, Mas – who at all relevant times purported to serve as the “medical

    director” at Davila Medical – did not, and could not have, “[c]onduct[ed] systematic reviews of

    clinic billings to ensure that the billings are not fraudulent or unlawful.” See Fla. Stat. §

    400.9935(1).

           574.    Had Mas actually fulfilled his statutory role as medical director at Davila

    Medical, he would have noted – among other things – that the Davila Medical Defendants

    routinely fraudulently represented in Davila Medical’s billing that the putative follow-up

    examinations were legitimately and lawfully performed and billed.

           575.    Mas failed to do so, because he never actually served as a legitimate medical

    director at Davila Medical in the first instance.



                                                        177
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 178 of 293



    (iii)   The Fraudulent Charges for Physical Therapy at Davila Medical

            576.    In addition to the fraudulent initial examinations and follow-up examinations, the

    Davila Medical Defendants virtually always purported to subject each of the Insureds in the

    claims identified in Exhibit “2” to between two and four months of medically unnecessary

    physical therapy.

            577.    As set forth above, though Mas falsely purported to personally perform or directly

    supervise virtually all of the physical therapy services in the claims identified in Exhibit “2”, the

    physical therapy services actually were performed without supervision by D. Diaz, Vital, Pajon,

    or other massage therapists associated with Davila Medical to the extent that they were even

    provided at all.

            578.    As set forth in Exhibit “2”, the Davila Medical Defendants then billed the

    purported physical therapy services to GEICO under:

            (i)     CPT code 97010 for putative hot/cold pack treatments, resulting in a charge of
                    $12.00-$24.00 for each round of hot/cold pack treatments they purported to
                    provide;

            (ii)    CPT code 97026, for putative infrared therapy, resulting in a charge of $20.00 for
                    each round of infrared therapy they purported to provide;

            (iii)   CPT code 97035, for putative ultrasound, resulting in a charge of $27.00 for each
                    round of ultrasound they purported to provide;

            (iv)    CPT code 97110, for putative therapeutic exercises, resulting in a charge of
                    $60.00-$135.00 for each round of therapeutic exercises they purported to provide;

            (v)     CPT code 97112, for putative neuromuscular reeducation, resulting in a charge of
                    $60.00 for each round of neuromuscular reeducation they purported to provide;

            (vi)    CPT code 97530, for putative therapeutic activity therapy, resulting in a charge of
                    $68.00-$136.00 for each round of therapeutic activity therapy they purported to
                    provide; and

            (vii)   CPT code 97535, for putative “self-care training”, resulting in a charge of $68.00-
                    $15.00 for each round of “self-care training” therapy they purported to provide.


                                                    178
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 179 of 293




            579.    In the claims for physical therapy services identified in Exhibit “2”, the charges

    for the physical therapy services were fraudulent in that they misrepresented Davila Medical’s

    eligibility to collect PIP Benefits in the first instance.

            580.    In fact, and as set forth above, Davila Medical never was eligible to collect PIP

    Benefits, inasmuch as it was operated in violation of the licensing and operating requirements set

    forth in the Clinic Act.

            581.    What is more, and as set forth above, in the claims for physical therapy services

    identified in Exhibit “2”, the Davila Medical Defendants falsely represented that the physical

    therapy services lawfully had been performed or directly supervised by Mas, when in fact they

    were unlawfully performed without supervision by D. Diaz, Vital, Pajon, or other massage

    therapists associated with Davila Medical, who are not and never have been licensed as physical

    therapists.

            582.    As set forth above, in order for a health care service to be eligible for PIP

    reimbursement, it must be “lawfully” provided. See Fla. Stat. § 627.736.

            583.    Pursuant to the No-Fault Law, “lawful” or “lawfully” means “in substantial

    compliance with all relevant applicable criminal, civil, and administrative requirements of state

    and federal law related to the provision of medical services or treatment.” See Fla. Stat. §

    627.732.

            584.    In each of the claims for physical therapy services identified in Exhibit “2”, the

    Davila Medical Defendants falsely represented that the services were lawfully provided and

    eligible for PIP reimbursement.

            585.    In fact, in the claims for physical therapy services identified in Exhibit “2”, the

    services were not lawfully provided, inasmuch as: (i) the putative physical therapy services were


                                                       179
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 180 of 293



    performed – to the extent that they were performed at all – by Diaz, Vital, Pajon, or other

    unsupervised massage therapists associated with Davila Medical, who were individuals who

    were not licensed to practice physical therapy; and (ii) the Davila Medical Defendants

    deliberately misrepresented the identities of the individuals who purported to perform the

    physical therapy services in their billing for the physical therapy services, in a calculated attempt

    to induce GEICO to pay the unreimbursable charges.

    3.      The Baracusa Health Defendants’ Fraudulent Treatment and Billing Protocol

    (i)     The Fraudulent Charges for Initial Examinations at Baracusa Health

            586.    As an initial step in the Baracusa Health Defendants’ fraudulent treatment and

    billing protocol, Baracusa Health, Corrales, and Mas purported to provide each of the Insureds in

    the claims identified in Exhibit “3” with a putative initial examination.

            587.    Mas purported to personally perform virtually all of the initial examinations at

    Baracusa Health in the claims identified in Exhibit “3”.

            588.    As set forth in Exhibit “3”, Baracusa Health, Corrales, and Mas then billed the

    initial examinations to GEICO, or caused them to be billed to GEICO, under CPT code 99203,

    resulting in charges of $300.00 for each initial examination that they purported to provide.

            589.    In the claims for initial examinations identified in Exhibit “3”, the charges for the

    initial examinations were fraudulent in that they misrepresented Baracusa Health’s eligibility to

    collect PIP Benefits in the first instance.

            590.    In fact, and as set forth above, Baracusa Health never was eligible to collect PIP

    Benefits, inasmuch as it was operated in violation of the licensing and operating requirements set

    forth in the Clinic Act.




                                                    180
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 181 of 293



           591.     As set forth below, the charges for the initial examinations identified in Exhibit

    “3” also were fraudulent in that they misrepresented the nature and extent of the initial

    examinations.

    a.     Misrepresentations Regarding the Severity of the Insureds’ Presenting Problems

           592.     As set forth above, the No-Fault Law’s billing requirements provide that all PIP

    billing must – among other things – comply with the guidelines promulgated by the AMA in

    connection with the use of current procedural terminology, or CPT, codes. See Fla. Stat. §

    627.736.

           593.     The primary guidelines promulgated by the AMA for the use of CPT codes are

    contained in the AMA’s CPT Assistant.

           594.     Pursuant to the CPT Assistant, the use of CPT code 99203 to bill for an initial

    patient examination represents that the Insured presented with problems of moderate severity.

           595.     The CPT Assistant provides various clinical examples of the types of presenting

    problems that qualify as moderately severe, and thereby justify the use of CPT code 99203 to bill

    for an initial patient examination.

           596.     For example, the CPT Assistant provides the following clinical examples of

    presenting problems that might support the use of CPT code 99203 to bill for an initial patient

    examination:

           (vi)     Office visit for initial evaluation of a 48-year-old man with recurrent low back
                    pain radiating to the leg. (General Surgery)

           (vii)    Initial office evaluation of 49-year-old male with nasal obstruction. Detailed exam
                    with topical anesthesia. (Plastic Surgery)

           (viii) Initial office evaluation for diagnosis and management of painless gross
                  hematuria in new patient, without cystoscopy. (Internal Medicine)




                                                    181
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 182 of 293



           (ix)    Initial office visit for evaluation of 13-year-old female with progressive scoliosis.
                   (Physical Medicine and Rehabilitation)

           (x)     Initial office visit with couple for counseling concerning voluntary vasectomy for
                   sterility Spent 30 minutes discussing procedure, risks and benefits, and answering
                   questions. (Urology)

           597.    Thus, pursuant to the CPT Assistant, the moderately severe presenting problems

    that could support the use of CPT code 99203 to bill for an initial patient examination typically

    are either chronic and relatively serious problems, acute problems requiring immediate invasive

    treatment, or issues that legitimately require physician counseling.

           598.    By contrast, to the extent that the Insureds in the claims identified in Exhibit “3”

    had any presenting problems at all as the result of their minor automobile accidents, the problems

    were virtually always low severity soft tissue injuries such as sprains and strains.

           599.    For instance, and in keeping with the fact that the Insureds in the claims identified

    in Exhibit “3” either had no presenting problems at all as the result of their minor automobile

    accidents, or else problems of low severity, in most of the claims identified in Exhibit “3” the

    Insureds did not seek treatment at any hospital as the result of their accidents.

           600.    To the limited extent that the Insureds did report to a hospital after their accidents,

    they virtually always were briefly observed on an outpatient basis and then sent on their way

    after a few hours with, at most, a minor sprain or strain diagnosis.

           601.    Furthermore, to the extent that police reports existed with respect to the claims

    identified in Exhibit “3”, the majority of the contemporaneous police reports indicated that no

    one was injured in the accidents, and that the underlying accidents involved low-speed, low-

    impact collisions, where the Insureds’ vehicles were functional following the accidents.

           602.    Even so, in the claims for initial examinations identified in Exhibit “3”, Baracusa

    Health, Corrales, and Mas routinely billed for their putative initial examinations using CPT code


                                                     182
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 183 of 293



    99203, and thereby falsely represented that the Insureds presented with problems of moderate

    severity.

           603.    What is more, Baracusa Health, Corrales, and Mas billed for two putative initial

    examinations under CPT code 99203 for all but one patient.

           604.    For example:

           (i)     On July 1, 2016, an Insured named LU was involved in a minor automobile
                   accident. The contemporaneous police report indicated that no one was injured in
                   the accident. In keeping with the fact that LU was not seriously injured in the
                   accident, LU did not visit any hospital following the accident, and did not seek
                   any treatment of any kind for a week after the accident. To the extent that LU
                   experienced any health problems at all as the result of the accident, they were of
                   low severity. Even so, following a purported initial examination of LU by Mas on
                   July 7, 2016, Baracusa Health, Corrales, and Mas billed GEICO for the initial
                   examination using CPT code 99203, and thereby falsely represented that LU
                   presented with moderately severe health problems as the result of the accident.
                   Additionally, Baracusa Health, Corrales, and Mas billed GEICO for a second
                   initial examination on October 11, 2016, once again using CPT code 99203, and
                   thereby falsely represented that LU presented with moderately severe health
                   problems during an initial examination on October 11, 2016.

           (ii)    On December 26, 2016, an Insured named TM was involved in a minor
                   automobile accident. The contemporaneous police report indicated that the
                   accident was a low-speed, low-impact collision, and that no one was injured in the
                   accident. In keeping with the fact that TM was not seriously injured in the
                   accident, TM did not visit any hospital following the accident, and did not seek
                   any treatment until approximately two weeks after the accident. To the extent that
                   TM experienced any health problems at all as the result of the accident, they were
                   of low severity. Even so, following a purported initial examination of TM by Mas
                   on January 9, 2017, Baracusa Health, Corrales, and Mas billed GEICO for the
                   initial examination using CPT code 99203, and thereby falsely represented that
                   TM presented with moderately severe health problems as the result of the
                   accident. Additionally, Baracusa Health, Corrales, and Mas billed GEICO for a
                   second initial examination on February 28, 2017, once again using CPT code
                   99203, and thereby falsely represented that TM presented moderately severe
                   health problems during an initial examination on February 28, 2017.

           (iii)   On February 12, 2017, an Insured named MD was involved in a minor automobile
                   accident. The contemporaneous police report indicated that no one was injured in
                   the accident. In keeping with the fact that MD was not seriously injured in the
                   accident, MD did not visit any hospital following the accident, and did not seek
                   any treatment of any kind until nearly two weeks after the accident. To the extent


                                                  183
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 184 of 293



                   that MD experienced any health problems at all as the result of the accident, they
                   were of low severity. Even so, following a purported initial examination of MD
                   by Mas on February 24, 2017, Baracusa Health, Corrales, and Mas billed GEICO
                   for the initial examination using CPT code 99203, and thereby falsely represented
                   that MD presented with moderately severe health problems as the result of the
                   accident. Additionally, Baracusa Health, Corrales, and Mas billed GEICO for a
                   second initial examination on March 27, 2017, once again using CPT code 99203,
                   and thereby falsely represented that MD presented moderately severe health
                   problems during an initial examination on March 27, 2017.

           605.    In all of the claims for initial examinations identified in Exhibit “3”, Baracusa

    Health, Corrales, and Mas falsely represented that the Insureds presented with problems of

    moderate severity, when in fact the Insureds’ problems were low-severity soft tissue injuries

    such as sprains and strains, to the limited extent that they had any presenting problems at all.

           606.    In the claims for initial examinations identified in Exhibit “3”, Baracusa Health,

    Corrales, and Mas routinely falsely represented that the Insureds presented with problems of

    moderate severity in order to create a false basis for their charges for the examinations under

    CPT code 99203, because examinations billable under CPT code 99203 are reimbursable at

    higher rates than examinations involving presenting problems of low severity, or no severity.

           607.    In the claims for initial examinations identified in Exhibit “3”, Baracusa Health,

    Corrales, and Mas also routinely falsely represented that the Insureds presented with problems of

    moderate severity in order to create a false basis for the laundry list of other Fraudulent Services

    that the Baracusa Health Defendants purported to provide to the Insureds, including medically

    unnecessary follow-up examinations and physical therapy services.

    b.     Misrepresentations Regarding the Amount of Time Spent on the Initial
           Examinations

           608.    What is more, in every claim identified in Exhibit “3” for initial examinations

    under CPT code 99203, Baracusa Health, Corrales, and Mas misrepresented and exaggerated the




                                                    184
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 185 of 293



    amount of face-to-face time that the examining physician – purportedly Mas – spent with the

    Insureds or the Insureds’ families during the putative initial examination.

              609.   Pursuant to the CPT Assistant, the use of CPT code 99203 to bill for a patient

    examination typically represents that the physician who conducted the examination spent at least

    30 minutes of face-to-face time with the patient or the patient’s family.

              610.   As set forth in Exhibit “3”, Baracusa Health, Corrales, and Mas always billed for

    their putative initial examinations using CPT code 99203, and thereby represented that the

    physician who purported to conduct the examinations – namely Mas – spent at least 30 minutes

    of face-to-face time with the Insureds or their families during the examinations.

              611.   In fact, in the initial examinations identified in Exhibit “3”, Mas never spent even

    15 minutes of face-to-face time with the Insureds or their families when conducting the

    examinations, much less 30 minutes, to the extent that the examinations actually were conducted

    at all.

              612.   Rather, in the purported initial examinations identified in Exhibit “3”, the

    examinations rarely entailed more than 10 minutes of face-to-face time between Mas, the

    Insureds, or the Insureds’ families, to the extent that they were provided at all.

              613.   In keeping with the fact that the initial examinations in the claims identified in

    Exhibit “3” did not involve more than 10 minutes of face-to-face time between Mas, the

    Insureds, or the Insureds’ families – to the extent that they were provided at all – Mas used pre-

    printed template forms in purporting to conduct the examinations at Baracusa Health.

              614.   All that was required to complete the pre-printed template forms was a brief

    patient interview and a perfunctory physical examination of the Insureds, consisting of a check

    of some of the Insureds’ vital signs, and basic range of motion and muscle strength testing.



                                                     185
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 186 of 293



           615.    These interviews and examinations did not require Mas to spend more than 10

    minutes of face-to-face time with the Insureds during the putative initial examinations.

           616.    Indeed, Mas could not legitimately have personally spent at least 30 minutes of

    face-to-face time with the Insureds or their families during the initial examinations at Baracusa

    Health, considering the massive amount of healthcare services he simultaneously was purporting

    to personally perform or directly supervise at numerous healthcare clinics and medical practices

    throughout the Miami area.

           617.    For example:

           (i)     On October 11, 2016, Baracusa Health, Corrales, and Mas billed GEICO under
                   CPT code 99203 for a second initial examination of an individual insured named
                   LU, and falsely represented that Mas spent at least 30 minutes of face-to-face time
                   with the Insured or their family during the examination. On that same date, Mas
                   also purported to personally provide or directly supervise at least 13.25 hours of
                   physical therapy services to 26 individual Insureds, from seven different facilities,
                   namely Baracusa Health, E-Z Medical, Davila Medical, Health Wellness
                   Evolution Co., Atlantic Medical, We Care Medical, and Golden Health.
                   Additionally, Mas also purported to personally provide or directly supervise an
                   additional 15 minute examination to an Insured at Therapeutic Rehab, and a 15
                   minute examination to an Insured at Atlantic Medical.

           (ii)    On November 15, 2016, Baracusa Health, Corrales, and Mas billed GEICO under
                   CPT code 99203 for a second initial examination of an Insured named DM, and
                   falsely represented that Mas spent at least 30 minutes of face-to-face time with the
                   Insured or their family during the examination. On that same date, Mas also
                   purported to personally provide or directly supervise more than 11.5 hours of
                   physical therapy services to 9 individual Insureds, from seven different facilities,
                   namely Baracusa Health, E-Z Medical, Davila Medical, Health Wellness
                   Evolution Co., Atlantic Medical, We Care Medical, and Golden Health.
                   Additionally, Mas also purported to personally provide or directly supervise a 15
                   minute examination to an Insured at Atlantic Medical.

           (iii)   On January 9, 2017, Baracusa Health, Corrales, and Mas billed GEICO under
                   CPT code 99203 for an initial examination of an individual insured named TM,
                   and falsely represented that Mas spent at least 30 minutes of face-to-face time
                   with the Insured or their family during the examination. On that same date, Mas
                   also purported to personally provide or directly supervise at least 8 hours of
                   physical therapy services to 6 individual Insureds, from four different facilities,
                   namely Baracusa Health, E-Z Medical, Davila Medical, Health Wellness


                                                   186
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 187 of 293



                   Evolution Co., and Golden Health. Additionally, Mas also purported to personally
                   provide or directly supervise two 30 minute examinations to two Insureds at
                   Golden Health, and two 15 minute examinations to two Insureds at Golden
                   Health.

           (iv)    On February 24, 2017, Baracusa Health, Corrales, and Mas billed GEICO under
                   CPT code 99203 for an initial examination of an individual insured named MD,
                   and falsely represented that Mas spent at least 30 minutes of face-to-face time
                   with the Insured or their family during the examination. On that same date, Mas
                   also purported to personally provide or directly supervise at least 9.5 hours of
                   physical therapy services to 8 individual Insureds, from five different facilities,
                   namely Baracusa Health, E-Z Medical, Davila Medical, Therapeutic Rehab, and
                   Golden Health. Additionally, Mas also purported to personally provide or directly
                   supervise a 45 minute examination of an Insured at Atlantic Medical.

           (v)     On February 28, 2017, Baracusa Health, Corrales, and Mas billed GEICO under
                   CPT code 99203 for a second initial examination of an individual insured named
                   TM, and falsely represented that Mas spent at least 30 minutes of face-to-face
                   time with the Insured or their family during the examination. On that same date,
                   Mas also purported to personally provide or directly supervise more than 20.75
                   hours of physical therapy services to 18 individual Insureds, from seven different
                   facilities, Baracusa Health, E-Z Medical, Davila Medical, Therapeutic Rehab, We
                   Care Medical, Atlantic Medical, and Golden Health.

           (vi)    On April 24, 2017, Baracusa Health, Corrales, and Mas billed GEICO under CPT
                   code 99203 for a second initial examination of an individual insured named MD,
                   and falsely represented that Mas spent at least 30 minutes of face-to-face time
                   with the Insured or their family during the examination. On that same date, Mas
                   also purported to personally provide or directly supervise more than 41.25 hours
                   of physical therapy services to 32 individual Insureds, from nine different
                   facilities, namely Baracusa Health, E-Z Medical, Davila Medical, Therapeutic
                   Rehab, Atlantic Medical, Golden Health, Starlite Medical, and Westchester
                   Medical. Additionally, Mas also purported to personally provide or directly
                   supervise a 25 minute outpatient visit for an Insured at Golden Health, a 25
                   minute outpatient visit for an Insured at Westchester Medical, and a 15 minute
                   outpatient visit for an Insured at Atlantic Medical.

           618.    In the claims for initial examinations that are identified in Exhibit “3”, Baracusa

    Health, Corrales, and Mas routinely falsely represented that Mas had spent at least 30 minutes of

    face-to-face time with the Insureds or their families during the examinations.




                                                   187
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 188 of 293



           619.   This, despite the fact that – on those same dates – Mas also purported to

    personally perform a massive amount of physical therapy and other services to large numbers of

    Insureds at multiple locations throughout the Miami area.

           620.   Baracusa Health, Corrales, and Mas routinely misrepresented the amount of time

    that was spent in conducting the initial examinations because lengthier examinations that are

    billable under CPT code 99203 are reimbursable at higher rates than examinations that take less

    time to perform.

    c.     Misrepresentations Regarding “Detailed” Physical Examinations

           621.   Moreover, in every claim identified in Exhibit “3” for initial examinations under

    CPT code 99203, Baracusa Health, Corrales, and Mas falsely represented the extent of the

    underlying physical examinations.

           622.   Pursuant to the CPT Assistant, the use of CPT code 99203 to bill for a patient

    examination represents that the physician who performed the examination conducted a “detailed”

    physical examination.

           623.   As set forth in Exhibit “3”, Baracusa Health, Corrales, and Mas virtually always

    billed for their putative initial examinations using CPT code 99203, and thereby represented that

    the physician who purported to conduct the examinations – namely Mas – conducted detailed

    physical examinations of the Insureds who purportedly received the examinations.

           624.   Pursuant to the CPT Assistant, a “detailed” physical examination requires –

    among other things – that the physician performing the examination conduct an extended

    examination of the affected body areas and other symptomatic or related organ systems.




                                                  188
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 189 of 293



           625.    To the extent that the Insureds in the claims identified in Exhibit “3” had any

    actual complaints at all as the result of their minor automobile accidents, the complaints were

    limited to minor musculoskeletal complaints, specifically sprains and strains.

           626.    Pursuant to the CPT Assistant, in the context of patient examinations, a physician

    has not conducted an extended examination of a patient’s musculoskeletal organ system unless

    the physician has documented findings with respect to the following:

           (i)     measurement of any three of the following seven vital signs: (a) sitting or
                   standing blood pressure; (b) supine blood pressure; (c) pulse rate and regularity;
                   (d) respiration; (e) temperature; (f) height; (g) weight;

           (ii)    general appearance of patient (e.g., development, nutrition, body habitus,
                   deformities, attention to grooming);

           (iii)   examination of peripheral vascular system by observation (e.g., swelling,
                   varicosities) and palpation (e.g., pulses, temperature, edema, tenderness);

           (iv)    palpation of lymph nodes in neck, axillae, groin and/or other location;

           (v)     brief assessment of mental status;

           (vi)    examination of gait and station;

           (vii)   inspection and/or palpation of skin and subcutaneous tissue (e.g., scars, rashes,
                   lesions, café au-lait spots, ulcers) in four of the following six areas: (a) head and
                   neck; (b) trunk; (c) right upper extremity; (d) left upper extremity; (e) right lower
                   extremity; and (f) left lower extremity;

           (viii) coordination;

           (ix)    examination of deep tendon reflexes and/or nerve stretch test with notation of
                   pathological reflexes; and

           (x)     examination of sensation

           627.    In the claims for initial examinations identified in Exhibit “3”, when Baracusa

    Health, Corrales, and Mas billed for the initial examinations under CPT code 99203, they falsely




                                                      189
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 190 of 293



    represented that Mas performed “detailed” patient examinations on the Insureds he purported to

    treat during the initial examinations.

           628.    In fact, with respect to the claims for initial examinations under CPT code 99203

    that are identified in Exhibit “3”, Mas never conducted an extended examination of the Insureds’

    musculoskeletal systems:

           629.    For instance, in each of the claims under CPT code 99203 identified in Exhibit

    “3”, Mas did not conduct an extended examination of the Insureds’ musculoskeletal systems,

    inasmuch as he did not document findings with respect to the following:

           (i)     palpation of lymph nodes in neck, axillae, groin and/or other location;

           (ii)    brief assessment of mental status;

           (iii)   examination of gait and station;

           (iv)    inspection and/or palpation of skin and subcutaneous tissue (e.g., scars, rashes,
                   lesions, café au-lait spots, ulcers) in four of the following six areas: (a) head and
                   neck; (b) trunk; (c) right upper extremity; (d) left upper extremity; (e) right lower
                   extremity; and (f) left lower extremity;

           (v)     coordination;

           (vi)    examination of deep tendon reflexes and/or nerve stretch test with notation of
                   pathological reflexes; and/or

           (vii)   examination of sensation.

           630.    For example:

           (i)     On July 7, 2016, Baracusa Health, Corrales, and Mas billed GEICO under CPT
                   code 99203 for an initial examination of an individual insured named LU, and
                   thereby represented that they had provided a “detailed” physical examination.
                   However, Mas did not document an extended examination of the musculoskeletal
                   system of LU, despite the fact that – to the extent LU had any complaints at all as
                   the result of the automobile accident – they were limited to minor musculoskeletal
                   complaints.

           (ii)    On September 23, 2016, Baracusa Health, Corrales, and Mas billed GEICO under
                   CPT code 99203 for an initial examination of an individual insured named DM,


                                                      190
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 191 of 293



                 and thereby represented that they had provided a “detailed” physical examination.
                 However, Mas did not document an extended examination of the musculoskeletal
                 system of DM, despite the fact that – to the extent DM had any complaints at all
                 as the result of the automobile accident – they were limited to minor
                 musculoskeletal complaints.

         (iii)   On September 23, 2016, Baracusa Health, Corrales, and Mas billed GEICO under
                 CPT code 99203 for a second initial examination of an individual insured named
                 DM, and thereby represented that they had provided a “detailed” physical
                 examination. However, Mas did not document an extended examination of the
                 musculoskeletal system of DM, despite the fact that – to the extent DM had any
                 complaints at all as the result of the automobile accident – they were limited to
                 minor musculoskeletal complaints.

         (iv)    On October 11, 2016, Baracusa Health, Corrales, and Mas billed GEICO under
                 CPT code 99203 for a second initial examination of an individual insured named
                 LU, and thereby represented that they had provided a “detailed” physical
                 examination. However, Mas did not document an extended examination of the
                 musculoskeletal system of LU, despite the fact that – to the extent LU had any
                 complaints at all as the result of the automobile accident – they were limited to
                 minor musculoskeletal complaints.

         (v)     On January 9, 2017, Baracusa Health, Corrales, and Mas billed GEICO under
                 CPT code 99203 for an initial examination of an individual insured named TM,
                 and thereby represented that they had provided a “detailed” physical examination.
                 However, Mas did not document an extended examination of the musculoskeletal
                 system of TM, despite the fact that – to the extent TM had any complaints at all as
                 the result of the automobile accident – they were limited to minor musculoskeletal
                 complaints.

         (vi)    On February 24, 2017, Baracusa Health, Corrales, and Mas billed GEICO under
                 CPT code 99203 for an initial examination of an individual insured named MD,
                 and thereby represented that they had provided a “detailed” physical examination.
                 However, Mas did not document an extended examination of the musculoskeletal
                 system of MD, despite the fact that – to the extent MD had any complaints at all
                 as the result of the automobile accident – they were limited to minor
                 musculoskeletal complaints.

         (vii)   On February 28, 2017, Baracusa Health, Corrales, and Mas billed GEICO under
                 CPT code 99203 for a second initial examination of an individual insured named
                 TM, and thereby represented that they had provided a “detailed” physical
                 examination. However, Mas did not document an extended examination of the
                 musculoskeletal system of TM, despite the fact that – to the extent TM had any
                 complaints at all as the result of the automobile accident – they were limited to
                 minor musculoskeletal complaints.



                                                 191
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 192 of 293



           (viii) On April 24, 2017, Baracusa Health, Corrales, and Mas billed GEICO under CPT
                  code 99203 for a second initial examination of an individual insured named MD,
                  and thereby represented that they had provided a “detailed” physical examination.
                  However, Mas did not document an extended examination of the musculoskeletal
                  system of MD, despite the fact that – to the extent MD had any complaints at all
                  as the result of the automobile accident – they were limited to minor
                  musculoskeletal complaints.

           631.    In all of the claims for initial examinations under CPT code 99203 that are

    identified in Exhibit “3”, Baracusa Health, Corrales, and Mas falsely represented that they had

    provided “detailed” physical examinations to the Insureds in order to create a false basis for their

    charges for the examinations under CPT code 99203, because examinations billable under CPT

    code 99203 are reimbursable at higher rates than examinations that do not require the examining

    physician to provide “detailed” physical examinations.

    d.     Misrepresentations Regarding the Extent of Medical Decision-Making

           632.    Pursuant to the CPT Assistant, the use of CPT code 99203 to bill for a patient

    examination represents that the physician who performed the examination engaged in “low

    complexity” medical decision-making.

           633.    As set forth above, pursuant to the CPT Assistant, the complexity of medical

    decision-making is measured by: (i) the number of diagnoses and/or the number of management

    options to be considered; (ii) the amount and/or complexity of medical records, diagnostic tests,

    and other information that must be retrieved, reviewed, and analyzed; and (iii) the risk of

    significant complications, morbidity, mortality, as well as co-morbidities associated with the

    patient’s presenting problems, the diagnostic procedures, and/or the possible management

    options.

           634.    As set forth above, and in Exhibit “3”, Baracusa Health, Corrales, and Mas billed

    for all of their putative initial patient examinations using CPT code 99203, and thereby



                                                    192
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 193 of 293



    represented that Mas engaged in some genuine, low-complexity medical decision-making during

    the initial examinations.

           635.    In actuality, however, the purported initial examinations did not involve any

    legitimate medical decision-making at all.

           636.    First, in Baracusa Health, Corrales and Mas’s claims for initial examinations

    identified in Exhibit “3”, the initial examinations did not involve the retrieval, review, or analysis

    of any medical records, diagnostic tests, or other information.

           637.    When the Insureds in the claims identified in Exhibit “3” presented to Baracusa

    Health for “treatment”, they did not arrive with any medical records.

           638.    Furthermore, prior to the initial examinations, Baracusa Health neither requested

    any medical records from any other providers, nor conducted any diagnostic tests beyond the

    basic range of motion and muscle strength testing that is attendant to any physical examination.

           639.    Second, in Baracusa Health, Corrales, and Mas’s claims for initial examinations

    identified in Exhibit “3”, there was no risk of significant complications or morbidity – much less

    mortality – from the Insureds’ minor soft-tissue injury complaints, to the extent that they ever

    had any complaints arising from automobile accidents at all.

           640.    Nor, by extension, was there any risk of significant complications, morbidity, or

    mortality from the diagnostic procedures or treatment options provided by the Baracusa Health

    Defendants, to the extent that the Baracusa Health Defendants provided any such diagnostic

    procedures or treatment options in the first instance.

           641.    In virtually every one of the claims identified in Exhibit “3”, any diagnostic

    procedures and “treatments” that the Baracusa Health Defendants actually provided were limited




                                                     193
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 194 of 293



    to a series of medically unnecessary follow-up examinations and physical therapy treatments,

    none of which was health-or life-threatening if properly administered.

           642.    Third, in Baracusa Health, Davila and Mas’s claims for initial examinations

    identified in Exhibit “3”, Mas did not consider any significant number of diagnoses or treatment

    options for Insureds during the initial examinations.

           643.    Rather, to the extent that the initial examinations were conducted in the first

    instance, Baracusa Health and Mas – at the direction of Corrales – provided a nearly identical,

    pre-determined “diagnosis” for every Insured, and prescribed a virtually identical course of

    treatment for every Insured.

           644.    Specifically, in the claims identified in Exhibit “3”, during the initial

    examinations the Insureds did not report any continuing medical problems that legitimately could

    be traced to an underlying automobile accident.

           645.    Even so, Baracusa Health, Corrales, and Mas prepared initial examination reports

    in which they provided phony, boilerplate sprain/strain “diagnoses” to virtually every Insured.

           646.    Then, based upon these phony “diagnoses”, Baracusa Health, Corrales, and Mas

    directed every Insured to return to Baracusa Health five times each week for medically

    unnecessary physical therapy during the first two weeks of “treatment”.

           647.    Baracusa Health, Corrales, and Mas routinely inserted these false “diagnoses” in

    their initial examination reports in order to create the false impression that the initial

    examinations required some legitimate medical decision-making, and in order to create a false

    justification for the other Fraudulent Services that the Baracusa Health Defendants purported to

    provide to the Insureds, including medically unnecessary follow-up examinations and physical

    therapy services.



                                                   194
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 195 of 293



           648.    In keeping with the fact that Baracusa Health, Corrales, and Mas routinely

    inserted false “diagnoses” in their initial examination reports in order to create the false

    impression that the initial examinations required some legitimate medical decision-making, for

    virtually every one of the Insureds in the claims identified in Exhibit “3”, Baracusa Health and

    Mas – at the direction of Corrales – diagnosed the Insureds with virtually identical neck and back

    injuries, and appended to virtually every initial examination report a “Notice of Medical

    Emergency,” stating that that the patient had “sustained symptoms of sufficient severity . . . such

    that the absence of immediate medical attention could reasonably be expected to result in in any

    of the following: A) serious jeopardy to patient health B) serious impairment to bodily functions

    C) serious dysfunction of a bodily organ or part.”

           649.    It is extremely improbable that virtually every one of the Insureds in the claims

    identified in Exhibit “3” would have strains in their cervical, thoracic, and lumbar spines, and

    have symptoms so acute that their injuries could be considered a medical emergency.

           650.    It is even more improbable – to the point of impossibility – that this would occur

    over and over again, in the context of minor automobile accidents that could not possibly have

    caused such severe levels of pain and/or injury.

           651.    Baracusa Health, Corrales, and Mas inserted this false information in their initial

    examination reports despite the fact that the minor underlying accidents did not and could not

    possibly have caused such severe symptoms in the Insureds.

           652.    For example:

           (i)     On July 1, 2016, an Insured named LU was involved in a minor automobile
                   accident. The contemporaneous police report indicated that no one was injured in
                   the accident. In keeping with the fact that LU was not seriously injured in the
                   accident, LU did not visit any hospital following the accident, and did not seek
                   any treatment of any kind for a week after the accident. To the extent that LU
                   experienced any health problems at all as the result of the accident, they were of


                                                   195
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 196 of 293



                   low severity. Even so, following a purported initial examination of LU by Mas on
                   July 7, 2016, Baracusa Health and Mas – at Corrales’s direction – falsely reported
                   that LU had multiple injuries including “severe cervical whiplash secondary to
                   MVA with potential for serious impairment,” and that her injuries constituted an
                   “emergency medical condition”.

           (ii)    On December 26, 2016, an Insured named TM was involved in a minor
                   automobile accident. The contemporaneous police report indicated that the
                   accident was a low-speed, low-impact collision, and that no one was injured in the
                   accident. In keeping with the fact that TM was not seriously injured in the
                   accident, TM did not visit any hospital following the accident, and did not seek
                   any treatment until approximately two weeks after the accident. To the extent that
                   TM experienced any health problems at all as the result of the accident, they were
                   of low severity. Even so, following a purported initial examination of TM by Mas
                   on January 9, 2017, Baracusa Health and Mas – at Corrales’s direction – falsely
                   reported that TM had multiple injuries including “severe cervical whiplash
                   secondary to MVA with potential for serious impairment,” and that her injuries
                   constituted an “emergency medical condition”.

           (iii)   On February 12, 2017, an Insured named MD was involved in a minor automobile
                   accident. The contemporaneous police report indicated that no one was injured in
                   the accident. In keeping with the fact that MD was not seriously injured in the
                   accident, MD did not visit any hospital following the accident, and did not seek
                   any treatment of any kind until nearly two weeks after the accident. To the extent
                   that MD experienced any health problems at all as the result of the accident, they
                   were of low severity. Even so, following a purported initial examination of MD
                   by Mas on February 24, 2017, Baracusa Health and Mas – at Corrales’s direction
                   – falsely reported that MD had multiple injuries including “severe lumbar sprain
                   secondary to MVA with potential for serious impairment,” and that her injuries
                   constituted an “emergency medical condition.”

           653.    In every claim for initial examination conducted by Mas and identified in Exhibit

    “3”, Baracusa Health, Corrales, and Mas falsely reported that the Insureds suffered from a severe

    injury, and that each Insured had injuries which constituted a “medical emergency condition”.

           654.    Baracusa Health, Corrales, and Mas routinely inserted this false information in

    their initial examination reports in order to create the false impression that the initial

    examinations required some legitimate medical decision-making, and in order to create a false

    justification for the other Fraudulent Services that the Baracusa Health Defendants purported to




                                                  196
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 197 of 293



    provide to the Insureds, including medically unnecessary follow-up examinations and physical

    therapy services.

           655.    To the extent that the Insureds in the claims identified in Exhibit “3” ever had any

    genuine medical problems at all as the result of their minor automobile accidents, the problems

    virtually always were limited to ordinary sprains or strains of the back, neck, or extremities.

           656.    The diagnosis and treatment of these ordinary sprains and strains did not require

    any “low complexity” medical decision-making on the part of Mas or anyone else.

           657.    To the contrary, and as set forth above, Mas did not engage in any legitimate

    medical decision-making at all in connection with the initial examinations in the claims

    identified in Exhibit “3”, because the purported “results” of the examinations were pre-

    determined, phony, and designed to provide a false justification for the laundry-list of other

    Fraudulent Services that the Baracusa Health Defendants purported to provide.

           658.    In the claims for initial examinations identified in Exhibit “3”, Baracusa Health,

    Corrales, and Mas routinely falsely represented that the initial examinations involved medical

    decision-making of low complexity in order to provide a false basis to bill for the initial

    examinations under CPT code 99203, because CPT code 99203 is reimbursable at a higher rate

    than examinations that do not require any medical decision-making.

           659.    In the claims for initial examinations identified in Exhibit “3”, Baracusa Health,

    Corrales, and Mas routinely fraudulently misrepresented that the examinations were lawfully

    provided and reimbursable, when in fact they were neither lawfully provided nor reimbursable,

    because:

           (i)     the putative examinations were illusory, with outcomes that were pre-determined
                   to result in substantially-identical, phony “diagnoses” and treatment
                   recommendations, regardless of the Insureds’ true individual circumstances and
                   presentation;


                                                    197
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 198 of 293




           (ii)    the charges for the putative examinations misrepresented the nature and extent of
                   the examinations; and

           (iii)   Baracusa Health never was eligible to collect PIP Benefits in connection with the
                   examinations in the first instance, inasmuch as it unlawfully was operated without
                   a legitimate medical director.

           660.    In this context, Mas – who at all relevant times purported to serve as the “medical

    director” at Baracusa Health – did not, and could not have, “[c]onduct[ed] systematic reviews of

    clinic billings to ensure that the billings are not fraudulent or unlawful.” See Fla. Stat. §

    400.9935(1).

           661.    Had Mas actually fulfilled his statutory role as medical director at Baracusa

    Health, he would have noted – among other things – that the Baracusa Health Defendants

    routinely fraudulently represented in Baracusa Health’s billing that the putative initial

    examinations were legitimately and lawfully performed.

           662.    Mas failed to do so, because he never actually served as a legitimate medical

    director at Baracusa Health in the first instance.

    (ii)   The Fraudulent Charges for Follow-Up Examinations at Baracusa Health

           663.    In addition to their fraudulent initial examinations, Baracusa Health, Corrales, and

    Mas virtually always purported to subject each of the Insureds in the claims identified in Exhibit

    “3” to multiple, fraudulent follow-up examination(s) during the course of their fraudulent

    treatment and billing protocol.

           664.    Mas purported to personally perform virtually all of the follow-up examinations

    in the claims identified in Exhibit “3”.




                                                     198
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 199 of 293



            665.    As set forth in Exhibit “3”, Baracusa Health, Corrales, and Mas often billed

    GEICO for the follow-up examinations under CPT codes 99213 or 99214, resulting in charges of

    either $156.75 or $230.45 for each follow-up examination they purported to provide.

            666.    In the claims for follow-up examinations identified in Exhibit “3”, the charges for

    the follow-up examinations were fraudulent in that they misrepresented Baracusa Health’s

    eligibility to collect PIP Benefits in the first instance.

            667.    In fact, and as set forth above, Baracusa Health never was eligible to collect PIP

    Benefits, inasmuch as it was operated in violation of the licensing requirements set forth in the

    Clinic Act.

            668.    As set forth below, Baracusa Health, Corrales, and Mas’s charges for the follow-

    up examinations identified in Exhibit “3” also were fraudulent in that they misrepresented the

    nature and extent of the follow-up examinations.

    a.      Misrepresentations Regarding the Severity of the Insureds’ Presenting Problems

            669.    As set forth above, pursuant to the CPT Assistant, the use of CPT code 99214 to

    bill for a follow-up examination typically requires that the patient present with problems of

    moderate to high severity.

            670.    The CPT Assistant provides various clinical examples of the types of presenting

    problems that qualify as moderately to highly severe, and thereby justify the use of CPT code

    99214 to bill for a follow-up patient examination.

            671.    For example, the CPT Assistant provides the following clinical examples of

    presenting problems that might support the use of CPT code 99214 to bill for a follow-up patient

    examination:

            (i)     Office visit for a 68-year-old male with stable angina, two months post
                    myocardial infarction, who is not tolerating one of his medications. (Cardiology)


                                                       199
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 200 of 293




            (ii)    Office evaluation of 28-year-old patient with regional enteritis, diarrhea and low-
                    grade fever, established patient. (Family Medicine/Internal Medicine)

            (iii)   Weekly office visit for 5FU therapy for an ambulatory established patient with
                    metastatic   colon     cancer   and    increasing   shortness    of    breath.
                    (Hematology/Oncology)

            (iv)    Office visit with 50-year-old female, established patient, diabetic, blood sugar
                    controlled by diet. She now complains of frequency of urination and weight loss,
                    blood sugar of 320 and negative ketones on dipstick. (Internal Medicine)

            (v)     Follow-up visit for a 60-year-old male whose post-traumatic seizures have
                    disappeared on medication, and who now raises the question of stopping the
                    medication. (Neurology)

            (vi)    Follow-up office visit for a 45-year-old patient with rheumatoid arthritis on gold,
                    methotrexate, or immunosuppressive therapy. (Rheumatology)

            (vii)   Office evaluation on new onset RLQ pain in a 32-year-old woman, established
                    patient. (Urology/General Surgery/Internal Medicine/Family Medicine)

            (viii) Office visit with 63-year-old female, established patient, with familial polyposis,
                   after a previous colectomy and sphincter sparing procedure, now with tenesmus,
                   mucus, and increased stool frequency. (Colon and Rectal Surgery)

            672.    Accordingly, and as set forth above, pursuant to the CPT Assistant, the

    moderately to highly severe presenting problems that could support the use of CPT code 99214

    to bill for a follow-up patient examination typically are problems that pose a serious threat to the

    patient’s health, or even the patient’s life.

            673.    Pursuant to the CPT Assistant, the use of CPT code 99213 to bill for a follow-up

    examination typically requires that the patient present with problems of low to moderate severity.

            674.    The CPT Assistant provides various clinical examples of the types of presenting

    problems that qualify as problems of low to moderate severity, and thereby justify the use of

    CPT code 99213 to bill for a follow-up patient examination.




                                                    200
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 201 of 293



           675.    For example, the CPT Assistant provides the following clinical examples of

    presenting problems that might qualify as problems of low to moderate severity, and therefore

    support the use of CPT code 99213 to bill for a follow-up patient examination:

           (i)     Follow-up visit with 55-year-old male for management of hypertension, mild
                   fatigue, on beta blocker/thiazide regimen. (Family Medicine/Internal Medicine)

           (ii)    Follow-up office visit for an established patient with stable cirrhosis of the liver.
                   (Gastroenterology)

           (iii)   Outpatient visit with 37-year-old male, established patient, who is 3 years post
                   total colectomy for chronic ulcerative colitis, presents for increased irritation at
                   his stoma. (General Surgery)

           (iv)    Routine, follow-up office evaluation at a three-month interval for a 77-year-old
                   female with nodular small cleaved-cell lymphoma. (Hematology/Oncology)

           (v)     Follow-up visit for a 70-year-old diabetic hypertensive patient with recent change
                   in insulin requirement. (Internal Medicine/Nephrology)

           (vi)    Quarterly follow-up office visit for a 45-year-old male, with stable chronic
                   asthma, on steroid and bronchodilator therapy. (Pulmonary Medicine)

           (vii)   Office visit with 80-year-old female established patient, for follow-up
                   osteoporosis, status-post compression fractures. (Rheumatology)

           676.    Accordingly, pursuant to the CPT Assistant, the low to moderate severity

    presenting problems that could support the use of CPT code 99213 to bill for a follow-up patient

    examination typically are problems that pose some ongoing, real threat to the patient’s health.

           677.    By contrast, and as set forth above, to the limited extent that the Insureds in the

    claims identified in Exhibit “3” experienced any injuries at all in their minor automobile

    accidents, the injuries were garden-variety soft tissue injuries such as sprains and strains, which

    were not severe at all.

           678.    In keeping with the fact that the Insureds in the claims identified in Exhibit “3”

    almost never experienced any injuries more serious than garden-variety soft tissue injuries such



                                                   201
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 202 of 293



    as sprains and strains, in the vast majority of the claims identified in Exhibit “3” the Insureds did

    not seek treatment at any hospital as the result of their accidents.

            679.    Furthermore, in many cases, the contemporaneous police reports indicated that the

    underlying accidents involved low-speed, low-impact collisions, and that no one was seriously

    injured in the underlying accidents, or injured at all.

            680.    As set forth above, ordinary strains and sprains virtually always resolve after a

    short course of conservative treatment such as rest, ice, compression, and elevation, or no

    treatment at all.

            681.    When the Insureds in the claims identified in Exhibit “3” presented at Baracusa

    Health for the putative follow-up examinations, the Insureds either did not have any genuine

    presenting problems at all as the result of their minor automobile accidents, or their presenting

    problems were minimal.

            682.    Even so, in the claims for follow-up examinations identified in Exhibit “3”,

    Baracusa Health, Corrales, and Mas routinely billed at least one of each Insured’s putative

    follow-up examinations under CPT code 99213, and thereby falsely represented that the Insureds

    continued to suffer from presenting problems of low to moderate severity.

            683.    What is more, Baracusa Health, Corrales, and Mas routinely billed at least one of

    each Insured’s putative follow-up examinations under CPT code 99203, which is only to be used

    for a new patient examination of moderate severity.

            684.    Moreover, in some instances, Baracusa Health, Corrales, and Mas billed GEICO

    for their putative follow-up examinations under CPT code 99214, and thereby falsely represented

    that the Insureds continued to suffer from presenting problems of moderate to high severity.




                                                     202
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 203 of 293



           685.    In cases where Baracusa Health, Corrales, and Mas billed GEICO for Insured’s

    putative follow-up examinations under CPT codes 99214, they did so after previously billing for

    a follow-up examination under CPT code 99213, and thereby falsely represented the Insureds

    injuries increased in severity after they had received treatment.

           686.    For example:

           (i)     On July 1, 2016, an Insured named LU was involved in a minor automobile
                   accident. The contemporaneous police report indicated that no one was injured in
                   the accident. In keeping with the fact that LU was not seriously injured in the
                   accident, LU did not visit any hospital following the accident, and did not seek
                   any treatment of any kind for a week after the accident. To the extent that LU
                   experienced any health problems at all as the result of the accident, they were of
                   low severity at the outset, and had resolved within a few weeks. Even so,
                   following a purported follow-up examination of LU on July 28, 2016, Baracusa
                   Health, Corrales, and Mas billed GEICO for the follow-up examinations using
                   CPT code 99213, and thereby falsely represented that LU presented with
                   problems of low to moderate severity.

           (ii)    On December 26, 2016, an Insured named TM was involved in a minor
                   automobile accident. The contemporaneous police report indicated that the
                   accident was a low-speed, low-impact collision, and that no one was injured in the
                   accident. In keeping with the fact that TM was not seriously injured in the
                   accident, TM did not visit any hospital following the accident, and did not seek
                   any treatment until approximately two weeks after the accident. To the extent that
                   TM experienced any health problems at all as the result of the accident, they were
                   of low severity at the outset, and had resolved within a few weeks. Even so,
                   following a purported follow-up examination of TM by Mas on January 31, 2017,
                   Baracusa Health, Corrales, and Mas billed GEICO for the follow-up examination
                   using CPT code 99213, and thereby falsely represented that TM presented with
                   problems of low to moderate severity. Thereafter, on February 28, 2017, Baracusa
                   Health, Corrales, and Mas billed GEICO for a purported new patient evaluation of
                   TM under CPT Code 99203, and thereby falsely represented that TM was a new
                   patient and presented with problems of low to moderate severity. What is more,
                   on March 27, 2017, Baracusa Health, Corrales, and Mas billed GEICO for a
                   follow-up examination of TM using CPT code 99214, and thereby falsely
                   represented that TM presented with problems of moderate to high severity.

           (iii)   On January 30, 2017, an Insured named JQ was involved in a minor automobile
                   accident. The contemporaneous police report indicated that the accident was a
                   low-speed, low-impact collision, and that no one was injured in the accident. In
                   keeping with the fact that JQ was not seriously injured in the accident, JQ did not
                   visit any hospital following the accident, and did not seek any treatment of any


                                                    203
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 204 of 293



                   kind for a week after the accident. To the extent that JQ experienced any health
                   problems at all as the result of his accident, they were of low severity at the
                   outset, and had resolved within a few weeks. Even so, following a purported
                   follow-up examination of JQ on February 21, 2017, Baracusa Health, Corrales,
                   and Mas billed GEICO for the follow-up examination using CPT code 99214 and
                   thereby falsely represented that JQ presented with problems of moderate to high
                   severity.

           (iv)    On February 12, 2017, an Insured named MD was involved in a minor automobile
                   accident. The contemporaneous police report indicated that no one was injured in
                   the accident. In keeping with the fact that MD was not seriously injured in the
                   accident, MD did not visit any hospital following the accident, and did not seek
                   any treatment of any kind until nearly two weeks after the accident. To the extent
                   that MD experienced any health problems at all as the result of the accident, they
                   were of low severity at the outset, and had resolved within a few weeks. Even so,
                   following a purported follow-up examination of MD by Mas on March 27, 2017,
                   Baracusa Health, Corrales, and Mas billed GEICO for the follow-up examination
                   using CPT code 99213, and thereby falsely represented that DM presented with
                   problems of low to moderate severity. Thereafter, on April 24, 2017, Baracusa
                   Health, Corrales, and Mas billed GEICO for a purported new patient evaluation of
                   MD under CPT Code 99203, and thereby falsely represented that MD was a new
                   patient and presented with problems of low to moderate severity.

           687.    In all of the claims for follow-up examinations identified in Exhibit “3”, Baracusa

    Health, Corrales, and Mas falsely represented that the Insureds presented with problems of low

    to moderate severity or moderate to high severity, when in fact the Insureds either did not have

    any genuine presenting problems at all as the result of their minor automobile accidents at the

    time of the follow-up examinations, or else their presenting problems were minimal.

           688.    In the claims for follow-up examinations identified in Exhibit “3”, Baracusa

    Health, Corrales, and Mas routinely falsely represented that the Insureds presented with

    problems of low to moderate severity or moderate to high severity in order to create a false basis

    for their charges for the examinations under CPT codes 99213 and 99214, because follow-up

    examinations billable under CPT codes 99213 and 99214 are reimbursable at higher rates than

    examinations involving presenting problems of minimal severity, or no severity.




                                                   204
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 205 of 293



           689.    In the claims for follow-up examinations identified in Exhibit “3”, Baracusa

    Health, Corrales, and Mas also routinely falsely represented that the Insureds presented with

    problems of either low to moderate severity or moderate to high severity in order to create a false

    basis for the other Fraudulent Services that the Baracusa Health Defendants purported to provide

    to the Insureds, including additional, medically unnecessary follow-up examinations and

    physical therapy.

    b.     Misrepresentations Regarding the Results of the Follow-Up Examinations

           690.    What is more, pursuant to the CPT Assistant, when Baracusa Health, Corrales,

    and Mas billed for their putative follow-up examinations under CPT code 99214, they

    represented that Mas performed at least two of the following three components: (i) took a

    “detailed” patient history; (ii) conducted a “detailed” physical examination; and (iii) engaged in

    medical decision-making of “moderate complexity”.

           691.    Similarly, pursuant to the CPT Assistant, when Baracusa Health, Corrales, and

    Mas billed for their putative follow-up examinations under CPT code 99213, they represented

    that Mas performed at least two of the following three components: (i) took an “expanded

    problem focused” patient history; (ii) conducted an “expanded problem focused physical

    examination”; and (iii) engaged in medical decision-making of “low complexity”.

           692.    In actuality, however, in the claims for follow-up examinations identified in

    Exhibit “3”, Mas did not take any legitimate patient histories, conduct any legitimate physical

    examinations, or engage in any legitimate medical decision-making at all.

           693.    Rather, following their purported follow-up examinations, Baracusa Health and

    Mas – at the direction of Corrales – simply: (i) reiterated the false, boilerplate “diagnoses” they

    previously had provided to the Insureds; and either (ii) referred the Insureds back to Baracusa



                                                   205
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 206 of 293



    Health for even more medically unnecessary physical therapy services, despite the fact that the

    Insureds purportedly already had received extensive physical therapy services from Baracusa

    Health that supposedly had not been successful in resolving their purported pain symptoms; or

    (iii) discharged the Insureds from “treatment”, to the extent that their PIP Benefits had been

    exhausted.

            694.    In keeping with the fact that the purported “results” of the follow-up examinations

    were pre-determined, and had no legitimate connection to the Insureds’ true medical

    circumstances or presentation, Baracusa Health and Mas – at the direction of Corrales –

    recommended a substantially identical course of medically unnecessary “treatment” to virtually

    every one of the Insureds identified in Exhibit “3”, irrespective of the Insureds’ actual presenting

    problems, to the extent the Insureds experienced any legitimate injuries at all.

            695.    Specifically, Baracusa Health and Mas – at the direction of Corrales – directed

    virtually every Insured to receive two to four months of purported “physical therapy” treatments,

    typically consisting of physical therapy five times a week for the first two weeks of treatment,

    followed by physical therapy four times per week for the subsequent four weeks, followed by

    physical therapy three times a week for the remaining four weeks.

            696.    In addition, Baracusa Health and Mas – at the direction of Corrales – directed

    virtually every Insured to receive substantially identical types of physical therapy services,

    including: (i) cold/hot packs; (ii)therapeutic exercises; (iii) paraffin baths; (iv) infrared treatment;

    (v) ultrasound; (vi) neuromuscular reeducation; (vii) contrast baths; (viii) traction mechanical

    therapy; (ix) manual therapy; (x) “self-care training”; and xi) electric stimulation. See Exhibit

    “3”.




                                                      206
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 207 of 293



           697.    As set forth above, in a legitimate clinical setting, each individual patient’s

    physical therapy schedule, and the specific physical therapy modalities that will be used, must be

    tailored to the specific patient’s circumstances, symptomatology, and presentation.

           698.    In a legitimate clinical setting, the nature of, extent of, and schedule for physical

    therapy is constantly adjusted for each individual patient based on each patient’s treatment

    progress, as assessed during each patient’s follow-up examinations and on an ongoing basis as

    they receive the physical therapy.

           699.    By contrast, at Baracusa Health, the nature and extent of the physical therapy that

    each Insured purportedly received was pre-determined, and had no legitimate connection to the

    Insureds’ individual circumstances, presentation, or progress through the Defendants’ fraudulent

    treatment and billing protocol.

           700.    The phony “follow-up examinations” that Baracusa Health, Corrales, and Mas

    purported to provide the Insureds in the claims identified in Exhibit “3” therefore were medically

    useless, and played no legitimate role in the treatment or care of the Insureds, because the

    putative “results” of the examinations were pre-determined to comport with the medically

    unnecessary treatment plan that was pre-determined for each Insured from the moment they

    walked into Baracusa Health’s offices.

           701.    In the claims for follow-up examinations identified in Exhibit “3”, Baracusa

    Health, Corrales, and Mas routinely fraudulently misrepresented that the examinations were

    lawfully provided and reimbursable, when in fact they were neither lawfully provided nor

    reimbursable, because:

           (i)     the putative examinations were illusory, with outcomes that were pre-determined
                   to result in substantially-identical, phony “diagnoses” and treatment
                   recommendations, regardless of the Insureds’ true individual circumstances and
                   presentation;


                                                   207
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 208 of 293




            (ii)    the charges for the putative examinations misrepresented the nature and extent of
                    the examinations; and

            (iii)   Baracusa Health never was eligible to collect PIP Benefits in connection with the
                    examinations in the first instance, inasmuch as it unlawfully was operated without
                    a legitimate medical director.

            702.    In this context, Mas – who at all relevant times purported to serve as the “medical

    director” at Baracusa Health – did not, and could not have, “[c]onduct[ed] systematic reviews of

    clinic billings to ensure that the billings are not fraudulent or unlawful.” See Fla. Stat. §

    400.9935(1).

            703.    Had Mas actually fulfilled his statutory role as medical director at Baracusa

    Health, he would have noted – among other things – that the Baracusa Health Defendants

    routinely fraudulently represented in Baracusa Health’s billing that the putative follow-up

    examinations were legitimately and lawfully performed and billed.

            704.    Mas failed to do so, because he never actually served as a legitimate medical

    director at Baracusa Health in the first instance.

    (iii)   The Fraudulent Charges for Physical Therapy at Baracusa Health

            705.    In addition to the fraudulent initial examinations and follow-up examinations, the

    Baracusa Health Defendants virtually always purported to subject each of the Insureds in the

    claims identified in Exhibit “3” to between two and four months of medically unnecessary

    physical therapy.

            706.    As set forth above, though Mas falsely purported to personally perform or directly

    supervise virtually all of the physical therapy services in the claims identified in Exhibit “3”, the

    physical therapy services actually were performed without supervision by Romero or other




                                                     208
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 209 of 293



    massage therapists associated with Baracusa Health, to the extent that they were even provided at

    all.

           707.    As set forth in Exhibit “3”, the Baracusa Health Defendants then billed the

    purported physical therapy services to GEICO under:

           (i)     CPT code 97010 for putative hot/cold pack treatments, resulting in a charge of
                   $15.00 for each round of hot/cold pack treatments they purported to provide;

           (ii)    CPT code 97012, for putative traction mechanical therapy, resulting in a charge of
                   $33.75 for each round of traction mechanical therapy they purported to provide;

           (iii)   CPT code 97018, for putative paraffin bath therapy, resulting in a charge of
                   $47.60 for each round of paraffin bath therapy they purported to provide;

           (iv)    CPT code 97026, for putative infrared therapy, resulting in a charge of $13.50 for
                   each round of infrared therapy they purported to provide;

           (v)     CPT code 97032 for putative electric stimulation treatments, resulting in a charge
                   of $40.50 for each round of electric stimulation treatments they purported to
                   provide;

           (vi)    CPT code 97034 for putative contrast baths, resulting in a charge of $38.25 for
                   each round of contrast bath treatments they purported to provide;

           (vii)   CPT code 97035, for putative ultrasound, resulting in a charge of $26.50 for each
                   round of ultrasound they purported to provide;

           (viii) CPT code 97110, for putative therapeutic exercises, resulting in a charge of
                  $68.40 for each round of therapeutic exercises they purported to provide;

           (ix)    CPT code 97112, for putative neuromuscular reeducation, resulting in a charge of
                   $71.50-143.00 for each round of neuromuscular reeducation they purported to
                   provide;

           (x)     CPT code 97140, for manual therapy, resulting in a charge of $62.20 for each
                   round of manual therapy they purported to provide; and

           (xi)    CPT code 97535, for putative “self-care training”, resulting in a charge of $74.30
                   for each round of therapeutic activity therapy they purported to provide.




                                                  209
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 210 of 293



            708.    In the claims for physical therapy services identified in Exhibit “3”, the charges

    for the physical therapy services were fraudulent in that they misrepresented Baracusa Health’s

    eligibility to collect PIP Benefits in the first instance.

            709.    In fact, and as set forth above, Baracusa Health never was eligible to collect PIP

    Benefits, inasmuch as it was operated in violation of the licensing and operating requirements set

    forth in the Clinic Act.

            710.    What is more, and as set forth above, in the claims for physical therapy services

    identified in Exhibit “3”, the Baracusa Health Defendants falsely represented that the physical

    therapy services lawfully had been performed or directly supervised by Mas, when in fact they

    were unlawfully performed without supervision by Romero or other massage therapists

    associated with Baracusa Health, who are not and never have been licensed as physical

    therapists.

            711.    As set forth above, in order for a health care service to be eligible for PIP

    reimbursement, it must be “lawfully” provided. See Fla. Stat. § 627.736.

            712.    Pursuant to the No-Fault Law, “lawful” or “lawfully” means “in substantial

    compliance with all relevant applicable criminal, civil, and administrative requirements of state

    and federal law related to the provision of medical services or treatment.” See Fla. Stat. §

    627.732.

            713.    In each of the claims for physical therapy services identified in Exhibit “3”, the

    Baracusa Health Defendants falsely represented that the services were lawfully provided and

    eligible for PIP reimbursement.

            714.    In fact, in the claims for physical therapy services identified in Exhibit “3”, the

    services were not lawfully provided, inasmuch as: (i) the putative physical therapy services were



                                                       210
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 211 of 293



    performed – to the extent that they were performed at all – by Romero or other unsupervised

    massage therapists associated with Baracusa Health, who were individuals who were not

    licensed to practice physical therapy; and (ii) the Baracusa Health Defendants deliberately

    misrepresented the identities of the individuals who purported to perform the physical therapy

    services in their billing for the physical therapy services, in a calculated attempt to induce

    GEICO to pay the unreimbursable charges.

    4.      The Westchester Medical Defendants’ Fraudulent Treatment and Billing Protocol

    (i)     The Fraudulent Charges for Initial Examinations at Westchester Medical

            715.    As an initial step in the Westchester Medical Defendants’ fraudulent treatment

    and billing protocol, Westchester Medical, Morales, and Mas purported to provide each of the

    Insureds in the claims identified in Exhibit “4” with a putative initial examination.

            716.    Mas purported to personally perform virtually all of the initial examinations at

    Westchester Medical in the claims identified in Exhibit “4”.

            717.    As set forth in Exhibit “4”, Westchester Medical, Morales, and Mas then billed

    the initial examinations to GEICO, or caused them to be billed to GEICO, under CPT code

    99203 or CPT code 99204, resulting in charges of $240.00 for each initial examination that they

    purported to provide under CPT code 99203 and charges of $360.00 for each initial examination

    that they purported to provide under CPT code 99204.

            718.    In the claims for initial examinations identified in Exhibit “4”, the charges for the

    initial examinations were fraudulent in that they misrepresented Westchester Medical’s

    eligibility to collect PIP Benefits in the first instance.

            719.    In fact, and as set forth above, Westchester Medical never was eligible to collect

    PIP Benefits, inasmuch as it was operated in violation of the licensing and operating

    requirements set forth in the Clinic Act.

                                                       211
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 212 of 293



           720.     As set forth below, the charges for the initial examinations identified in Exhibit

    “4” also were fraudulent in that they misrepresented the nature and extent of the initial

    examinations.

    a.     Misrepresentations Regarding the Severity of the Insureds’ Presenting Problems

           721.     As set forth above, the No-Fault Law’s billing requirements provide that all PIP

    billing must – among other things – comply with the guidelines promulgated by the AMA in

    connection with the use of current procedural terminology, or CPT, codes. See Fla. Stat. §

    627.736.

           722.     The primary guidelines promulgated by the AMA for the use of CPT codes are

    contained in the AMA’s CPT Assistant.

           723.     Pursuant to the CPT Assistant, the use of CPT code 99204 to bill for an initial

    patient examination represents that the Insured presented with problems of moderate to high

    severity.

           724.     The CPT Assistant provides various clinical examples of the types of presenting

    problems that qualify as moderately to highly severe, and thereby justify the use of CPT code

    99204 to bill for an initial patient examination.

           725.     Specifically, the CPT Assistant provides the following clinical examples of

    presenting problems that support the use of CPT code 99204 to bill for an initial patient

    examination:

           (i)      Office visit for initial evaluation of a 63-year-old male with chest pain on
                    exertion. (Cardiology/Internal Medicine)

           (ii)     Initial office visit of a 50-year-old female with progressive solid food dysphagia.
                    (Gastroenterology)

           (iii)    Initial office evaluation of a 70-year-old patient with recent onset of episodic
                    confusion. (Internal Medicine)


                                                        212
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 213 of 293




            (iv)      Initial office visit for 34-year-old patient with primary infertility, including
                      counseling. (Obstetrics/Gynecology)

            (v)       Initial office visit for 7-year-old female with juvenile diabetes mellitus, new to
                      area, past history of hospitalization times three. (Pediatrics)

            (vi)      Initial office evaluation      of     70-year-old   female   with   polyarthralgia.
                      (Rheumatology)

            (vii)     Initial office evaluation of a 50-year-old male with an aortic aneurysm with
                      respect to recommendation for surgery. (Thoracic Surgery)

            726.      Accordingly, pursuant to the CPT Assistant, the moderately to highly severe

    presenting problems that could support the use of CPT code 99204 to bill for an initial patient

    examination typically are problems that pose a serious threat to the patient’s health, or even the

    patient’s life.

            727.      Similarly, pursuant to the CPT Assistant, the use of CPT code 99203 to bill for an

    initial patient examination represents that the Insured presented with problems of moderate

    severity.

            728.      The CPT Assistant provides various clinical examples of the types of presenting

    problems that qualify as moderately severe, and thereby justify the use of CPT code 99203 to bill

    for an initial patient examination.

            729.      For example, the CPT Assistant provides the following clinical examples of

    presenting problems that might support the use of CPT code 99203 to bill for an initial patient

    examination:

            (xi)      Office visit for initial evaluation of a 48-year-old man with recurrent low back
                      pain radiating to the leg. (General Surgery)

            (xii)     Initial office evaluation of 49-year-old male with nasal obstruction. Detailed exam
                      with topical anesthesia. (Plastic Surgery)




                                                      213
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 214 of 293



           (xiii) Initial office evaluation for diagnosis and management of painless gross
                  hematuria in new patient, without cystoscopy. (Internal Medicine)

           (xiv)   Initial office visit for evaluation of 13-year-old female with progressive scoliosis.
                   (Physical Medicine and Rehabilitation)

           (xv)    Initial office visit with couple for counseling concerning voluntary vasectomy for
                   sterility Spent 30 minutes discussing procedure, risks and benefits, and answering
                   questions. (Urology)

           730.    Thus, pursuant to the CPT Assistant, the moderately severe presenting problems

    that could support the use of CPT code 99203 to bill for an initial patient examination typically

    are either chronic and relatively serious problems, acute problems requiring immediate invasive

    treatment, or issues that legitimately require physician counseling.

           731.    By contrast, to the extent that the Insureds in the claims identified in Exhibit “4”

    had any presenting problems at all as the result of their minor automobile accidents, the problems

    were virtually always low severity soft tissue injuries such as sprains and strains.

           732.    For instance, and in keeping with the fact that the Insureds in the claims identified

    in Exhibit “4” either had no presenting problems at all as the result of their minor automobile

    accidents, or else problems of low severity, in most of the claims identified in Exhibit “4” the

    Insureds did not seek treatment at any hospital as the result of their accidents.

           733.    To the limited extent that the Insureds did report to a hospital after their accidents,

    they virtually always were briefly observed on an outpatient basis and then sent on their way

    after a few hours with, at most, a minor sprain or strain diagnosis.

           734.    Furthermore, to the extent that police reports existed with respect to the claims

    identified in Exhibit “4”, the contemporaneous police reports virtually always indicated that no

    one was injured in the accidents, and that the majority of the underlying accidents involved low-




                                                     214
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 215 of 293



    speed, low-impact collisions, where the Insureds’ vehicles were functional following the

    accidents.

           735.    Even so, in the claims for initial examinations identified in Exhibit “4”,

    Westchester Medical, Morales, and Mas routinely billed for their putative initial examinations

    using CPT codes 99203 and 99204, and thereby falsely represented that the Insureds presented

    with problems of either moderate severity or moderate to high severity.

           736.    For example:

           (i)     On March 10, 2017, an Insured named MF was involved in a minor automobile
                   accident. The contemporaneous police report indicated that the accident was a
                   low-speed, low-impact collision, and that no one was injured in the accident. In
                   keeping with the fact that MF was not seriously injured in the accident, MF did
                   not visit any hospital following the accident, and did not seek any treatment of
                   any kind for a week after the accident. To the extent that MF experienced any
                   health problems at all as the result of the accident, they were of low severity.
                   Even so, following a purported initial examination of MF by Mas on March 17,
                   2017, Westchester Medical, Morales, and Mas billed GEICO for the initial
                   examination using CPT code 99203, and thereby falsely represented that MF
                   presented with moderately severe health problems as the result of the accident.

           (ii)    On March 28, 2017, an Insured named VA was involved in a minor automobile
                   accident. The contemporaneous police report indicated that the accident was a
                   low-speed, low-impact collision, and that no one was injured in the accident. In
                   keeping with the fact that VA was not seriously injured in the accident, VA did
                   not visit any hospital following the accident. To the extent that VA experienced
                   any health problems at all as the result of the accident, they were of low severity.
                   Even so, following a purported initial examination of VA by Mas on March 28,
                   2017, Westchester Medical, Morales, and Mas billed GEICO for the initial
                   examination using CPT code 99204, and thereby falsely represented that VA
                   presented with health problems of moderate to high severity as the result of the
                   accident.

           (iii)   On March 28, 2017, an Insured named RH was involved in a minor automobile
                   accident. The contemporaneous police report indicated that the accident was a
                   low-speed, low-impact collision, and that no one was injured in the accident. In
                   keeping with the fact that RH was not seriously injured in the accident, RH did
                   not visit any hospital following the accident. To the extent that RH experienced
                   any health problems at all as the result of the accident, they were of low severity.
                   Even so, following a purported initial examination of RH by Mas on March 28,
                   2017, Westchester Medical, Morales, and Mas billed GEICO for the initial


                                                   215
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 216 of 293



                 examination using CPT code 99204, and thereby falsely represented that Victor
                 RH presented with health problems of moderate to high severity as the result of
                 the accident.

         (iv)    On May 8, 2017, an Insured named LD was involved in a minor automobile
                 accident. The contemporaneous police report indicated that the accident was a
                 low-speed, low-impact collision, and that no one was injured in the accident. In
                 keeping with the fact that LD was not seriously injured in the accident, LD did not
                 visit any hospital following the accident, and did not seek any treatment of any
                 kind for approximately ten days after the accident. To the extent that LD
                 experienced any health problems at all as the result of the accident, they were of
                 low severity. Even so, following a purported initial examination of LD by Mas on
                 May 18, 2017, Westchester Medical, Morales, and Mas billed GEICO for the
                 initial examination using CPT code 99204, and thereby falsely represented that
                 LD presented with health problems of moderate to high severity as the result of
                 the accident.

         (v)     On November 27, 2017, an Insured named YM was involved in a minor
                 automobile accident. The contemporaneous police report indicated that the
                 accident was a low-speed, low-impact collision, and that no one was injured in the
                 accident. In keeping with the fact that YM was not seriously injured in the
                 accident, YM did not visit any hospital following the accident. To the extent that
                 YM experienced any health problems at all as the result of the accident, they were
                 of low severity. Even so, following a purported initial examination of YM by Mas
                 on May 18, 2017, Westchester Medical, Morales, and Mas billed GEICO for the
                 initial examination using CPT code 99204, and thereby falsely represented that
                 YM presented with health problems of moderate to high severity as the result of
                 his accident.

         (vi)    On November 29, 2017, an Insured named MP was involved in a minor
                 automobile accident. The contemporaneous police report indicated that the
                 accident was a low-speed, low-impact collision, and that no one was injured in the
                 accident. In keeping with the fact that MP was not seriously injured in the
                 accident, MP did not visit any hospital following the accident, and did not seek
                 any treatment of any kind for a week after the accident. To the extent that MP
                 experienced any health problems at all as the result of the accident, they were of
                 low severity. Even so, following a purported initial examination of MP by Mas on
                 December 6, 2017, Westchester Medical, Morales, and Mas billed GEICO for the
                 initial examination using CPT code 99204, and thereby falsely represented that
                 MP presented with health problems of moderate to high severity as the result of
                 the accident.

         (vii)   On December 11, 2017, an Insured named JJ was involved in a minor automobile
                 accident. The contemporaneous police report indicated that the accident was a
                 low-speed, low-impact collision, and that no one was injured in the accident. In
                 keeping with the fact that JJ was not seriously injured in the accident, JJ did not


                                                 216
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 217 of 293



                   visit any hospital following the accident. To the extent that JJ experienced any
                   health problems at all as the result of the accident, they were of low severity.
                   Even so, following a purported initial examination of JJ by Mas on December 12,
                   2017, Westchester Medical, Morales, and Mas billed GEICO for the initial
                   examination using CPT code 99204, and thereby falsely represented that JJ
                   presented with health problems of moderate to high severity as the result of the
                   accident.

           (viii) On December 11, 2017, an Insured named IZ was involved in a minor automobile
                  accident. The contemporaneous police report indicated that the accident was a
                  low-speed, low-impact collision, and that no one was injured in the accident. In
                  keeping with the fact that IZ was not seriously injured in the accident, IZ did not
                  visit any hospital following the accident. To the extent that IZ experienced any
                  health problems at all as the result of the accident, they were of low severity.
                  Even so, following a purported initial examination of IZ by Mas on December 12,
                  2017, Westchester Medical, Morales, and Mas billed GEICO for the initial
                  examination using CPT code 99204, and thereby falsely represented that IZ
                  presented with health problems of moderate to high severity as the result of his
                  accident.

           737.    In all of the claims for initial examinations identified in Exhibit “4”, Westchester

    Medical, Morales, and Mas falsely represented that the Insureds presented with problems of

    moderate severity or moderate to high severity, when in fact the Insureds’ problems were low-

    severity soft tissue injuries such as sprains and strains, to the limited extent that they had any

    presenting problems at all.

           738.    In the claims for initial examinations identified in Exhibit “4”, Westchester

    Medical, Morales, and Mas routinely falsely represented that the Insureds presented with

    problems of moderate or moderate to high severity in order to create a false basis for their

    charges for the examinations under CPT codes 99203 and 99204, because examinations billable

    under CPT codes 99203 and 99204 are reimbursable at higher rates than examinations involving

    presenting problems of low severity, or no severity.

           739.    In the claims for initial examinations identified in Exhibit “4”, Westchester

    Medical, Morales, and Mas also routinely falsely represented that the Insureds presented with



                                                   217
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 218 of 293



    problems of moderate severity or moderate to high severity in order to create a false basis for the

    laundry list of other Fraudulent Services that the Westchester Medical Defendants purported to

    provide to the Insureds, including medically unnecessary follow-up examinations and physical

    therapy services.

    b.     Misrepresentations Regarding the Amount of Time Spent on the Initial
           Examinations

           740.    What is more, in every claim identified in Exhibit “4” for initial examinations

    under CPT code 99203 and 99204, Westchester Medical, Morales, and Mas misrepresented and

    exaggerated the amount of face-to-face time that the examining physician – purportedly Mas –

    spent with the Insureds or the Insureds’ families during the putative initial examination.

           741.    Pursuant to the CPT Assistant, the use of CPT code 99203 to bill for a patient

    examination typically represents that the physician who conducted the examination spent at least

    30 minutes of face-to-face time with the patient or the patient’s family.

           742.    Pursuant to the CPT Assistant, the use of CPT code 99204 to bill for a patient

    examination typically represents that the physician who conducted the examination spent at least

    45 minutes of face-to-face time with the patient or the patient’s family

           743.    As set forth in Exhibit “4”, Westchester Medical, Morales, and Mas mostly billed

    for putative initial examinations using CPT codes 99203 and 99204, and thereby that the

    physician who purported to conduct the examinations – namely Mas – spent at least 30 or 45

    minutes of face-to-face time with the Insureds or their families during the examinations.

           744.    In fact, in the initial examinations identified in Exhibit “4”, Mas never spent even

    15 minutes of face-to-face time with the Insureds or their families when conducting the

    examinations, much less 30 or 45 minutes, to the extent that the examinations actually were

    conducted at all.


                                                    218
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 219 of 293



           745.    Rather, in the purported initial examinations identified in Exhibit “4”, the

    examinations rarely entailed more than 10 minutes of face-to-face time between Mas, the

    Insureds, or the Insureds’ families, to the extent that they were provided at all.

           746.    In keeping with the fact that the initial examinations in the claims identified in

    Exhibit “4” did not involve more than 10 minutes of face-to-face time between Mas, the

    Insureds, or the Insureds’ families – to the extent that they were provided at all – Mas used pre-

    printed template forms in purporting to conduct the examinations at Westchester Medical.

           747.     All that was required to complete the pre-printed template forms was a brief

    patient interview and a perfunctory physical examination of the Insureds, consisting of a check

    of some of the Insureds’ vital signs, and basic range of motion and muscle strength testing.

           748.    These interviews and examinations did not require Mas to spend more than 10

    minutes of face-to-face time with the Insureds during the putative initial examinations.

           749.    Indeed, Mas could not legitimately have personally spent 30 or 45 minutes of

    face-to-face time with the Insureds or their families during the initial examinations at

    Westchester Medical, considering the massive amount of healthcare services he simultaneously

    was purporting to personally perform or directly supervise at numerous healthcare clinics and

    medical practices throughout the Miami area.

           750.    For example:

           (i)     On March 28, 2017, Westchester Medical, Morales, and Mas billed GEICO under
                   CPT code 99204 for four initial examinations of four individual Insureds named
                   IL, LD, RH, and VA, and falsely represented that Mas spent at least 45 minutes of
                   face-to-face time with the Insureds or their families during each examination. On
                   that same date, Mas also purported to personally provide or directly supervise at
                   least 33.5 hours of physical therapy services to 26 individual Insureds, from six
                   different facilities, namely Westchester Medical, E-Z Medical, Baracusa Health,
                   Atlantic Medical, Therapeutic Rehab, and Golden Health.




                                                     219
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 220 of 293



         (ii)    On June 8, 2017, 2017, Westchester Medical, Morales, and Mas billed GEICO
                 under CPT code 99204 for two initial examinations of individual Insureds named
                 BR and NM, and falsely represented that Mas spent at least 45 minutes of face-to-
                 face time with the Insureds or their families during each examination. On that
                 same date, Mas also purported to personally provide or directly supervise more
                 than 36.25 hours of physical therapy services to 26 individual Insureds, from five
                 different facilities, namely Westchester Medical, E-Z Medical, Davila Medical,
                 Starlite Medical, and Atlantic Medical.

         (iii)   On October 19, 2017, Westchester Medical, Morales, and Mas billed GEICO
                 under CPT code 99204 for two initial examinations of individual Insureds named
                 JR and BH, and falsely represented that Mas spent at least 45 minutes of face-to-
                 face time with the Insureds or their families during each examination. On that
                 same date, Mas also purported to personally provide or directly supervise at least
                 30.75 hours of physical therapy services to 22 individual Insureds, from seven
                 different facilities, from seven different facilities, namely Westchester Medical,
                 E-Z Medical, Davila Medical, Starlite Medical, Star Medical, Therapeutic Rehab,
                 and Health Solutions.

         (iv)    On October 26, 2017, Westchester Medical, Morales, and Mas billed GEICO
                 under CPT code 99204 for an initial examination of an individual Insured named
                 LC, and falsely represented that Mas spent at least 45 minutes of face-to-face time
                 with the Insured or her family during the examination. On that same date, Mas
                 also purported to personally provide or directly supervise at least 27.5 hours of
                 physical therapy services, from seven different facilities, namely Westchester
                 Medical, E-Z Medical, Davila, Starlite Medical, Star Medical, Therapeutic Rehab,
                 and Health Solutions.

         (v)     On November 30, 2017, Westchester Medical, Morales, and Mas billed GEICO
                 under CPT code 99204 for an initial examination of an individual Insured named
                 MP, and falsely represented that Mas spent at least 45 minutes of face-to-face
                 time with the Insured or her family during the examination. On that same date,
                 Mas also purported to personally provide or directly supervise more than 45.5
                 hours of physical therapy services to 32 individual Insureds, from seven different
                 facilities, namely Westchester Medical, E-Z Medical, Davila Medical, Starlite
                 Medical, Star Medical, Therapeutic Rehab, and Health Solutions.

         (vi)    On December 12, 2017, Westchester Medical, Morales, and Mas billed GEICO
                 under CPT code 99204 for two initial examinations of individual Insureds named
                 IZ and JJ, and falsely represented that Mas spent at least 45 minutes of face-to-
                 face time with the Insureds or their families during each examination. On that
                 same date, Mas also purported to personally provide or directly supervise more
                 than 47.75 hours of physical therapy services to 36 individual Insureds, from
                 seven different facilities, namely Westchester Medical, E-Z Medical, Davila
                 Medical, Starlite Medical, Star Medical, Therapeutic Rehab, and Health Solution.



                                                 220
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 221 of 293



           (vii)   On December 14, 2017, Westchester Medical, Morales, and Mas billed GEICO
                   under CPT code 99204 for an initial examination of an individual insured named
                   NG, and falsely represented that Mas spent at least 45 minutes of face-to-face
                   time with the Insured or his family during the examination. On that same date,
                   Mas also purported to personally provide or directly supervise more than 32.5
                   hours of physical therapy services to 23 individual Insureds, from seven different
                   facilities, namely Westchester Medical, E-Z Medical, Davila, Starlite Medical,
                   Star Medical, Therapeutic Rehab, and Health Solutions.

           751.    In the claims for initial examinations that are identified in Exhibit “4”,

    Westchester Medical, Morales, and Mas routinely falsely represented that Mas had spent either

    30 minutes of face-to-face time or 45 minutes of face-to-face time with the Insureds or their

    families during the examinations, despite the fact that – on those same dates – Mas also

    purported to personally perform a massive amount of physical therapy and other services to large

    numbers of Insureds at multiple locations throughout the Miami area.

           752.    Westchester Medical, Morales, and Mas routinely misrepresented the amount of

    time that was spent in conducting the initial examinations because lengthier examinations that

    are billable under CPT code 99203 and 99204 are reimbursable at higher rates than examinations

    that take less time to perform.

    c.     Misrepresentations         Regarding   “Detailed”    or   “Comprehensive”        Physical
           Examinations

           753.    Moreover, in every claim for initial examinations under CPT code 99203 and

    99204, Westchester Medical, Morales, and Mas falsely represented the extent of the underlying

    physical examinations.

           754.    Pursuant to the CPT Assistant, the use of CPT code 99203 to bill for a patient

    examination represents that the physician who performed the examination conducted a “detailed”

    physical examination.




                                                  221
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 222 of 293



           755.    Pursuant to the CPT Assistant, the use of CPT code 99204 to bill for a patient

    examination represents that the physician who performed the examination conducted a

    “comprehensive” physical examination.

           756.    As set forth in Exhibit “4”, Westchester Medical, Morales, and Mas virtually

    always billed for their putative initial examinations using CPT code 99203 or 99204, and thereby

    represented that the physician who purported to conduct the examinations – namely Mas –

    conducted detailed or comprehensive physical examinations of the Insureds who purportedly

    received the examinations.

           757.    Pursuant to the CPT Assistant, a “detailed” physical examination requires –

    among other things – that the physician performing the examination conduct an extended

    examination of the affected body areas and other symptomatic or related organ systems.

           758.    To the extent that the Insureds in the claims identified in Exhibit “4” had any

    actual complaints at all as the result of their minor automobile accidents, the complaints were

    limited to minor musculoskeletal complaints, specifically sprains and strains.

           759.    Pursuant to the CPT Assistant, in the context of patient examinations, a physician

    has not conducted an extended examination of a patient’s musculoskeletal organ system unless

    the physician has documented findings with respect to the following:

           (xi)    measurement of any three of the following seven vital signs: (a) sitting or
                   standing blood pressure; (b) supine blood pressure; (c) pulse rate and regularity;
                   (d) respiration; (e) temperature; (f) height; (g) weight;

           (xii)   general appearance of patient (e.g., development, nutrition, body habitus,
                   deformities, attention to grooming);

           (xiii) examination of peripheral vascular system by observation (e.g., swelling,
                  varicosities) and palpation (e.g., pulses, temperature, edema, tenderness);

           (xiv)   palpation of lymph nodes in neck, axillae, groin and/or other location;



                                                   222
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 223 of 293



           (xv)    brief assessment of mental status;

           (xvi)   examination of gait and station;

           (xvii) inspection and/or palpation of skin and subcutaneous tissue (e.g., scars, rashes,
                  lesions, café au-lait spots, ulcers) in four of the following six areas: (a) head and
                  neck; (b) trunk; (c) right upper extremity; (d) left upper extremity; (e) right lower
                  extremity; and (f) left lower extremity;

           (xviii) coordination;

           (xix)   examination of deep tendon reflexes and/or nerve stretch test with notation of
                   pathological reflexes; and

           (xx)    examination of sensation.

           760.    In the claims for initial examinations identified in Exhibit “4”, when Westchester

    Medical, Morales, and Mas billed for the initial examinations under CPT code 99203, they

    falsely represented that Mas performed “detailed” patient examinations on the Insureds he

    purported to treat during the initial examinations.

           761.    In fact, with respect to the claims for initial examinations under CPT code 99203

    that are identified in Exhibit “4”, Mas never conducted an extended examination of the Insureds’

    musculoskeletal systems.

           762.    For instance, in each of the claims under CPT code 99203 identified in Exhibit

    “4”, Mas did not conduct an extended examination of the Insureds’ musculoskeletal systems,

    inasmuch as he did not document findings with respect to the following:

           (i)     palpation of lymph nodes in neck, axillae, groin and/or other location;

           (ii)    brief assessment of mental status;

           (iii)   examination of gait and station;

           (iv)    inspection and/or palpation of skin and subcutaneous tissue (e.g., scars, rashes,
                   lesions, café au-lait spots, ulcers) in four of the following six areas: (a) head and
                   neck; (b) trunk; (c) right upper extremity; (d) left upper extremity; (e) right lower
                   extremity; and (f) left lower extremity;


                                                      223
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 224 of 293




           (v)     coordination;

           (vi)    examination of deep tendon reflexes and/or nerve stretch test with notation of
                   pathological reflexes; and/or

           (vii)   examination of sensation.

           763.    For example:

           (i)     On March 9, 2017, Westchester Medical, Morales, and Mas billed GEICO under
                   CPT code 99203 for an initial examination that Mas purported to perform on an
                   Insured named MH, and thereby represented that they had provided a “detailed”
                   physical examination to MH. However, Mas did not document an extended
                   examination of MH’s musculoskeletal system, despite the fact that – to the extent
                   MH had any complaints at all as the result of his automobile accident – they were
                   limited to minor musculoskeletal complaints.

           (ii)    On March 9, 2017, Westchester Medical, Morales, and Mas billed GEICO under
                   CPT code 99203 for an initial examination that Mas purported to perform on an
                   Insured named JP, and thereby represented that they had provided a “detailed”
                   physical examination to JP. However, Mas did not document an extended
                   examination of JP’s musculoskeletal system, despite the fact that – to the extent
                   JP had any complaints at all as the result of his automobile accident – they were
                   limited to minor musculoskeletal complaints.

           (iii)   On March 17, 2017, Westchester Medical, Morales, and Mas billed GEICO under
                   CPT code 99203 for an initial examination that Mas purported to perform on an
                   Insured named MF, and thereby represented that they had provided a “detailed”
                   physical examination to MF. However, Mas did not document an extended
                   examination of MF’s musculoskeletal system, despite the fact that – to the extent
                   MF had any complaints at all as the result of his automobile accident – they were
                   limited to minor musculoskeletal complaints.

           764.    Pursuant to the CPT Assistant, a physical examination does not qualify as

    “comprehensive” unless the examining physician either: (i) conducts a general examination of

    multiple patient organ systems; or (ii) conducts a complete examination of a single patient organ

    system.




                                                  224
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 225 of 293



           765.    Pursuant to the CPT Assistant, in the context of patient examinations, a physician

    has not conducted a general examination of multiple patient organ systems unless the physician

    has documented findings with respect to at least eight organ systems.

           766.    The CPT Assistant recognizes the following organ systems:

           (i)     constitutional symptoms (e.g., fever, weight loss);

           (ii)    eyes;

           (iii)   ears, nose, mouth, throat;

           (iv)    cardiovascular;

           (v)     respiratory;

           (vi)    gastrointestinal;

           (vii)   genitourinary;

           (viii) musculoskeletal;

           (ix)    integumentary (skin and/or breast);

           (x)     neurological;

           (xi)    psychiatric;

           (xii)   endocrine;

           (xiii) hematologic/lymphatic; and

           (xiv)   allergic/immunologic

           767.    Pursuant to the CPT Assistant, in the context of patient examinations, a physician

    has not conducted a complete examination of a patient’s musculoskeletal organ system unless the

    physician has documented findings with respect to:

           (i)     at least three of the following: (a) standing or sitting blood pressure; (b) supine
                   blood pressure; (c) pulse rate and regularity; (d) respiration; (e) temperature; (f)
                   height; or (g) weight;



                                                   225
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 226 of 293



           (ii)    the general appearance of the patient – e.g., development, nutrition, body habits,
                   deformities, and attention to grooming;

           (iii)   examination of the peripheral vascular system by observation (e.g., swelling,
                   varicosities) and palpation (e.g., pulses, temperature, edema, tenderness);

           (iv)    palpation of lymph nodes in neck, axillae, groin, and/or other location;

           (v)     examination of gait and station;

           (vi)    examination of joints, bones, muscles, and tendons in at least four of the
                   following areas: (a) head and neck; (b) spine, ribs, and pelvis; (c) right upper
                   extremity; (d) left upper extremity; (e) right lower extremity; and/or (f) left lower
                   extremity;

           (vii)   inspection and palpation of skin and subcutaneous tissue (e.g., scars, rashes,
                   lesions, café-au-lait spots, ulcers) in at least four of the following areas: (a) head
                   and neck; (b) trunk; (c) right upper extremity; (d) left upper extremity; (e) right
                   lower extremity; (f) left lower extremity;

           (viii) coordination, deep tendon reflexes, and sensation; and

           (ix)    mental status, including orientation to time, place and person, as well as mood and
                   affect.

           768.    In the claims for initial examinations identified in Exhibit “4”, when Westchester

    Medical, Morales, and Mas billed for the initial examinations under CPT code 99204, they

    falsely represented that Mas performed “comprehensive” patient examinations on the Insureds he

    purported to treat during the initial examinations.

           769.    In fact, with respect to the claims for initial examinations under CPT code 99204

    that are identified in Exhibit “4”, Mas never conducted a general examination of multiple patient

    organ systems, or conducted a complete examination of a single patient organ system.

           770.    For instance, in each of the claims under CPT code 99204 identified in Exhibit

    “4”, Mas did not conduct any general examination of multiple patient organ systems, inasmuch

    as he did not document findings with respect to at least eight organ systems.




                                                      226
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 227 of 293



           771.    Furthermore, although Mas often purported to provide a more in-depth

    examination of the Insureds’ musculoskeletal systems in the claims for initial examinations

    identified in Exhibit “4”, the musculoskeletal examinations did not qualify as “complete”,

    because they failed to document:

           (i)     the general appearance of the patient – e.g., development, nutrition, body habits,
                   deformities, and attention to grooming;

           (ii)    examination of the peripheral vascular system by observation (e.g., swelling,
                   varicosities) and palpation (e.g., pulses, temperature, edema, tenderness);

           (iii)   palpation of lymph nodes in neck, axillae, groin, and/or other location;

           (iv)    inspection and palpation of skin and subcutaneous tissue (e.g., scars, rashes,
                   lesions, café-au-lait spots, ulcers) in at least four of the following areas: (a) head
                   and neck; (b) trunk; (c) right upper extremity; (d) left upper extremity; (e) right
                   lower extremity; (f) left lower extremity;

           (v)     coordination, deep tendon reflexes, and sensation; and/or

           (vi)    mental status, including orientation to time, place and person, as well as mood and
                   affect.

           772.    For example:

           (i)     On March 28, 2017, Westchester Medical, Morales, and Mas billed GEICO under
                   CPT code 99204 for an initial examination of an Insured named IL, and thereby
                   represented that they had provided a “comprehensive” physical examination to IL.
                   However, Mas did not document findings with respect to at least eight of IL’s
                   organ systems, nor did he document a “complete” examination of IL’s
                   musculoskeletal system or any of IL’s other organ systems.

           (ii)    On March 28, 2017, Westchester Medical, Morales, and Mas billed GEICO under
                   CPT code 99204 for an initial examination of an Insured named LD, and thereby
                   represented that they had provided a “comprehensive” physical examination to
                   LD. However, Mas did not document findings with respect to at least eight of
                   LD’s organ systems, nor did he document a “complete” examination of LD’s
                   musculoskeletal system or any of LD’s other organ systems.

           (iii)   On March 28, 2017, Westchester Medical, Morales, and Mas billed GEICO under
                   CPT code 99204 for an initial examination of an Insured named VA, and thereby
                   represented that they had provided a “comprehensive” physical examination to
                   VA. However, Mas did not document findings with respect to at least eight of


                                                    227
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 228 of 293



                  VA’s organ systems, nor did he document a “complete” examination of VA’s
                  musculoskeletal system or any of VA’s other organ systems.

           (iv)   On June 5, 2017, Westchester Medical, and Mas billed GEICO under CPT code
                  99204 for an initial examination that Mas purported to perform on an Insured
                  named EC, and thereby represented that they had provided a “detailed” physical
                  examination to EC. However, Mas did not document an extended examination of
                  EC’s musculoskeletal system, despite the fact that – to the extent EC had any
                  complaints at all as the result of his automobile accident – they were limited to
                  minor musculoskeletal complaints.

           (v)    On October 26, 2017, Westchester Medical, Morales, and Mas billed GEICO
                  under CPT code 99204 for an initial examination of an Insured named LC, and
                  thereby represented that they had provided a “comprehensive” physical
                  examination to LC. However, Mas did not document findings with respect to at
                  least eight of LC’s organ systems, nor did he document a “complete” examination
                  of LC’s musculoskeletal system or any of LC’s other organ systems.

           (vi)   On November 30, 2017, Westchester Medical, Morales, and Mas billed GEICO
                  under CPT code 99204 for an initial examination of an Insured named MP, and
                  thereby represented that they had provided a “comprehensive” physical
                  examination to MP. However, Mas did not document findings with respect to at
                  least eight of MP’s organ systems, nor did he document a “complete” examination
                  of MP’s musculoskeletal system or any of MP’s other organ systems.

           773.   In all of the claims for initial examinations under CPT code 99203 that are

    identified in Exhibit “4”, Westchester Medical, Morales, and Mas falsely represented that they

    had provided “detailed” physical examinations. In fact, they had not provided detailed physical

    examinations because Mas had not documented an extended examination of the affected body

    areas and other symptomatic or related organ systems.

           774.   In all of the claims for initial examinations under CPT code 99204 that are

    identified in Exhibit “4”, Westchester Medical, Morales, and Mas falsely represented that they

    had provided “comprehensive” physical examinations. In fact, they had not provided

    comprehensive physical examinations because Mas had not documented findings with respect to

    at least eight of the Insureds’ organ systems, nor had he documented “complete” examinations of

    the Insureds’ musculoskeletal systems or any of the Insureds’ other organ systems.


                                                  228
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 229 of 293



           775.   In all of the claims for initial examinations under CPT codes 99203 and 99204

    that are identified in Exhibit “4”, Westchester Medical, Morales, and Mas falsely represented

    that they had provided either “detailed” or “comprehensive” physical examinations to the

    Insureds in order to create a false basis for their charges for the examinations under CPT code

    99203 and 99204, because examinations billable under CPT code 99203 and 99204 are

    reimbursable at higher rates than examinations that do not require the examining physician to

    provide “detailed” or “comprehensive” physical examinations.

    d.     Misrepresentations Regarding the Extent of Medical Decision-Making

           776.   Pursuant to the CPT Assistant, the use of CPT code 99203 to bill for a patient

    examination represents that the physician who performed the examination engaged in “low

    complexity” medical decision-making.

           777.   Pursuant to the CPT Assistant, the use of CPT code 99204 to bill for a patient

    examination represents that the physician who performed the examination engaged in “moderate

    complexity” medical decision-making.

           778.   As set forth above, pursuant to the CPT Assistant, the complexity of medical

    decision-making is measured by: (i) the number of diagnoses and/or the number of management

    options to be considered; (ii) the amount and/or complexity of medical records, diagnostic tests,

    and other information that must be retrieved, reviewed, and analyzed; and (iii) the risk of

    significant complications, morbidity, mortality, as well as co-morbidities associated with the

    patient’s presenting problems, the diagnostic procedures, and/or the possible management

    options.

           779.   As set forth above, and in Exhibit “4”, Westchester Medical, Morales, and Mas

    billed for all of their putative initial patient examinations using CPT code 99203 or 99204, and



                                                  229
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 230 of 293



    thereby represented that Mas engaged in some genuine, low-complexity medical decision-

    making or moderate-complexity decision-making during the initial examinations.

           780.    In actuality, however, the purported initial examinations did not involve any

    legitimate medical decision-making at all.

           781.    First, in Westchester Medical, Morales, and Mas’s claims for initial examinations

    identified in Exhibit “4”, the initial examinations did not involve the retrieval, review, or analysis

    of any medical records, diagnostic tests, or other information.

           782.    When the Insureds in the claims identified in Exhibit “4” presented to

    Westchester Medical for “treatment”, they did not arrive with any medical records.

           783.    Furthermore, prior to the initial examinations, Westchester Medical, Morales, and

    Mas neither requested any medical records from any other providers, nor conducted any

    diagnostic tests beyond the basic range of motion and muscle strength testing that is attendant to

    any physical examination.

           784.    Second, in Westchester Medical, Morales, and Mas’s claims for initial

    examinations identified in Exhibit “4”,       there was no risk of significant complications or

    morbidity – much less mortality – from the Insureds’ minor soft-tissue injury complaints, to the

    extent that they ever had any complaints arising from automobile accidents at all.

           785.    Nor, by extension, was there any risk of significant complications, morbidity, or

    mortality from the diagnostic procedures or treatment options provided by the Westchester

    Medical Defendants, to the extent that the Westchester Medical Defendants provided any such

    diagnostic procedures or treatment options in the first instance.

           786.    In virtually every one of the claims identified in Exhibit “4”, any diagnostic

    procedures and “treatments” that the Westchester Medical Defendants actually provided were



                                                     230
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 231 of 293



    limited to a series of medically unnecessary follow-up examinations and physical therapy

    treatments, none of which was health- or life-threatening if properly administered.

           787.    Third, in Westchester Medical, Morales and Mas’s claims for initial examinations

    identified in Exhibit “4”, Mas did not consider any significant number of diagnoses or treatment

    options for Insureds during the initial examinations.

           788.    Rather, to the extent that the initial examinations were conducted in the first

    instance, Westchester Medical and Mas – at the direction of Morales – provided a nearly

    identical, pre-determined “diagnosis” for every Insured, and prescribed a virtually identical

    course of treatment for every Insured.

           789.    Specifically, in the claims identified in Exhibit “4”, during the initial

    examinations the Insureds did not report any continuing medical problems that legitimately could

    be traced to an underlying automobile accident.

           790.    Even so, Westchester Medical, Morales, and Mas prepared initial examination

    reports in which they provided phony, boilerplate sprain/strain “diagnoses” to virtually every

    Insured.

           791.    Then, based upon these phony “diagnoses”, Westchester Medical, Morales, and

    Mas directed virtually every Insured to return to Westchester Medical five times each week for

    medically unnecessary physical therapy during the first two to three weeks of “treatment”.

           792.    As set forth above, there are a substantial number of variables that can affect

    whether, how, and to what extent an individual is injured in a given automobile accident.

           793.    An individual’s age, height, weight, general physical condition, location within

    the vehicle, and the location of the impact all will affect whether, how, and to what extent an

    individual is injured in a given automobile accident.



                                                   231
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 232 of 293



           794.    As set forth above, in the claims identified in Exhibit “4”, virtually all of the

    Insureds whom the Westchester Defendants purported to treat were involved in relatively minor

    accidents, to the extent that they were involved in any actual accidents at all.

           795.    It is extremely improbable that any two or more Insureds involved in any one of

    the minor automobile accidents in the claims identified in Exhibit “4” would suffer substantially

    identical injuries as the result of their accidents, or require a substantially identical course of

    treatment.

           796.    It is even more improbable – to the point of impossibility – that this would occur

    over and over again.

           797.    It likewise is improbable – to the point of impossibility – that any two or more

    Insureds involved in any one of the minor automobile accidents in the claims identified in

    Exhibit “4” would present for an initial examination with substantially identical symptoms, and

    receive substantially identical diagnoses, requiring a substantially identical course of treatment,

    on the exact same date after their underlying automobile accident.

           798.    Even so, in keeping with the fact that these putative “diagnoses” were phony, and

    in keeping with the fact that their putative initial examinations involved no actual medical

    decision-making at all, Westchester Medical and Morales – at the direction of Mas – frequently

    issued substantially identical, phony “diagnoses”, on the same date, to more than one Insured

    involved in a single accident, and recommended a substantially identical course of medically

    unnecessary “treatment” to the Insureds.

           799.    For example:

           (i)     On March 8, 2017, two Insureds – MH and JP – were involved in the same
                   automobile accident. Thereafter – incredibly – both Insureds presented at
                   Westchester Medical for initial examinations by Mas on the exact same date,
                   March 9, 2017. MH and JP were different ages, in different physical conditions,


                                                    232
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 233 of 293



                 located in different positions in the vehicle, and experienced the impact from
                 different positions in the vehicle. To the extent that MH and JP suffered any
                 injuries at all in their accident, the injuries were different. Even so, at the
                 conclusion of the purported initial examinations, Westchester Medical and
                 Morales – at the direction of Mas – provided MH and JP with substantially
                 identical sprain/strain “diagnoses”, and recommended a substantially identical
                 course of medically unnecessary physical therapy treatment to both of them.

         (ii)    On March 25, 2017, two Insureds – IL and LD – were involved in the same
                 automobile accident. Thereafter – incredibly – both Insureds presented at
                 Westchester Medical for initial examinations by Mas on the exact same date,
                 March 28, 2017. IL and LD were different ages, in different physical conditions,
                 located in different positions in the vehicle, and experienced the impact from
                 different positions in the vehicle. To the extent that IL and LD suffered any
                 injuries at all in their accident, the injuries were different. Even so, at the
                 conclusion of the purported initial examinations, Westchester Medical and
                 Morales – at the direction of Mas – provided IL and LD with substantially
                 identical sprain/strain “diagnoses”, and treated both patients with a substantially
                 identical course of medically unnecessary physical therapy treatment.

         (iii)   On March 25, 2017, two Insureds – RH and VA – were involved in the same
                 automobile accident. Thereafter – incredibly – both Insureds presented at
                 Westchester Medical for initial examinations by Mas on the exact same date,
                 March 28, 2017. RH and VA were different ages, in different physical conditions,
                 located in different positions in the vehicle, and experienced the impact from
                 different positions in the vehicle. To the extent that RH and VA suffered any
                 injuries at all in their accident, the injuries were different. Even so, at the
                 conclusion of the purported initial examinations, Westchester Medical and
                 Morales – at the direction of Mas – provided RH and VA with substantially
                 identical sprain/strain “diagnoses”, and treated both patients with a substantially
                 identical course of medically unnecessary physical therapy treatment.

         (iv)    On April 5, 2017, two Insureds – YD and MF – were involved in the same
                 automobile accident. Thereafter – incredibly – both Insureds presented at
                 Westchester Medical for initial examinations by Mas on the exact same date,
                 April 12, 2017. YD and MF were different ages, in different physical conditions,
                 located in different positions in the vehicle, and experienced the impact from
                 different positions in the vehicle. To the extent that YD and MF suffered any
                 injuries at all in their accident, the injuries were different. Even so, at the
                 conclusion of the purported initial examinations, Westchester Medical and
                 Morales – at the direction of Mas – provided YD and MF with substantially
                 identical sprain/strain “diagnoses”, and treated both patients with a substantially
                 identical course of medically unnecessary physical therapy treatment.

         (v)     On June 1, 2017, two Insureds – NM and BR – were involved in the same
                 automobile accident. Thereafter – incredibly – both Insureds presented at


                                                 233
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 234 of 293



                   Westchester Medical for initial examinations by Mas on the exact same date, June
                   8, 2017. NM and BR were different ages, in different physical conditions, located
                   in different positions in the vehicle, and experienced the impact from different
                   positions in the vehicle. To the extent that NM and BR suffered any injuries at all
                   in their accident, the injuries were different. Even so, at the conclusion of the
                   purported initial examinations, Westchester Medical and Morales – at the
                   direction of Mas – provided NM and BR with substantially identical sprain/strain
                   “diagnoses”, and treated both patients with a substantially identical course of
                   medically unnecessary physical therapy treatment.

           (vi)    On October 18, 2017, two Insureds – JR and BH – were involved in the same
                   automobile accident. Thereafter – incredibly – both Insureds presented at
                   Westchester Medical for initial examinations by Mas on the exact same date,
                   October 19, 2017. JR and BH were different ages, in different physical conditions,
                   located in different positions in the vehicle, and experienced the impact from
                   different positions in the vehicle. To the extent that JR and BH suffered any
                   injuries at all in their accident, the injuries were different. Even so, at the
                   conclusion of the purported initial examinations Westchester Medical and
                   Morales – at the direction of Mas – provided JR and BH with substantially
                   identical sprain/strain “diagnoses”, and recommended the substantially identical
                   course of medically unnecessary physical therapy treatment for both patients.

           800.    Westchester Medical, Morales, and Mas routinely inserted these false “diagnoses”

    in their initial examination reports in order to create the false impression that the initial

    examinations required some legitimate medical decision-making, and in order to create a false

    justification for the other Fraudulent Services that the Westchester Medical Defendants

    purported to provide to the Insureds, including medically unnecessary follow-up examinations

    and physical therapy services.

           801.    In keeping with the fact that Westchester Medical, Morales, and Mas routinely

    inserted false “diagnoses” in their initial examination reports in order to create the false

    impression that the initial examinations required some legitimate medical decision-making, for

    virtually every one of the Insureds in the claims identified in Exhibit “4”, Westchester Medical

    and Mas – at the direction of Morales – diagnosed almost all of the Insureds with sprains in their

    cervical, thoracic, and lumbar spines.



                                                   234
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 235 of 293



            802.   Additionally, Westchester Medical, Morales, and Mas appended to virtually every

    initial examination report a “Notice of Medical Emergency,” stating that that the patient had

    “sustained symptoms of sufficient severity . . . such that the absence of immediate medical

    attention could reasonably be expected to result in in any of the following: A) serious jeopardy to

    patient health B) serious impairment to bodily functions C) serious dysfunction of a bodily organ

    or part.”

            803.   It is extremely improbable that virtually every one of the Insureds in the claims

    identified in Exhibit “4” would have sprains in their cervical, thoracic, and lumbar spines, and

    have symptoms so acute that their injuries could be considered a medical emergency.

            804.   It is even more improbable – to the point of impossibility – that this would occur

    over and over again, in the context of minor automobile accidents that could not possibly have

    caused such severe levels of pain and/or injury.

            805.   Westchester Medical, Morales, and Mas inserted this false information in their

    initial examination reports despite the fact that the minor underlying accidents did not and could

    not possibly have caused such consistent, high levels of pain in the Insureds, much less to more

    than one Insured involved in a single accident.

            806.   For example:

            (i)    On March 25, 2017, two Insureds – RH and VA - were involved in a minor
                   automobile accident. The contemporaneous police report indicated that the
                   accident was a low-speed, low-impact collision, that the vehicle suffered only
                   functional damage in the accident, the air bag was not deployed, and that no one
                   was injured in the accident. In keeping with the fact that RH and VA were not
                   seriously injured in the minor accident, neither RH nor VA visited any hospital
                   following the accident. To the extent that RH and VA experienced any health
                   problems at all as the result of their minor accident, they were of low severity.
                   Even so, following purported initial examinations of RH and VA by Mas on
                   March 28, 2018, Westchester Medical and Mas – at the direction of Morales –
                   falsely reported that RH and VA suffered from vascular headaches, had sprains in
                   their cervical spines, and sprains in one or more of their shoulders, elbows, knees


                                                      235
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 236 of 293



                 sprains, and ankles. Mas further falsely reported that both patients were
                 experiencing medical emergencies.

         (ii)    On March 25, 2017, two Insureds – IL and LD - were involved in a minor
                 automobile accident. The contemporaneous police report indicated that the
                 vehicle suffered only functional damage in the accident, the air bag was not
                 deployed, and that no one was injured in the accident. In keeping with the fact
                 that IL and LD were not seriously injured in the minor accident, neither IL nor LD
                 visited any hospital following the accident. To the extent that IL and LD suffered
                 any health problems at all as the result of their minor accident, they were of low
                 severity. Even so, following purported initial examinations of IL and LD by Mas
                 on March 28, 2018, Westchester Medical and Mas – at the direction of Morales –
                 falsely reported that IL and LD suffered from vascular headaches, had sprains in
                 their cervical and lumbar spines, and sprains in one or more of their shoulders,
                 elbows, knees sprains, and ankles. Mas further falsely reported that both patients
                 were experiencing medical emergencies.

         (iii)   On June 1, 2017, two Insureds – BR and NM - were involved in a minor
                 automobile accident. The contemporaneous police report state that no one was
                 injured in the accident, the airbag was not deployed, and that the vehicles only
                 suffered functional damage. In keeping with the fact that BR and NM were not
                 seriously injured in the minor accident, neither BR nor NM visited any hospital
                 following the accident. To the extent BR and NM suffered any health problems at
                 all as the result of their minor accident, they were of low severity. Even so,
                 following purported initial examinations of BR and NM by Mas on June 8, 2017,
                 Westchester Medical and Mas – at the direction of Morales – falsely reported that
                 BR and NM suffered from thoracic cervical, thoracic, and lumbar sprains, as well
                 as sprains in their knee(s) and elbow(s). Mas further falsely reported that both
                 patients were experiencing medical emergencies.

         (iv)    On October 18, 2017, two Insureds – JR and BH - were involved in a minor
                 automobile accident. The contemporaneous police report state that no one was
                 injured in the accident. In keeping with the fact that JR and BH were not seriously
                 injured in the minor accident, neither JR nor BH visited any hospital following the
                 accident. To the extent JR and BH suffered any health problems at all as the result
                 of their minor accident, they were of low severity. Even so, following purported
                 initial examinations of JR and BH by Mas on October 19, 2017, Westchester
                 Medical and Mas – at the direction of Morales – falsely reported that JR and BH
                 suffered from thoracic pain, severe shoulder tendinitis, elbow epicondylitis, wrist
                 sprain(s), and severe post traumatic headaches. Mas further falsely reported that
                 both patients were experiencing medical emergencies.

         (v)     On December 11, 2017, two Insureds – IZ and JJ - were involved in a minor
                 automobile accident. The contemporaneous police report states that the accident
                 was a low-speed, low-impact collision, that the vehicle suffered only minor
                 damage, no one was injured in the accident, and the airbag was not deployed. In


                                                 236
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 237 of 293



                   keeping with the fact that IZ and JJ were not seriously injured in the minor
                   accident, neither IZ nor JJ visited any hospital following the accident. To the
                   extent IZ and JJ suffered any health problems at all as the result of their minor
                   accident, they were of low severity. Even so, following purported initial
                   examinations of IZ and JJ by Mas on December 12, 2017, Westchester Medical
                   and Mas – at the direction of Morales – falsely reported that IZ and JJ suffered
                   from severe pain due to the accident. Additionally, Mas diagnosed both patients
                   with cervical, thoracic, and lumbar sprains. Mas further falsely reported that both
                   patients were experiencing medical emergencies.

           807.    In virtually every claim for initial examinations identified in Exhibit “4”,

    Westchester Medical, Morales, and Mas falsely reported that the Insureds suffered from at least

    one severe injury, and that each Insured had injuries which constituted a “medical emergency

    condition”.

           808.    Westchester Medical, Morales, and Mas routinely inserted this false information

    in their initial examination reports in order to create the false impression that the initial

    examinations required some legitimate medical decision-making, and in order to create a false

    justification for the other Fraudulent Services that the Westchester Medical Defendants

    purported to provide to the Insureds, including medically unnecessary follow-up examinations

    and physical therapy services.

           809.    To the extent that the Insureds in the claims identified in Exhibit “4” ever had any

    genuine medical problems at all as the result of their minor automobile accidents, the problems

    virtually always were limited to ordinary sprains or strains of the back, neck, or extremities.

           810.    The diagnosis and treatment of these ordinary sprains and strains did not require

    any “low complexity” or “moderate complexity” medical decision-making on the part of Mas or

    anyone else.

           811.    To the contrary, and as set forth above, Mas did not engage in any legitimate

    medical decision-making at all in connection with the initial examinations in the claims



                                                    237
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 238 of 293



    identified in Exhibit “4”, because the purported “results” of the examinations were pre-

    determined, phony, and designed to provide a false justification for the laundry-list of other

    Fraudulent Services that the Westchester Medical Defendants purported to provide.

           812.      In the claims for initial examinations identified in Exhibit “4”, Westchester

    Medical, Morales, and Mas routinely falsely represented that the initial examinations involved

    medical decision-making of low complexity in order to provide a false basis to bill for the initial

    examinations under CPT code 99203 and 99204, because CPT codes 99203 and 99204 are

    reimbursable at a higher rate than examinations that do not require any medical decision-making.

           813.      In the claims for initial examinations identified in Exhibit “4”, Westchester

    Medical, Morales, and Mas routinely fraudulently misrepresented that the examinations were

    lawfully provided and reimbursable, when in fact they were neither lawfully provided nor

    reimbursable, because:

           (iv)      the putative examinations were illusory, with outcomes that were pre-determined
                     to result in substantially-identical, phony “diagnoses” and treatment
                     recommendations, regardless of the Insureds’ true individual circumstances and
                     presentation;

           (v)       the charges for the putative examinations misrepresented the nature and extent of
                     the examinations; and

           (vi)      Westchester Medical never was eligible to collect PIP Benefits in connection with
                     the examinations in the first instance, inasmuch as it unlawfully was operated
                     without a legitimate medical director.

           814.      In this context, Mas – who at all relevant times purported to serve as the “medical

    director” at Westchester Medical – did not, and could not have, “[c]onduct[ed] systematic

    reviews of clinic billings to ensure that the billings are not fraudulent or unlawful.” See Fla. Stat.

    § 400.9935(1).




                                                     238
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 239 of 293



            815.      Had Mas actually fulfilled his statutory role as medical director at Westchester

    Medical, he would have noted – among other things – that the Westchester Medical Defendants

    routinely fraudulently represented in Westchester Medical’s billing that the putative initial

    examinations were legitimately and lawfully performed.

            816.      Mas failed to do so, because he never actually served as a legitimate medical

    director at Westchester Medical in the first instance.

    (ii)    The Fraudulent Charges for Follow-Up Examinations at Westchester Medical

            817.      In addition to their fraudulent initial examinations, Westchester Medical, Morales,

    and Mas virtually always purported to subject each of the Insureds in the claims identified in

    Exhibit “4” to multiple, fraudulent follow-up examination(s) during the course of their fraudulent

    treatment and billing protocol.

            818.      Mas purported to personally perform virtually all of the follow-up examinations

    in the claims identified in Exhibit “4”.

            819.      As set forth in Exhibit “4”, Westchester Medical, Morales, and Mas billed GEICO

    for at least one follow-up visit for virtually every insured under CPT code 99214, resulting in

    charges of $230.45 or $250.00 for reach follow-up examination they purported to provide under

    CPT code 99214.

            820.      In the claims for follow-up examinations identified in Exhibit “4”, the charges for

    the follow-up examinations were fraudulent in that they misrepresented Westchester Medical’s

    eligibility to collect PIP Benefits in the first instance.

            821.      In fact, and as set forth above, Westchester Medical never was eligible to collect

    PIP Benefits, inasmuch as it was operated in violation of the licensing requirements set forth in

    the Clinic Act.



                                                       239
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 240 of 293



           822.    As set forth below, Westchester Medical, Morales, and Mas’s charges for the

    follow-up examinations identified in Exhibit “4” also were fraudulent in that they misrepresented

    the nature and extent of the follow-up examinations.

    a.     Misrepresentations Regarding the Severity of the Insureds’ Presenting Problems

           823.    As set forth above, pursuant to the CPT Assistant, the use of CPT code 99214 to

    bill for a follow-up examination typically requires that the patient present with problems of

    moderate to high severity.

           824.    The CPT Assistant provides various clinical examples of the types of presenting

    problems that qualify as moderately to highly severe, and thereby justify the use of CPT code

    99214 to bill for a follow-up patient examination.

           825.    For example, the CPT Assistant provides the following clinical examples of

    presenting problems that might support the use of CPT code 99214 to bill for a follow-up patient

    examination:

           (i)     Office visit for a 68-year-old male with stable angina, two months post
                   myocardial infarction, who is not tolerating one of his medications. (Cardiology)

           (ii)    Office evaluation of 28-year-old patient with regional enteritis, diarrhea and low-
                   grade fever, established patient. (Family Medicine/Internal Medicine)

           (iii)   Weekly office visit for 5FU therapy for an ambulatory established patient with
                   metastatic   colon     cancer   and    increasing   shortness    of    breath.
                   (Hematology/Oncology)

           (iv)    Office visit with 50-year-old female, established patient, diabetic, blood sugar
                   controlled by diet. She now complains of frequency of urination and weight loss,
                   blood sugar of 320 and negative ketones on dipstick. (Internal Medicine)

           (v)     Follow-up visit for a 60-year-old male whose post-traumatic seizures have
                   disappeared on medication, and who now raises the question of stopping the
                   medication. (Neurology)

           (vi)    Follow-up office visit for a 45-year-old patient with rheumatoid arthritis on gold,
                   methotrexate, or immunosuppressive therapy. (Rheumatology)


                                                   240
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 241 of 293




            (vii)    Office evaluation on new onset RLQ pain in a 32-year-old woman, established
                     patient. (Urology/General Surgery/Internal Medicine/Family Medicine)

            (viii) Office visit with 63-year-old female, established patient, with familial polyposis,
                   after a previous colectomy and sphincter sparing procedure, now with tenesmus,
                   mucus, and increased stool frequency. (Colon and Rectal Surgery)

            826.     Accordingly, and as set forth above, pursuant to the CPT Assistant, the

    moderately to highly severe presenting problems that could support the use of CPT code 99214

    to bill for a follow-up patient examination typically are problems that pose a serious threat to the

    patient’s health, or even the patient’s life.

            827.     By contrast, and as set forth above, to the limited extent that the Insureds in the

    claims identified in Exhibit “4” suffered any injuries at all in their minor automobile accidents,

    the injuries were garden-variety soft tissue injuries such as sprains and strains, which were not

    severe at all.

            828.     In keeping with the fact that the Insureds in the claims identified in Exhibit “4”

    almost never suffered any injuries more serious than garden-variety soft tissue injuries such as

    sprains and strains, in the claims identified in Exhibit “4” the Insureds did not seek treatment at

    any hospital as the result of their accidents.

            829.     Furthermore, in the substantial majority of cases, contemporaneous police reports

    indicated that the underlying accidents involved low-speed, low-impact collisions, and that no

    one was seriously injured in the underlying accidents, or injured at all.

            830.     As set forth above, ordinary strains and sprains virtually always resolve after a

    short course of conservative treatment such as rest, ice, compression, and elevation, or no

    treatment at all.




                                                     241
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 242 of 293



           831.    When the Insureds in the claims identified in Exhibit “4” presented at Westchester

    Medical for the putative follow-up examinations, the Insureds either did not have any genuine

    presenting problems at all as the result of their minor automobile accidents, or their presenting

    problems were minimal.

           832.    Even so, in the claims for follow-up examinations identified in Exhibit “4”,

    Westchester Medical, Morales, and Mas routinely billed at least one of each Insured’s putative

    follow-up examinations under CPT code 99214, and thereby falsely represented that the Insureds

    continued to suffer from presenting problems of at least moderate to high severity.

           833.    For example:

           (i)     On March 10, 2017, an Insured named MF was involved in a minor automobile
                   accident. The contemporaneous police report indicated that the accident was a
                   low-speed, low-impact collision, and that no one was injured in the accident. In
                   keeping with the fact that MF was not seriously injured in the accident, MF did
                   not visit any hospital following the accident, and did not seek any treatment of
                   any kind for a week after the accident. To the extent that MF experienced any
                   health problems at all as the result of the accident, they were of low severity at the
                   outset, and had resolved within a few weeks of the accident. Even so, following a
                   purported follow-up examination of MF on April 19, 2017, Westchester Medical,
                   Morales, and Mas billed GEICO for the follow-up examination using CPT code
                   99214 and thereby falsely represented that MF presented with problems of
                   moderate to high severity.

           (ii)    On March 25, 2017, two Insureds – RH and VA – were involved in a minor
                   automobile accident. The contemporaneous police report indicated that the
                   accident was a low-speed, low-impact collision, that the vehicle suffered only
                   functional damage in the accident, the air bag was not deployed, and that no one
                   was injured in the accident. In keeping with the fact that RH and VA were not
                   seriously injured in the minor accident, neither RH nor VA visited any hospital
                   following the accident. To the extent that RH and VA experienced any health
                   problems at all as the result of their minor accident, they were of low severity at
                   the outset, and had resolved within a few weeks of the accident. Even so,
                   following purported follow-up examinations of RH on April 24, 2017, and VA on
                   April 25, 2017, Westchester Medical, Morales, and Mas billed GEICO for the
                   follow-up examinations using CPT code 99214 and thereby falsely represented
                   that RH and VA presented with problems of moderate to high severity.




                                                    242
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 243 of 293



         (iii)   On March 25, 2017, two Insureds – IL and LD – were involved in a minor
                 automobile accident. The contemporaneous police report indicated that the
                 vehicle suffered only minor damage in the accident, the air bag was not deployed,
                 and that no one was injured in the accident. In keeping with the fact that IL and
                 LD were not seriously injured in the minor accident, neither IL nor LD visited any
                 hospital following the accident. To the extent that IL and LD experienced any
                 health problems at all as the result of their minor accident, they were of low
                 severity at the outset, and had resolved within a few weeks of the accident. Even
                 so, following purported follow-up examinations of IL on April 25, 2017, and LD
                 on May 5, 2017 and June 15, 2017, Westchester Medical, Morales, and Mas billed
                 GEICO for the follow-up examinations using CPT code 99214 and thereby falsely
                 represented that IL and LD presented with problems of moderate to high severity.

         (iv)    On May 8, 2017, an Insured named LD was involved in a minor automobile
                 accident. The contemporaneous police report indicated that the accident was a
                 low-speed, low-impact collision, and that no one was injured in the accident. In
                 keeping with the fact that LD was not seriously injured in the accident, LD did not
                 visit any hospital following the accident, and did not seek any treatment of any
                 kind for approximately ten days after the accident. To the extent that LD
                 experienced any health problems at all as the result of his accident, they were of
                 low severity at the outset, and had resolved within a few weeks of the accident.
                 Even so, following purported follow-up examinations of LD on June 13, 2017 and
                 July 13, 2017, Westchester Medical, Morales, and Mas billed GEICO for the
                 follow-up examinations using CPT code 99214 and thereby falsely represented
                 that LD presented with problems of moderate to high severity.

         (v)     On June 1, 2017, two Insureds – BR and NM – were involved in an automobile
                 accident. The contemporaneous police report indicated that no one was injured in
                 the accident, the airbag was not deployed, and that the vehicles only suffered
                 functional damage. In keeping with the fact that BR and NM were not seriously
                 injured in the minor accident, neither BR nor NM visited any hospital following
                 the accident. To the extent BR and NM experienced any health problems at all as
                 the result of their minor accident, they were of low severity at the outset, and had
                 resolved within a few weeks of the accident. Even so, following purported follow-
                 up examinations of BR and NM on July 6, 2017, Westchester Medical, Morales,
                 and Mas billed GEICO for the follow-up examinations using CPT code 99214 and
                 thereby falsely represented that BR and NM presented with problems of moderate
                 to high severity.

         (vi)    On October 18, 2017, two Insureds – JR and BH – were involved in an
                 automobile accident. The contemporaneous police report state that no one was
                 injured in the accident. In keeping with the fact that JR and BH were not seriously
                 injured in the minor accident, neither JR nor BH visited any hospital following the
                 accident. To the extent JR and BH experienced any health problems at all as the
                 result of their minor accident, they were of low severity at the outset, and had
                 resolved within a few weeks of the accident. Even so, following purported follow-


                                                 243
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 244 of 293



                 up examinations of JR on November 9, 2018 and December 11, 2017, and BH on
                 November 9, 2018 and December 11, 2018, Westchester Medical, Morales, and
                 Mas billed GEICO for the follow-up examinations using CPT code 99214 and
                 thereby falsely represented that JR and BH presented with problems of moderate
                 to high severity.

         (vii)   On November 27, 2017, an Insured named YM was involved in a minor
                 automobile accident. The contemporaneous police report indicated that the
                 accident was a low-speed, low-impact collision, and that no one was injured in the
                 accident. In keeping with the fact that YM was not seriously injured in the
                 accident, YM did not visit any hospital following the accident. To the extent that
                 YM experienced any health problems at all as the result of the accident, they were
                 of low severity at the outset, and had resolved within a few weeks of the accident.
                 Even so, following purported follow-up examinations of YM on December 18,
                 2017 and January 29, 2018, Westchester Medical, Morales, and Mas billed
                 GEICO for the follow-up examinations using CPT code 99214 and thereby falsely
                 represented that YM presented with problems of moderate to high severity.

         (viii) On November 29, 2017, an Insured named MP was involved in a minor
                automobile accident. The contemporaneous police report indicated that the
                accident was a low-speed, low-impact collision, and that no one was injured in the
                accident. In keeping with the fact that MP was not seriously injured in the
                accident, MP did not visit any hospital following the accident, and did not seek
                any treatment of any kind for a week after the accident. To the extent that MP
                experienced any health problems at all as the result of the accident, they were of
                low severity at the outset, and had resolved within a few weeks of the accident.
                Even so, following purported follow-up examinations of MP on December 21,
                2017 and February 1, 2018, Westchester Medical, Morales, and Mas billed
                GEICO for the follow-up examinations using CPT code 99214 and thereby falsely
                represented that MP presented with problems of moderate to high severity.

         (ix)    On December 11, 2017, two Insureds – IZ and JJ – were involved in a minor
                 automobile accident. The contemporaneous police report states that the accident
                 was a low-speed, low-impact collision, the vehicle suffered only minor damage,
                 no one was injured in the accident, and the airbag was not deployed. In keeping
                 with the fact that IZ and JJ were not seriously injured in the minor accident,
                 neither IZ nor JJ visited any hospital following the accident. To the extent IZ and
                 JJ experienced any health problems at all as the result of their minor accident,
                 they were of low severity at the outset, and had resolved within a few weeks of
                 the accident. Even so, following purported follow-up examinations of IZ on
                 January 8, 2018 and February 5, 2018, and JJ on January 22, 2018 and February
                 22, 2018, Westchester Medical, Morales, and Mas billed GEICO for the follow-
                 up examinations using CPT code 99214 and thereby falsely represented that IZ
                 and JJ presented with problems of moderate to high severity.




                                                 244
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 245 of 293



           834.    In all of the claims for follow-up examinations identified in Exhibit “4”,

    Westchester Medical, Morales, and Mas falsely represented that the Insureds presented with

    problems of moderate to high severity, when in fact the Insureds either did not have any genuine

    presenting problems at all as the result of their minor automobile accidents at the time of the

    follow-up examinations, or else their presenting problems were minimal.

           835.    In the claims for follow-up examinations identified in Exhibit “4”, Westchester

    Medical, Morales, and Mas routinely falsely represented that the Insureds presented with

    problems of moderate to high severity in order to create a false basis for their charges for the

    examinations under CPT code 99214, because follow-up examinations billable under CPT code

    99214 are reimbursable at higher rates than examinations involving presenting problems of

    minimal severity, or no severity.

           836.    In the claims for follow-up examinations identified in Exhibit “4”, Westchester

    Medical, Morales, and Mas also routinely falsely represented that the Insureds presented with

    problems of moderate to high severity in order to create a false basis for the other Fraudulent

    Services that the Westchester Medical Defendants purported to provide to the Insureds, including

    additional, medically unnecessary follow-up examinations and physical therapy.

    b.     Misrepresentations Regarding the Results of the Follow-Up Examinations

           837.    What is more, pursuant to the CPT Assistant, when Westchester Medical,

    Morales, and Mas billed for their putative follow-up examinations under CPT code 99214, they

    represented that Mas performed at least two of the following three components: (i) took a

    “detailed” patient history; (ii) conducted a “detailed” physical examination; and (iii) engaged in

    medical decision-making of “moderate complexity”.




                                                   245
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 246 of 293



           838.    In actuality, however, in the claims for follow-up examinations identified in

    Exhibit “4”, Mas did not take any legitimate patient histories, conduct any legitimate physical

    examinations, or engage in any legitimate medical decision-making at all.

           839.    Rather, following their purported follow-up examinations, Westchester Medical

    and Mas – at the direction of Morales – simply: (i) reiterated the false, boilerplate “diagnoses”

    they previously had provided to the Insureds; and either (ii) referred the Insureds back to

    Westchester Medical for even more medically unnecessary physical therapy services, despite the

    fact that the Insureds purportedly already had received extensive physical therapy services from

    Westchester Medical that supposedly had not been successful in resolving their purported pain

    symptoms; or (iii) discharged the Insureds from “treatment”, to the extent that their PIP Benefits

    had been exhausted.

           840.    In keeping with the fact that the purported “results” of the follow-up examinations

    were pre-determined, and had no legitimate connection to the Insureds’ true medical

    circumstances or presentation, Westchester Medical and Mas – at the direction of Morales –

    recommended a substantially identical course of medically unnecessary “treatment” to virtually

    every one of the Insureds identified in Exhibit “4”, irrespective of the Insureds’ actual presenting

    problems, to the extent the Insureds experienced any legitimate injuries at all.

           841.    Specifically, Westchester Medical and Mas – at the direction of Morales –

    directed virtually every Insured to receive two to three months of purported “physical therapy”

    treatments, typically consisting of physical therapy five times a week for the first three or four

    weeks of treatment, followed by physical therapy four times per week for the subsequent four

    week, followed by physical therapy three times a week for the remaining four weeks.




                                                    246
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 247 of 293



            842.    In addition, Westchester Medical and Mas – at the direction of Morales – directed

    virtually every Insured to receive substantially identical types of physical therapy services,

    including: (i) cold/hot packs; (ii)therapeutic exercises; (iii) paraffin baths; (iv) infrared treatment;

    (v) ultrasound; (vi) neuromuscular reeducation; (vii) electric stimulation; (viii) traction

    mechanical therapy; (ix) manual therapy; and (x) “self-care training”. See Exhibit “4”.

            843.    As set forth above, in a legitimate clinical setting, each individual patient’s

    physical therapy schedule, and the specific physical therapy modalities that will be used, must be

    tailored to the specific patient’s circumstances, symptomatology, and presentation.

            844.    In a legitimate clinical setting, the nature of, extent of, and schedule for physical

    therapy is constantly adjusted for each individual patient based on each patient’s treatment

    progress, as assessed during each patient’s follow-up examinations and on an ongoing basis as

    they receive the physical therapy.

            845.    By contrast, at Westchester Medical, the nature and extent of the physical therapy

    that each Insured purportedly received was pre-determined, and had no legitimate connection to

    the Insureds’ individual circumstances, presentation, or progress through the Defendants’

    fraudulent treatment and billing protocol.

            846.    The phony “follow-up examinations” that Westchester Medical, Morales, and

    Mas purported to provide the Insureds in the claims identified in Exhibit “4” therefore were

    medically useless, and played no legitimate role in the treatment or care of the Insureds, because

    the putative “results” of the examinations were pre-determined to comport with the medically

    unnecessary treatment plan that was pre-determined for each Insured from the moment they

    walked into Westchester Medical’s offices.




                                                      247
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 248 of 293



            847.     In the claims for follow-up examinations identified in Exhibit “4”, Westchester

    Medical, Morales, and Mas routinely fraudulently misrepresented that the examinations were

    lawfully provided and reimbursable, when in fact they were neither lawfully provided nor

    reimbursable, because:

            (i)      the putative examinations were illusory, with outcomes that were pre-determined
                     to result in substantially-identical, phony “diagnoses” and treatment
                     recommendations, regardless of the Insureds’ true individual circumstances and
                     presentation;

            (ii)     the charges for the putative examinations misrepresented the nature and extent of
                     the examinations; and

            (iii)    Westchester Medical never was eligible to collect PIP Benefits in connection with
                     the examinations in the first instance, inasmuch as it unlawfully was operated
                     without a legitimate medical director.

            848.     In this context, Mas – who at all relevant times purported to serve as the “medical

    director” at Westchester Medical – did not, and could not have, “[c]onduct[ed] systematic

    reviews of clinic billings to ensure that the billings are not fraudulent or unlawful.” See Fla. Stat.

    § 400.9935(1).

            849.     Had Mas actually fulfilled his statutory role as medical director at Westchester

    Medical, he would have noted – among other things – that the Westchester Medical Defendants

    routinely fraudulently represented in Westchester Medical’s billing that the putative follow-up

    examinations were legitimately and lawfully performed and billed.

            850.     Mas failed to do so, because he never actually served as a legitimate medical

    director at Westchester Medical in the first instance.

    (iii)   The Fraudulent Charges for Physical Therapy at Westchester Medical

            851.     In addition to the fraudulent initial examinations and follow-up examinations, the

    Westchester Medical Defendants virtually always purported to subject each of the Insureds in the



                                                     248
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 249 of 293



    claims identified in Exhibit “4” to between two and four months of medically unnecessary

    physical therapy.

           852.    As set forth above, though Mas falsely purported to personally perform or directly

    supervise virtually all of the physical therapy services in the claims identified in Exhibit “4”, the

    physical therapy services actually were performed without supervision by Morales or other

    massage therapists associated with Westchester Medical, to the extent that they were even

    provided at all.

           853.    As set forth in Exhibit “4”, the Westchester Medical Defendants then billed the

    purported physical therapy services to GEICO under:

           (i)     CPT code 97010 for putative hot/cold pack treatments, resulting in a charge of
                   $15.00 for each round of hot/cold pack treatments they purported to provide;

           (ii)    CPT code 97012, for putative traction mechanical therapy, resulting in a charge of
                   $33.75 for each round of traction mechanical therapy they purported to provide;

           (iii)   CPT code 97018, for putative paraffin bath therapy, resulting in a charge of
                   $47.60 for each round of paraffin bath therapy they purported to provide;

           (iv)    CPT code 97026, for putative infrared therapy, resulting in a charge of $13.50 for
                   each round of infrared therapy they purported to provide;

           (v)     CPT code 97032 for putative electric stimulation treatments, resulting in a charge
                   between $40.50 and $81.00 for each round of electric stimulation treatments they
                   purported to provide;

           (vi)    CPT code 97035, for putative ultrasound, resulting in a charge of $26.50 for each
                   round of ultrasound they purported to provide;

           (vii)   CPT code 97110, for putative therapeutic exercises, resulting in a charge of
                   $68.40 for each round of therapeutic exercises they purported to provide;

           (viii) CPT code 97140, for manual therapy, resulting in a charge of $62.20 for each
                  round of manual therapy they purported to provide; and

           (ix)    CPT code 97535, for putative “self-care training”, resulting in a charges between
                   $74.30 and $80.00 each round of therapeutic activity therapy they purported to
                   provide.


                                                    249
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 250 of 293




            854.    In the claims for physical therapy services identified in Exhibit “4”, the charges

    for the physical therapy services were fraudulent in that they misrepresented Westchester

    Medical’s eligibility to collect PIP Benefits in the first instance.

            855.    In fact, and as set forth above, Westchester Medical never was eligible to collect

    PIP Benefits, inasmuch as it was operated in violation of the licensing and operating

    requirements set forth in the Clinic Act.

            856.    What is more, and as set forth above, in the claims for physical therapy services

    identified in Exhibit “4”, the Westchester Medical Defendants falsely represented that the

    physical therapy services lawfully had been performed or directly supervised by Mas, when in

    fact they were unlawfully performed without supervision by Morales or other massage therapists

    associated with Westchester Medical, who are not and never have been licensed as physical

    therapists.

            857.    As set forth above, in order for a health care service to be eligible for PIP

    reimbursement, it must be “lawfully” provided. See Fla. Stat. § 627.736.

            858.    Pursuant to the No-Fault Law, “lawful” or “lawfully” means “in substantial

    compliance with all relevant applicable criminal, civil, and administrative requirements of state

    and federal law related to the provision of medical services or treatment.” See Fla. Stat. §

    627.732.

            859.    In each of the claims for physical therapy services identified in Exhibit “4”, the

    Westchester Medical Defendants falsely represented that the services were lawfully provided and

    eligible for PIP reimbursement.

            860.    In fact, in the claims for physical therapy services identified in Exhibit “4”, the

    services were not lawfully provided, inasmuch as: (i) the putative physical therapy services were


                                                      250
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 251 of 293



    performed – to the extent that they were performed at all – by Morales or other unsupervised

    massage therapists associated with Westchester Medical, who were individuals who were not

    licensed to practice physical therapy; and (ii) the Westchester Medical Defendants deliberately

    misrepresented the identities of the individuals who purported to perform the physical therapy

    services in their billing for the physical therapy services, in a calculated attempt to induce

    GEICO to pay the unreimbursable charges.

    III.   The Fraudulent Claims the Defendants Submitted or Caused to be Submitted to
           GEICO

           861.    To support their fraudulent charges, the Defendants systematically submitted or

    caused to be submitted thousands of HCFA-1500 forms and treatment reports through the Clinic

    Defendants to GEICO, containing thousands of individual charges, seeking payment for the

    Fraudulent Services for which the Defendants were not entitled to receive payment.

           862.    The claims that the Defendants submitted or caused to be submitted to GEICO

    were false and misleading in the following, material respects:

           863.    The HCFA-1500 forms and treatment reports submitted or caused to be submitted

    by the Defendants uniformly misrepresented to GEICO that the Clinic Defendants were in

    compliance with the Clinic Act and eligible to collect PIP Benefits in the first instance. In fact,

    the Clinic Defendants never were in compliance with the Clinic Act, and never were eligible to

    collect PIP Benefits, because they were operated without legitimate medical directors who

    legitimately fulfilled the statutory requirements applicable to clinic medical directors.

           864.    The HCFA-1500 forms and treatment reports submitted or caused to be submitted

    by the Defendants uniformly misrepresented to GEICO that the Fraudulent Services were

    lawfully provided and eligible for PIP reimbursement. In fact, the Fraudulent Services were not

    lawfully provided, and were not eligible for PIP reimbursement, because: (a) they were


                                                    251
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 252 of 293



    medically unnecessary and provided – to the extent that they were provided at all – pursuant to

    pre-determined fraudulent protocols designed solely to financially enrich the Defendants, rather

    than to treat or otherwise benefit the Insureds who purportedly were subjected to them; (b) in the

    case of the physical therapy services, because they were provided by unsupervised massage

    therapists, physical therapist assistants, and/or physicians’ assistants in contravention of Florida

    law; and (c) in the case of the examinations at E-Z Medical, because they were provided by an

    unsupervised physician assistant.

           865.    The HCFA-1500 forms and treatment reports submitted or caused to be submitted

    by the Defendants uniformly misrepresented to GEICO that the Fraudulent Services were

    medically necessary and, in many cases, misrepresented to GEICO that the Fraudulent Services

    actually were performed. In fact, the Fraudulent Services frequently were not performed at all

    and, to the extent that they were performed, they were not medically necessary and were

    performed as part of a pre-determined fraudulent treatment and billing protocol designed solely

    to financially enrich the Defendants, not to benefit the Insureds who supposedly were subjected

    to them.

           866.    The HCFA-1500 forms and treatment reports submitted by and on behalf of the

    Defendants frequently misrepresented and exaggerated the level of the Fraudulent Services and

    the nature of the Fraudulent Services that purportedly were provided.

    IV.    The Defendants’ Fraudulent Concealment and GEICO’s Justifiable Reliance

           867.    The Defendants were legally and ethically obligated to act honestly and with

    integrity in connection with their performance of the Fraudulent Services and their submission of

    charges to GEICO.




                                                    252
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 253 of 293



            868.      To induce GEICO to promptly pay the fraudulent charges for the Fraudulent

    Services, the Defendants have systemically concealed their fraud and have gone to great lengths

    to accomplish this concealment.

            869.      For instance, the Defendants knowingly misrepresented and concealed facts

    related to the Clinic Defendants in an effort to prevent discovery that the Clinic Defendants

    lacked legitimate medical directors, and therefore were ineligible to collect PIP Benefits in the

    first instance.

            870.      What is more, the Defendants knowingly misrepresented and concealed facts

    related to the Fraudulent Services in an effort to prevent discovery that the Fraudulent Services

    were being provided – to the extent that they were provided at all – by unsupervised massage

    therapists, physical therapist assistants, and physicians assistants in contravention of Florida law.

            871.      Furthermore, the Defendants knowingly misrepresented and concealed facts in

    order to prevent GEICO from discovering that the Fraudulent Services were medically

    unnecessary and were performed – to the extent that they were performed at all – pursuant to a

    fraudulent pre-determined protocol designed to maximize the charges that could be submitted,

    not to benefit the Insureds who supposedly were subjected to them.

            872.      Moreover, the Defendants knowingly misrepresented and concealed facts in order

    to prevent GEICO from discovering that the Fraudulent Services frequently never were

    performed in the first instance.

            873.      The Defendants have hired law firms to pursue collection of the fraudulent

    charges for the Fraudulent Services from GEICO and other insurers. These law firms routinely

    file expensive and time-consuming litigation against GEICO and other insurers if the charges are

    not promptly paid in full.



                                                    253
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 254 of 293



           874.    GEICO is under statutory and contractual obligations to promptly and fairly

    process claims within 30 days. The facially-valid documents submitted to GEICO in support of

    the fraudulent charges at issue, combined with the material misrepresentations and acts of

    concealment described above, were designed to and did cause GEICO to rely upon them. As a

    result, GEICO has incurred damages of more than $1,275,000.00.

           875.    Based upon the Defendants’ material misrepresentations and other affirmative

    acts to conceal their fraud from GEICO, GEICO did not discover and could not reasonably have

    discovered that its damages were attributable to fraud until shortly before it filed this Complaint.

                                 FIRST CAUSE OF ACTION
         Against E-Z Medical, Davila Medical, Baracusa Health, and Westchester Medical
                       (Declaratory Judgment – 28 U.S.C. §§ 2201 and 2202)

           876.    GEICO incorporates, as though fully set forth herein, each and every allegation in

    paragraphs 1-875 above.

           877.    There is an actual case in controversy between GEICO and the Clinic Defendants

    regarding more than $75,000.00 in pending fraudulent claims for the Fraudulent Services that

    have been submitted to GEICO.

           878.    The Clinic Defendants have no right to receive payment for any pending bills

    submitted to GEICO because they unlawfully were operated in violation of the Clinic Act’s

    medical director and operating requirements.

           879.    The Clinic Defendants have no right to receive payment for any pending bills

    submitted to GEICO because the underlying Fraudulent Services were not lawfully provided.

           880.    The Clinic Defendants have no right to receive payment for any pending bills

    submitted to GEICO because the underlying Fraudulent Services were not medically necessary

    and were provided – to the extent that they were provided at all – pursuant to pre-determined



                                                    254
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 255 of 293



    fraudulent protocols designed solely to financially enrich the Defendants, rather than to treat or

    otherwise benefit the Insureds who purportedly were subjected to them.

            881.      The Clinic Defendants have no right to receive payment for any pending bills

    submitted to GEICO because, in many cases, the Fraudulent Services never were provided in the

    first instance.

            882.      The Clinic Defendants have no right to receive payment for any pending bills

    submitted to GEICO because the billing codes used for the underlying Fraudulent Services

    misrepresented and exaggerated the level of services that purportedly were provided in order to

    inflate the charges submitted to GEICO.

            883.      Accordingly, GEICO requests a judgment pursuant to the Declaratory Judgment

    Act, 28 U.S.C. §§ 2201 and 2202, declaring that E-Z Medical, Davila Medical, Baracusa Health,

    and Westchester Medical have no right to receive payment for any pending bills submitted to

    GEICO.

                                      SECOND CAUSE OF ACTION
                                        Against Diaz-Pairol and Mas
                                    (Violation of RICO, 18 U.S.C. § 1962(c))

            884.      GEICO incorporates, as though fully set forth herein, each and every allegation in

    paragraphs 1-72, 119-190, 322-456, and 861-875, above.

            885.      E-Z Medical is an ongoing “enterprise,” as that term is defined in 18 U.S.C. §

    1961(4), that engages in activities that affected interstate commerce.

            886.      Diaz-Pairol and Mas knowingly have conducted and/or participated, directly or

    indirectly, in the conduct of E-Z Medical’s affairs through a pattern of racketeering activity

    consisting of repeated violations of the federal mail fraud statute, 18 U.S.C. § 1341, based upon

    the use of the United States mails to submit or cause to be submitted thousands of fraudulent



                                                     255
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 256 of 293



    charges on a continuous basis for over four years seeking payments that E-Z Medical was not

    eligible to receive under the No-Fault Law because: (i) E-Z Medical unlawfully was operated in

    violation of the Clinic Act’s medical director and licensing requirements; (ii) the underlying

    Fraudulent Services were not lawfully provided; (iii) the underlying Fraudulent Services were

    not medically necessary and were provided – to the extent that they were provided at all –

    pursuant to pre-determined fraudulent protocols designed solely to financially enrich the E-Z

    Medical Defendants, rather than to treat or otherwise benefit the Insureds who purportedly were

    subjected to them; (iv) in many cases, the Fraudulent Services never were provided in the first

    instance; and (v) the billing codes used for the underlying Fraudulent Services misrepresented

    and exaggerated the level of services that purportedly were provided in order to inflate the

    charges submitted to GEICO.

           887.    A representative sample of the fraudulent bills and corresponding mailings

    submitted to GEICO that comprise, in part, the pattern of racketeering activity identified through

    the date of this Complaint are described, in part, in the chart annexed hereto as Exhibit “1”.

           888.    E-Z Medical’s business is racketeering activity, inasmuch as the enterprise exists

    for the purpose of submitting fraudulent charges to insurers. The predicate acts of mail fraud are

    the regular way in which Diaz-Pairol and Mas operated E-Z Medical, inasmuch as E-Z Medical

    was not engaged in a legitimate healthcare practice, and acts of mail fraud therefore were

    essential in order for E-Z Medical to function. Furthermore, the intricate planning required to

    carry out and conceal the predicate acts of mail fraud implies a threat of continued criminal

    activity, as does the fact that the E-Z Medical Defendants continue to attempt collection on the

    fraudulent billing submitted through E-Z Medical to the present day.




                                                    256
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 257 of 293



              889.   E-Z Medical is engaged in inherently unlawful acts, inasmuch as it continues to

    submit and attempt collection on fraudulent billing submitted to GEICO and other insurers.

    These inherently unlawful acts are taken by E-Z Medical in pursuit of inherently unlawful goals

    – namely, the theft of money from GEICO and other insurers through fraudulent no-fault billing.

              890.   GEICO has been injured in its business and property by reason of the above-

    described conduct in that it has paid at least $401,000.00 pursuant to the fraudulent bills

    submitted through the E-Z Medical enterprise.

              891.   By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

    attorneys’ fees pursuant to 18 U.S.C. § 1964(c), and any other relief the Court deems just and

    proper.

                                     THIRD CAUSE OF ACTION
                 Against Diaz-Pairol, Mas, R. Hernandez, Fernandez, and Y. Rodriguez
                               (Violation of RICO, 18 U.S.C. § 1962(d))

              892.   GEICO incorporates, as though fully set forth herein, each and every allegation in

    paragraphs 1-72, 119-190, 322-456, and 861-875, above.

              893.   E-Z Medical is an ongoing “enterprise,” as that term is defined in 18 U.S.C. §

    1961(4), that engages in activities that affected interstate commerce.

              894.   Diaz-Pairol, Mas, R. Hernandez, Fernandez, and Y. Rodriguez are or were

    employed by or associated with the E-Z Medical enterprise.

              895.   Diaz-Pairol, Mas, R. Hernandez, Fernandez, and Y. Rodriguez knowingly have

    agreed, combined and conspired to conduct and/or participate, directly or indirectly, in the

    conduct of E-Z Medical’s affairs through a pattern of racketeering activity consisting of repeated

    violations of the federal mail fraud statute, 18 U.S.C. § 1341, based upon the use of the United

    States mails to submit or cause to be submitted thousands of fraudulent charges on a continuous



                                                     257
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 258 of 293



    basis for over four years seeking payments that E-Z Medical was not eligible to receive under the

    No-Fault Law because: (i) E-Z Medical unlawfully was operated in violation of the Clinic Act’s

    medical director and licensing requirements; (ii) the underlying Fraudulent Services were not

    lawfully provided; (iii) the underlying Fraudulent Services were not medically necessary and

    were provided – to the extent that they were provided at all – pursuant to pre-determined

    fraudulent protocols designed solely to financially enrich the E-Z Medical Defendants, rather

    than to treat or otherwise benefit the Insureds who purportedly were subjected to them; (iv) in

    many cases, the Fraudulent Services never were provided in the first instance; and (v) the billing

    codes used for the underlying Fraudulent Services misrepresented and exaggerated the level of

    services that purportedly were provided in order to inflate the charges submitted to GEICO.

           896.    A representative sample of the fraudulent bills and corresponding mailings

    submitted to GEICO that comprise, in part, the pattern of racketeering activity identified through

    the date of this Complaint are described, in part, in the chart annexed hereto as Exhibit “1”. Each

    such mailing was made in furtherance of the mail fraud scheme.

           897.    Diaz-Pairol, Mas, R. Hernandez, Fernandez, and Y. Rodriguez knew of, agreed

    to and acted in furtherance of the common and overall objective (i.e., to defraud GEICO and

    other automobile insurers of money) by submitting or facilitating the submission of the

    fraudulent charges to GEICO.

           898.    GEICO has been injured in its business and property by reason of the above-

    described conduct in that it has paid at least $401,000.00 pursuant to the fraudulent bills

    submitted through the E-Z Medical enterprise.




                                                    258
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 259 of 293



              899.   By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

    attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and

    proper.

                                     FOURTH CAUSE OF ACTION
                                   Against the E-Z Medical Defendants
                                    (Under Fla. Stat. 501.201 et. seq.)

              900.   GEICO incorporates, as though fully set forth herein, each and every allegation in

    paragraphs 1-72, 119-190, 322-456, and 861-875, above.

              901.   The E-Z Medical Defendants are actively engaged in trade and commerce in the

    State of Florida.

              902.   GEICO and its Insureds are “consumers” as defined by Fla. Stat. 501.203.

              903.   The E-Z Medical Defendants engaged in unfair, deceptive, and unconscionable

    acts or trade practices in their trade or commerce in the pursuit and execution of their scheme to

    illegally obtain PIP Benefits from GEICO.

              904.   The bills and supporting documents submitted or caused to be submitted by the E-

    Z Medical Defendants to GEICO were fraudulent in that they misrepresented: (i) E-Z Medical’s

    eligibility to collect PIP Benefits in the first instance; (ii) that the Fraudulent Services were

    lawfully provided; (iii) that the Fraudulent Services were medically necessary; and (iv) that the

    Fraudulent Services actually were performed in the first instance.

              905.   Such acts and practices offend public policy and are immoral, unethical,

    oppressive, and unscrupulous. Additionally, the conduct of the E-Z Medical Defendants has

    been materially injurious to GEICO and its Insureds.

              906.   The conduct of the E-Z Medical Defendants was the actual and proximate cause

    of the damages sustained by GEICO.



                                                     259
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 260 of 293



           907.    The E-Z Medical Defendants’ unfair and deceptive acts have caused GEICO to

    sustain damages of at least $401,000.00

           908.    By reason of the E-Z Medical Defendants’ conduct, GEICO is also entitled to

    recover costs and reasonable attorneys’ fees pursuant to Fla. Stat. 501.211(2).

                                    FIFTH CAUSE OF ACTION
               Against Diaz-Pairol, Mas, R. Hernandez, Fernandez, and Y. Rodriguez
                                 (Under Fla. Stat. 772.103 et. seq.)

           909.    GEICO incorporates, as though fully set forth herein, each and every allegation in

    paragraphs 1-72, 119-190, 322-456, and 861-875, above.

           910.    In furtherance of the fraudulent scheme, Diaz-Pairol, Mas, R. Hernandez,

    Fernandez, and Y. Rodriguez submitted or caused to be submitted thousands of fraudulent

    charges through the E-Z Medical enterprise to GEICO seeking payment pursuant under

    automobile insurance policies issued by GEICO to Florida Insureds.

           911.    When the billing was submitted, Diaz-Pairol, Mas, R. Hernandez, Fernandez, and

    Y. Rodriguez knew that the billing contained false and misleading information concerning facts

    material to the claims for which reimbursement was being sought in that: (i) E-Z Medical

    unlawfully was operated in violation of the Clinic Act’s medical director and licensing

    requirements, and therefore was not eligible to collect PIP Benefits in the first instance; (ii) the

    underlying Fraudulent Services were not lawfully provided, and therefore were not eligible for

    PIP reimbursement in the first instance; (iii) the underlying Fraudulent Services were not

    medically necessary and were provided – to the extent that they were provided at all – pursuant

    to pre-determined fraudulent protocols designed solely to financially enrich the E-Z Medical

    Defendants, rather than to treat or otherwise benefit the Insureds who purportedly were subjected

    to them; (iv) in many cases, the Fraudulent Services never were provided in the first instance;



                                                    260
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 261 of 293



    and (v) the billing codes used for the underlying Fraudulent Services misrepresented and

    exaggerated the level of services that purportedly were provided in order to inflate the charges

    submitted to GEICO.

           912.    These knowing and intentional acts constitute a pattern of criminal activity, in that

    said acts constitute insurance fraud in violation of Fla. Stat. § 817.234(1)(a).

           913.    This pattern of criminal activity resulted in Diaz-Pairol, Mas, R. Hernandez,

    Fernandez, and Y. Rodriguez receiving more than $401,000.00 in PIP Benefits to which they

    were not entitled.

           914.    Diaz-Pairol, Mas, R. Hernandez, Fernandez, and Y. Rodriguez’s pattern of

    criminal activity has caused GEICO to sustain damages of at least $401,000.00.

           915.    By reason of Diaz-Pairol, Mas, R. Hernandez, Fernandez, and Y. Rodriguez’s

    conduct, GEICO is also entitled to recover threefold the actual damages it actually sustained,

    reasonable attorney’s fees, and court costs pursuant to Fla. Stat. § 772.104.

                                    SIXTH CAUSE OF ACTION
                                  Against the E-Z Medical Defendants
                                        (Common Law Fraud)

           916.    GEICO incorporates, as though fully set forth herein, each and every allegation in

    paragraphs 1-72, 119-190, 322-456, and 861-875, above.

           917.    The E-Z Medical Defendants intentionally and knowingly made false and

    fraudulent statements of material fact to GEICO and concealed material facts from GEICO in the

    course of submitting, or causing to be submitted, thousands of fraudulent charges through E-Z

    Medical for the Fraudulent Services.

           918.    The false and fraudulent statements of material fact and acts of fraudulent

    concealment include: (i) in every claim, the representation that that E-Z Medical was in



                                                     261
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 262 of 293



    compliance with the Clinic Act and eligible to collect PIP Benefits in the first instance, when in

    fact E-Z Medical never was in compliance with the Clinic Act, and never was eligible to collect

    PIP Benefits, because it was operated without a legitimate medical director; (ii) in every claim,

    the representation that the Fraudulent Services were lawfully provided and eligible for PIP

    reimbursement, when in fact the Fraudulent Services were not lawfully provided, and were not

    eligible for PIP reimbursement; (iii) in every claim, the representation that the Fraudulent

    Services were medically necessary, when in fact they were not medically necessary; and (iv) in

    many claims, the representation that the Fraudulent Services actually were performed, when in

    many cases they were not actually performed.

              919.   The E-Z Medical Defendants intentionally made the above-described false and

    fraudulent statements and concealed material facts in a calculated effort to induce GEICO to pay

    charges submitted through E-Z Medical that were not reimbursable.

              920.   GEICO justifiably relied on these false and fraudulent representations and acts of

    fraudulent concealment, and as a proximate result has been injured in its business and property

    by reason of the above-described conduct in that it has paid at least $401,000.00 pursuant to the

    fraudulent bills that were submitted or caused to be submitted by the E-Z Medical Defendants

    through E-Z Medical.

              921.   The E-Z Medical Defendants’ extensive fraudulent conduct demonstrates a high

    degree of moral turpitude and wanton dishonesty that entitles GEICO to recover punitive

    damages.

              922.   Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and

    punitive damages, together with interest and costs, and any other relief the Court deems just and

    proper.



                                                    262
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 263 of 293




                                  SEVENTH CAUSE OF ACTION
                                 Against the E-Z Medical Defendants
                                        (Unjust Enrichment)

           923.    GEICO incorporates, as fully set forth herein, each and every allegation in

    paragraphs 1-72, 119-190, 322-456, and 861-875, above.

           924.    As set forth above, the E-Z Medical Defendants have engaged in improper,

    unlawful, and/or unjust acts, all to the harm and detriment of GEICO.

           925.    When GEICO paid the bills and charges submitted or caused to be submitted by

    the E-Z Medical Defendants through E-Z Medical, it reasonably believed that it was legally

    obligated to make such payments based on the E-Z Medical Defendants’ improper, unlawful,

    and/or unjust acts.

           926.    The E-Z Medical Defendants have been enriched at GEICO’s expense by

    GEICO’s payments which constituted a benefit that the E-Z Medical Defendants voluntarily

    accepted notwithstanding their improper, unlawful, and unjust billing scheme.

           927.    The E-Z Medical Defendants’ retention of GEICO’s payments violates

    fundamental principles of justice, equity and good conscience.

           928.    By reason of the above, the E-Z Medical Defendants have been unjustly enriched

    in an amount to be determined at trial, but in no event less than $401,000.00

                                   EIGHTH CAUSE OF ACTION
                                       Against Davila and Mas
                                 (Violation of RICO, 18 U.S.C. § 1962(c))

           929.    GEICO incorporates, as though fully set forth herein, each and every allegation in

    paragraphs 1-53, 73-87, 119, 191-231, 322-328, 457-585, and 861-875, above.




                                                   263
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 264 of 293



           930.    Davila Medical is an ongoing “enterprise,” as that term is defined in 18 U.S.C. §

    1961(4), that engages in activities that affected interstate commerce.

           931.    Davila and Mas knowingly have conducted and/or participated, directly or

    indirectly, in the conduct of Davila Medical’s affairs through a pattern of racketeering activity

    consisting of repeated violations of the federal mail fraud statute, 18 U.S.C. § 1341, based upon

    the use of the United States mails to submit or cause to be submitted thousands of fraudulent

    charges on a continuous basis for over three years seeking payments that Davila Medical was not

    eligible to receive under the No-Fault Law because: (i) Davila Medical unlawfully was operated

    in violation of the Clinic Act’s medical director and licensing requirements; (ii) the underlying

    Fraudulent Services were not lawfully provided; (iii) the underlying Fraudulent Services were

    not medically necessary and were provided – to the extent that they were provided at all –

    pursuant to pre-determined fraudulent protocols designed solely to financially enrich the Davila

    Medical Defendants, rather than to treat or otherwise benefit the Insureds who purportedly were

    subjected to them; (iv) in many cases, the Fraudulent Services never were provided in the first

    instance; and (v) the billing codes used for the underlying Fraudulent Services misrepresented

    and exaggerated the level of services that purportedly were provided in order to inflate the

    charges submitted to GEICO.

           932.    A representative sample of the fraudulent bills and corresponding mailings

    submitted to GEICO that comprise, in part, the pattern of racketeering activity identified through

    the date of this Complaint are described, in part, in the chart annexed hereto as Exhibit “2”.

           933.    Davila Medical’s business is racketeering activity, inasmuch as the enterprise

    exists for the purpose of submitting fraudulent charges to insurers. The predicate acts of mail

    fraud are the regular way in which Davila and Mas operated Davila Medical, inasmuch as Davila



                                                    264
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 265 of 293



    Medical was not engaged in a legitimate healthcare practice, and acts of mail fraud therefore

    were essential in order for Davila Medical to function. Furthermore, the intricate planning

    required to carry out and conceal the predicate acts of mail fraud implies a threat of continued

    criminal activity, as does the fact that the Davila Medical Defendants continue to attempt

    collection on the fraudulent billing submitted through Davila Medical to the present day.

               934.   Davila Medical is engaged in inherently unlawful acts, inasmuch as it continues to

    submit and attempt collection on fraudulent billing submitted to GEICO and other insurers.

    These inherently unlawful acts are taken by Davila Medical in pursuit of inherently unlawful

    goals – namely, the theft of money from GEICO and other insurers through fraudulent no-fault

    billing.

               935.   GEICO has been injured in its business and property by reason of the above-

    described conduct in that it has paid at least $600,000.00 pursuant to the fraudulent bills

    submitted through the Davila Medical enterprise.

               936.   By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

    attorneys’ fees pursuant to 18 U.S.C. § 1964(c), and any other relief the Court deems just and

    proper.

                                       NINTH CAUSE OF ACTION
                               Against Davila, Mas, D. Diaz, Vital, and Pajon
                                 (Violation of RICO, 18 U.S.C. § 1962(d))

               937.   GEICO incorporates, as though fully set forth herein, each and every allegation in

    paragraphs 1-53, 73-87, 119, 191-231, 322-328, 457-585, and 861-875, above.

               938.   Davila Medical is an ongoing “enterprise,” as that term is defined in 18 U.S.C. §

    1961(4), that engages in activities that affected interstate commerce.




                                                      265
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 266 of 293



           939.    Davila, Mas, D. Diaz, Vital, and Pajon are employed by or associated with the

    Davila Medical enterprise.

           940.    Davila, Mas, D. Diaz, Vital, and Pajon knowingly have agreed, combined and

    conspired to conduct and/or participate, directly or indirectly, in the conduct of Davila Medical’s

    affairs through a pattern of racketeering activity consisting of repeated violations of the federal

    mail fraud statute, 18 U.S.C. § 1341, based upon the use of the United States mails to submit or

    cause to be submitted thousands of fraudulent charges on a continuous basis for over three years

    seeking payments that Davila Medical was not eligible to receive under the No-Fault Law

    because: (i) Davila Medical unlawfully was operated in violation of the Clinic Act’s medical

    director and licensing requirements; (ii) the underlying Fraudulent Services were not lawfully

    provided; (iii) the underlying Fraudulent Services were not medically necessary and were

    provided – to the extent that they were provided at all – pursuant to pre-determined fraudulent

    protocols designed solely to financially enrich the Davila Medical Defendants, rather than to

    treat or otherwise benefit the Insureds who purportedly were subjected to them; (iv) in many

    cases, the Fraudulent Services never were provided in the first instance; and (v) the billing codes

    used for the underlying Fraudulent Services misrepresented and exaggerated the level of services

    that purportedly were provided in order to inflate the charges submitted to GEICO.

           941.    A representative sample of the fraudulent bills and corresponding mailings

    submitted to GEICO that comprise, in part, the pattern of racketeering activity identified through

    the date of this Complaint are described, in part, in the chart annexed hereto as Exhibit “2”. Each

    such mailing was made in furtherance of the mail fraud scheme.




                                                   266
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 267 of 293



              942.   Davila, Mas, D. Diaz, Vital, Pajon knew of, agreed to and acted in furtherance of

    the common and overall objective (i.e., to defraud GEICO and other automobile insurers of

    money) by submitting or facilitating the submission of the fraudulent charges to GEICO.

              943.   GEICO has been injured in its business and property by reason of the above-

    described conduct in that it has paid at least $600,000.00 pursuant to the fraudulent bills

    submitted through the Davila Medical enterprise.

              944.   By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

    attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and

    proper.

                                     TENTH CAUSE OF ACTION
                                  Against the Davila Medical Defendants
                                    (Under Fla. Stat. 501.201 et. seq.)

              945.   GEICO incorporates, as though fully set forth herein, each and every allegation in

    paragraphs 1-53, 73-87, 119, 191-231, 322-328, 457-585, and 861-875, above.

              946.   The Davila Medical Defendants are actively engaged in trade and commerce in

    the State of Florida.

              947.   GEICO and its Insureds are “consumers” as defined by Fla. Stat. 501.203.

              948.   The Davila Medical Defendants engaged in unfair, deceptive, and unconscionable

    acts or trade practices in their trade or commerce in the pursuit and execution of their scheme to

    illegally obtain PIP Benefits from GEICO.

              949.   The bills and supporting documents submitted or caused to be submitted by the

    Davila Medical Defendants to GEICO were fraudulent in that they misrepresented: (i) Davila

    Medical’s eligibility to collect PIP Benefits in the first instance; (ii) that the Fraudulent Services




                                                     267
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 268 of 293



    were lawfully provided; (iii) that the Fraudulent Services were medically necessary; and (iv) that

    the Fraudulent Services actually were performed in the first instance.

           950.    Such acts and practices offend public policy and are immoral, unethical,

    oppressive, and unscrupulous. Additionally, the conduct of the Davila Medical Defendants has

    been materially injurious to GEICO and its Insureds.

           951.    The conduct of the Davila Medical Defendants was the actual and proximate

    cause of the damages sustained by GEICO.

           952.    The Davila Medical Defendants’ unfair and deceptive acts have caused GEICO to

    sustain damages of at least $600,000.00.

           953.    By reason of the Davila Medical Defendants’ conduct, GEICO is also entitled to

    recover costs and reasonable attorneys’ fees pursuant to Fla. Stat. 501.211(2).

                                 ELEVENTH CAUSE OF ACTION
                            Against Davila, Mas, D. Diaz, Vital, and Pajon
                                  (Under Fla. Stat. 772.103 et. seq.)

           954.    GEICO incorporates, as though fully set forth herein, each and every allegation in

    paragraphs 1-53, 73-87, 119, 191-231, 322-328, 457-585, and 861-875, above.

           955.    In furtherance of the fraudulent scheme, Davila, Mas, D. Diaz, Vital, and Pajon

    submitted or caused to be submitted thousands of fraudulent charges through the Davila Medical

    enterprise to GEICO seeking payment pursuant under automobile insurance policies issued by

    GEICO to Florida Insureds.

           956.    When the billing was submitted, Davila, D. Diaz, Vital, and Pajon knew that the

    billing contained false and misleading information concerning facts material to the claims for

    which reimbursement was being sought in that: (i) Davila Medical unlawfully was operated in

    violation of the Clinic Act’s medical director and licensing requirements, and therefore was not



                                                   268
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 269 of 293



    eligible to collect PIP Benefits in the first instance; (ii) the underlying Fraudulent Services were

    not lawfully provided, and therefore were not eligible for PIP reimbursement in the first instance;

    (iii) the underlying Fraudulent Services were not medically necessary and were provided – to the

    extent that they were provided at all – pursuant to pre-determined fraudulent protocols designed

    solely to financially enrich the Davila Medical Defendants, rather than to treat or otherwise

    benefit the Insureds who purportedly were subjected to them; (iv) in many cases, the Fraudulent

    Services never were provided in the first instance; and (v) the billing codes used for the

    underlying Fraudulent Services misrepresented and exaggerated the level of services that

    purportedly were provided in order to inflate the charges submitted to GEICO.

           957.    These knowing and intentional acts constitute a pattern of criminal activity, in that

    said acts constitute insurance fraud in violation of Fla. Stat. § 817.234(1)(a).

           958.    This pattern of criminal activity resulted in Davila, Mas, D. Diaz, Vital, and Pajon

    receiving more than $600,000.00 in PIP Benefits to which they were not entitled.

           959.    Davila, Mas, D. Diaz, Vital, and Pajon’s pattern of criminal activity has caused

    GEICO to sustain damages of at least $600,000.00.

           960.    By reason of Davila, Mas, D. Diaz, Vital, and Pajon’s conduct, GEICO is also

    entitled to recover threefold the actual damages it actually sustained, reasonable attorney’s fees,

    and court costs pursuant to Fla. Stat. § 772.104.

                                   TWELFTH CAUSE OF ACTION
                                 Against the Davila Medical Defendants
                                         (Common Law Fraud)

           961.    GEICO incorporates, as though fully set forth herein, each and every allegation in

    paragraphs 1-53, 73-87, 119, 191-231, 322-328, 457-585, and 861-875, above.




                                                     269
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 270 of 293



           962.    The Davila Medical Defendants intentionally and knowingly made false and

    fraudulent statements of material fact to GEICO and concealed material facts from GEICO in the

    course of submitting, or causing to be submitted, thousands of fraudulent charges through Davila

    Medical for the Fraudulent Services.

           963.    The false and fraudulent statements of material fact and acts of fraudulent

    concealment include: (i) in every claim, the representation that that Davila Medical was in

    compliance with the Clinic Act and eligible to collect PIP Benefits in the first instance, when in

    fact Davila Medical never was in compliance with the Clinic Act, and never was eligible to

    collect PIP Benefits, because it was operated without a legitimate medical director; (ii) in every

    claim, the representation that the Fraudulent Services were lawfully provided and eligible for PIP

    reimbursement, when in fact the Fraudulent Services were not lawfully provided, and were not

    eligible for PIP reimbursement; (iii) in every claim, the representation that the Fraudulent

    Services were medically necessary, when in fact they were not medically necessary; and (iv) in

    many claims, the representation that the Fraudulent Services actually were performed, when in

    many cases they were not actually performed.

           964.    The Davila Medical Defendants intentionally made the above-described false and

    fraudulent statements and concealed material facts in a calculated effort to induce GEICO to pay

    charges submitted through Davila Medical that were not reimbursable.

           965.    GEICO justifiably relied on these false and fraudulent representations and acts of

    fraudulent concealment, and as a proximate result has been injured in its business and property

    by reason of the above-described conduct in that it has paid at least $600,000.00 pursuant to the

    fraudulent bills that were submitted or caused to be submitted by the Davila Medical Defendants

    through Davila Medical.



                                                   270
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 271 of 293



              966.   The Davila Medical Defendants’ extensive fraudulent conduct demonstrates a

    high degree of moral turpitude and wanton dishonesty that entitles GEICO to recover punitive

    damages.

              967.   Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and

    punitive damages, together with interest and costs, and any other relief the Court deems just and

    proper.

                                 THIRTEENTH CAUSE OF ACTION
                                 Against the Davila Medical Defendants
                                          (Unjust Enrichment)

              968.   GEICO incorporates, as fully set forth herein, each and every allegation in

    paragraphs 1-53, 73-87, 119, 191-231, 322-328, 457-585, and 861-875, above.

              969.   As set forth above, the Davila Medical Defendants have engaged in improper,

    unlawful, and/or unjust acts, all to the harm and detriment of GEICO.

              970.   When GEICO paid the bills and charges submitted or caused to be submitted by

    the Davila Medical Defendants through Davila Medical, it reasonably believed that it was legally

    obligated to make such payments based on the Davila Medical Defendants’ improper, unlawful,

    and/or unjust acts.

              971.   The Davila Medical Defendants have been enriched at GEICO’s expense by

    GEICO’s payments which constituted a benefit that the Davila Medical Defendants voluntarily

    accepted notwithstanding their improper, unlawful, and unjust billing scheme.

              972.   The Davila Medical Defendants’ retention of GEICO’s payments violates

    fundamental principles of justice, equity and good conscience.

              973.   By reason of the above, the Davila Medical Defendants have been unjustly

    enriched in an amount to be determined at trial, but in no event less than $600,000.00.



                                                   271
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 272 of 293



                                FOURTEENTH CAUSE OF ACTION
                                      Against Corrales and Mas
                                 (Violation of RICO, 18 U.S.C. § 1962(c))

           974.    GEICO incorporates, as though fully set forth herein, each and every allegation in

    paragraphs 1-53, 88-103, 119, 232-276, 322-328, 586-714, and 861-875, above.

           975.    Baracusa Health is an ongoing “enterprise,” as that term is defined in 18 U.S.C. §

    1961(4), that engages in activities that affected interstate commerce.

           976.    Corrales and Mas knowingly have conducted and/or participated, directly or

    indirectly, in the conduct of Baracusa Health’s affairs through a pattern of racketeering activity

    consisting of repeated violations of the federal mail fraud statute, 18 U.S.C. § 1341, based upon

    the use of the United States mails to submit or cause to be submitted hundreds of fraudulent

    charges on a continuous basis for over one and a half years seeking payments that Baracusa

    Health was not eligible to receive under the No-Fault Law because: (i) Baracusa Health

    unlawfully was operated in violation of the Clinic Act’s medical director and licensing

    requirements; (ii) the underlying Fraudulent Services were not lawfully provided; (iii) the

    underlying Fraudulent Services were not medically necessary and were provided – to the extent

    that they were provided at all – pursuant to pre-determined fraudulent protocols designed solely

    to financially enrich the Baracusa Health Defendants, rather than to treat or otherwise benefit the

    Insureds who purportedly were subjected to them; (iv) in many cases, the Fraudulent Services

    never were provided in the first instance; and (v) the billing codes used for the underlying

    Fraudulent Services misrepresented and exaggerated the level of services that purportedly were

    provided in order to inflate the charges submitted to GEICO.




                                                    272
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 273 of 293



               977.   A representative sample of the fraudulent bills and corresponding mailings

    submitted to GEICO that comprise, in part, the pattern of racketeering activity identified through

    the date of this Complaint are described, in part, in the chart annexed hereto as Exhibit “3”.

               978.   Baracusa Health’s business is racketeering activity, inasmuch as the enterprise

    exists for the purpose of submitting fraudulent charges to insurers. The predicate acts of mail

    fraud are the regular way in which Corrales and Mas operated Baracusa Health, inasmuch as

    Baracusa Health was not engaged in a legitimate healthcare practice, and acts of mail fraud

    therefore were essential in order for Baracusa Health to function. Furthermore, the intricate

    planning required to carry out and conceal the predicate acts of mail fraud implies a threat of

    continued criminal activity, as does the fact that the Baracusa Health Defendants continue to

    attempt collection on the fraudulent billing submitted through Baracusa Health to the present

    day.

               979.   Baracusa Health is engaged in inherently unlawful acts, inasmuch as it continues

    to submit and attempt collection on fraudulent billing submitted to GEICO and other insurers.

    These inherently unlawful acts are taken by Baracusa Health in pursuit of inherently unlawful

    goals – namely, the theft of money from GEICO and other insurers through fraudulent no-fault

    billing.

               980.   GEICO has been injured in its business and property by reason of the above-

    described conduct in that it has paid at least $45,000.00 pursuant to the fraudulent bills submitted

    through the Baracusa Health enterprise.

               981.   By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

    attorneys’ fees pursuant to 18 U.S.C. § 1964(c), and any other relief the Court deems just and

    proper.



                                                      273
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 274 of 293



                                 FIFTEENTH CAUSE OF ACTION
                                 Against Corrales, Mas, and Romero
                               (Violation of RICO, 18 U.S.C. § 1962(d))

           982.    GEICO incorporates, as though fully set forth herein, each and every allegation in

    paragraphs 1-53, 88-103, 119, 232-276, 322-328, 586-714, and 861-875, above.

           983.    Baracusa Health is an ongoing “enterprise,” as that term is defined in 18 U.S.C. §

    1961(4), that engages in activities that affected interstate commerce.

           984.    Corrales, Mas, and Romero are employed by or associated with the Baracusa

    Health enterprise.

           985.    Corrales, Mas, and Romero knowingly have agreed, combined and conspired to

    conduct and/or participate, directly or indirectly, in the conduct of Baracusa Health’s affairs

    through a pattern of racketeering activity consisting of repeated violations of the federal mail

    fraud statute, 18 U.S.C. § 1341, based upon the use of the United States mails to submit or cause

    to be submitted hundreds of fraudulent charges on a continuous basis for over one and a half

    years seeking payments that Baracusa Health was not eligible to receive under the No-Fault Law

    because: (i) Baracusa Health unlawfully was operated in violation of the Clinic Act’s medical

    director and licensing requirements; (ii) the underlying Fraudulent Services were not lawfully

    provided; (iii) the underlying Fraudulent Services were not medically necessary and were

    provided – to the extent that they were provided at all – pursuant to pre-determined fraudulent

    protocols designed solely to financially enrich the Baracusa Health Defendants, rather than to

    treat or otherwise benefit the Insureds who purportedly were subjected to them; (iv) in many

    cases, the Fraudulent Services never were provided in the first instance; and (v) the billing codes

    used for the underlying Fraudulent Services misrepresented and exaggerated the level of services

    that purportedly were provided in order to inflate the charges submitted to GEICO.



                                                    274
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 275 of 293



              986.   A representative sample of the fraudulent bills and corresponding mailings

    submitted to GEICO that comprise, in part, the pattern of racketeering activity identified through

    the date of this Complaint are described, in part, in the chart annexed hereto as Exhibit “3”. Each

    such mailing was made in furtherance of the mail fraud scheme.

              987.   Corrales, Mas, and Romero knew of, agreed to and acted in furtherance of the

    common and overall objective (i.e., to defraud GEICO and other automobile insurers of money)

    by submitting or facilitating the submission of the fraudulent charges to GEICO.

              988.   GEICO has been injured in its business and property by reason of the above-

    described conduct in that it has paid at least $45,000.00 pursuant to the fraudulent bills submitted

    through the Baracusa Health enterprise.

              989.   By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

    attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and

    proper.

                                   SIXTEENTH CAUSE OF ACTION
                                 Against the Baracusa Health Defendants
                                    (Under Fla. Stat. 501.201 et. seq.)

              990.   GEICO incorporates, as though fully set forth herein, each and every allegation in

    paragraphs 1-53, 88-103, 119, 232-276, 322-328, 586-714, and 861-875, above.

              991.   The Baracusa Health Defendants are actively engaged in trade and commerce in

    the State of Florida.

              992.   GEICO and its Insureds are “consumers” as defined by Fla. Stat. 501.203.

              993.   The    Baracusa   Health   Defendants    engaged    in   unfair,   deceptive,   and

    unconscionable acts or trade practices in their trade or commerce in the pursuit and execution of

    their scheme to illegally obtain PIP Benefits from GEICO.



                                                     275
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 276 of 293



           994.    The bills and supporting documents submitted or caused to be submitted by the

    Baracusa Health Defendants to GEICO were fraudulent in that they misrepresented: (i) Baracusa

    Health’s eligibility to collect PIP Benefits in the first instance; (ii) that the Fraudulent Services

    were lawfully provided; (iii) that the Fraudulent Services were medically necessary; and (iv) that

    the Fraudulent Services actually were performed in the first instance.

           995.    Such acts and practices offend public policy and are immoral, unethical,

    oppressive, and unscrupulous. Additionally, the conduct of the Baracusa Health Defendants has

    been materially injurious to GEICO and its Insureds.

           996.    The conduct of the Baracusa Health Defendants was the actual and proximate

    cause of the damages sustained by GEICO.

           997.    The Baracusa Health Defendants’ unfair and deceptive acts have caused GEICO

    to sustain damages of at least $45,000.00.

           998.    By reason of the Baracusa Health Defendants’ conduct, GEICO is also entitled to

    recover costs and reasonable attorneys’ fees pursuant to Fla. Stat. 501.211(2).

                                SEVENTEENTH CAUSE OF ACTION
                                 Against Corrales, Mas, and Romero
                                  (Under Fla. Stat. 772.103 et. seq.)

           999.    GEICO incorporates, as though fully set forth herein, each and every allegation in

    paragraphs 1-53, 88-103, 119, 232-276, 322-328, 586-714, and 861-875, above.

           1000. In furtherance of the fraudulent scheme, Corrales, Mas, and Romero submitted or

    caused to be submitted hundreds of fraudulent charges through the Baracusa Health enterprise to

    GEICO seeking payment pursuant under automobile insurance policies issued by GEICO to

    Florida Insureds.




                                                    276
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 277 of 293



           1001. When the billing was submitted, Corrales, Mas, and Romero knew that the billing

    contained false and misleading information concerning facts material to the claims for which

    reimbursement was being sought in that: (i) Baracusa Health unlawfully was operated in

    violation of the Clinic Act’s medical director and licensing requirements, and therefore was not

    eligible to collect PIP Benefits in the first instance; (ii) the underlying Fraudulent Services were

    not lawfully provided, and therefore were not eligible for PIP reimbursement in the first instance;

    (iii) the underlying Fraudulent Services were not medically necessary and were provided – to the

    extent that they were provided at all – pursuant to pre-determined fraudulent protocols designed

    solely to financially enrich the Baracusa Health Defendants, rather than to treat or otherwise

    benefit the Insureds who purportedly were subjected to them; (iv) in many cases, the Fraudulent

    Services never were provided in the first instance; and (v) the billing codes used for the

    underlying Fraudulent Services misrepresented and exaggerated the level of services that

    purportedly were provided in order to inflate the charges submitted to GEICO.

           1002. These knowing and intentional acts constitute a pattern of criminal activity, in that

    said acts constitute insurance fraud in violation of Fla. Stat. § 817.234(1)(a).

           1003. This pattern of criminal activity resulted in Corrales, Mas, and Romero receiving

    more than $45,000.00 in PIP Benefits to which they were not entitled.

           1004. Corrales, Mas, and Romero’s pattern of criminal activity has caused GEICO to

    sustain damages of at least $45,000.00.

           1005. By reason of Corrales, Mas, and Romero’s conduct, GEICO is also entitled to

    recover threefold the actual damages it actually sustained, reasonable attorney’s fees, and court

    costs pursuant to Fla. Stat. § 772.104.




                                                     277
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 278 of 293



                                EIGHTEENTH CAUSE OF ACTION
                               Against the Baracusa Health Defendants
                                        (Common Law Fraud)

           1006. GEICO incorporates, as though fully set forth herein, each and every allegation in

    paragraphs 1-53, 88-103, 119, 232-276, 322-328, 586-714, and 861-875, above.

           1007. The Baracusa Health Defendants intentionally and knowingly made false and

    fraudulent statements of material fact to GEICO and concealed material facts from GEICO in the

    course of submitting, or causing to be submitted, hundreds of fraudulent charges through

    Baracusa Health for the Fraudulent Services.

           1008. The false and fraudulent statements of material fact and acts of fraudulent

    concealment include: (i) in every claim, the representation that that Baracusa Health was in

    compliance with the Clinic Act and eligible to collect PIP Benefits in the first instance, when in

    fact Baracusa Health never was in compliance with the Clinic Act, and never was eligible to

    collect PIP Benefits, because it was operated without a legitimate medical director; (ii) in every

    claim, the representation that the Fraudulent Services were lawfully provided and eligible for PIP

    reimbursement, when in fact the Fraudulent Services were not lawfully provided, and were not

    eligible for PIP reimbursement; (iii) in every claim, the representation that the Fraudulent

    Services were medically necessary, when in fact they were not medically necessary; and (iv) in

    many claims, the representation that the Fraudulent Services actually were performed, when in

    many cases they were not actually performed.

           1009. The Baracusa Health Defendants intentionally made the above-described false

    and fraudulent statements and concealed material facts in a calculated effort to induce GEICO to

    pay charges submitted through Baracusa Health that were not reimbursable.




                                                   278
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 279 of 293



              1010. GEICO justifiably relied on these false and fraudulent representations and acts of

    fraudulent concealment, and as a proximate result has been injured in its business and property

    by reason of the above-described conduct in that it has paid at least $45,000.00 pursuant to the

    fraudulent bills that were submitted or caused to be submitted by the Baracusa Health

    Defendants through Baracusa Health.

              1011. The Baracusa Health Defendants’ extensive fraudulent conduct demonstrates a

    high degree of moral turpitude and wanton dishonesty that entitles GEICO to recover punitive

    damages.

              1012. Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and

    punitive damages, together with interest and costs, and any other relief the Court deems just and

    proper.

                                  NINETEENTH CAUSE OF ACTION
                                 Against the Baracusa Health Defendants
                                           (Unjust Enrichment)

              1013. GEICO incorporates, as fully set forth herein, each and every allegation in

    paragraphs 1-53, 88-103, 119, 232-276, 322-328, 586-714, and 861-875, above.

              1014. As set forth above, the Baracusa Health Defendants have engaged in improper,

    unlawful, and/or unjust acts, all to the harm and detriment of GEICO.

              1015. When GEICO paid the bills and charges submitted or caused to be submitted by

    the Baracusa Health Defendants through Baracusa Health, it reasonably believed that it was

    legally obligated to make such payments based on the Baracusa Health Defendants’ improper,

    unlawful, and/or unjust acts.




                                                    279
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 280 of 293



           1016. The Baracusa Health Defendants have been enriched at GEICO’s expense by

    GEICO’s payments which constituted a benefit that the Baracusa Health Defendants voluntarily

    accepted notwithstanding their improper, unlawful, and unjust billing scheme.

           1017. The Baracusa Health Defendants’ retention of GEICO’s payments violates

    fundamental principles of justice, equity and good conscience.

           1018. By reason of the above, the Baracusa Health Defendants have been unjustly

    enriched in an amount to be determined at trial, but in no event less than $45,000.00.

           1019. Based upon the Defendants’ material misrepresentations and other affirmative

    acts to conceal their fraud from GEICO, GEICO did not discover and could not reasonably have

    discovered that its damages were attributable to fraud until shortly before it filed this Complaint.

                                  TWENTIETH CAUSE OF ACTION
                                       Against Morales and Mas
                                  (Violation of RICO, 18 U.S.C. § 1962(c))

           1020. GEICO incorporates, as though fully set forth herein, each and every allegation in

    paragraphs 1-53, 104-119, 277-328, and 718-875, above.

           1021. Westchester Medical is an ongoing “enterprise,” as that term is defined in 18

    U.S.C. § 1961(4), that engages in activities that affected interstate commerce.

           1022. Morales and Mas knowingly have conducted and/or participated, directly or

    indirectly, in the conduct of Westchester Medical’s affairs through a pattern of racketeering

    activity consisting of repeated violations of the federal mail fraud statute, 18 U.S.C. § 1341,

    based upon the use of the United States mails to submit or cause to be submitted thousands of

    fraudulent charges on a continuous basis for over two years seeking payments that Westchester

    Medical was not eligible to receive under the No-Fault Law because: (i) Westchester Medical

    unlawfully was operated in violation of the Clinic Act’s medical director and licensing



                                                    280
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 281 of 293



    requirements; (ii) the underlying Fraudulent Services were not lawfully provided; (iii) the

    underlying Fraudulent Services were not medically necessary and were provided – to the extent

    that they were provided at all – pursuant to pre-determined fraudulent protocols designed solely

    to financially enrich the Westchester Medical Defendants, rather than to treat or otherwise

    benefit the Insureds who purportedly were subjected to them; (iv) in many cases, the Fraudulent

    Services never were provided in the first instance; and (v) the billing codes used for the

    underlying Fraudulent Services misrepresented and exaggerated the level of services that

    purportedly were provided in order to inflate the charges submitted to GEICO.

           1023. A representative sample of the fraudulent bills and corresponding mailings

    submitted to GEICO that comprise, in part, the pattern of racketeering activity identified through

    the date of this Complaint are described, in part, in the chart annexed hereto as Exhibit “4”.

           1024. Westchester Medical’s business is racketeering activity, inasmuch as the

    enterprise exists for the purpose of submitting fraudulent charges to insurers. The predicate acts

    of mail fraud are the regular way in which Morales and Mas operated Westchester Medical,

    inasmuch as Westchester Medical was not engaged in a legitimate healthcare practice, and acts

    of mail fraud therefore were essential in order for Westchester Medical to function. Furthermore,

    the intricate planning required to carry out and conceal the predicate acts of mail fraud implies a

    threat of continued criminal activity, as does the fact that the Westchester Medical Defendants

    continue to attempt collection on the fraudulent billing submitted through Westchester Medical

    to the present day.

           1025. Westchester Medical is engaged in inherently unlawful acts, inasmuch as it

    continues to submit and attempt collection on fraudulent billing submitted to GEICO and other

    insurers. These inherently unlawful acts are taken by Westchester Medical in pursuit of



                                                    281
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 282 of 293



    inherently unlawful goals – namely, the theft of money from GEICO and other insurers through

    fraudulent no-fault billing.

              1026. GEICO has been injured in its business and property by reason of the above-

    described conduct in that it has paid at least $230,000.00 pursuant to the fraudulent bills

    submitted through the Westchester Medical enterprise.

              1027. By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

    attorneys’ fees pursuant to 18 U.S.C. § 1964(c), and any other relief the Court deems just and

    proper.

                                   TWENTY-FIRST CAUSE OF ACTION
                                           Against Morales and Mas
                                   (Violation of RICO, 18 U.S.C. § 1962(d))

              1028. GEICO incorporates, as though fully set forth herein, each and every allegation in

    paragraphs 1-53, 104-119, 277-328, and 718-875, above.

              1029. Westchester Medical is an ongoing “enterprise,” as that term is defined in 18

    U.S.C. § 1961(4), that engages in activities that affected interstate commerce.

              1030. Morales and Mas are employed by or associated with the Westchester Medical

    enterprise.

              1031. Morales and Mas knowingly have agreed, combined and conspired to conduct

    and/or participate, directly or indirectly, in the conduct of Westchester Medical’s affairs through

    a pattern of racketeering activity consisting of repeated violations of the federal mail fraud

    statute, 18 U.S.C. § 1341, based upon the use of the United States mails to submit or cause to be

    submitted thousands of fraudulent charges on a continuous basis for over two years seeking

    payments that Westchester Medical was not eligible to receive under the No-Fault Law because:

    (i) Westchester Medical unlawfully was operated in violation of the Clinic Act’s medical director



                                                     282
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 283 of 293



    and licensing requirements; (ii) the underlying Fraudulent Services were not lawfully provided;

    (iii) the underlying Fraudulent Services were not medically necessary and were provided – to the

    extent that they were provided at all – pursuant to pre-determined fraudulent protocols designed

    solely to financially enrich the Westchester Medical Defendants, rather than to treat or otherwise

    benefit the Insureds who purportedly were subjected to them; (iv) in many cases, the Fraudulent

    Services never were provided in the first instance; and (v) the billing codes used for the

    underlying Fraudulent Services misrepresented and exaggerated the level of services that

    purportedly were provided in order to inflate the charges submitted to GEICO.

              1032. A representative sample of the fraudulent bills and corresponding mailings

    submitted to GEICO that comprise, in part, the pattern of racketeering activity identified through

    the date of this Complaint are described, in part, in the chart annexed hereto as Exhibit “1”. Each

    such mailing was made in furtherance of the mail fraud scheme.

              1033. Morales and Mas knew of, agreed to and acted in furtherance of the common and

    overall objective (i.e., to defraud GEICO and other automobile insurers of money) by submitting

    or facilitating the submission of the fraudulent charges to GEICO.

              1034. GEICO has been injured in its business and property by reason of the above-

    described conduct in that it has paid at least $230,000.00 pursuant to the fraudulent bills

    submitted through the Westchester Medical enterprise.

              1035. By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

    attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and

    proper.




                                                    283
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 284 of 293



                               TWENTY-SECOND CAUSE OF ACTION
                               Against the Westchester Medical Defendants
                                    (Under Fla. Stat. 501.201 et. seq.)

            1036. GEICO incorporates, as though fully set forth herein, each and every allegation in

    paragraphs 1-53, 104-119, 277-328, and 718-875, above.

            1037. The Westchester Medical Defendants are actively engaged in trade and commerce

    in the State of Florida.

            1038. GEICO and its Insureds are “consumers” as defined by Fla. Stat. 501.203.

            1039. The Westchester Medical Defendants engaged in unfair, deceptive, and

    unconscionable acts or trade practices in their trade or commerce in the pursuit and execution of

    their scheme to illegally obtain PIP Benefits from GEICO.

            1040. The bills and supporting documents submitted or caused to be submitted by the

    Westchester Medical Defendants to GEICO were fraudulent in that they misrepresented: (i)

    Westchester Medical’s eligibility to collect PIP Benefits in the first instance; (ii) that the

    Fraudulent Services were lawfully provided; (iii) that the Fraudulent Services were medically

    necessary; and (iv) that the Fraudulent Services actually were performed in the first instance.

            1041. Such acts and practices offend public policy and are immoral, unethical,

    oppressive, and unscrupulous. Additionally, the conduct of the Westchester Medical Defendants

    has been materially injurious to GEICO and its Insureds.

            1042. The conduct of the Westchester Medical Defendants was the actual and proximate

    cause of the damages sustained by GEICO.

            1043. The Westchester Medical Defendants’ unfair and deceptive acts have caused

    GEICO to sustain damages of at least $230,000.00.




                                                   284
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 285 of 293



           1044. By reason of the Westchester Medical Defendants’ conduct, GEICO is also

    entitled to recover costs and reasonable attorneys’ fees pursuant to Fla. Stat. 501.211(2).

                               TWENTY-THIRD CAUSE OF ACTION
                                    Against Morales and Mas
                                 (Under Fla. Stat. 772.103 et. seq.)

           1045. GEICO incorporates, as though fully set forth herein, each and every allegation in

    paragraphs 1-53, 104-119, 277-328, and 718-875, above.

           1046. In furtherance of the fraudulent scheme, Morales and Mas submitted or caused to

    be submitted thousands of fraudulent charges through the Westchester Medical enterprise to

    GEICO seeking payment pursuant under automobile insurance policies issued by GEICO to

    Florida Insureds.

           1047. When the billing was submitted, Morales and Mas knew that the billing contained

    false and misleading information concerning facts material to the claims for which

    reimbursement was being sought in that: (i) Westchester Medical unlawfully was operated in

    violation of the Clinic Act’s medical director and licensing requirements, and therefore was not

    eligible to collect PIP Benefits in the first instance; (ii) the underlying Fraudulent Services were

    not lawfully provided, and therefore were not eligible for PIP reimbursement in the first instance;

    (iii) the underlying Fraudulent Services were not medically necessary and were provided – to the

    extent that they were provided at all – pursuant to pre-determined fraudulent protocols designed

    solely to financially enrich the Westchester Medical Defendants, rather than to treat or otherwise

    benefit the Insureds who purportedly were subjected to them; (iv) in many cases, the Fraudulent

    Services never were provided in the first instance; and (v) the billing codes used for the

    underlying Fraudulent Services misrepresented and exaggerated the level of services that

    purportedly were provided in order to inflate the charges submitted to GEICO.



                                                    285
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 286 of 293



           1048. These knowing and intentional acts constitute a pattern of criminal activity, in that

    said acts constitute insurance fraud in violation of Fla. Stat. § 817.234(1)(a).

           1049. This pattern of criminal activity resulted in Morales and Mas receiving more than

    $230,000.00 in PIP Benefits to which they were not entitled.

           1050. Morales and Mas’s pattern of criminal activity has caused GEICO to sustain

    damages of at least $230,000.00.

           1051. By reason of Morales and Mas’s conduct, GEICO is also entitled to recover

    threefold the actual damages it actually sustained, reasonable attorney’s fees, and court costs

    pursuant to Fla. Stat. § 772.104.

                              TWENTY-FOURTH CAUSE OF ACTION
                              Against the Westchester Medical Defendants
                                         (Common Law Fraud)

           1052. GEICO incorporates, as though fully set forth herein, each and every allegation in

    paragraphs 1-53, 104-119, 277-328, and 718-875, above.

           1053. The Westchester Medical Defendants intentionally and knowingly made false and

    fraudulent statements of material fact to GEICO and concealed material facts from GEICO in the

    course of submitting, or causing to be submitted, thousands of fraudulent charges through

    Westchester Medical for the Fraudulent Services.

           1054. The false and fraudulent statements of material fact and acts of fraudulent

    concealment include: (i) in every claim, the representation that that Westchester Medical was in

    compliance with the Clinic Act and eligible to collect PIP Benefits in the first instance, when in

    fact Westchester Medical never was in compliance with the Clinic Act, and never was eligible to

    collect PIP Benefits, because it was operated without a legitimate medical director; (ii) in every

    claim, the representation that the Fraudulent Services were lawfully provided and eligible for PIP



                                                     286
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 287 of 293



    reimbursement, when in fact the Fraudulent Services were not lawfully provided, and were not

    eligible for PIP reimbursement; (iii) in every claim, the representation that the Fraudulent

    Services were medically necessary, when in fact they were not medically necessary; and (iv) in

    many claims, the representation that the Fraudulent Services actually were performed, when in

    many cases they were not actually performed.

              1055. The Westchester Medical Defendants intentionally made the above-described

    false and fraudulent statements and concealed material facts in a calculated effort to induce

    GEICO to pay charges submitted through Westchester Medical that were not reimbursable.

              1056. GEICO justifiably relied on these false and fraudulent representations and acts of

    fraudulent concealment, and as a proximate result has been injured in its business and property

    by reason of the above-described conduct in that it has paid at least $230,000.00 pursuant to the

    fraudulent bills that were submitted or caused to be submitted by the Westchester Medical

    Defendants through Westchester Medical.

              1057. The Westchester Medical Defendants’ extensive fraudulent conduct demonstrates

    a high degree of moral turpitude and wanton dishonesty that entitles GEICO to recover punitive

    damages.

              1058. Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and

    punitive damages, together with interest and costs, and any other relief the Court deems just and

    proper.

                               TWENTY-FIFTH CAUSE OF ACTION
                              Against the Westchester Medical Defendants
                                          (Unjust Enrichment)

              1059. GEICO incorporates, as fully set forth herein, each and every allegation in

    paragraphs 1-53, 104-119, 277-328, and 718-875, above.



                                                    287
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 288 of 293



            1060. As set forth above, the Westchester Medical Defendants have engaged in

    improper, unlawful, and/or unjust acts, all to the harm and detriment of GEICO.

            1061. When GEICO paid the bills and charges submitted or caused to be submitted by

    the Westchester Medical Defendants through Westchester Medical, it reasonably believed that it

    was legally obligated to make such payments based on the Westchester Medical Defendants’

    improper, unlawful, and/or unjust acts.

            1062. The Westchester Medical Defendants have been enriched at GEICO’s expense by

    GEICO’s payments which constituted a benefit that the Westchester Medical Defendants

    voluntarily accepted notwithstanding their improper, unlawful, and unjust billing scheme.

            1063. The Westchester Medical Defendants’ retention of GEICO’s payments violates

    fundamental principles of justice, equity and good conscience.

            1064. By reason of the above, the Westchester Medical Defendants have been unjustly

    enriched in an amount to be determined at trial, but in no event less than $230,000.00.

                                              JURY DEMAND

            1065. Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by

    jury.

            WHEREFORE, Plaintiffs Government Employees Insurance Co., GEICO Indemnity

    Co., GEICO General Insurance Company and GEICO Casualty Co. demand that a Judgment be

    entered in their favor:

            A.     On the First Cause of Action against E-Z Medical, Davila Medical, Baracusa

    Health, and Westchester Medical, for a declaration pursuant to the Declaratory Judgment Act, 28

    U.S.C. §§ 2201 and 2202, that E-Z Medical, Davila Medical, Baracusa Health, and Westchester

    Medical have no right to receive payment for any pending bills submitted to GEICO;



                                                   288
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 289 of 293



           B.      On the Second Cause of Action against Diaz-Pairol and Mas, compensatory

    damages in favor of GEICO in an amount to be determined at trial but in excess of $401,000.00

    together with treble damages, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. §

    1964(c) plus interest;

           C.      On the Third Cause of Action against Diaz-Pairol, Mas, R. Hernandez, Fernandez,

    and Y. Rodriguez, compensatory damages in favor of GEICO in an amount to be determined at

    trial but in excess of $401,000.00, together with treble damages, costs, and reasonable attorneys’

    fees pursuant to 18 U.S.C. § 1964(c) plus interest;

           D.      On the Fourth Cause of Action against E-Z Medical, Diaz-Pairol, Mas, R.

    Hernandez, Fernandez, and Y. Rodriguez, compensatory damages in an amount to be determined

    at trial but in excess of $401,000.00, together with costs and reasonable attorneys’ fees pursuant

    to Fla. Stat. 501.211(2);

           E.      On the Fifth Cause of Action against Diaz-Pairol, Mas, R. Hernandez, Fernandez,

    and Y. Rodriguez, compensatory damages in an amount to be determined at trial but in excess of

    $401,000.00, together with treble damages, reasonable attorney’s fees, and court costs pursuant

    to Fla. Stat. 772.104;

           F.      On the Sixth Cause of Action against E-Z Medical, Diaz-Pairol, Mas, R.

    Hernandez, Fernandez, and Y. Rodriguez, compensatory damages in an amount to be determined

    at trial but in excess of $401,000.00, together with punitive damages, costs, interest and such

    other and further relief as this Court deems just and proper;

           G.      On the Seventh Cause of Action against E-Z Medical, Diaz-Pairol, Mas, R.

    Hernandez, Fernandez, and Y. Rodriguez, more than $401,000.00 in compensatory damages,

    plus costs and interest and such other and further relief as this Court deems just and proper;



                                                    289
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 290 of 293



            H.     On the Eighth Cause of Action against Davila and Mas, compensatory damages in

    favor of GEICO in an amount to be determined at trial but in excess of $600,000.00, together

    with treble damages, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus

    interest;

            I.     On the Ninth Cause of Action against Davila, Mas, D. Diaz, Vital, and Pajon,

    compensatory damages in favor of GEICO in an amount to be determined at trial but in excess of

    $600,000.00, together with treble damages, costs, and reasonable attorneys’ fees pursuant to 18

    U.S.C. § 1964(c) plus interest;

            J.     On the Tenth Cause of Action against Davila Medical, Davila, Mas, D. Diaz,

    Vital, and Pajon, compensatory damages in an amount to be determined at trial but in excess of

    $600,000.00, together with costs and reasonable attorneys’ fees pursuant to Fla. Stat. 501.211(2);

            K.     On the Eleventh Cause of Action against Davila, Mas, D. Diaz, Vital, and Pajon,

    compensatory damages in an amount to be determined at trial but in excess of $600,000.00,

    together with treble damages, reasonable attorney’s fees, and court costs pursuant to Fla. Stat.

    772.104;

            L.     On the Twelfth Cause of Action against Davila Medical, Davila, Mas, D. Diaz,

    Vital, and Pajon, compensatory damages in an amount to be determined at trial but in excess of

    $600,000.00, together with punitive damages, costs, interest and such other and further relief as

    this Court deems just and proper;

            M.     On the Thirteenth Cause of Action against Davila Medical, Davila, Mas, D. Diaz,

    Vital, and Pajon, more than $600,000.00 in compensatory damages, plus costs and interest and

    such other and further relief as this Court deems just and proper;




                                                   290
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 291 of 293



           N.      On the Fourteenth Cause of Action against Corrales and Mas, compensatory

    damages in favor of GEICO in an amount to be determined at trial but in excess of $45,000.00

    together with treble damages, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. §

    1964(c) plus interest;

           O.      On the Fifteenth Cause of Action against Corrales, Mas, and Romero,

    compensatory damages in favor of GEICO in an amount to be determined at trial but in excess of

    $45,000.00, together with treble damages, costs, and reasonable attorneys’ fees pursuant to 18

    U.S.C. § 1964(c) plus interest;

           P.      On the Sixteenth Cause of Action against Baracusa Health, Corrales, Mas, and

    Romero, compensatory damages in an amount to be determined at trial but in excess of

    $45,000.00, together with costs and reasonable attorneys’ fees pursuant to Fla. Stat. 501.211(2);

           Q.      On the Seventeenth Cause of Action against Corrales, Mas, and Romero,

    compensatory damages in an amount to be determined at trial but in excess of $45,000.00,

    together with treble damages, reasonable attorney’s fees, and court costs pursuant to Fla. Stat.

    772.104;

           R.      On the Eighteenth Cause of Action against Baracusa Health, Corrales, Mas, and

    Romero, compensatory damages in an amount to be determined at trial but in excess of

    $45,000.00, together with punitive damages, costs, interest and such other and further relief as

    this Court deems just and proper; and

           S.      On the Nineteenth Cause of Action against Baracusa Health, Corrales, Mas, and

    Romero, more than $45,000.00 in compensatory damages, plus costs and interest and such

    other and further relief as this Court deems just and proper.




                                                    291
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 292 of 293



           T.      On the Twentieth Cause of Action against Morales and Mas, compensatory

    damages in favor of GEICO in an amount to be determined at trial but in excess of $230,000.00

    together with treble damages, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. §

    1964(c) plus interest;

           U.      On the Twenty-First Cause of Action against Morales and Mas, compensatory

    damages in favor of GEICO in an amount to be determined at trial but in excess of $230,000.00,

    together with treble damages, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. §

    1964(c) plus interest;

           V.      On the Twenty-Second Cause of Action against Westchester Medical, Morales

    and Mas, compensatory damages in an amount to be determined at trial but in excess of

    $230,000.00, together with costs and reasonable attorneys’ fees pursuant to Fla. Stat. 501.211(2);

           W.      On the Twenty-Third Cause of Action against Morales and Mas, compensatory

    damages in an amount to be determined at trial but in excess of $230,000.00, together with treble

    damages, reasonable attorney’s fees, and court costs pursuant to Fla. Stat. 772.104;

           X.      On the Twenty-Fourth Cause of Action against Westchester Medical, Morales and

    Mas, compensatory damages in an amount to be determined at trial but in excess of $230,000.00,

    together with punitive damages, costs, interest and such other and further relief as this Court

    deems just and proper;

           Y.      On the Twenty-Fifth Cause of Action against Westchester Medical, Morales and

    Mas, more than $230,000.00 in compensatory damages, plus costs and interest and such other

    and further relief as this Court deems just and proper;




                                                    292
Case 1:19-cv-21183-KMW Document 1 Entered on FLSD Docket 03/28/2019 Page 293 of 293



    Dated:     March 28, 2019


                                      /s/ John P. Marino
                                      John P. Marino (FBN 814539)
                                      Lindsey R. Trowell (FBN 678783)
                                      Kristen Wenger (FBN 92136)
                                      SMITH, GAMBRELL & RUSSELL, LLP
                                      50 North Laura Street, Suite 2600
                                      Jacksonville, Florida 32202
                                      Phone: (904) 598-6100
                                      Facsimile: (904) 598-6204
                                      ltrowell@sgrlaw.com
                                      jmarino@sgrlaw.com
                                      kwenger@sgrlaw.com

                                      Christina Bezas (pro hac vice pending)
                                      RIVKIN RADLER LLP
                                      926 RXR Plaza
                                      Uniondale, New York 11550
                                      Phone: (516) 357-3000
                                      Facsimile: (516) 357-3333
                                      christina.bezas@rivkin.com

                                      Attorneys for Plaintiffs




                                        293
